Exhibit 10.1

EXECUTION VERSION

 

 

RESIDENTIAL SERVICING

ASSET PURCHASE AGREEMENT

BY AND AMONG

AURORA BANK FSB,

AURORA LOAN SERVICES LLC,

AND

NATIONSTAR MORTGAGE LLC

DATED AS OF MARCH 6, 2012

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I. CERTAIN DEFINITIONS

     1   

Section 1.01

 

Certain Definitions.

     1   

Section 1.02

 

Index of Certain Other Definitions.

     21   

ARTICLE II. PURCHASE AND SALE

     23   

Section 2.01

 

Purchase and Sale of Purchased Assets.

     23   

Section 2.02

 

Assumption and Exclusion of Liabilities.

     25   

Section 2.03

 

Payment of Purchase Price; Allocations; Adjustments.

     27   

Section 2.04

 

Post-Closing Purchase Price Calculation.

     30    ARTICLE III. DISCLOSURE SCHEDULES      32   

Section 3.01

 

Disclosure Schedules.

     32   

ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF SELLERS

     33   

Section 4.01

 

Organization.

     33   

Section 4.02

 

Authority; No Violation.

     34   

Section 4.03

 

Consents.

     35   

Section 4.04

 

Title to Purchased Assets.

     35   

Section 4.05

 

Financial Statements.

     35   

Section 4.06

 

Absence of Certain Changes or Events.

     36   

Section 4.07

 

Taxes.

     36   

Section 4.08

 

Material Contracts; Assumed Contracts; Defaults.

     37   

Section 4.09

 

Intellectual Property.

     37   

Section 4.10

 

Labor Matters.

     38   

Section 4.11

 

Legal Proceedings.

     39   

Section 4.12

 

Compliance With Applicable Law.

     39   

Section 4.13

 

Employee Benefit Plans.

     40   

Section 4.14

 

Brokers, Finders and Financial Advisors.

     42   

Section 4.15

 

Environmental Matters.

     42   

Section 4.16

 

Related Party Transactions.

     43   

Section 4.17

 

Real Estate Matters.

     43   

Section 4.18

 

Servicing.

     44   

Section 4.19

 

Master Servicing Agreements.

     47   

Section 4.20

 

Servicing Loan Files.

     48   

Section 4.21

 

Securitization Liability.

     48   

Section 4.22

 

No Other Representations or Warranties.

     48   

 

i



--------------------------------------------------------------------------------

ARTICLE V. REPRESENTATIONS AND WARRANTIES OF PURCHASER

     48   

Section 5.01

 

Organization.

     48   

Section 5.02

 

Authority; No Violation.

     49   

Section 5.03

 

Consents.

     50   

Section 5.04

 

Access to Funds; Financing.

     50   

Section 5.05

 

Legal Proceedings.

     50   

Section 5.06

 

Brokers, Finders and Financial Advisors.

     51   

Section 5.07

 

Representations and Warranties as to the Servicing Rights.

     51   

Section 5.08

 

No Other Representations or Warranties.

     51   

ARTICLE VI. CONDUCT PENDING ACQUISITION

     52   

Section 6.01

 

Conduct of Business Prior to the Closing.

     52   

Section 6.02

 

Forbearances of Seller.

     53   

Section 6.03

 

Other Sales.

     55   

Section 6.04

 

No Control of the Business.

     55   

Section 6.05

 

Exclusivity.

     55   

Section 6.06

 

Financial Statements.

     56   

ARTICLE VII. COVENANTS

     56   

Section 7.01

 

Current Information.

     56   

Section 7.02

 

Access to Properties and Records; Confidentiality.

     57   

Section 7.03

 

Supplements to Seller Disclosure Schedules.

     59   

Section 7.04

 

Efforts and Actions to Cause the Closing to Occur; Consents.

     60   

Section 7.05

 

Financing.

     62   

Section 7.06

 

Transfer of Assumed Contracts.

     64   

Section 7.07

 

Failure to Fulfill Conditions.

     64   

Section 7.08

 

Employee Matters.

     64   

Section 7.09

 

Tax Matters.

     67   

Section 7.10

 

Covenants Relating to Servicing and Master Servicing.

     67   

Section 7.11

 

Post-Closing Cooperation in Connection with Actions.

     76   

Section 7.12

 

Use of Aurora Name.

     76   

Section 7.13

 

Receivables.

     76   

Section 7.14

 

Non-Solicit.

     76   

Section 7.15

 

Transfer of LBHI Servicing Rights.

     77   

Section 7.16

 

Sublease of Space.

     77   

ARTICLE VIII. CLOSING CONDITIONS

     77   

Section 8.01

 

Conditions to Each Party’s Obligations under this Agreement.

     77   

Section 8.02

 

Conditions to the Obligations of Purchaser under this Agreement.

     78   

Section 8.03

 

Conditions to the Obligations of Seller under this Agreement.

     79   

ARTICLE IX. THE CLOSING AND RELATED ITEMS

     79   

Section 9.01

 

Time and Place.

     79   

 

ii



--------------------------------------------------------------------------------

Section 9.02

 

Deliveries at the Closing.

     80   

Section 9.03

 

Further Assistance and Assurances.

     81    ARTICLE X. INDEMNIFICATION      82   

Section 10.01

 

Survival.

     82   

Section 10.02

 

Indemnification by the Sellers.

     82   

Section 10.03

 

Indemnification by Purchaser.

     83   

Section 10.04

 

Limitations on Indemnification Obligations of Sellers.

     84   

Section 10.05

 

Limitations on Indemnification Obligations of Purchaser.

     85   

Section 10.06

 

Notice of Non-Third Party Claims.

     85   

Section 10.07

 

Notice of Third Party Claims; Assumption of Defense.

     86   

Section 10.08

 

Settlement or Compromise.

     88   

Section 10.09

 

Exclusive Remedy.

     89   

Section 10.10

 

Net Losses; Subrogation; Mitigation; No Set-Off.

     89   

Section 10.11

 

Treatment of Indemnity Payments.

     90    ARTICLE XI. TERMINATION      91   

Section 11.01

 

Termination.

     91   

Section 11.02

 

Effect of Termination.

     91    ARTICLE XII. MISCELLANEOUS      92   

Section 12.01

 

Confidentiality.

     92   

Section 12.02

 

Public Announcements.

     92   

Section 12.03

 

Notice.

     92   

Section 12.04

 

Parties in Interest; Assignment.

     93   

Section 12.05

 

Complete Agreement.

     93   

Section 12.06

 

Counterparts.

     94   

Section 12.07

 

Severability.

     94   

Section 12.08

 

Amendment, Extension, Waiver and Cumulative Remedies.

     94   

Section 12.09

 

Governing Law.

     94   

Section 12.10

 

Jurisdiction; Forum; Service of Process.

     94   

Section 12.11

 

Interpretation.

     95   

Section 12.12

 

Specific Performance.

     96   

Section 12.13

 

Expenses.

     96   

Section 12.14

 

No Recourse.

     96   

 

iii



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A    Assignment and Assumption Agreement Exhibit B    Assignment of
Intellectual Property Agreement Exhibit C    Bill of Sale Exhibit D    Special
Warranty Deed Exhibit E    Assignment and Assumption of Lease Exhibit F   
Interim Servicing Agreement Exhibit G    LBB Guaranty Schedule 1.01(a)   
Acquired Accounts Receivables Schedule 1.01(b)    Assumed Contracts
Schedule 1.01 (c)    [Reserved] Schedule 1.01(d)    [Reserved] Schedule 1.01(e)
   Seller Required Governmental Approvals Schedule 1.01(f)    Purchaser Required
Governmental Approvals Schedule 1.01(g)    Hardware and IT Assets Schedule
1.01(h)    Master Servicing Agreements Schedule 1.01(i)    Master Servicing Data
Tape Categories Schedule 1.01(j)    Personal Property Schedule 1.01(k)   
Personal Property Leases Schedule 1.01(l)    RALI Securitizations Schedule
1.01(m)    Seller Licensed Intellectual Property Schedule 1.01(n)    Seller
Owned Intellectual Property Schedule 1.01(o)    Serviced Mortgage Loan Data Tape
Categories Schedule 1.01(p)    Servicer Advance Data Tape Categories Schedule
1.01(q)    Servicing Agreements Schedule 1.01(r)    Servicing Rights Agreements
Schedule 1.01(s)    Servicing Rights Data Tape Categories Schedule 1.01(t)   
Subservicing Agreements Schedule 1.01(u)    Third Party Consents Schedule
2.01(a)(ix)    Credits and Prepaid Items Schedule 2.01(a)(xx)    Excluded Rights
and Claims Schedule 2.02(a)(viii)    Assumed Liabilities Schedule 2.03(a)   
Aggregate Purchase Price Schedule 7.16    Sublease Premises

 

iv



--------------------------------------------------------------------------------

RESIDENTIAL SERVICING

ASSET PURCHASE AGREEMENT

This RESIDENTIAL SERVICING ASSET PURCHASE AGREEMENT (this “Agreement”) is dated
as of March 6, 2012, by and among Aurora Bank FSB, a federal savings bank
organized under the laws of the United States (the “Bank”), Aurora Loan Services
LLC, a Delaware limited liability company (“ALS” and together with the Bank, the
“Sellers”), and Nationstar Mortgage LLC, a Delaware limited liability company
(“Purchaser”). The Bank, ALS and Purchaser shall be referred to herein from time
to time collectively as the “Parties” and individually as a “Party.”

WHEREAS, the Sellers wish to sell to Purchaser, and Purchaser wishes to purchase
from the Sellers, the Purchased Assets, and in connection therewith, Purchaser
is willing to assume certain liabilities and obligations of the Sellers relating
thereto, all upon the terms and subject to the conditions set forth herein.

NOW, THEREFORE in consideration of the mutual covenants, representations,
warranties and agreements herein contained and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

ARTICLE I.

CERTAIN DEFINITIONS

 

Section 1.01 Certain Definitions.

As used in this Agreement the following terms have the following meanings:

“Accounting Records” means the general ledger, supporting subsidiary ledgers and
schedules, and loan accounting and servicing system records of the Sellers to
the extent maintained in accordance with GAAP.

“Acquired Accounts Receivables” means all accounts receivable of the Sellers
(other than any Servicer Advance Receivable), including any accrued interest
thereon, to the extent relating to the Business, the Purchased Assets or the
Assumed Liabilities, including accrued and uncollected Servicing Compensation,
Ancillary Income and Late Fees, whether or not recorded. As of the date hereof,
Acquired Accounts Receivables include those accounts receivable set forth on
Schedule 1.01(a).

“Action” means any civil, criminal, investigative or administrative claim,
demand, action, suit, charge, citation, complaint, notice of violation,
proceeding (public or private), litigation, prosecution, audit, hearing,
arbitration or inquiry by or before or otherwise involving any Governmental
Entity whether at law, in equity or otherwise.

“Affiliate” means, with respect to any Person, any other Person who directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such Person and, without limiting the generality
of the foregoing, includes any executive officer or director of such Person and
any Affiliate of such executive officer or



--------------------------------------------------------------------------------

director, and the term “controls” (including the terms “controlled by” and
“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such Person, whether through ownership of voting securities, by contract or
otherwise.

“Agency” means FHA, VA, GNMA, FNMA, FHLMC, HUD, RHS or a State Agency, as
applicable.

“Ancillary Agreements” means the Bill of Sale, the Interim Servicing Agreement,
the Assignment and Assumption Agreement, the Assignment of Intellectual Property
Agreement, the Special Warranty Deeds and the Assignment and Assumption of Lease
(including, in each case, any and all exhibits, schedules and attachments to any
such documents and any other documents executed or delivered in connection
therewith), in each case, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“Ancillary Income” means any and all income, revenue, fees, expenses, charges or
other monies that a Seller is entitled to receive, collect or retain as Servicer
pursuant to the Servicing Agreements or the Subservicing Agreements (other than
Servicing Compensation and Late Fees), including interest on funds deposited in
any Escrow Account or Custodial Account maintained pursuant to the Servicing
Agreements or the Subservicing Agreements, fees payable to a Seller under HAMP,
loss mitigation incentive fees, including those payable from an Agency in such
instances for non-HAMP workouts, fees and charges for dishonored checks or ACH
payments (insufficient funds fees), pay-off fees, modification fees, assumption
fees, default interest, commissions and administrative fees on insurance and
similar fees and charges collected from or assessed against Serviced Mortgagors
to the extent payable to a Seller, as Servicer, under the terms of the Servicing
Agreements or the Subservicing Agreements.

“Applicable Servicing Requirements” means, as of the time of reference: (i) with
respect to the Serviced Mortgage Loans, (a) all contractual obligations of a
Seller under the Serviced Mortgage Loan Documents or the applicable Servicing
Agreements or Subservicing Agreements to which such Seller is a party or by
which such Seller is bound or for which such Seller is responsible as Servicer,
(b) those servicing practices of prudent lending institutions which service
loans of the same type as each Serviced Mortgage Loan serviced under the related
Servicing Agreement or Subservicing Agreement in the jurisdiction where the
related Serviced Mortgaged Property is located, (c) all guidelines of Insurers
and Investors applicable to the Sellers as Servicers or to the Servicing
Business and (d) all Laws and Orders binding upon the Sellers as Servicers; and
(ii) with respect to the Master Serviced Mortgage Loans, (a) all contractual
obligations of a Seller under the applicable Master Servicing Agreements and
related documents to which such Seller is a party or by which such Seller is
bound or for which such Seller is responsible as Master Servicer, (b) those
master servicing practices of prudent lending institutions which master service
loans of the same type as each Master Serviced Mortgage Loan serviced under the
related Master Servicing Agreement, (c) all guidelines of Insurers and Investors
applicable to the Sellers as Master Servicers or the Master Servicing Business
and (d) all Laws and Orders binding upon the Sellers as Master Servicers.

“Assignment and Assumption Agreement” means the assignment and assumption
agreement in the form attached as Exhibit A.

 

2



--------------------------------------------------------------------------------

“Assignment of Intellectual Property Agreement” means the assignment of
intellectual property agreement in the form attached as Exhibit B.

“Assumed Contracts” means each Contract set forth on Schedule 1.01(b) and all
other Contracts (other than employee benefit, employment, retention, severance,
change in control or similar Contracts, plans, policies or programs) used or
held for use in connection with the Master Servicing Business entered into after
the date hereof and prior to the Closing Date. For the avoidance of doubt, the
Assumed Contracts shall not include the Servicing Agreements, the Subservicing
Agreements, the Servicing Rights Agreements, the Master Servicing Agreements,
the Real Property Leases, the Contracts for the Seller Licensed Intellectual
Property or any Contract that would have been included as such had it been
entered into on or prior to the date hereof.

“Bank Regulator” means any federal or state governmental agency or authority
charged with the supervision or regulation of banks and their holding companies
or mortgage banking (including, without limitation, the Board of Governors of
the Federal Reserve System, OCC, FDIC and CFPB), which regulates the Bank or any
of its holding companies or subsidiaries (including ALS).

“Base Rate” means the London Interbank Offered Rate (LIBOR) for a six month
deposit in U.S. dollars as reported on the Closing Date in The Wall Street
Journal, plus 3%.

“Bill of Sale” means a bill of sale in the form attached hereto as Exhibit C.

“Book Value” means, with respect to the Purchased Assets and Assumed
Liabilities, the dollar amount thereof stated on the Accounting Records of the
Sellers, as of the applicable date, determined in accordance with GAAP and after
adjustments made by the Sellers in accordance with GAAP for differences in
accounts, suspense items, unposted debits and credits, and other similar
adjustments or corrections and for setoffs, whether voluntary or involuntary.
Without limiting the generality of the foregoing, the Book Value of an Assumed
Liability shall include all accrued and unpaid interest thereon. The Book Value
of a Purchased Asset shall not include any adjustment for loan premiums,
discounts or any related deferred income or fees, or general or specific
reserves on the Accounting Records of the Sellers.

“Business” means the Master Servicing Business together with the Servicing
Business.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in New York, New
York.

“CFPB” means the Consumer Financial Protection Bureau or any successor thereto.

“Code” means the Internal Revenue Code of 1986, as amended.

“Consent Order” means the Consent Order No. NE-11-16, dated April 13, 2011,
issued by the Office of Thrift Supervision in In the Matter of Aurora Bank FSB.

“Contract” means any written agreement, contract, commitment, instrument,
undertaking, lease, sublease, note, mortgage, indenture, sales or purchase
order, license, sublicense,

 

3



--------------------------------------------------------------------------------

arrangement or other legally binding obligation (including each amendment,
extension, exhibit, attachment, addendum, appendix, statement of work, change
order and any other similar instrument or document relating thereto).

“Covered Loss” means any and all actual losses, Liabilities, claims, fines,
deficiencies, damages (excluding contingent liabilities and loss in value, but
including any reduction in Servicing Compensation, Master Servicing Compensation
and Ancillary Income), demands, assessments, penalties, judgments, awards,
payments, costs and expenses (including interest and penalties due and payable
with respect thereto and reasonable attorneys’ and accountants’ fees and any
other reasonable out-of-pocket expenses incurred in investigating, defending or
settling any Action or enforcing any right to indemnification under this
Agreement), in each case that are due and payable (whether payable in cash,
property or otherwise) (“Losses”), excluding (i) any consequential, incidental,
special, indirect, punitive or speculative damages or lost profits, except to
the extent such damages are recovered by third parties in connection with claims
made by such third parties that are indemnified under this Agreement, (ii) any
Loss arising from any operational, record keeping, procedural or other
requirement (other than payment of money damages, fines or civil monetary
penalties) imposed as a result of any Action, agreed to as part of the
settlement of any Action or pursuant to any applicable Laws, and (iii) any Loss
attributable to the continuation by Purchaser or any of its Affiliates after the
Closing of pre-Closing practices of the Sellers or attributable to Purchaser’s
ownership or operation of the Purchased Assets.

“Custodial Account” means (i) each trust account or bank account maintained by a
Seller, as Servicer, pursuant to a Servicing Agreement or Subservicing
Agreement, as the case may be, for the benefit of an Investor and (ii) any
amounts deposited or maintained therein.

“Custodial Account Funded Advances” means, at any time, the aggregate amount of
Servicer Advances of delinquent principal and interest payments on Serviced
Mortgage Loans advanced in accordance with the Servicing Agreements or
Subservicing Agreements (whether defined as “P&I Advances,” “Monthly Advances,”
“Delinquency Advances” or otherwise in the related Servicing Agreements, or
Subservicing Agreements), which a Seller has either funded or reimbursed using
funds on deposit in a Custodial Account held for distribution on a future
distribution date.

“Cut-off Date” means the last calendar day of the month preceding the Closing
Date or such other date as Purchaser and the Sellers may agree.

“Deferred Servicing Fees” means Servicing Compensation which is earned, whether
or not accrued, but not yet collected or recognized under any Servicing
Agreements or Subservicing Agreements because the applicable Serviced Mortgage
Loans are delinquent.

“Eligible Servicing Agreement” has the meaning set forth in each of the
Financing Commitments.

“Employee Benefit Plan” means each “employee benefit plan” (as defined in
Section 3(3) of ERISA), and each other material bonus, pension, profit sharing,
deferred compensation, incentive compensation, stock ownership, stock purchase,
stock option, restricted stock, stock

 

4



--------------------------------------------------------------------------------

unit, phantom stock, retirement, cash balance, employment, retention, change in
control, severance, disability, death benefit, hospitalization, medical,
flexible spending, vacation, paid time off, perquisite, fringe benefit,
non-statutory workers’ compensation or other plan, program, policy, agreement or
arrangement maintained by, contributed to by or established pursuant to an
agreement or policy (in each case, whether written or unwritten) entered into or
adopted by, a Seller or, with respect to each plan subject to Title IV of ERISA,
a Seller or an ERISA Affiliate, or with respect to which any Seller or, with
respect to each plan subject to Title IV of ERISA, any Seller or any ERISA
Affiliate has any Liability (including contingent Liability).

“Environmental Laws” means any applicable federal, state or local Law relating
to (i) the protection, preservation or restoration of the environment, and/or
(ii) the use, storage, recycling, treatment, generation, transportation,
processing, handling, labeling, production, release or disposal of Pollutants.
The term Environmental Law includes, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act, as amended, 42 U.S.C.
§9601, et seq; the Resource Conservation and Recovery Act, as amended, 42 U.S.C.
§6901, et seq; the Clean Air Act, as amended, 42 U.S.C. §7401, et seq; the Clean
Water Act, as amended, 33 U.S.C. §1251, et seq; the Toxic Substances Control
Act, as amended, 15 U.S.C. §2601, et seq; the Emergency Planning and Community
Right to Know Act, 42 U.S.C. §11001, et seq; and the Safe Drinking Water Act, 42
U.S.C. §300f, et seq.

“Environmental Permit” means any Permit issued under any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is, or at any time during the prior six (6) calendar years has been, (i) a
corporation in a controlled group of corporations (within the meaning of
Section 414(b) of the Code) that includes either of the Sellers, (ii) a trade or
business (whether or not incorporated) under common control (within the meaning
of Section 414(c) of the Code) with either of the Sellers or (iii) together with
either of the Sellers treated as a single employer under Section 414 of the Code
or Section 4001 of ERISA.

“Escrow Accounts” means (i) all trust accounts or bank accounts maintained by
the Sellers in accordance with the Serviced Mortgage Loan Documents (other than
the Custodial Accounts), including accounts holding buy-down funds, tax and
insurance funds, Suspense Funds and other escrow and impound amounts and similar
charges (including interest accrued thereon held for the benefit of the Serviced
Mortgagors) and (ii) any amounts deposited or maintained therein.

“Excluded Contracts” means all Contracts other than the Real Property Leases,
the Assumed Contracts, the Contracts for Seller Licensed Intellectual Property,
the Servicing Agreements, the Servicing Rights Agreements, the Subservicing
Agreements, the Master Servicing Agreements and the Underlying Documents.

“FDIC” means the Federal Deposit Insurance Corporation or any successor thereto.

“FHA” means the Federal Housing Administration or any successor thereto.

 

5



--------------------------------------------------------------------------------

“FHLMC” means the Federal Home Loan Mortgage Corporation or any successor
thereto.

“Financing Commitments” means the (i) Commitment Letter, dated as of March 4,
2012, executed by Credit Suisse AG, Cayman Islands Branch, (ii) Commitment
Letter, dated as of March 4, 2012, executed by Wells Fargo Bank, National
Association, and (iii) Commitment Letter, dated as of March 5, 2012, executed by
The Royal Bank of Scotland plc.

“FNMA” means the Federal National Mortgage Association or any successor thereto.

“Foreclosure” means the process culminating in the acquisition of title to a
Serviced Mortgaged Property in a foreclosure sale or by a deed in lieu of
foreclosure or pursuant to any other comparable procedure consistent with
Applicable Servicing Requirements.

“GAAP” means accounting principles generally accepted in the United States of
America, as consistently applied.

“GLBA” means the Gramm-Leach-Bliley Act of 1999, as amended.

“GNMA” means the Government National Mortgage Association or any successor
thereto.

“Governmental Approvals” means all authorizations, consents, orders, permits and
approvals of, or registrations or filings with, or notices to, or waivers from,
any Governmental Entities required to be obtained, made or delivered in
connection with the execution, delivery or performance of this Agreement or the
consummation of the Transactions (i) by the Sellers or any of their Affiliates
as set forth on Schedule 1.01(e) (the “Seller Required Governmental Approvals”)
or (ii) by Purchaser or any of its Affiliates as set forth on Schedule 1.01(f)
(the “Purchaser Required Governmental Approvals”).

“Governmental Entity” means any federal, state or local governmental authority,
agency, commission or court or self-regulatory authority or commission,
including, without limitation, any Bank Regulator or Agency.

“HAMP” means the Home Affordable Modification Program created under the
Emergency Economic Stabilization Act of 2008.

“HSR Act” means the Hart Scott Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

“HUD” means the United States Department of Housing and Urban Development or any
successor thereto.

“Indebtedness” means, with respect to any Person: (i) all indebtedness of such
Person, whether or not contingent, for borrowed money, including all obligations
for principal, interest premiums, penalties, expenses, bank overdrafts and
commitment, breakage or other fees thereunder; (ii) all obligations of such
Person for the deferred and unpaid purchase price of property or services;
(iii) all obligations of such Person evidenced by notes, bonds, debentures or

 

6



--------------------------------------------------------------------------------

other similar instruments; (iv) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the sellers or
lender under such agreement in the event of default are limited to repossession
or sale of such property); (v) all obligations of such Person as lessee under
leases that have been or should be, in accordance with GAAP, recorded as capital
leases; (vi) all obligations of such Person in respect of any off-balance sheet
financing, including synthetic leases; (vii) all obligations, contingent or
otherwise, of such Person under any acceptance, letter of credit or similar
facilities; (viii) all obligations of such Person to purchase, redeem, retire,
defease or otherwise acquire for value any capital stock of such Person or any
warrants, rights or options to acquire such capital stock, valued, in the case
of redeemable preferred stock, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; (ix) all obligations
with respect to interest rate swaps, collars, caps and similar hedging
obligations (including any applicable breakage costs); and (x) all indebtedness
of others referred to in clauses (i) through (ix) above guaranteed directly or
indirectly in any manner by such Person or in effect guaranteed directly or
indirectly by such Person.

“Insurer” means (i) a Person who insures or guarantees all or any portion of the
risk of loss on any Master Serviced Mortgage Loan, Serviced Mortgage Loan or
Serviced Mortgage Pool, any Agency and any provider of private mortgage
insurance, hazard insurance, flood insurance, earthquake insurance or title
insurance with respect to any Master Serviced Mortgage Loans, Serviced Mortgage
Loan or Serviced Mortgaged Property, as the case may be, including any
Governmental Entity, (ii) a Person who provides, with respect to any Master
Servicing Agreement, Servicing Agreement, Servicing Rights Agreement,
Subservicing Agreement or any Applicable Servicing Requirement, any fidelity
bond, direct surety bond, letter of credit, other credit enhancement instrument
or errors and omissions policy, or (iii) a Person who is a certificate insurer.

“Intellectual Property” means all (i) registered and unregistered trademarks,
trade dress, service marks, logos, trade names, slogans and other indicia of
origin, in each case including applications and registrations and renewals of
the same, and the goodwill associated therewith and symbolized thereby;
(ii) inventions and patents and patent applications thereon, including
divisionals, continuations and continuations-in-part, and any renewals,
extensions and reissues thereof; (iii) trade secrets, confidential or
proprietary information, inventions (to the extent not disclosed in published
patent applications), methods, processes, formulae, technology, algorithms,
models, vendor lists, customer lists and know-how and other information meeting
the definition of a trade secret under the Uniform Trade Secrets Act; (iv) works
of authorship, and registered and unregistered copyrights, the registrations and
applications therefor, and any renewals, extensions, restorations and reversions
thereof; (v) Internet domain names and registrations thereof; (vi) Software; and
(vii) any other similar type of intellectual property right or intangible asset.

“Interim Servicing Agreement” means the Interim Servicing Agreement, by and
among the Sellers and Purchaser, dated as of the date hereof, attached as
Exhibit F.

“Investor” means any Agency, private investor, trust or other Person who owns or
holds or is committed to purchase Serviced Mortgage Loans, Master Serviced
Mortgage Loans or any interest therein (including any trustee on behalf of any
holders of any related mortgage backed securities) serviced or subserviced by
any Seller pursuant to any Servicing Agreement or Subservicing Agreement or
Master Servicing Agreement, as applicable.

 

7



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“IT Platform” means collectively the Seller Owned Intellectual Property, the
Seller Licensed Intellectual Property, and the hardware and information
technology assets specified on Schedule 1.01(g) attached hereto and used in
connection with the Master Servicing Business, provided, that with respect to
any versions, updates, corrections, enhancements and modifications to any
Software constituting part of the IT Platform, only the versions, updates,
corrections, enhancements and modifications held by or in the possession of the
Sellers as of the Closing Date shall be deemed to be included in the “IT
Platform.” Other than the information technology assets specifically listed on
Schedule 1.01(g), no other information technology assets, hardware, systems,
networks or other infrastructure is being transferred pursuant to this Agreement
and the Sellers shall retain all right title and interest to such assets,
including, without limitation, the network data center, facilities and equipment
located at the Littleton Leased Real Property.

“Knowledge” as used with respect to a Person (including references to such
Person being aware of a particular matter) means those facts that are actually
known by any officer with the title ranking not less than senior vice president
or a member of the board of directors (or similar governing body) of such
Person, and includes any facts, matters or circumstances set forth in any
written notice from any Bank Regulator or any other material written notice
received by an officer with the title ranking not less than senior vice
president or a member of the board of directors (or similar governing body) of
that Person.

“Late Fees” means all late fees assessed with respect to any Serviced Mortgage
Loan.

“Law” means any law, statute, ordinance, rule, regulation, code, Permit, Order
or decree of any Governmental Entity.

“LBB” means Lehman Brothers Bancorp Inc.

“LBB Guaranty” means the Guaranty, dated as of the date hereof, by and between
LBB and Purchaser, attached as Exhibit G.

“LBHI” means Lehman Brothers Holdings Inc.

“Liability” means any liability, debt, obligation, commitment, guaranty, claim,
loss, damage, deficiency, fine, settlement payment, award, judgment, cost or
expense of any kind, whether relating to payment, performance or otherwise,
known or unknown, asserted or unasserted, accrued or unaccrued, liquidated or
unliquidated, fixed, absolute or contingent.

“Lien” means any lien, pledge, security interest, mortgage, deed of trust,
claim, encumbrance, easement, servitude, encroachment, covenant, charge or
similar right of any other Person of any kind or nature whatsoever.

 

8



--------------------------------------------------------------------------------

“Loss Sharing Claim” means any (a) Liability incurred by a Purchaser Indemnified
Party as a result of an actual violation of any Law, Permit, Applicable
Servicing Requirement, Order or Contract by either Seller prior to Closing in
connection with the performance by either Seller of its obligations under the
Servicing Agreements, Servicing Rights Agreements, Subservicing Agreements,
Master Servicing Agreements or Underlying Documents or (b) Third Party Claim
(whenever made) against any Seller Indemnified Party or any Purchaser
Indemnified Party, in each case resulting from, in connection with or arising
out of any act or omission in actual or alleged breach or violation of any Law,
Permit, Applicable Servicing Requirement, Order or Contract (other than this
Agreement or any Ancillary Agreement) by either Seller prior to the Closing, in
each case in connection with the performance by either Seller of its obligations
under the Servicing Agreements, Servicing Rights Agreements, Subservicing
Agreements, Master Servicing Agreements or Underlying Documents (including any
relevant matters set forth in Section 4.11 (Legal Proceedings) (to the extent
not specifically included in the definition of “Retained Liability”) and the
Exception Report; provided, however, that notwithstanding anything contained
herein to the contrary, Loss Sharing Claims shall not include any Retained
Liability.

“Master Serviced Mortgage Loan” means any mortgage loan or other extension of
credit for which a Seller is acting as Master Servicer under a Master Servicing
Agreement.

“Master Servicer” means the Person responsible for performing the Master
Servicing functions in connection with a Master Serviced Mortgage Loan pursuant
to the applicable Master Servicing Agreement.

“Master Servicing” means all master servicing rights and obligations under the
Master Servicing Agreements, including verifying the accuracy of servicer cash
flow reporting and remittance, ensuring servicer compliance with the applicable
servicing agreements, loan accounting services and, with respect to the RALI
Securitizations, including all bond administration rights and obligations set
forth in the RALI Pooling and Servicing Agreements.

“Master Servicing Agreement” means each Contract set forth on Schedule 1.01(h),
pursuant to which a Seller performs Master Servicing.

“Master Servicing Business” means Sellers’ business of Master Servicing
residential mortgage loans.

“Master Servicing Compensation” means all compensation payable to a Seller as
Master Servicer under the Master Servicing Agreements, excluding servicing fees
payable under the RALI Pooling and Servicing Agreements.

“Master Servicing Custodial Account” means (i) each trust or bank account
maintained by a Seller, as Master Servicer, pursuant to the Master Servicing
Agreements, for the benefit of the applicable Investor and (ii) any amounts
deposited or maintained therein.

“Master Servicing Custodial Account Funded Advances” means, at any time, the
aggregate amount of Servicer Advances of delinquent principal and interest
payments on Master Serviced Mortgage Loans advanced in accordance with the
Master Servicing Agreements (whether defined as “P&I Advances,” “Monthly
Advances,” “Delinquency Advances” or

 

9



--------------------------------------------------------------------------------

otherwise in the related Master Servicing Agreements), which a Seller has either
funded or reimbursed using funds on deposit in a Master Servicing Custodial
Account held for distribution on a future distribution date.

“Master Servicing Data Tape” means the data tape, dated as of January 31, 2012,
provided by the Sellers to Purchaser in computer tape form, setting forth the
categories of information with respect to each Master Serviced Mortgage Loan as
specified on Schedule 1.01(i) attached hereto.

“Master Servicing Rights” means all right, title and interest of a Seller:
(i) as Master Servicer under the Master Servicing Agreements, including the
right to receive the Master Servicing Compensation under the Master Servicing
Agreements and any other compensation arising from, or payable to the Master
Servicer under, the Master Servicing Agreements, and any earnings and other
benefits of the related Master Servicing Custodial Accounts and any other
related accounts maintained by such Seller pursuant to the Master Servicing
Agreements, but excluding any servicing fees payable under the RALI Pooling and
Servicing Agreements; (ii) to the related Master Servicing obligations as
specified in each applicable Master Servicing Agreement; (iii) to any and all
accounts established for the Master Servicing of the Master Serviced Mortgage
Loans or pursuant to the applicable Master Servicing Agreements, including, to
the extent provided therein, any right or power to direct the disposition,
disbursement, distribution or investment of amounts deposited therein; (iv) to
the Master Servicing Custodial Accounts maintained pursuant to the Master
Servicing Agreements; (v) with respect to the right of ownership, possession,
control and use of any and all relevant documents and accounts pertaining to the
Master Servicing of the Master Serviced Mortgage Loans; (vi) with respect to any
Servicer Advances required to be reimbursed pursuant to any Master Servicing
Agreement; (vii) to the “clean-up call” right, if any, to purchase the Master
Serviced Mortgage Loans upon the aggregate principal balance thereof being
reduced below a specified amount to the extent provided to such Seller in any
Master Servicing Agreement (such right, a “Call Right”); and (viii) with respect
to all other rights, powers and privileges of such Seller as the Master Servicer
under the Master Servicing Agreements as expressly set forth therein or as
deemed at Law.

“Material Adverse Effect” means any effect, event, circumstance, development or
change that, individually or in the aggregate, has or is reasonably likely to
have a material adverse effect on (i) the Sellers, the Business, including its
financial position and results of operations or the Purchased Assets taken as a
whole, or (ii) the ability of the Sellers to consummate the Transactions or
perform their material obligations hereunder; provided that any such effect,
event, circumstance, development or change arising from or related to the
following matters shall not be taken into account in determining whether a
“Material Adverse Effect” has occurred: (a) conditions affecting the United
States economy generally, the housing or mortgage market or the mortgage
servicing industry, (b) any national or international political or social
conditions, including acts of war (whether or not declared), armed hostilities
and terrorism, or developments or changes therein, (c) conditions resulting from
natural disasters, (d) domestic or international financial, banking or
securities markets (including any disruption thereof and any decline in the
price of any security or any market index), (e) changes in GAAP or regulatory
accounting principles occurring after the date hereof, (f) changes in any
generally applicable Law or other binding directives issued by any Governmental
Entity after the date hereof (except for regulatory action directed exclusively
against the Sellers (the substance of which is not also directed at

 

10



--------------------------------------------------------------------------------

other substantially similar businesses, whether or not supervised by the same
Governmental Entities as the Sellers), (g) the announcement of the execution of
this Agreement, or the pendency of the Transactions or the identity of Purchaser
(including employee departures), (h) the compliance by the Sellers with their
covenants and agreements contained in this Agreement (other than the Sellers’
covenants and agreements set forth in Section 6.01), (i) any action taken or
omitted to be taken by the Sellers at the written request or with the written
consent of Purchaser, (i) any failure by the Sellers to meet any internal or
published projections, forecasts or revenue or earnings predictions for any
period ending on or after the date of this Agreement; provided that any effect,
event, circumstance, development or change that caused or contributed to such
failure to meet projections, forecasts or predictions shall not be excluded
pursuant to this clause (k), (l) any items disclosed as of the date hereof on
any Seller Disclosure Schedule to this Agreement, the Litigation Report, the
Licensing Report, the Exception Report, the Environmental Report, the Action
Report, the Benefits Report or the Foreclosure Report, (m) settlements or
agreements entered into between one or more mortgage servicers, on the one hand,
and a Governmental Entity or Governmental Entities, on the other, (n) any
increases or decreases in the outstanding principal balance of servicing
advances owed to the Sellers; provided, that any effect, event, circumstance,
occurrence, state of facts, condition, development or change that caused or
contributed to such increases or decreases in the outstanding principal balance
of servicing advances owed to the Sellers shall not be excluded pursuant to this
clause (n), (o) the taking of any action contemplated by this Agreement and the
Ancillary Agreements, including the completion of the Transactions (other than
any such action contemplated by the Sellers’ covenants and agreements set forth
in Section 6.01) or (p) any adverse change in or effect on the Business that is
cured prior to the Closing.

“MERS” means Mortgage Electronic Registration Systems, Incorporated or any
successor thereto.

“Mortgage Loan Payment” means, with respect to any Serviced Mortgage Loan, the
amount of each scheduled or unscheduled installment on such Serviced Mortgage
Loan, whether for principal, interest, escrow or other purpose, required or
permitted to be paid by the Serviced Mortgagor in accordance with the terms of
the Serviced Mortgage Loan Documents.

“OCC” means, in the context of any date prior to July 21, 2011, the Office of
Thrift Supervision, and in the context of any date on or after July 21, 2011,
the Office of the Comptroller of the Currency or any successor thereto.

“Order” means any applicable order, judgment, ruling, injunction, assessment,
award, decree, writ, temporary restraining order, or any other order of any
nature enacted, issued, promulgated, enforced or entered by a Governmental
Entity.

“Owned Real Property” means the parcels of land described in Section 4.17(b) of
the Seller Disclosure Schedules and all buildings, structures (surface and
sub-surface) and other improvements located on such land and owned by any Seller
together with all right, title and interest of any Seller, if any, in and to
(i) all rights, ways, easements, privileges and appurtenances thereto, (ii) all
strips and gores appurtenant thereto, and (iii) any land lying in the bed of any
streets, roads and alleys appurtenant thereto.

 

11



--------------------------------------------------------------------------------

“Permit” means any license, permit, authorization, approval or consent issued by
a Governmental Entity.

“Permitted Liens” means all (i) Liens that are disclosed in Section 4.04 of the
Seller Disclosure Schedules, (ii) mechanics’, carriers’, workmen’s, repairmen’s
or other like Liens arising or incurred in the ordinary course of business and
Liens for Taxes that are not yet due and payable or that may thereafter be paid
without penalty, (iii) applicable Laws, including, without limitation, zoning
ordinances, subdivision regulations and applicable securities Laws, (iv) Liens
created by or through Purchaser, and (v) with respect to the Owned Real Property
and/or the Leased Real Property, (A) exceptions to coverage set forth in the
Seller Title Policies, (B) the rights of tenants of the Owned Real Property and
(C) any other Liens, reservations or restrictions of any kind (whether recorded,
perfected, choate or inchoate, actual or contingent) that would not have a
material adverse impact on the use of the Owned Real Property or Leased Real
Property, respectively.

“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, limited
liability partnership, joint venture, estate, trust, unincorporated
organization, association, or other entity or form of business enterprise or
Governmental Entity.

“Personal Property” means each item or distinct group of equipment, supplies,
furniture, fixtures, personalty and other tangible personal property, owned or
leased by a Seller, and located at the Owned Real Property and the Leased Real
Property, but specifically excluding all information technology assets and
infrastructure of Sellers, except as set forth on Schedule 1.01(g). As of the
date hereof, Personal Property included the personal property listed on Schedule
1.01(j).

“Personal Property Leases” means each lease for Personal Property listed on
Schedule 1.01(k).

“Pollutants” means pollutants, contaminants, wastes, toxic substances, petroleum
and petroleum products, and any other materials regulated under Environmental
Laws, including, but not limited to, radon, radioactive material, dioxins,
asbestos, asbestos-containing material, urea formaldehyde foam insulation, lead
and polychlorinated biphenyls.

“Pre-Closing Tax Period” means any taxable period (or the allocable portion of a
Straddle Period) ending on or before the close of business on the Closing Date.

“PSA Amendment” means (a) an amendment to the provisions of any Servicing
Agreement, Subservicing Agreement, Servicing Rights Agreement or Master
Servicing Agreement that relates to the replacement of the Servicer or the
assignment or transfer of Servicing or Master Servicing responsibility, which
amendment is determined by the Sellers and Purchaser to be reasonably necessary
or appropriate to be entered into in connection with obtaining the Servicing
Agreement Consents and (b) any amendment to the terms of any Servicing Agreement
or Subservicing Agreement, to cause such Servicing Agreement or Subservicing
Agreement to be deemed an Eligible Servicing Agreement.

 

12



--------------------------------------------------------------------------------

“Purchase Price Bank Account” means a bank account in the United States to be
designated by the Sellers in a written notice to Purchaser at least three
Business Days before the Closing.

“Purchaser Fundamental Representations” means the representations and warranties
set forth in Section 5.01 (Organization), Section 5.02 (Authority; No Violation)
and Section 5.06 (Brokers, Finders and Financial Advisors).

“RALI Pooling and Servicing Agreements” means the applicable Standard Terms of
Pooling and Servicing Agreement and the related Series Supplement for each of
the RALI Securitizations.

“RALI Securitizations” means each securitization transaction set forth on
Schedule 1.01(l).

“Rating Agency Affirmation Letter” means, as to each Servicing Agreement or
Master Servicing Agreement that requires rating agency confirmation pursuant to
the terms of such Servicing Agreement or Master Servicing Agreement in order to
assign such Servicing Agreement or Master Servicing Agreement to Purchaser
pursuant to this Agreement, a letter from each rating agency referenced in such
Servicing Agreement or Master Servicing Agreement as the relevant rating agency
to the effect that, as applicable, the assignment by the applicable Seller and
the assumption by Purchaser with respect to such Servicing Agreement or Master
Servicing Agreement will not, in and of itself, result in a downgrading or
withdrawal of the rating of any securities issued pursuant to the related
securitization or structured finance transaction that have been rated by such
rating agency.

“Real Property Leaseholds” means the leasehold estate and interest of the
Sellers in, to and under the Real Property Leases.

“Retained Liability” means any Covered Loss that:

(a) constitutes a fine, civil monetary penalty, restitution, damages or any
other amounts that may be paid with respect to a Seller’s pre-Closing
foreclosure or servicing practices (including any out of pocket payments made by
either Seller or any Purchaser Indemnified Party in respect of any Serviced
Mortgage Loan modification providing for a reduction of any portion or all of
the outstanding unpaid principal balance required pursuant to matters described
in clauses (i) and (ii) below) to be paid to any Governmental Entity or to any
other Person as directed or instructed by any Governmental Entity under, in
connection with or arising out of (i) any settlement that is entered into by the
Bank or ALS with one or more Attorneys General of the 50 states or any similar
individual or office in any district or territory thereof, (ii) the Consent
Order or (iii) any other Action by a Governmental Entity, whether such Action is
brought prior to, on or after the Closing Date;

(b) results from or arises out of any Action set forth in the Sellers’ Action
Report, dated as of the date hereof (the “Action Report”), a copy of which has
heretofore been delivered to Purchaser;

 

13



--------------------------------------------------------------------------------

(c) results from or arises out of any Action by a third party arising out of or
in connection with Foreclosures completed prior to the Closing Date, whether
such Action is brought prior to, on or after the Closing Date;

(d) results from or arises out of any Action by a third party arising out of or
in connection with Foreclosures in process as of the Closing Date, including the
Foreclosures in process set forth in the Sellers’ Foreclosure Report, dated as
of the date hereof (the “Foreclosure Report”), a copy of which has heretofore
been delivered to Purchaser, where the Covered Loss results from action by the
Sellers prior to the Closing Date, to the extent Purchaser is not in breach of
its obligations under Section 7.10(w) and Section 10.10(b) with respect to any
mortgage loan for which Purchaser is seeking indemnity, or arises out of action
by either Seller prior to the Closing Date, whether such Action is brought prior
to, on or after the Closing Date; or

(e) results from or arises out of any Action that is a class action, or that is
a putative or proposed class action, whether or not such Action is certified,
resulting from or arising out of any act or omission in actual or alleged breach
or violation of any Law, Permit, Applicable Servicing Requirement, Order or
Contract (other than this Agreement or any Ancillary Agreement) by either Seller
prior to the Closing, in each case in connection with the performance by either
Seller of its obligations under the Applicable Servicing Requirements, Servicing
Agreements, Servicing Rights Agreements, Subservicing Agreements, Master
Servicing Agreements or Underlying Documents whether, such Action is brought
prior to, on or after the Closing Date.

“Returned Payment” means a payment made by a Serviced Mortgagor with respect to
a Serviced Mortgage Loan prior to the Closing, which payment (i) was turned over
to Purchaser or remitted by a Seller to an Investor or other third party, and
(ii) was rejected or which a Seller was required to return and, in fact,
returned (whether by credit or otherwise) in the period commencing on the
Closing Date and ending on the 60th day following the Closing Date; provided,
that any amount so rejected or required to be returned within such period that
was subsequently collected by a Seller within such period shall not constitute a
Returned Payment.

“RHS” means the Rural Housing Service, an agency of the United States Department
of Agriculture and any successor thereto and including the Farmers Home
Administration, as the predecessor in interest to the Rural Housing Service.

“Seller Fundamental Representations” means the representations and warranties
set forth in Section 4.01 (Organization), Section 4.02 (Authority; No
Violation), Section 4.04(a) (Title to Purchased Assets), and Section 4.14
(Brokers, Finders and Financial Advisors).

“Seller Group” means any combined, unitary, consolidated or other affiliated
group within the meaning of Section 1504 of the Code or otherwise, of which any
Seller is or has been a member for Tax purposes.

“Seller Intellectual Property” means the Seller Licensed Intellectual Property
and the Seller Owned Intellectual Property.

 

14



--------------------------------------------------------------------------------

“Seller Licensed Intellectual Property” means the Intellectual Property set
forth on Schedule 1.01(m) (as such Schedule may be amended by mutual agreement
of the Sellers and Purchaser between the date hereof and the Closing Date) that
is licensed, exclusively or non-exclusively, to the Sellers and used in
connection with the Master Servicing Business.

“Seller Owned Intellectual Property” means the Intellectual Property set forth
on Schedule 1.01(n) (as such Schedule may be amended by mutual agreement of the
Sellers and Purchaser between the date hereof and the Closing Date) that is
owned or purported to be owned by the Sellers and used in connection with the
Master Servicing Business.

“Serviced Mortgage” means, with respect to any Serviced Mortgage Loan, a
mortgage, deed of trust or other security instrument (including a security
agreement) creating a Lien upon real property and any other property described
therein which secures a Serviced Mortgage Note, together with any assignment,
reinstatement, extension, endorsement or modification thereof.

“Serviced Mortgage Loan” means any mortgage loan or other extension of credit,
including mortgage loans related to Serviced REO Property, for which a Seller is
acting as Servicer under a Servicing Agreement or a Subservicing Agreement.

“Serviced Mortgage Loan Data Tape” means the data tape, dated as of January 31,
2012, provided by the Sellers to Purchaser in computer tape form, setting forth
the categories of information with respect to each Serviced Mortgage Loan as
specified on Schedule 1.01(o) attached hereto.

“Serviced Mortgage Loan Documents” means the Servicing Custodial Files and the
Servicing Loan Files for all of the Serviced Mortgage Loans.

“Serviced Mortgage Note” means, with respect to any Serviced Mortgage Loan, a
promissory note or notes, or other evidence of Indebtedness, with respect to
such Serviced Mortgage Loan that is secured by a Serviced Mortgage or Mortgages,
together with any assignment, reinstatement, extension, endorsement or
modification thereof.

“Serviced Mortgage Pool” means a group of Serviced Mortgage Loans that have been
pledged, granted or sold to secure or support payments on specific
mortgage-backed or other securities or specific participation certificates.

“Serviced Mortgaged Property” means (i) the real property and improvements
thereon, (ii) the stock in a residential housing corporation and the lease to
the related dwelling unit, (iii) a manufactured home and, as applicable, the
real property upon which the home is situated, or (iv) the personal property or
other collateral, in each case that secures a Serviced Mortgage Note and that is
subject to a Serviced Mortgage.

“Serviced Mortgagor” means the obligor(s) (including any lessee(s), borrower(s)
or guarantor(s)) on a Serviced Mortgage Note or under a Serviced Mortgage Loan.

“Serviced REO Property” means any Serviced Mortgaged Property with respect to
which the Investor under the related Servicing Agreement or Subservicing
Agreement or the Servicer for the benefit of such Investor has taken ownership
or possession as a result of Foreclosure, acceptance of a deed in lieu of
Foreclosure or other exercise of remedies under the Serviced Mortgage Loan
Documents.

 

15



--------------------------------------------------------------------------------

“Servicer” means the Person responsible for performing the Servicing functions
in connection with a Serviced Mortgage Loan pursuant to the applicable Servicing
Agreement or Subservicing Agreement.

“Servicer Advance” means (i) any advance in respect of real estate taxes, ground
rents, assessments or similar charges, or of hazard, flood or primary mortgage
insurance premiums, required to be paid by or on behalf of the related Serviced
Mortgagor under the terms of the related Serviced Mortgage Loan or Master
Serviced Mortgage Loan made by a Seller in accordance with the applicable
Servicing Agreement, Subservicing Agreement or Master Servicing Agreement,
(ii) any “Servicing Advance” (as defined in the applicable Servicing Agreement,
Subservicing Agreement or Master Servicing Agreement or any other similar term
therein) or, to the extent not so defined therein, reasonable out-of-pocket
expenses incurred by a Seller as Servicer or Master Servicer in connection with
a default, delinquency, modification, foreclosure or other event relating to a
Serviced Mortgage Loan or Master Serviced Mortgage Loan and, in each case, made
in accordance with Applicable Servicing Requirements, and (iii) all “P&I
Advances,” “Monthly Advances” (each as defined in the applicable Servicing
Agreement, Subservicing Agreement or Master Servicing Agreement, as applicable,
or any other similar term therein) or other advances in respect of principal or
interest payable on a Serviced Mortgage Loan or Master Serviced Mortgage Loan
made by a Seller, in each case in accordance with the applicable Servicing
Agreement, Subservicing Agreement or Master Servicing Agreement, or made by a
Seller in accordance with a Servicing Rights Agreement with respect to any
mortgage loan being serviced or subserviced by a third party under such
Servicing Rights Agreement.

“Servicer Advance Data Tape” means the data tape, dated as of January 31, 2012,
provided by the Sellers to Purchaser in computer tape form, setting forth the
categories of information with respect to each Servicer Advance as specified on
Schedule 1.01(p) attached hereto.

“Servicer Advance Receivable” means, with respect to any Servicer Advances, the
contractual right to reimbursement pursuant to the terms of the applicable
Servicing Agreement, Subservicing Agreement or Master Servicing Agreement for
such Servicer Advances made by a Seller in its capacity as Servicer or Master
Servicer pursuant to such Servicing Agreement, Subservicing Agreement or Master
Servicing Agreement, which Servicer Advances have not previously been
reimbursed, and including all rights of the Servicer or Master Servicer to
enforce payment of such obligation under the related Servicing Agreement,
Subservicing Agreement or Master Servicing Agreement. A “Servicer Advance
Receivable” shall remain a “Servicer Advance Receivable” unless and until the
Servicer has actually received cash in reimbursement of that Servicer Advance
Receivable.

“Servicing” means loan servicing, subservicing and special servicing rights and
obligations, including one or more of the following functions (or a portion
thereof): (i) the administration and collection of payments for the reduction of
principal and/or the application of interest on a Serviced Mortgage Loan;
(ii) the collection of payments on account of taxes and

 

16



--------------------------------------------------------------------------------

insurance; (iii) the remittance of appropriate portions of collected payments;
(iv) the provision of escrow administration; (v) the pursuit of Foreclosure and
alternative remedies against a related Serviced Mortgaged Property; and (vi) the
administration and liquidation of Serviced REO Properties, charged-off debts and
unsecured notes, and, in each case, all rights, powers and privileges incidental
to any of the foregoing, and expressly includes the right to enter into
arrangements with third parties that generate Ancillary Income and benefits with
respect to the Serviced Mortgage Loans; provided, that, with respect to RALI
Securitizations, the term Servicing shall not include any master servicing or
bond administration rights or obligations under the RALI Pooling and Servicing
Agreements, Master Servicing Agreements, or Subservicing Agreements.

“Servicing Agreement” means each Contract set forth on Schedule 1.01(q),
pursuant to which a Seller performs Servicing and any such Contract entered into
by a Seller between the date hereof and the Closing Date pursuant to which a
Seller shall be appointed by ALS, in its capacity as Master Servicer, to act as
Servicer with respect to any Master Serviced Mortgage Loans. For the avoidance
of doubt, the Servicing Agreements shall not include the Subservicing
Agreements.

“Servicing Agreement Consent” means (a) any consent, approval, authorization
that is required from an Investor or any other third party, including any
Agency, as applicable, that is required pursuant to the terms of any Servicing
Agreement, Subservicing Agreement or Master Servicing Agreement in order to
assign or otherwise transfer such Servicing Agreement, Subservicing Agreement or
Master Servicing Agreement to Purchaser pursuant to the terms of this Agreement,
which consent shall (i) satisfy the applicable requirements under such Servicing
Agreement, Subservicing Agreement or Master Servicing Agreement, if any, with
respect to the assignment or transfer of the Servicing Agreement, Subservicing
Agreement or Master Servicing Agreement to, and assumption of the Servicing
Agreement, Subservicing Agreement or Master Servicing Agreement by, Purchaser
pursuant to the terms of this Agreement, (ii) include a PSA Amendment to such
Servicing Agreement, Subservicing Agreement or Master Servicing Agreement, if
reasonably necessary and (iii) include a Rating Agency Affirmation Letter, but
only to the extent expressly required by such Servicing Agreement, Subservicing
Agreement or Master Servicing Agreement and (b) to the extent not covered by the
foregoing clause (a), any consent or approval that is required from an Agency
pursuant to the terms of such Agency’s servicing guide in order to permit
Purchaser to service any Serviced Mortgage Loans for such Agency.

“Servicing Business” means Sellers’ business of Servicing residential mortgage
loans and certain non-real estate secured and unsecured loans.

“Servicing Compensation” means all compensation, including excess servicing
spread, payable to a Seller as Servicer under the Servicing Agreements,
Subservicing Agreements or Underlying Documents, including each servicing fee
payable based on a percentage of the outstanding principal balance of the
Serviced Mortgage Loans and any other amounts payable to a Seller as Servicer
under the Servicing Agreements, or Subservicing Agreements, but excluding all
Ancillary Income and Late Fees.

 

17



--------------------------------------------------------------------------------

“Servicing Custodial File” means, with respect to any Serviced Mortgage Loan,
all of the documents that must be maintained on file with a document custodian,
owner or trustee under Applicable Servicing Requirements with respect to such
Serviced Mortgage Loan.

“Servicing Loan File” means, with respect to each Serviced Mortgage Loan,
(i) the Servicing Custodial File and all other documents, instruments,
agreements and records in the possession of a Seller, including electronic
copies, relating to such Serviced Mortgage Loan that are reasonably necessary
for the Servicing of such Serviced Mortgage Loan in accordance with Applicable
Servicing Requirements, including, for the avoidance of doubt, all documentation
required to be maintained pursuant to HAMP and (ii) the right (if any) to
request or demand copies of any document, instrument, agreement or record
relating to such Serviced Mortgage Loan under the applicable Servicing
Agreements or Subservicing Agreements or applicable Serviced Mortgage Loan
Documents.

“Servicing Rights” means all right, title and interest of each Seller:

(i) as Servicer under the Servicing Agreements, including, without limitation,
(a) the right to receive the Servicing Compensation and any Ancillary Income and
Late Fees under the Servicing Agreements and any other compensation arising
from, or payable to the Servicer under, the Servicing Agreements, and any
earnings and other benefits of the related Custodial Accounts, Escrow Accounts
and any other related accounts maintained by such Seller pursuant to the
Servicing Agreements; (b) to the related Servicing obligations as specified in
each applicable Servicing Agreement, including the obligations to administer and
collect the payments of or relating to the Serviced Mortgage Loans, and to remit
all amounts and provide information reporting to others in accordance with the
Servicing Agreements; (c) to any and all accounts established for the Servicing
of the Serviced Mortgage Loans or pursuant to the applicable Servicing
Agreements, including, to the extent provided therein, any right or power to
direct the disposition, disbursement, distribution or investment of amounts
deposited therein; (d) to the Escrow Accounts and Custodial Accounts maintained
pursuant to the Servicing Agreements; (e) with respect to the right of
ownership, possession, control and use of any and all Servicing Loan Files and
other relevant documents and accounts pertaining to the Servicing of the
Serviced Mortgage Loans; (f) with respect to any Servicer Advances required to
be reimbursed pursuant to any Servicing Agreement; (g) to the “clean-up call”
right, if any, to purchase the Serviced Mortgage Loans upon the aggregate
principal balance thereof being reduced below a specified amount to the extent
provided to such Seller in any Servicing Agreement; (h) to enter into
arrangements that generate Ancillary Income in respect of the Serviced Mortgage
Loans to the extent provided to such Seller under any Servicing Agreement; and
(i) with respect to all other rights, powers and privileges of such Seller as
the Servicer under the Servicing Agreements as expressly set forth therein or as
deemed at Law; and

(ii) under the Servicing Rights Agreements or any side or ancillary agreement or
understanding entered into in connection with any Servicing Rights Agreement,
including, without limitation, (a) the right to receive any servicing fees,
general servicing fees, excess servicing fees, late fees or other income or
compensation payable to the servicing rights owner, solely in its capacity as
such, under such Servicing Rights Agreements, (b) the right to terminate and/or
replace the servicer named in such Servicing Rights Agreement with or without
cause and (c) all other rights of a servicing rights owner as provided for in
any Servicing Rights Agreement.

 

18



--------------------------------------------------------------------------------

“Servicing Rights Agreement” means each Contract set forth on Schedule 1.01(r),
pursuant to which a Seller owns the Servicing Rights but the servicing functions
are performed by a third party.

“Servicing Rights Data Tape” means the data tape, dated as of January 31, 2012,
provided by the Sellers to Purchaser in computer tape form, setting forth the
categories of information with respect to the Servicing Rights as specified on
Schedule 1.01(s) attached hereto.

“Servicing Transfer Date” means the Closing Date or such other date under the
Interim Servicing Agreement on which a transfer of Servicing Rights, Servicing
Agreements, Subservicing Rights, Subservicing Agreements, Master Servicing
Rights or Master Servicing Agreements occurs on the books and records of the
applicable Investor.

“Shared Loss Cap” means an amount equal to fifty percent (50%) of the portion of
the Aggregate Purchase Price allocated to the Servicing Rights

“Software” means (a) all computer and computer network software, firmware,
programs, applications and databases in any form, including any content or other
information associated or used therewith, along with all source code, object
code, operating systems, specifications, data, database management code,
utilities, libraries, scripts, graphical user interfaces, menus, images, icons,
forms, methods of processing, software engines, platforms, data formats and all
other code and documentation, whether in human readable form or otherwise, and
all copies of the foregoing in any and all formats or media, and (b) with
respect to the foregoing items, all versions, updates, corrections, enhancements
and modifications thereto.

“Sublease Agreement” means each Sublease Agreement to be entered into by the
Sellers and Purchaser with respect to the premises described on Schedule 7.16.

“Subservicing Agreement” means each Contract identified on Schedule 1.01(t) as a
subservicing agreement, pursuant to which a Seller services Serviced Mortgage
Loans as a subservicer for a third party.

“Subservicing Rights” means all right, title and interest of a Seller: (i) as
Servicer under the Subservicing Agreements, including the right to receive
Servicing Compensation and any Ancillary Income and Late Fees under the
Subservicing Agreements and any other compensation arising from, or payable to
the Servicer under, the Subservicing Agreements, including earnings on and other
benefits of the related Custodial Accounts, Escrow Accounts and any other
related accounts maintained by such Seller pursuant to the Subservicing
Agreements; (ii) to the related Subservicing obligations as specified in each
applicable Subservicing Agreement; (iii) to any and all accounts established for
the Servicing of the Serviced Mortgage Loans pursuant to the applicable
Subservicing Agreements, including, to the extent provided therein, any right or
power to direct the disposition, disbursement, distribution or investment of
amounts deposited therein; (iv) to the Escrow Accounts and Custodial Accounts
maintained pursuant to the Subservicing Agreements; (v) with respect to the
right of ownership, possession, control and use

 

19



--------------------------------------------------------------------------------

of any and all Servicing Loan Files and other relevant documents and accounts
pertaining to the Servicing of the Serviced Mortgage Loans; (vi) with respect to
any Servicer Advances required to be reimbursed pursuant to any Subservicing
Agreement; and (vii) with respect to all other rights, powers and privileges of
such Seller as the Servicer under the Subservicing Agreements as expressly set
forth therein or as deemed at Law.

“State Agency” means any state agency or other entity with authority to regulate
the mortgage-related activities of a Seller or to determine the investment or
servicing requirements with regard to mortgage loan origination, purchasing,
servicing or master servicing performed by a Seller.

“Straddle Period” means any taxable period that includes (but does not end on)
the Closing Date.

“Suspense Funds” means, with respect to any Serviced Mortgage Loan, the related
funds received by the Servicer that are in the process of being finally applied.

“Tax” means any and all (i) federal, state, local or foreign tax, fee, escheat
of unclaimed property or other like assessment or charge of any kind, including
without limitation any net income, alternative or add-on minimum tax, gross
income, gross receipts, sales, use, ad valorem, value-added, transfer,
franchise, profits, license, payroll, employment, social security (or similar),
unemployment, disability, registration, estimated, excise, severance, stamp,
capital stock, occupation, property, water, sewer, environmental or windfall
tax, premium, customs duty or other tax, together with any interest, penalty or
additions thereto, whether disputed or not; (ii) liability for the payment of
Tax as the result of membership in the Seller Group; and (iii) transferee,
secondary tax sharing or indemnification liability in respect of any Tax
(whether imposed by Law or contractual arrangement).

“Tax Return” means any return (including estimated returns), declaration,
report, claim for refund, or information return or statement or any amendment
thereto relating to Taxes, including any such document prepared on an
affiliated, consolidated, combined or unitary group basis and any schedule or
attachment thereto.

“Termination Date” means August 31, 2012.

“Third Party Consents” means the consents or approvals of, or waivers from,
third parties other than Governmental Entities, other than the Servicing
Agreement Consents, required to be obtained or delivered by any Seller in
connection with the execution, delivery or performance by the Sellers of this
Agreement or to consummate the Transactions and set forth on Schedule 1.01(u).

“Underlying Documents” means each operative document or agreement executed in
connection with the Master Servicing Agreements, Servicing Agreements,
Subservicing Agreements and Servicing Rights Agreements that is binding upon a
Seller in connection with the Business, including indentures, custodial
agreements, administrative agreements and agreements with any Insurer.

“VA” means the United States Department of Veterans Affairs and any successor
thereto.

 

20



--------------------------------------------------------------------------------

“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988,
and any other similar Law of any state, locality, or other Governmental Entity.

 

Section 1.02 Index of Certain Other Definitions.

The following capitalized terms used in this Agreement have the meanings located
in the corresponding Section referred to below:

 

Term

  

Section

Action Report    Definition of “Retained Liability” Aggregate Purchase Price   
Section 2.03(a) Agreement    Preamble Allocation Objections Notice    Section
2.03(c)(iii) Allocation Schedule    Section 2.03(c)(ii) ALS    Preamble
Alternative Proposal    Section 6.05(a) Assignment and Assumption of Lease   
Section 9.02(a)(iv)(E) Assumed Liabilities    Section 2.02(a) Assumed Litigation
   Section 7.10(m)(i) Audited Financial Statements    Section 4.05(a) Bank   
Preamble Baseline Compensation    Section 7.08(b) Basket Amount    Section
10.04(a) Benefits Report    Section 4.13(b) Business Employee    Section 4.13(a)
Call Right    Definition of “Master Servicing Rights” Closing    Section 9.01
Closing Date    Section 9.01 Closing Date Payment    Section 2.03(b) CMA   
Section 6.05(a) COBRA    Section 4.13(d) Confidentiality Agreement    Section
12.01 Continuing Employee    Section 7.08(b) Controlling Party    Section
10.07(e) Conversion Plan    Section 7.10(i)(i) Criminal Third Party Claim   
Section 10.07(f) Cut-off Date Master Servicing Data Tape    Section 7.10(z)
Cut-off Date Servicer Advance Data Tape    Section 7.10(e) Cut-off Date
Servicing Rights Data Tape    Section 7.10(d) De Minimis Threshold    Section
10.04(b) Environmental Report    Section 4.15 Excluded Assets    Section 2.01(b)
Exception Report    Section 4.12(a) Excluded Liabilities    Section 2.02(b)
Financial Statements    Section 4.05(a) Financing    Section 5.04 Foreclosure
Report    Definition of “Retained Liability”

 

21



--------------------------------------------------------------------------------

Term

  

Section

Indemnified Party

   Section 10.07(a) Indemnifying Party    Section 10.07(a) Independent
Accountant    Section 2.04(b) Interim Balance Sheet    Section 4.05(a)
Indianapolis Leased Real Property    Section 4.17(a) Leased Real Property   
Section 4.17(a) Lenders    Section 5.04 Licensing Report    Section 4.01(a)
Litigation Report    Section 2.02(a)(vii) Littleton Leased Real Property   
Section 4.17(a) Losses    Definition of “Covered Loss” Master Servicing Business
Benefit Plan    Section 4.13(b) Master Servicing Employee    Section 4.13(a)
Material Contracts    Section 4.08(a) Monthly Master Servicing Data Tape   
Section 7.10(c) Monthly Serviced Mortgage Loan Data Tape    Section 7.10(c)
Non-Controlling Party    Section 10.07(e) Notice of Disagreement    Section
2.04(b) Objection    Section 2.04(b) Parties    Preamble Post-Closing Statement
   Section 2.04(a) Pre-Closing Statement    Section 2.03(b) Purchase Price
Adjustment    Section 2.04(d) Purchased Assets    Section 2.01(a) Purchaser   
Preamble Purchaser Disclosure Schedules    Section 3.01(a) Purchaser Indemnified
Parties    Section 10.02 Purchaser Required Governmental Approvals    Definition
of “Governmental Approvals” Real Property Leases    Section 4.17(a)
Representatives    Section 7.02(a) Response Period    Section 2.03(c)(iii)
Sellers    Preamble Seller 401(k) Plan    Section 7.08(g) Seller Disclosure
Schedules    Section 3.01(a) Seller Indemnified Parties    Section 10.03 Seller
Required Governmental Approvals    Definition of “Governmental Approvals” Seller
Title Policies    Section 4.17(b) Servicing Termination    Section 7.10(b)(ii)
Special Warranty Deeds    Section 9.02(a)(iv)(A) Third Party Claim    Section
10.07(a) Transactions    Section 2.01(a) Transfer Taxes    Section 7.09 True-up
Payment    Section 2.03(f)

 

22



--------------------------------------------------------------------------------

Term

  

Section

Unaudited Financial Statements    Section 4.05(a) UPB    Section 7.10(b)(ii)(A)

ARTICLE II.

PURCHASE AND SALE

 

Section 2.01 Purchase and Sale of Purchased Assets.

(a) Upon the terms and subject to the conditions of this Agreement, at the
Closing, the Sellers shall sell, assign, transfer, convey and deliver, or cause
to be sold, assigned, transferred, conveyed and delivered, to Purchaser (or one
or more of Purchaser’s designated Affiliates), and Purchaser (or one or more of
Purchaser’s designated Affiliates) shall purchase from the Sellers, all of the
Sellers’ right, title and interest in and to the Purchased Assets, free and
clear of all Liens other than Permitted Liens. “Purchased Assets” means the
following assets, whether owned, leased, licensed or otherwise contracted by, or
otherwise available to, the Sellers as of the Closing Date, and no others:

(i) the Servicing Rights, the Servicing Rights Agreements and the Servicing
Agreements;

(ii) the Subservicing Rights and the Subservicing Agreements;

(iii) the Underlying Documents;

(iv) all Servicing Compensation, Late Fees, Ancillary Income and any fees or
other income or compensation payable to the servicing rights owner, solely in
its capacity as such, under the Servicing Rights Agreements, in each case which
is earned or assessed but not paid to the applicable Seller as of the close of
business on the day prior to the Closing Date;

(v) the Servicer Advance Receivables that are outstanding as of the close of
business on the day prior to the Closing Date;

(vi) the Deferred Servicing Fees that are outstanding as of the close of
business on the day prior to the Closing Date;

(vii) the Master Servicing Rights and the Master Servicing Agreements;

(viii) all Master Servicing Compensation earned but not paid to the applicable
Seller as of the close of business on the day prior to the Closing Date;

(ix) all credits, prepaid expenses, deferred charges, security deposits, prepaid
items and duties as of the close of business on the day prior to the Closing
Date to the extent related to a Purchased Asset or an Assumed Liability, as set
forth on Schedule 2.01(a)(ix);

 

23



--------------------------------------------------------------------------------

(x) all files, books of account, general, financial and personnel records in
respect of the employees of the Master Servicing Business to the extent used in
connection with the Master Servicing Business or the Purchased Assets (it being
understood and agreed that any information contained in such copies that does
not relate to the Master Servicing Business or the Purchased Assets may, in the
Sellers’ sole discretion, be redacted by or on behalf of the Sellers);

(xi) all rights of and benefits accruing to the Sellers under the Assumed
Contracts;

(xii) the Acquired Accounts Receivables that are outstanding as of the close of
business on the day prior to the Closing Date;

(xiii) the Owned Real Property;

(xiv) the Real Property Leaseholds and all improvements to the Leased Real
Property;

(xv) the Personal Property and all rights of and benefits accruing to the
Sellers under the Personal Property Leases;

(xvi) the IT Platform;

(xvii) all telephone or facsimile numbers used by the Sellers in connection with
the Master Servicing Business;

(xviii) the Seller Owned Intellectual Property;

(xix) all rights of and benefits accruing to the Sellers under the Contracts for
the Seller Licensed Intellectual Property;

(xx) all causes of action, lawsuits, judgments, claims, refunds, choses in
action, rights of recovery, rights of set-off, rights of recoupment, demands and
any other rights or claims of any nature, whether arising by way of counterclaim
or otherwise, available to or being pursued by the Sellers to the extent related
to the Purchased Assets and/or Assumed Liabilities, except for those rights and
claims set forth on Schedule 2.01(a)(xx);

(xxi) all guaranties, warranties, indemnities and similar rights in favor of the
Sellers to the extent related to any Servicing Agreements, Subservicing
Agreements, Servicing Rights Agreements, Master Servicing Agreements or any
other Purchased Assets and to the extent that a Seller has the right to sell,
assign, transfer, convey and deliver, or has the right to cause to be sold,
assigned, transferred, conveyed and delivered, such assets; and

(xxii) to the extent permitted by Law, all Permits held by the Sellers to the
extent exclusively related to the Master Servicing Business or the Purchased
Assets.

 

24



--------------------------------------------------------------------------------

To the extent that any Party discovers, within 120 days following the Closing
Date, that there were assets of the Sellers used primarily in the Master
Servicing Business that all the Parties intended to be transferred in connection
with the purchase contemplated in this Agreement, but that were omitted from the
schedules to this Agreement, the Sellers, using commercially reasonable efforts,
shall or shall cause their Affiliates promptly to assign and transfer to
Purchaser all right, title and interest in such assets. The sale of the
Purchased Assets and the other transactions contemplated by this Agreement are
collectively referred to herein as the “Transactions”.

(b) Notwithstanding anything in Section 2.01(a) to the contrary, the Purchased
Assets shall exclude the Excluded Assets. “Excluded Assets” means all assets of
the Sellers other than the Purchased Assets, including, without limitation, the
assets set forth below in this Section 2.01(b):

(i) any assets of the Sellers used primarily in connection with any business
other than the Master Servicing Business, including any computer systems,
networks, hardware, Software, databases, Internet websites and related
equipment;

(ii) the Excluded Contracts; and

(iii) all real property that is leased or subleased by any Seller as a tenant or
subtenant and that is used in the Business, other than the Leased Real Property
and all leasehold improvements, furniture, fixtures and equipment located at any
facility of the Sellers other than at the Leased Real Property.

 

Section 2.02 Assumption and Exclusion of Liabilities.

(a) Upon the terms and subject to the conditions of this Agreement, at the
Closing, Purchaser shall assume and shall agree to pay, perform and discharge
all of the following Liabilities of the Sellers (collectively, the “Assumed
Liabilities”):

(i) all accounts payable and other accrued or incurred expenses (other than any
intracompany accounts payable) as of, and from and after, the close of business
on the day prior to the Closing Date, in each case to the extent that they
relate to the Purchased Assets;

(ii) all Liabilities related to the Servicing Rights, the Servicing Rights
Agreements, the Servicing Agreements, the Underlying Documents, the Subservicing
Rights, the Subservicing Agreements, the Master Servicing Rights and the Master
Servicing Agreements;

(iii) all Liabilities arising under (A) the Assumed Contracts, (B) the Real
Property Leases and (C) the Personal Property Leases and the Contracts for the
Seller Licensed Intellectual Property; in each case except for any Liabilities
arising from or in connection with any breaches thereof by the Sellers prior to
the Closing;

(iv) all Liabilities arising from or related to the conduct of the Business or
the use of the Purchased Assets, including all Liabilities arising from
litigation relating to the

 

25



--------------------------------------------------------------------------------

conduct of the Business or the use of the Purchased Assets, from and after the
Closing Date; provided, however, that the assumption of such Liabilities by
Purchaser shall not affect Sellers’ indemnification obligations pursuant to, or
the rights of any Purchaser Indemnified Party under, Section 10.02(a);

(v) all Liabilities to reimburse, restore or repay any Custodial Account Funded
Advances to the related Custodial Accounts;

(vi) all Liabilities to reimburse, restore or repay any Master Servicing
Custodial Account Funded Advances to the related Master Servicing Custodial
Accounts;

(vii) all Liabilities with respect to (A) the lawsuits, judgments, claims or
demands listed on the Sellers’ Litigation Report, dated as of the date hereof
(the “Litigation Report”), a copy of which has heretofore been delivered to
Purchaser, and (B) any additional lawsuits, judgments, claims or demands
involving foreclosures, bankruptcies, fraud and misrepresentation, contract and
mortgage disputes, liens, title disputes, regulatory agency/fair lending,
property condition, forfeiture, partition, easement, condemnation and eminent
domain, probate, contested foreclosures, tax sale, mechanic’s liens, elder abuse
and stop notice claims with respect to any of the Purchased Assets, but only to
the extent any such additional lawsuit, judgment, claim or demand is comparable
in nature, scope and substance to those listed on the Litigation Report, as
determined by the mutual agreement of Purchaser and the Sellers; provided,
however, that the assumption of such liabilities by Purchaser shall not affect
Sellers’ indemnification obligations pursuant to, or the rights of any Purchaser
Indemnified Party under, Section 10.02(c) or Section 10.02(d); and

(viii) all Liabilities set forth on Schedule 2.02(a)(viii).

For the avoidance of doubt, except for any Liability under Section 2.02(a)(vii),
Purchaser shall not assume, or have any obligation to pay, perform or discharge,
any Retained Liability.

(b) Notwithstanding Section 2.02(a), the Sellers shall retain, and shall be
responsible for paying, performing and discharging when due, and the Purchaser
shall not assume or be liable for, Liabilities of the Sellers other than the
Assumed Liabilities (collectively, the “Excluded Liabilities”), including the
following:

(i) all Liabilities related to any business conducted, operated or engaged in by
either Seller, other than the Business;

(ii) any Liabilities of the Sellers arising under this Agreement or any of the
Ancillary Agreements;

(iii) except as specifically provided in Section 7.08, any Liabilities of either
Seller arising under, in connection with or otherwise related to (A) any
Employee Benefit Plan or other employee benefit or compensation plan, policy,
program, agreement or arrangement, including any employment, retention, change
in control, severance or similar agreement, (B) salaries, wages, bonuses,
vacation or severance pay or other compensation, payments or benefits earned,
accrued or arising prior to or in connection

 

26



--------------------------------------------------------------------------------

with the Closing Date or in connection with the Closing, (C) Title IV of ERISA,
(D) any Continuing Employee with respect to any period or event occurring prior
to the date on which he or she becomes an employee of Purchaser or one of its
Affiliates, (E) any other former or current, active or inactive, employee,
officer, agent, consultant, independent contractor or subcontractor of either
Seller with respect to any period, or (F) any employment-related grievance or
any claim with respect to any personal injuries sustained in connection with the
employment or retention of a Person by any Seller, including workers’
compensation or disability, regardless of when such claim is made or asserted,
or (G) any Action arising under the WARN Act for any “employment loss” within
the meaning of the WARN Act, by an employee of a Seller that occurs on or prior
to the Closing Date, other than with respect to any Master Servicing Employee
who is employed by the Sellers immediately prior to the Closing Date and is
either (i) not offered employment by Purchaser or an Affiliate thereof pursuant
to Section 7.08(b) or (ii) does not commence employment with Purchaser or an
Affiliate thereof despite such Master Servicing Employee accepting an offer of
employment made pursuant to Section 7.08(b);

(iv) any legal and accounting fees and expenses incurred by the Sellers in
connection with the consummation of the Transactions, except as provided in this
Agreement or the Ancillary Agreements;

(v) any Tax Liabilities of the Sellers with respect to the Business for any
Pre-Closing Tax Period;

(vi) any Indebtedness of the Sellers;

(vii) all Liabilities arising out of or with respect to the Excluded Assets; and

(viii) all Liabilities of the Sellers with respect to any Actions of any nature
existing on or prior to the Closing Date that are not listed on the Litigation
Report or otherwise described in Section 2.02(a)(vii).

Purchaser assumes no Excluded Liability or any other Liability of the Sellers or
any other Person pursuant to this Agreement other than the Assumed Liabilities.
In furtherance of the foregoing and for the avoidance of doubt, the Parties
hereby acknowledge and agree that Purchaser assumes no Liability of the Sellers
or any Affiliate thereof, including without limitation LBB or LBHI, by virtue of
completing the transactions contemplated by this Agreement or otherwise, with
respect to (i) the origination of any loans sold by or otherwise transferred by
the Sellers directly or indirectly to any Investor or any other Person or
(ii) such sale or transfer of such loans, including without limitation any
Liability for any representations or warranties made with respect to such loans
to any such Investor or Third Party.

 

Section 2.03 Payment of Purchase Price; Allocations; Adjustments.

(a) Aggregate Purchase Price. Upon the terms and subject to the conditions of
this Agreement, as aggregate consideration for the Purchased Assets, Purchaser
will assume the Assumed Liabilities and will pay an amount equal to the
aggregate purchase price, which shall be calculated in accordance with Schedule
2.03(a) (the “Aggregate Purchase Price”).

 

27



--------------------------------------------------------------------------------

(b) Closing Date Payment. Not later than the third Business Day prior to the
Closing Date, the Sellers shall deliver to Purchaser the following:

(i) a statement in the format presented on Schedule 2.03(a) (the “Pre-Closing
Statement”) setting forth the Sellers’ good faith estimate of the Aggregate
Purchase Price calculated as of the Cut-off Date rather than the Closing Date
(the “Closing Date Payment”) and, with respect to principal balance, Book Value
and other amounts to be determined by reference to the Accounting Records, on a
basis consistent with the Interim Balance Sheet; provided, that the Sellers and
Purchaser shall work together in good faith during such three (3) Business
Day-period to resolve any differences between them with respect to such
Pre-Closing Statement; provided, further, that, after the expiration of such
three (3) Business Day-period, upon the terms and subject to the conditions of
this Agreement, the Closing shall occur even if the Pre-Closing Statement is not
reasonably acceptable to Purchaser.

(ii) the Cut-off Date Servicing Rights Data Tape;

(iii) the Cut-off Date Servicer Advance Data Tape;

(iv) the Cut-off Date Master Servicing Data Tape;

(v) Schedule 2.01(a)(ix) (Credits and Prepaid Items) updated as of the Cut-off
Date;

(vi) Schedule 1.01(a) (Acquired Accounts Receivables) updated as of the Cut-off
Date; and

(vii) a schedule setting forth the Deferred Servicing Fees on a loan-level basis
as of the Cut-off Date.

Purchaser shall pay the Closing Date Payment in cash to the Sellers at the
Closing, by wire transfer of immediately available funds to the Purchase Price
Bank Account.

(c) Allocation of Aggregate Purchase Price.

(i) The Sellers and Purchaser hereby agree to allocate the Aggregate Purchase
Price and the Assumed Liabilities among the Purchased Assets in accordance with
Section 1060 of the Code and file or cause to be filed in a timely fashion any
information that may be required pursuant to regulations promulgated under the
Code.

(ii) Within ninety (90) days after the Closing, the Sellers shall prepare and
deliver to Purchaser a schedule (an “Allocation Schedule”) allocating the sum of
the Aggregate Purchase Price (as may be adjusted under Section 2.04) and the
Assumed Liabilities among the Purchased Assets, in such amounts reasonably
determined by the Sellers to be consistent with Section 1060 of the Code and the
regulations thereunder.

 

28



--------------------------------------------------------------------------------

(iii) Purchaser shall have a period of forty-five (45) days after the delivery
of the Allocation Schedule (the “Response Period”) to present in writing to the
Sellers notice of any objections Purchaser may have to the allocations set forth
therein (an “Allocation Objections Notice”). Unless Purchaser timely objects,
such Allocation Schedule shall be binding on the Parties without further
adjustment, absent manifest error.

(iv) If Purchaser shall raise any objections within the Response Period, the
Sellers and Purchaser shall negotiate in good faith and use their reasonable
best efforts to resolve such dispute. If the Parties fail to agree within
fifteen (15) days after the delivery of the Allocation Objections Notice, then
the disputed items shall be resolved in accordance with the mechanics applicable
under Section 2.04.

(v) For all Tax purposes, Purchaser and the Sellers agree to report the
Transactions in a manner consistent with the terms of this Agreement, and that
none of them will take any position inconsistent therewith in any Tax Return.

(d) No Set Off. Neither the Sellers nor any of their Affiliates, on the one
hand, nor Purchaser or any of its Affiliates, on the other hand, shall have any
set off or any other similar rights with respect to any of the funds received by
such Party pursuant to Section 2.03 or Section 2.04 of this Agreement.

(e) Tax Withholding. Purchaser shall be entitled to deduct and withhold from the
consideration otherwise payable to the Sellers pursuant to this Agreement such
amounts as may be required to be deducted and withheld with respect to the
making of such payment under applicable Tax Law. To the extent that amounts are
so withheld, such withheld amounts shall be treated as having been paid to the
Sellers for all purposes of this Agreement.

(f) Prorations. Except to the extent otherwise specifically provided for herein
and except to the extent the Book Value of such Liabilities are not deducted
from the Aggregate Purchase Price in accordance with Section 2.03(a) and
Schedule 2.03(a), (i) all payments under or pursuant to any Assumed Contract
(including document custodial arrangements and applicable insurance policies) or
Contract for the Seller Licensed Intellectual Property, (ii) all items of income
and expense with respect to the Owned Real Property and the Leased Real
Property, and (iii) all real and personal property Taxes related to the
Purchased Assets, whether or not payable after the Closing Date, shall be
prorated between the Sellers and Purchaser on the basis of a 365 day year, or
for contracts payable on a monthly basis on the basis of a 30 day month, and the
number of days elapsed and days remaining in the applicable period through the
end of the Closing Date. With respect to the real and personal property Taxes,
such proration shall be based on the most recent assessments of the real
property and the personal property located thereon for the Taxing period(s)
prior to the Closing Date and the then applicable Tax rates. With respect to any
products sold (or services rendered) pursuant to any Assumed Contract or
Contract for the Seller Licensed Intellectual Property, the Sellers and
Purchaser shall use commercially reasonable efforts to arrange for vendors to
bill the Sellers directly, through and including the Closing Date, and Purchaser
directly after the Closing Date. To the extent that vendors bill the Sellers
after the Closing Date for any such products or services provided after the
Closing Date, the Sellers shall forward such bills to Purchaser, and Purchaser
shall pay such

 

29



--------------------------------------------------------------------------------

bills when due. To the extent that vendors bill Purchaser after the Closing Date
for any such products or services provided before the Closing Date, Purchaser
shall forward such bills to the Sellers, and the Sellers shall pay such bills
when due to the extent such bills are not otherwise included in the calculation
of the Aggregate Purchase Price or otherwise included in the True-up Payment. A
final determination of all amounts prorated pursuant to this Section 2.03(f)
shall occur at the time Purchaser prepares and delivers to the Sellers the
Post-Closing Statement in accordance with Section 2.04, and any payment required
by the Sellers or Purchaser pursuant to such determination (“True-up Payment”)
shall be reflected in the Purchase Price Adjustment.

(g) Payment With Respect to Returned Payments. At the time Purchaser prepares
and delivers to the Sellers the Post-Closing Statement in accordance with
Section 2.04, Purchaser shall deliver to the Sellers a schedule listing all
Returned Payments for review by the Sellers. Not later than the fifteenth
(15th) day after receipt of such schedule, the Sellers may submit to Purchaser
their written objection to any item reflected therein by notice to Purchaser.
Purchaser shall make available to the Sellers such books, records and other
information as the Sellers may reasonably request to review such schedule. If
the Sellers timely object to any item reflected in such schedule, the Sellers
and Purchaser shall negotiate in good faith toward resolving such objection as
promptly as practicable (and in any event not later than thirty (30) days
following the Sellers’ timely objection). Promptly (and in any event not later
than three (3) Business Days) following the aggregate amount of Returned
Payments being finally determined, Purchaser shall pay the Sellers the amount of
such Returned Payments.

 

Section 2.04 Post-Closing Purchase Price Calculation.

(a) As promptly as practicable, but in any event not later than ninety (90) days
after the Closing Date, Purchaser shall cause to be prepared and delivered to
the Sellers the following:

(i) a statement in the format presented on Schedule 2.03(a) (the “Post-Closing
Statement”) setting forth the Aggregate Purchase Price as of the Closing Date
and prepared on a basis consistent with the Interim Balance Sheet;

(ii) an updated data tape, as of the Closing Date, containing the information of
the same categories and same format as in the Cut-off Date Servicing Rights Data
Tape;

(iii) an updated data tape, as of the Closing Date, containing the information
of the same categories and same format as in the Cut-off Date Servicer Advance
Data Tape;

(iv) an updated data tape, as of the Closing Date, containing the information of
the same categories and same format as in the Cut-off Date Master Servicing Data
Tape;

(v) Schedule 2.01(a)(ix) (Credits and Prepaid Items) updated as of the Closing
Date;

(vi) Schedule 1.01(a) (Acquired Accounts Receivables) updated as of the Closing
Date; and

(vii) a schedule setting forth the Deferred Servicing Fees on a loan-level basis
updated as of the Closing Date.

 

30



--------------------------------------------------------------------------------

In the event that the Sellers agree with the Post-Closing Statement prepared by
Purchaser, the Sellers shall promptly notify Purchaser in writing, and following
such notice the Post-Closing Statement shall be final, conclusive and binding on
the Parties and not subject to further review.

(b) If the Sellers in good faith disagree with all or any portion of the
Post-Closing Statement, then the Sellers shall notify Purchaser in writing (the
“Notice of Disagreement”) of such disagreement within forty-five (45) days after
delivery of the Post-Closing Statement. Each Notice of Disagreement shall set
forth in reasonable detail each disputed item or amount and the basis for the
disagreement, together with supporting calculations. Any amount, determination
or calculation contained in the Post-Closing Statement and not specifically
disputed in a timely delivered Notice of Disagreement shall be final, conclusive
and binding on the Parties and not subject to further review. If a Notice of
Disagreement is timely delivered within such forty-five (45) day period,
Purchaser and the Sellers shall negotiate in good faith to resolve each dispute
raised therein (each, an “Objection”). Any such resolution shall be evidenced in
a writing and executed by an authorized representative of Purchaser and each
Seller. If Purchaser and the Sellers are unable to resolve any Objections within
ten (10) days after delivery of such Notice of Disagreement, then Purchaser and
the Sellers shall jointly engage KPMG (the “Independent Accountant”) to resolve
such Objections (acting as an expert and not an arbitrator) in accordance with
this Agreement (including Schedule 2.03(a)) as soon as practicable thereafter,
but in any event within thirty (30) days after engagement of the Independent
Accountant. If KPMG is unwilling or unable to serve in such capacity, then
Purchaser and the Sellers shall select, within ten (10) days after notification
that KPMG is unwilling or unable to serve in such capacity, a mutually
acceptable, nationally recognized independent accounting firm to serve as the
Independent Accountant. The Sellers and Purchaser shall cause the Independent
Accountant to deliver a written report containing its calculation of the
disputed Objections (which calculation shall be within the range of dispute
between the Post-Closing Statement and the Notice of Disagreement) within thirty
(30) days after engagement of the Independent Accountant. The scope of such
firm’s engagement (which shall not be an audit) shall be limited to the
resolution of the items contained in the Notice of Disagreement, and the
recalculation, if any, of the Post-Closing Statement in light of such
resolution. For the avoidance of doubt, the Independent Accountant shall not
make any determination with respect to any matter other than those matters
specifically set forth in the Notice of Disagreement that remain in dispute at
the time of such determination. All Objections that are resolved between the
Parties or are determined by the Independent Accountant shall be final, binding
and conclusive upon the Parties and shall not be subject to further review
absent manifest error. The fees, costs and expenses of Purchaser in connection
with the preparation of the Post-Closing Statement shall be borne by Purchaser,
and the fees, costs and expenses of the Sellers in connection with the
preparation of the Notice of Disagreement shall be borne by the Sellers. The
fees, costs and expenses of Purchaser in connection with the preparation of the
Post-Closing Statement shall be borne by Purchaser, and the fees, costs and
expenses of the Sellers in connection with the preparation of the Notice of
Disagreement shall be borne by the Sellers. The fees, costs and expenses of the
Independent Accountant, if any, selected in accordance with this Section 2.04(b)
will be paid by the Sellers, on the one hand, and Purchaser, on the other hand,
based on the percentage which the portion of the contested amount not awarded to
each Party bears to the amount actually contested by or on behalf of such Party.
Within fifteen (15) days of the first to occur of either (i) final resolution of
the Post-Closing Statement as described above, and (ii) delivery of a notice of
determination by the Independent Accountant as described above, any adjustment
shall be paid as provided in Section 2.04(d). Any portion of the Purchase Price
Adjustment not in dispute shall be paid when due.

 

31



--------------------------------------------------------------------------------

(c) Purchaser shall make its financial records relating to the calculation of
the Aggregate Purchase Price, accounting personnel and advisors available to the
Sellers, their accountants and other representatives and the Independent
Accountant at reasonable times during normal business hours during the review by
the Sellers and the Independent Accountant of, and the resolution of any
Objections with respect to, the Post-Closing Statement. Without limiting the
generality of the foregoing, the Sellers and their representatives will be
permitted to review Purchaser’s work papers and the work papers of Purchaser’s
independent accountants relating to the preparation of the Post-Closing
Statement, as well as all the books, records and other relevant information
relating to the Purchased Assets, and Purchaser will make available at
reasonable times during normal business hours the individuals then in its employ
primarily responsible for and knowledgeable about the information used in, and
the preparation of, the Post-Closing Statement in order to respond to the
reasonable inquiries of the Sellers; provided, however, that the independent
accountants of Purchaser will not be obligated to make any work papers available
to the Sellers unless and until such Persons have signed a customary agreement
relating to such access to work papers in form and substance reasonably
acceptable to such independent accountants.

(d) Subject to Section 2.04(b), within fifteen (15) days after delivery to the
Sellers of the Post-Closing Statement pursuant to Section 2.04(a), (i) the
Sellers shall pay to Purchaser (w) the amount, if any, by which the Closing Date
Payment exceeds the Aggregate Purchase Price as reflected in the Post-Closing
Statement, plus (x) interest on the amount computed pursuant to clause (i)(w)
above at the Base Rate for the period from the Closing Date to the date of
payment in full of such amount, plus (y) the amount, if any, of any True-up
Payment owed by the Sellers to Purchaser, minus (z) the amount, if any, of any
True-up Payment owed by Purchaser to the Sellers; or (ii) Purchaser shall pay to
the Sellers (w) the amount, if any, by which the Aggregate Purchase Price as
reflected in the Post-Closing Statement exceeds the Closing Date Payment, plus
(x) interest on the amount computed pursuant to clause (ii)(w) above at the Base
Rate for the period from the Closing Date to the date of payment in full of such
amount, plus (y) the amount, if any, of any True-up Payment owed by Purchaser to
the Sellers, minus (z) the amount, if any, of any True-up Payment owed by the
Sellers to Purchaser (in each case, the “Purchase Price Adjustment”). Payments
by the Sellers or Purchaser, as the case may be, pursuant to the preceding
sentence will be made by wire transfer of immediately available funds. The
Aggregate Purchase Price shall be equal to the sum of the Closing Date Payment
and the Purchase Price Adjustment.

ARTICLE III.

DISCLOSURE SCHEDULES

 

Section 3.01 Disclosure Schedules.

(a) On or prior to the date hereof, the Sellers have delivered to Purchaser, and
Purchaser has delivered to the Sellers, schedules (in the case of the Sellers,
the “Seller Disclosure Schedules”, and in the case of Purchaser, the “Purchaser
Disclosure Schedules”) setting forth, among other things, facts, circumstances
and events the disclosure of which are required or

 

32



--------------------------------------------------------------------------------

appropriate in relation to any or all of such Party’s covenants, representations
and warranties (and making specific reference to the section of this Agreement
to which such section of the Seller Disclosure Schedules or Purchaser Disclosure
Schedules, as applicable, relates).

(b) Any matter set forth in any Section of the Seller Disclosure Schedules or
Purchaser Disclosure Schedules shall be deemed set forth in all other Sections
of the Seller Disclosure Schedules or Purchaser Disclosure Schedules, as the
case may be, so long as the relevance of such matter to such other Section of
the Seller Disclosure Schedules or Purchaser Disclosure Schedules, as
applicable, is readily apparent on its face without further inquiry. The
inclusion of any information (including dollar amounts) in any Section of the
Seller Disclosure Schedules or Purchaser Disclosure Schedules shall not be
deemed to be an admission or acknowledgment by any Party that such information
is required to be listed in such Section of the Seller Disclosure Schedules or
Purchaser Disclosure Schedules or is material to or outside the ordinary course
of the business of the Sellers or Purchaser, as the case may be. Matters
reflected in the Seller Disclosure Schedules or Purchaser Disclosure Schedules
are not necessarily limited to matters required by this Agreement to be
reflected in the Seller Disclosure Schedules or Purchaser Disclosure Schedules;
such additional matters are set forth for informational purposes only and do not
necessarily include other matters of a similar nature. In addition, the Sellers
may include in the Seller Disclosure Schedules disclosure with respect to items
that would not have a Material Adverse Effect within the meaning of such term,
and any such inclusion shall not be deemed to be an acknowledgement by the
Sellers that such items, or any of them, represent material exceptions, are
reasonably likely to result in a Material Adverse Effect or further change,
amend or define the meaning of the term “Material Adverse Effect” for purposes
of this Agreement. The information contained in this Agreement, the Schedules
and Exhibits hereto, the Seller Disclosure Schedules and the Purchaser
Disclosure Schedules is disclosed solely for purposes of this Agreement, and no
information contained herein or therein shall be deemed to be an admission by
any Party to any third party of any matter whatsoever (including any violation
of Law or breach of contract).

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF SELLERS

The Sellers jointly and severally represent and warrant to Purchaser that the
statements contained in this Article IV are true and correct as of the date of
this Agreement (or, if made as of a different specified date, as of such date)
and will be true and correct as of the Closing Date (as though made then and as
though the Closing Date were substituted for the date of this Agreement
throughout this Article IV), except as otherwise set forth in the Seller
Disclosure Schedules.

 

Section 4.01 Organization.

(a) The Bank is a federal savings bank duly organized and validly existing under
the laws of the United States of America, and ALS is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware. Each Seller has all requisite corporate power and authority
to own the Purchased Assets and carry on the

 

33



--------------------------------------------------------------------------------

Business as now conducted. Each Seller is duly licensed or qualified to do
business in each jurisdiction where its ownership or leasing of the Purchased
Assets or the conduct of the Business requires such licensure or qualification,
except (i) as set forth in the Sellers’ Licensing Report, dated as of the date
hereof (the “Licensing Report”), a copy of which has heretofore been delivered
to Purchaser, or (ii) where the failure to obtain such license or qualification
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect.

(b) Prior to the date of this Agreement, the Sellers have made available to
Purchaser true and correct copies of the federal stock charter and bylaws of the
Bank and the certificate of formation and limited liability company operating
agreement of ALS.

 

Section 4.02 Authority; No Violation.

(a) Each Seller has full corporate power and authority to execute and deliver
this Agreement and the Ancillary Agreements and, subject to the receipt of the
Seller Required Governmental Approvals, to consummate the Transactions. The
execution and delivery of this Agreement and the Ancillary Agreements by the
Sellers and the consummation by the Sellers of the Transactions have been duly
and validly authorized by all necessary corporate action of the Sellers. This
Agreement has been duly and validly executed and delivered by the Sellers and,
assuming the due authorization, execution and delivery by the Purchaser,
constitutes the valid and binding obligation of the Sellers, enforceable against
the Sellers in accordance with its terms, subject to applicable bankruptcy,
insolvency and similar Laws affecting creditors’ rights generally, and subject,
as to enforceability, to general principles of equity, whether applied in a
court of law or a court of equity. Each Ancillary Agreement, upon execution and
delivery by the Sellers, and assuming the due authorization, execution and
delivery by Purchaser, will constitute the valid and binding obligation of the
Sellers, enforceable against the Sellers in accordance with its terms, subject
to applicable bankruptcy, insolvency and similar Laws affecting creditors’
rights generally, and subject, as to enforceability, to general principles of
equity, whether applied in a court of law or a court of equity.

(b) Subject to receipt of the Seller Required Governmental Approvals and the
Third Party Consents, and expiration of related waiting periods, neither the
execution and delivery of this Agreement and any Ancillary Agreement nor the
consummation of the Transactions and compliance by the Sellers with any of the
terms or provisions hereof or thereof will: (i) conflict with or result in a
breach or violation of or a default under any provision of the federal stock
charter or bylaws of the Bank or the certificate of formation or limited
liability company agreement of ALS; (ii) violate any Law or Order applicable to
the Business, Sellers or any of their respective properties or assets, including
the Purchased Assets, or enable any Person to enjoin the Transactions; or
(iii) violate, conflict with, result in a breach of any provisions of,
constitute a default (or an event which, with notice or lapse of time, or both,
would constitute a default) under, result in the termination of, accelerate the
performance required by, or result in a right of termination or acceleration or
the creation of any Lien upon any of the properties or assets of the Sellers,
including the Purchased Assets, under any of the terms, conditions or provisions
of any Contract included in the Purchased Assets, or any other material Contract
to which either Seller is a party, or by which the Sellers or any of their
respective properties or assets, including the Purchased Assets, may be bound or
affected.

 

34



--------------------------------------------------------------------------------

Section 4.03 Consents.

Except for the Seller Required Governmental Approvals, the Third Party Consents
and the Servicing Agreement Consents, and compliance with any conditions
contained therein, no consents, waivers or approvals of, or filings (other than
the filing with the appropriate land records office of the special warranty deed
conveying the Owned Real Property in accordance herewith) or registrations with,
any Governmental Entity are necessary, and no consents, waivers or approvals of,
or filings or registrations by the Sellers with, any other third parties are
necessary, in connection with the execution and delivery of this Agreement by
the Sellers, and the completion by the Sellers of the Transactions or the
compliance by the Sellers with any of the terms or provisions of this Agreement
or any Ancillary Agreement.

 

Section 4.04 Title to Purchased Assets.

(a) Except as set forth in Section 4.04(a) of the Seller Disclosure Schedules, a
Seller has good and, subject to receipt of the Third Party Consents and
Servicing Agreement Consents in connection therewith, marketable title to the
Purchased Assets (or, as to any leased property, a valid leasehold interest)
free and clear of any Liens other than Permitted Liens. Other than Persons
having an interest in Liens that have been disclosed in Section 4.04(a) of the
Seller Disclosure Schedules, no Person other than the Sellers has any interest
in any of the Purchased Assets and, upon delivery to Purchaser on the Closing
Date of the instruments of transfer contemplated by Section 9.02, the Sellers
will thereby transfer to Purchaser title to the Purchased Assets free and clear
of any Liens other than Permitted Liens; provided, that this representation and
warranty shall not apply to (i) the Seller Owned Intellectual Property and the
Seller Licensed Intellectual Property, which are the subject of Section 4.09 and
(ii) the Real Property Leaseholds, the Real Property Leases and Seller’s
leasehold interest in the Personal Property Leases, which are the subject of
Section 4.17.

(b) The Purchased Assets, together with any assets and services provided to
Purchaser pursuant to the Interim Servicing Agreement, are sufficient for the
continued conduct of the Master Servicing Business after the Closing Date in
substantially the same manner as it is currently conducted or currently
contemplated to be conducted.

 

Section 4.05 Financial Statements.

(a) The Sellers have heretofore delivered to Purchaser true, correct and
complete copies of (i) the audited consolidated statements of financial
condition of the Bank and its subsidiaries as of December 31, 2009 and
December 31, 2010 (including the notes thereto, if any), and the related audited
consolidated statements of operations, changes in stockholder’s equity and cash
flows for the fiscal years then ended, together with the report thereon of
Ernst & Young LLP and Grant Thornton LLP, respectively (the “Audited Financial
Statements”); and (ii) a consolidated unaudited balance sheet of the Bank and
its subsidiaries as of December 31, 2011 (the “Interim Balance Sheet”) and the
related consolidated unaudited statements of financial condition, operations and
changes in stockholder’s equity for the fiscal year then ended (the “Unaudited
Financial Statements” and together with the Audited Financial Statements, the
“Financial Statements”). The Financial Statements (including the notes thereto,
if any) have been prepared from the books and records of the Sellers in
accordance with GAAP and fairly

 

35



--------------------------------------------------------------------------------

present in all material respects the consolidated financial condition, results
of operations and changes in stockholder’s equity of the Bank and its
subsidiaries as at the date thereof and for the period therein referred to, in
accordance with GAAP as in effect on such date, subject in the case of unaudited
interim financial statements to changes resulting from normal year-end
adjustments, none of which, individually or in the aggregate, would be expected
to be material, and the absence of footnotes.

(b) The Sellers do not have any liability of any kind arising out of or related
to facts, events, transactions, occurrences or actions or inactions arising
prior to the Closing Date that would have been required to be reflected on,
reserved against or otherwise described in the Interim Balance Sheet in
accordance with GAAP as in effect on the date of such Interim Balance Sheet and
were not so reflected, reserved against or described thereon, other than:
(i) liabilities and obligations which have arisen since the date of the Interim
Balance Sheet in the ordinary course of business; (ii) liabilities that,
individually or in the aggregate, would not reasonably be likely to have a
Material Adverse Effect; (iii) liabilities and obligations contemplated by this
Agreement; and (iv) liabilities and obligations arising out of any Contract to
which a Seller is a party, other than such liabilities and obligations arising
as a result of a breach of such Contract by such Seller.

 

Section 4.06 Absence of Certain Changes or Events.

Except as disclosed in the Financial Statements, since the date of the Interim
Balance Sheet the Sellers have operated the Business only in the ordinary course
of business and there has not been any condition, event, change or occurrence
that, individually or in the aggregate, has had, or is reasonably likely to
have, a Material Adverse Effect.

 

Section 4.07 Taxes.

(a) (i) Each Seller and the Seller Group has filed or caused to be filed, and
with respect to Tax Returns due between the date of this Agreement and the
Closing Date, will timely file (including any applicable extensions) all
material Tax Returns required to be filed with respect to the Purchased Assets;
(ii) all such Tax Returns are, or in the case of such Tax Returns not yet filed,
will be, true, complete and correct in all material respects; and (iii) all
material Taxes of the Sellers and the Seller Group (whether or not reflected on
any such Tax Returns) relating to the Purchased Assets and attributable to a
Pre-Closing Tax Period have been, or in the case of Taxes the due date for
payment of which is between the date of this Agreement and the Closing Date will
be, timely paid in full, other than Taxes that have been reserved or accrued on
the Interim Balance Sheet, which the Sellers are contesting in good faith.

(b) There are no Liens for Taxes, except for statutory Liens with respect to
Taxes not yet due and payable with respect to any of the Purchased Assets.

(c) All amounts required to be withheld by each Seller and the Seller Group
(including from employees of the Business for income Taxes and social security
and other payroll Taxes) have been collected or withheld, and either paid to the
respective taxing authorities, or set aside in accounts for such purpose, or
accrued or reserved on the Interim Balance Sheet.

 

36



--------------------------------------------------------------------------------

(d) There is no Action pending or proposed or threatened with respect to Taxes
of the Business and the Purchased Assets, and to the Sellers’ Knowledge, no
basis exists therefor.

(e) Neither Seller nor the Seller Group has waived, or been requested to waive,
any statute of limitations, or agreed to any extension of time with respect to a
Tax assessment or deficiency in respect of Taxes associated with the Business
and the Purchased Assets.

 

Section 4.08 Material Contracts; Assumed Contracts; Defaults.

(a) Section 4.08(a) of the Seller Disclosure Schedules sets forth a list of each
of the Material Contracts in effect as of the date hereof. The term “Material
Contracts” means the following types of Assumed Contracts:

(i) to the extent related to the Master Servicing Business, any Assumed Contract
where the performance remaining thereunder involves aggregate consideration to
or by any Seller in excess of (x) $500,000 per annum or (y) $1,000,000 in the
aggregate over the remaining term of such agreement; and

(ii) to the extent related to the Master Servicing Business, any Assumed
Contract that limits, or purports to limit, the ability of the any Seller to
compete in any line of business or with any Person or to operate in any
geographic area or during any period of time or restricts in any material
respect the conduct of the businesses of the Purchaser;

(b) Subject to obtaining the Third Party Consents and the Servicing Agreement
Consents, the Sellers are not in default in any material respect under any
Material Contract, and there has not occurred any event that, with the lapse of
time or the giving of notice or both, would constitute such a default in any
material respect.

(c) True and correct copies of the Assumed Contracts have been made available to
Purchaser on or before the date hereof, and each Material Contract is in full
force and effect on the date hereof and enforceable against the counterparty to
which it relates.

(d) Neither of the Sellers has received written notice of the intention of any
counterparty to any Material Contract to terminate or materially alter such
Material Contract, and none of the terms of any Material Contract are currently
being renegotiated by either Seller.

 

Section 4.09 Intellectual Property.

(a) None of the Seller Owned Intellectual Property has been registered or filed
with the U.S. Patent and Trademark Office or the U.S. Copyright Office.

(b) Schedules 1.01(m) and 1.01(n) set forth a complete and accurate list and
description (showing in each case any owner, licensor or licensee) of all
Software owned by, licensed to or used by either Seller in the conduct of the
Master Servicing Business, except for such mass market Software that is
commercially available and subject to “shrink-wrap” or “click-through” license
agreements.

 

37



--------------------------------------------------------------------------------

(c) Section 4.09(c) of the Seller Disclosure Schedules sets forth a complete and
accurate list and description of all material Assumed Contracts that relate to
any Seller Intellectual Property used in the conduct of the Master Servicing
Business.

(d) The Sellers own the entire right, title and interest in and to each item of
Seller Owned Intellectual Property that is material to the Master Servicing
Business as presently conducted, free and clear of all Liens. The Sellers have a
valid right to use the Seller Licensed Intellectual Property in the conduct of
the Master Servicing Business. To the Sellers’ Knowledge, the ownership and use
of the Seller Owned Intellectual Property by the Sellers and the operation of
the Master Servicing Business, including their provision of products and
services, does not infringe, dilute, misappropriate or otherwise violate the
Intellectual Property rights of any other Person, nor has any Seller received
any written communications alleging that it has infringed, diluted,
misappropriated or violated the Intellectual Property rights of any other
Person. Upon consummation of the Transactions, Purchaser will be entitled to
continue to use all Seller Intellectual Property consistent with the Sellers’
current practice without the payment of any fees, licenses or other payments
(other than ongoing payments required under any Contract for such Seller
Intellectual Property and described on Section 4.09(d) of the Seller Disclosure
Schedules).

(e) To Sellers’ Knowledge, no other Person is infringing, diluting,
misappropriating or violating, nor has any Seller sent any communications
alleging that any Person has infringed, diluted, misappropriated or violated,
any Intellectual Property rights of the Sellers.

(f) The Sellers have taken all reasonable actions to protect and maintain
(i) all Seller Owned Intellectual Property and (ii) the security and integrity
of the IT Platform, in the case of each of clauses (i) and (ii) to protect the
same against unauthorized use, modification, or access thereto, or the
introduction of any viruses or other unauthorized or damaging or corrupting code
or elements. The IT Platform operates and performs in all material respects in
accordance with its applicable specifications and documentation and as required
by the Sellers in connection with the Master Servicing Business as presently
conducted. Each Seller has implemented reasonable backup and disaster recovery
technology consistent with industry standard practices.

 

Section 4.10 Labor Matters.

(a) There are no collective bargaining or other labor union agreements that have
been in existence or currently are in existence, or that have been negotiated or
that are being negotiated by any Seller, to which any Seller is or may become a
party or by which any of them has been bound, is bound, or may become bound. No
Seller has been asked to negotiate any collective bargaining agreement or other
agreement or understanding with any labor organization. No labor organization
has been or is currently certified or recognized as the representative of any
employees of any Seller. The Sellers are not and have not been party to, and are
not and have not been subject to, affected by or threatened with, encountered
any dispute or controversy with a labor organization or with respect to
unionization or collective bargaining of Sellers’ employees, including any labor
union organizing activity, actual or threatened, or had any employee strikes,
material work stoppages, material slowdowns, or lockouts, interruptions of work,
picketing, arbitrations, grievances, unfair labor practice charges or
proceedings or other disputes involving any of the current or former employees
of any Seller. There are no unfair labor practice charges or complaints pending
or, to the Sellers’ Knowledge, threatened against any Seller with respect to
employees of a Seller.

 

38



--------------------------------------------------------------------------------

(b) Except as set forth on Section 4.10(b) of the Seller Disclosure Schedules,
as of the date hereof, all bonuses and other compensation payable to Master
Servicing Employees and former employees of the Sellers who were employed in
connection with the Master Servicing Business for services performed on or prior
to the date hereof have been paid in full and there are no outstanding
agreements, understandings, or commitments of any Seller with respect to any
bonuses or increases in compensation. Neither Seller is liable for any arrears
of wages or any Taxes or penalties for failure to comply with any of the
foregoing.

(c) Except as set forth on Section 4.10(c) of the Seller Disclosure Schedules,
each Master Servicing Employee is employed at will and may terminate his or her
employment or be terminated from such employment at any time for any or no
reason with or without prior notice except as may be required by applicable law.

 

Section 4.11 Legal Proceedings.

Except as set forth in the Action Report, a copy of which has heretofore been
delivered to Purchaser, and other than with respect to Foreclosures, bankruptcy
or receivership proceedings and other Actions arising in the ordinary course of
the Business, neither of the Sellers is a party to any, and there are no pending
or, to Sellers’ Knowledge, threatened Actions (i) against any Seller relating to
or involving the Business or any of the Purchased Assets or Assumed Liabilities
in which the risk of Loss to the Sellers would reasonably be expected to exceed
$500,000, (ii) challenging the validity or propriety of any of the Transactions,
or (iii) which could materially and adversely affect the ability of the Sellers
to perform under this Agreement.

 

Section 4.12 Compliance With Applicable Law.

(a) The Business is being conducted in compliance with all applicable Law,
except (i) as set forth in the Sellers’ Exception Report, dated as of the date
hereof (the “Exception Report”), a copy of which has heretofore been delivered
to Purchaser, (ii) for the matters that are the subject of the Consent Order and
for which indemnification is otherwise being provided under Section 10.02(c) or
Section 10.02(d) of this Agreement, and (iii) where any failure to comply with
applicable Law, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

(b) Each Seller has all Permits of, and has made all filings, applications and
registrations with, all Governmental Entities that are required in order for it
to own or lease the Purchased Assets and to conduct the Business as presently
conducted, and each employee, officer or agent of each Seller has all Permits
of, and has made all filings, applications and registrations with, all
Governmental Entities that are required in order for such employee, officer or
agent to conduct his or her activities for the applicable Seller in the conduct
of the Business, except, in each case, (i) as set forth in the Licensing Report
or (ii) as would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. All such Permits are in full force and
effect; and to the Knowledge of the Sellers, no suspension or cancellation of
any such Permit is threatened or will result from the consummation of the
Transactions, subject to obtaining the Seller Required Governmental Approvals.

 

39



--------------------------------------------------------------------------------

(c) Except as set forth in Section 4.12(c) of the Seller Disclosure Schedules,
neither Seller is a party to or is subject to any outstanding settlement
agreement, consent agreement, cease and desist order, agreement or memorandum of
understanding or any other Order, agreement, or similar supervisory arrangement
with, or a commitment letter or similar submission to, or extraordinary
supervisory letter from, any Governmental Entity except any such regulatory
action that, individually or in the aggregate, has not had and would not
reasonably be expected to have a Material Adverse Effect.

(d) Neither Seller nor, to the Knowledge of the Sellers, any agent, servicer or
contractor thereof, has experienced any actual breach in data security involving
personally identifiable information of Serviced Mortgagors.

 

Section 4.13 Employee Benefit Plans.

(a) The Sellers have provided to Purchaser a list as of the date hereof of
(i) each and every officer or employee of the Sellers who is primarily employed
in connection with the Business as of the date hereof (each, a “Business
Employee”); (ii) each such Business Employee’s current title or position and
location; (iii) each such Business Employee’s date of hire, years of service
credited under Employee Benefit Plans, and status as active or on leave of
absence (and, if on a leave of absence, the type of leave and expected return
date from such leave); (iv) each such Business Employee’s current base salary or
wages and incentive compensation or commission opportunity; and (v) whether each
such Business Employee is an officer or employee of the Master Servicing
Business (each Business Employee of the Master Servicing Business, a “Master
Servicing Employee”).

(b) The Sellers’ Benefits Report, dated as of the date hereof (the “Benefits
Report”), a copy of which has heretofore been delivered to Purchaser, contains a
list of each Employee Benefit Plan maintained, contributed to, established,
entered into or adopted for the benefit of any Master Servicing Employee (each,
a “Master Servicing Benefit Plan”). The Sellers have made available to Purchaser
true, complete and correct copies of each Master Servicing Benefit Plan and each
related summary plan description (or, in the absence of such documents, a
detailed description thereof), and, to the extent applicable, the Forms 5500 for
the three most recently completed plan years for each Master Servicing Benefit
Plan.

(c) Neither any Seller nor any ERISA Affiliate contributes to, or has ever
contributed to or been required to contribute to, a “multiemployer plan” within
the meaning of Section 4001(a)(3) of ERISA. Other than as disclosed in
Section 4.13(c) of the Seller Disclosure Schedules, neither any Seller nor any
ERISA Affiliate maintains or contributes to, or has in the past six (6) years
maintained or contributed to, an employee benefit plan that is or has been
subject to Title IV of ERISA or Section 412 of the Code. Except as would not
reasonably be expected to result in material Liability to Purchaser (for these
purposes, not taking into account Section 2.02(b) of the Agreement), neither any
Seller nor, with respect to any plan subject to Title IV of ERISA, any Seller or
ERISA Affiliate has any liability for contributions or premiums that have not
been paid when due with respect to any Employee Benefit Plan (including any
insurance policy thereunder).

 

40



--------------------------------------------------------------------------------

(d) Except as would not reasonably be expected to result in material Liability
to Purchaser (for these purposes, not taking into account Section 2.02(b)):
(i) each Employee Benefit Plan has been administered in material compliance with
its terms (which have been maintained in compliance with applicable Laws) and
with applicable Laws; (ii) no “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) or breach of fiduciary duties
has occurred with respect to any Employee Benefit Plan; (iii) there has been no
act or omission with respect to any Employee Benefit Plan that has given rise to
or, to the Knowledge of the Sellers, could give rise to fines, penalties, taxes,
or Liability under ERISA or the Code; (iv) neither any Seller nor any Employee
Benefit Plan provides, or has obligation to provide, medical or welfare benefits
(through insurance or otherwise), or the continuation of such benefits or
coverage, in any case, after retirement or other termination of employment of a
Master Servicing Employee or a former employee who provided services related to
the Master Servicing Business, except as may be required by Part 6 of Subtitle B
of Title I of ERISA and Section 4980B of the Code or similar state law
(“COBRA”); and (v) no Seller has any liability on account of any violation of
the health care requirements of COBRA. Except as would not reasonably be
expected to result in material Liability to Purchaser or any Master Servicing
Employee, each Master Servicing Benefit Plan that constitutes a “nonqualified
deferred compensation plan” (as defined in Section 409A(d)(1) of the Code) has,
with respect to each Master Servicing Employee, at all times been operated and
maintained in all respects in accordance with the requirements of Section 409A
of the Code.

(e) Except as would not reasonably be expected to result in material Liability
to Purchaser (for these purposes, not taking into account Section 2.02(b)):
(i) there are no Actions (other than routine claims for benefits) pending or, to
the Knowledge of the Sellers, threatened with respect to any Employee Benefit
Plan or its assets; (ii) there are no negotiations, demands or proposals that
are pending or have been made that concern matters now covered, or that would be
covered, by any Employee Benefit Plan; (iii) each Employee Benefit Plan can be
amended, terminated or otherwise discontinued by its sponsor at any time without
the imposition of any liability; and (iv) no Employee Benefit Plan is under
audit or is the subject of any inquiry, investigation or other proceeding by the
IRS, the Department of Labor, the Pension Benefit Guaranty Corporation or any
other Governmental Entity, nor, to the Knowledge of the Sellers, is any such
audit, inquiry, investigation or other proceeding threatened. There are no
Actions (other than routine claims for benefits) pending or, to the Knowledge of
the Sellers, threatened with respect to any Employee Benefit Plan that in any
way involve any Master Servicing Employee, nor do any circumstances exist
pursuant to which a Master Servicing Employee is reasonably likely to assert
such an action, suit or claim.

(f) Except as set forth in Section 4.13(f) of the Seller Disclosure Schedules or
as would not reasonably be expected to result in material Liability to
Purchaser, each Employee Benefit Plan intended to be qualified under
Section 401(a) of the Code has obtained a currently effective favorable
determination letter from the IRS regarding its qualification (or still has time
in which to apply for or receive such a determination letter and make any
amendments necessary to obtain such a favorable determination covering the plan
from its initial adoption) or a favorable advisory or opinion letter from the
IRS regarding the master or prototype form on

 

41



--------------------------------------------------------------------------------

which it is established, and the Sellers have provided a copy of each such
letter to Purchaser. Except as would not reasonably be expected to result in
material liability to Purchaser, nothing has occurred that would cause any such
Employee Benefit Plan to fail to qualify under Section 401(a) of the Code.

(g) Except as set forth in Section 4.13(g) of the Seller Disclosure Schedules or
as would not reasonably be expected to result in material Liability to Purchaser
(for these purposes, not taking into account Section 2.02(b)), no Seller or
ERISA Affiliate has incurred or has a reasonable expectation that it will incur
any liability to the Pension Benefit Guaranty Corporation (other than premium
payments) or otherwise under Title IV of ERISA (including any withdrawal
liability) or under the Code with respect to any “employee pension benefit plan”
(as defined in Section 3(2) of ERISA) that any Seller or ERISA Affiliate
maintains or ever has maintained or to which any of them contributes, ever has
contributed, or ever has been required to contribute.

(h) Neither the execution of this Agreement nor the consummation of the
Transactions will (either alone or in connection with any other event)
(i) entitle any Master Servicing Employee to any payment or compensation, or
(ii) accelerate the time of payment, funding or vesting of, or increase the
amount of, compensation due to any Master Servicing Employee.

 

Section 4.14 Brokers, Finders and Financial Advisors.

The Sellers and their respective officers, directors, employees and agents have
not employed any broker, finder or financial advisor in connection with the
Transactions, or incurred any Liability or commitment for any fees or
commissions to any such person in connection with the Transactions, except for
the retention of Keefe, Bruyette & Woods, Inc. and Deutsche Bank Securities Inc.
by the Bank and the fees payable pursuant thereto, which the Sellers have
separately disclosed to Purchaser and which fees and commissions will be paid by
the Sellers.

 

Section 4.15 Environmental Matters.

Notwithstanding any other representation and warranty in this Article IV, the
representations and warranties contained in this Section 4.15 are the sole and
exclusive representations and warranties of the Sellers pertaining or relating
to any environmental, health or safety matters, including any arising under any
Environmental Laws. Except as set forth in the Sellers’ Environmental Report,
dated as of the date hereof (the “Environmental Report”), a copy of which has
heretofore been delivered to Purchaser:

(i) Each of the Sellers is in compliance in all material respects with any
Environmental Laws with respect to the Purchased Assets;

(ii) Each of the Sellers possesses, and is in compliance in all material
respects with, all Environmental Permits necessary for the operation of the
Business;

(iii) In the past three (3) years, the Sellers have not received any written
notice concerning, and do not otherwise have Knowledge that there is, any Action
pending or threatened before any Governmental Entity against them (A) for
alleged noncompliance

 

42



--------------------------------------------------------------------------------

with, or Liability under, any Environmental Law or (B) relating to the presence
of or release into the environment of any Pollutants, in each case with respect
to the Purchased Assets;

(iv) To the Sellers’ Knowledge, the Owned Real Property and the Leased Real
Property are not contaminated with and do not otherwise contain any Pollutants
that could reasonably be expected to result in material Liability under
Environmental Laws, other than Pollutants (A) used in the ordinary course of
maintaining and cleaning the Owned Real Property or the Leased Real Property in
commercially reasonable amounts, (B) used as fuels, lubricants or otherwise in
connection with vehicles, machinery and equipment located at the Owned Real
Property or the Leased Real Property in commercially reasonable amounts, or
(C) used in the ordinary course of the business conducted at the Owned Real
Property or the Leased Real Property in commercially reasonable amounts; and

(v) To the Sellers’ Knowledge, there are no underground storage tanks on, in or
under the Owned Real Property or the Leased Real Property; and to the Sellers’
Knowledge, no underground storage tanks have been closed or removed from the
Owned Real Property or the Leased Real Property.

 

Section 4.16 Related Party Transactions.

Except as set forth in Section 4.16 of the Seller Disclosure Schedules, neither
Seller is a party to any transaction (including any loan or other credit
accommodation) or Contract with any Affiliate of any Seller that is included in
the Purchased Assets or Assumed Liabilities or with respect to the Master
Servicing Business. Except as set forth in Section 4.16 of the Seller Disclosure
Schedules, all transactions and Contracts set forth in Section 4.16 of the
Seller Disclosure Schedules (i) were made in the ordinary course of business,
(ii) were made on substantially the same terms, including interest rates and
collateral, as those prevailing at the time for comparable transactions and
Contracts with other Persons, and (iii) did not involve more than the normal
risk of collectability or present other unfavorable features.

 

Section 4.17 Real Estate Matters

(a) With respect to the applicable Seller’s leased real property located at 5920
Castleway West Drive in Indianapolis, Indiana (the “Indianapolis Leased Real
Property”) and the applicable Seller’s leased real property located at ParkRidge
Six of ParkRidge Corporate Center, Littleton, Colorado (the “Littleton Leased
Real Property” and together with the Indianapolis Leased Real Property, the
“Leased Real Property”), the Sellers have made available to Purchaser true and
correct copies of the lease agreement and any amendments thereto (collectively,
the “Real Property Leases”) on or before the date hereof. Each of the Real
Property Leases is in full force and effect and is a valid and binding agreement
of the applicable Seller and, to the Knowledge of the Sellers, the other party
thereto. The applicable Seller has a good and valid leasehold interest in each
Leased Real Property, free and clear of all Liens except for Permitted Liens.
The applicable Seller is not in material default under the applicable Real
Property Lease and no event has occurred and is continuing which, with or
without notice or lapse of time, would constitute a material default or event of
default by such Seller under the applicable Real

 

43



--------------------------------------------------------------------------------

Property Lease or, to the Sellers’ Knowledge, by any other party thereto.
Neither Seller has received any written notice from any Governmental Entity or
any landlord under the Real Property Leases (a) alleging a violation of any Law
with respect to the Leased Real Property that has not been corrected or (b) of
any pending or threatened condemnation proceedings with respect to the Leased
Real Property. There are no material pending or, to the Knowledge of the
Sellers, threatened Actions against either Seller relating to the Leased Real
Property. The Sellers have made available to Purchaser any surveys, site plans,
certificates of occupancy, plans and specifications, engineering or
environmental reports, zoning approvals, title commitments and policies and
subordination, non-disturbance, and attornment agreements relating to the Leased
Real Property that the Sellers have in their possession.

(b) Section 4.17(b) of the Seller Disclosure Schedules lists the common street
address and the legal description of the Owned Real Property. The Owned Real
Property constitutes all of the real property owned by any Seller in connection
with the Business as of the date hereof, other than real property to which the
Bank holds title solely as nominee for the benefit of an Investor. A true and
complete copy of each owner’s title policy of insurance of ALS with respect to
the Owned Real Property (“Seller Title Policies”) has been made available to
Purchaser on or before the date hereof. ALS has good, valid and marketable fee
simple title to the Owned Real Property, free and clear of all Liens other than
Permitted Liens, Liens disclosed in Section 4.17(b) of the Seller Disclosure
Schedules, and Liens that do not materially affect the marketability of title to
the Owned Real Property. There are no outstanding options, rights of first offer
or rights of first refusal to purchase the Owned Real Property. Neither Seller
has received any written notice from any Governmental Entity (i) alleging a
violation of any Law with respect to the Owned Real Property that has not been
corrected or (ii) of any pending or threatened condemnation proceedings with
respect to the Owned Real Property. To the Sellers’ Knowledge, there are no
material pending or threatened litigation or administrative actions against any
Seller relating to the Owned Real Property.

 

Section 4.18 Servicing.

(a) Servicing Rights and Subservicing Rights.

(i) Except for certain FHMLC mortgage servicing rights which may be transferred
by LBHI to the Bank as contemplated by Section 7.15, the Bank or ALS owns all
right, title and interest in and to the Servicing Rights free and clear of all
Liens except as set forth in Section 4.04(a) of the Seller Disclosure Schedules,
and has the sole right to act as Servicer with respect to the Serviced Mortgage
Loans pursuant to and subject to the terms and conditions of the Servicing
Agreements and Subservicing Agreements;

(ii) The Bank or ALS is entitled to receive Servicing Compensation, Ancillary
Income and Late Fees as Servicer under, and subject to the terms of, each
Servicing Agreement and Subservicing Agreement;

(iii) Except as set forth in Section 4.18(a)(iii) of the Seller Disclosure
Schedules, none of the other parties to any of the Servicing Agreements,
Subservicing Agreements or Servicing Rights Agreements have provided written
notice to the Sellers that such party will terminate, modify or amend any of the
Servicing Agreements,

 

44



--------------------------------------------------------------------------------

Subservicing Agreements or Servicing Rights Agreements or the Sellers’ benefits
or the Servicing Rights under any of the Servicing Agreements, Subservicing
Agreements or Servicing Rights Agreements;

(iv) Except as set forth in Section 4.18(a)(iv) of the Seller Disclosure
Schedules, neither Seller has engaged any subservicers, subcontractors or other
agents to perform any of its duties under any of the Servicing Agreements,
Subservicing Agreements or Servicing Rights Agreements, other than engagements
that are permitted by, and are in compliance in all material respects with the
requirements of, the applicable Servicing Agreements, Subservicing Agreements
and Servicing Rights Agreements, and all fees and expenses due and payable to
any such subservicer, subcontractor or agent as of the Closing Date in
connection therewith have been paid; and

(v) A copy of the Servicing Rights Data Tape has been delivered to Purchaser.
All the information included in the Servicing Rights Data Tape is, and in the
Monthly Servicing Rights Data Tapes will be, true and correct in all material
respects as of January 31, 2012 or, with respect to any Monthly Servicing Rights
Data Tape, as of the applicable month-end date to which such Monthly Servicing
Rights Data Tape relates.

(b) Seller/Servicer Standing. Each Seller is (i) an approved seller/servicer or
issuer, as applicable, of mortgage loans for HUD, FNMA, FHLMC, GNMA, FHA, RHS
and VA, (ii) properly licensed and qualified to do business and in good standing
in each jurisdiction in which such licensing and qualification is necessary to
act as the Servicer under any of the Servicing Agreements, Servicing Rights
Agreements or Subservicing Agreements, and (iii) qualified to act as the
servicer under each Servicing Agreement, Servicing Rights Agreement and
Subservicing Agreement, and no event has occurred which would make any Seller
unable to comply with all such eligibility requirements or which would require
notification to HUD, FNMA, FHLMC, GNMA, FHA, RHS or VA. Neither Seller has
received any written notice from any Governmental Entity that it intends to
terminate or restrict such Seller’s status as an approved participant in its
programs for which such Seller is as of the date hereof registered, approved or
authorized.

(c) MERS Membership. Each Seller is a member in good standing of the MERS
system.

(d) Servicing Agreements.

(i) Schedules 1.01(q), 1.01(r) and 1.01(t) contain a list of all Servicing
Agreements, Subservicing Agreements and Servicing Rights Agreements in effect as
of the date hereof. Except as set forth in Section 4.18(d)(i) of the Seller
Disclosure Schedules, the Sellers have made available to Purchaser true and
complete copies of each such Servicing Agreement, Subservicing Agreement and
Servicing Rights Agreement.

(ii) Except as would not reasonably be expected to materially impair the ability
of Purchaser to realize the economic benefits associated with the Transactions,
each Servicing Agreement, Subservicing Agreement and Servicing Rights Agreement
is a valid and binding obligation of the Seller party thereto, is in full force
and effect, and is

 

45



--------------------------------------------------------------------------------

enforceable by such Seller in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar Laws affecting creditors’ rights generally,
and subject, as to enforceability, to general principles of equity, whether
applied in a court of law or a court of equity.

(iii) The Sellers have previously made available to Purchaser a correct and
complete description of the Sellers’ written policies and procedures used by the
Sellers in connection with servicing the Serviced Mortgage Loans as of the date
hereof.

(e) Servicing Portfolio Information; Related Matters.

(i) A copy of the Serviced Mortgage Loan Data Tape has been delivered to
Purchaser. All the information included in the Serviced Mortgage Loan Data Tape
is, and in the Monthly Serviced Mortgage Loan Data Tapes will be, true and
correct in all material respects as of January 31, 2012 or, with respect to any
Monthly Serviced Mortgage Loan Data Tape, as of the applicable month-end date to
which such Monthly Serviced Mortgage Loan Data Tape relates.

(ii) To the Knowledge of Sellers, no Serviced Mortgage Loan is a “high cost
loan” or “covered loan” under any of the Home Ownership Equity Protection Act,
the Truth in Lending Act (Regulation Z) or a similar state or local
anti-predatory lending Law.

(f) Advances.

(i) A copy of the Servicer Advance Data Tape has been delivered to Purchaser.
All the information included in the Servicer Advance Data Tape is true and
correct in all material respects as of January 31, 2012, except for the P&I
Advances (as defined in the applicable Servicing Agreement, Subservicing
Agreement, Master Servicing Agreement or Servicing Rights Agreement or any other
similar term therein) data presented in the Servicer Advance Data Tape, which
will be current for each Servicing Agreement, Subservicing Agreement, Master
Servicing Agreement and Servicing Rights Agreement as of the most recent
investor reporting monthly cut-off date for each such Servicing Agreement,
Subservicing Agreement, Master Servicing Agreement and Servicing Rights
Agreement.

(ii) Each Servicer Advance is a valid and subsisting amount owing to a Seller
and was made in accordance with Applicable Servicing Requirements in all
material respects, and is not subject to any set-off or claim arising from acts
or omissions of the Sellers that could be asserted against Purchaser. Except as
set forth in Section 4.18(f)(ii) of the Seller Disclosure Schedules, the Sellers
have not received any notice from any Investor, Insurer or other appropriate
party in which the Investor, Insurer or other party disputes or denies a
material claim by the Sellers for reimbursement in connection with a Servicer
Advance. All Servicer Advances required to be made by a Seller in accordance
with the Applicable Servicing Requirements prior to the Closing Date will have
been made by such Seller. For the avoidance of doubt, and notwithstanding the
foregoing or any other provision of this Agreement, no representation or
warranty is being made as to whether such Servicer Advances are ultimately
collectible.

 

46



--------------------------------------------------------------------------------

(iii) No Servicer Advance Receivable has been sold, transferred, assigned or
pledged by the related Seller to any Person other than the Purchaser. The
Sellers have not taken any action that, or failed to take any action the
omission of which, would materially impair the rights of Purchaser with respect
to any such Servicer Advance Receivable.

(g) Escrow Accounts. All Custodial Accounts and Escrow Accounts are maintained
in all material respects in accordance with Applicable Servicing Requirements.

(h) Servicing Rights Agreements. Under each Servicing Rights Agreement, neither
Seller has any obligation, in its capacity as the owner of the Servicing Rights
with respect to the loans being serviced thereunder, to make advances if the
Servicer thereunder fails to make any such advances pursuant to the terms of
such Servicing Rights Agreement.

 

Section 4.19 Master Servicing Agreements.

(a) Each Seller is in compliance in all material respects with all Master
Servicing Agreements to which such Seller is a party or will have cured any
material non-compliance in all material respects with respect to such Master
Servicing Agreements prior to the Closing Date.

(b) Schedule 1.01(h) contains a list of all Master Servicing Agreements in
effect as of the date hereof. The Sellers have made available to Purchaser true
and complete copies of each such Master Servicing Agreement.

(c) Except as set forth on Section 4.19(c) of the Seller Disclosure Schedules,
none of the other parties to any of the Master Servicing Agreements have
provided written notice to either Seller that such party will terminate, modify
or amend any of the Master Servicing Agreements or any Seller’s rights under any
of such Master Servicing Agreements.

(d) Except as set forth in Section 4.19(d) of the Seller Disclosure Schedules,
neither Seller has engaged any subservicers, subcontractors or other agents to
perform any of its duties under any of the Master Servicing Agreements.

(e) Except as set forth in the Licensing Report, ALS is properly licensed and
qualified to do business and in good standing in each jurisdiction in which such
licensing and qualification is necessary to act as the Master Servicer under any
of the Master Servicing Agreements, and is qualified to act as the Master
Servicer under each Master Servicing Agreement, and no event has occurred which
would make ALS unable to comply with all such eligibility requirements.

(f) A copy of the Master Servicing Data Tape has been delivered to Purchaser.
All the information included in the Master Servicing Data Tape is, and in the
Monthly Master Servicing Data Tape will be, true and correct in all material
respects as of January 31, 2012 or, with respect to any Monthly Master Servicing
Data Tape, as of the applicable month-end date to which such Monthly Master
Servicing Data Tape relates.

 

47



--------------------------------------------------------------------------------

(g) ALS has the sole right to act as Master Servicer with respect to the Master
Serviced Mortgage Loans pursuant to and subject to the terms and conditions of
the Master Servicing Agreements.

(h) ALS is entitled to receive the Master Servicing Compensation as Master
Servicer under, and subject to the terms of, each Master Servicing Agreement.

(i) All Master Servicing Custodial Accounts are maintained in all material
respects in accordance with Applicable Servicing Requirements.

 

Section 4.20 Servicing Loan Files.

All Servicing Loan Files provided to Purchaser by or on behalf of the Sellers
contain all documents, instruments and information (which may include true,
correct and complete copies thereof) necessary to service the Serviced Mortgage
Loans in accordance with the Applicable Servicing Requirements.

 

Section 4.21 Securitization Liability.

The Bank is not currently, and since 2008 has not been, the subject of any
pending or prior Action alleging or asserting that the Bank is subject to any
material Liability arising from (i) the origination of any loans sold by or
otherwise transferred by the Sellers directly or indirectly to any Investor or
any other Person or (ii) such sale or transfer of such loans, including without
limitation any Liability for any representations or warranties made with respect
to such loans to any such Investor or Third Party.

 

Section 4.22 No Other Representations or Warranties.

The Sellers acknowledge that except for the representations and warranties
expressly set forth in Article V, neither Purchaser nor any other Person has
made any representation or warranty, express or implied, as to Purchaser or the
accuracy or completeness of any information that Purchaser or any other Person
furnished or made available to the Sellers and its Representatives.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to the Sellers that the statements contained
in this Article V are true and correct as of the date of this Agreement (or, if
made as of a different specified date, as of such date) and will be true and
correct as of the Closing Date (as though made then and as though the Closing
Date were substituted for the date of this Agreement throughout this Article V),
except as otherwise set forth in the Purchaser Disclosure Schedules.

 

Section 5.01 Organization.

(a) Purchaser is a limited liability company duly organized and validly existing
and in good standing under the laws of Delaware. Purchaser has all requisite
corporate power and

 

48



--------------------------------------------------------------------------------

authority to own, lease and operate its assets and carry on its business as now
conducted. Purchaser is duly licensed or qualified to do business in each
jurisdiction where its ownership or leasing of assets or the conduct of its
business requires such licensure or qualification, except where the failure to
obtain such license or qualification would not reasonably be expected to have a
material adverse effect on Purchaser’s ability to consummate the Transactions or
perform its obligations hereunder.

(b) Prior to the date of this Agreement, Purchaser has made available to the
Sellers, true and correct copies of the certificate of formation and limited
liability company operating agreement of Purchaser.

 

Section 5.02 Authority; No Violation.

(a) Purchaser has full corporate power and authority to execute and deliver this
Agreement and, subject to receipt of the Purchaser Required Governmental
Approvals, to consummate the Transactions. The execution and delivery of this
Agreement and the Ancillary Agreements by Purchaser and the consummation by
Purchaser of the Transactions have been duly and validly authorized by all
necessary corporate action of Purchaser. This Agreement has been duly and
validly executed and delivered by Purchaser, and assuming the due authorization,
execution and delivery by each of the Sellers, constitutes the valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject to applicable bankruptcy, insolvency and similar Laws affecting
creditors’ rights generally, and subject, as to enforceability, to general
principles of equity, whether applied in a court of law or a court of equity.
Each Ancillary Agreement, upon execution and delivery by Purchaser, and assuming
the due authorization, execution and delivery by each of the Sellers, will
constitute the valid and binding obligation of Purchaser, enforceable against
Purchaser in accordance with its terms, subject to applicable bankruptcy,
insolvency and similar Laws affecting creditors’ rights generally, and subject,
as to enforceability, to general principles of equity, whether applied in a
court of law or a court of equity.

(b) Subject to receipt of the Purchaser Required Governmental Approvals and the
Third Party Consents, and expiration of related waiting periods, neither the
execution and delivery of this Agreement or any Ancillary Agreement nor the
consummation of the Transactions and compliance by Purchaser with any of the
terms or provisions hereof or thereof will: (i) conflict with or result in a
breach or violation of or a default under any provision of the organizational
documents of Purchaser; (ii) violate any Law or Order applicable to Purchaser or
any of its properties or assets or enable any Person to enjoin the Transactions;
or (iii) violate, conflict with, result in a breach of any provisions of,
constitute a default (or an event which, with notice or lapse of time, or both,
would constitute a default) under, result in the termination of, accelerate the
performance required by, or result in a right of termination or acceleration or
the creation of any Lien upon any of the properties or assets of Purchaser under
any of the terms, conditions or provisions of any material Contract to which
Purchaser is a party, or by which it or any of its properties or assets may be
bound or affected.

 

49



--------------------------------------------------------------------------------

Section 5.03 Consents.

Except for the Purchaser Required Governmental Approvals and the Third Party
Consents and compliance with any conditions contained therein, no consents,
waivers or approvals of, or filings or registrations with, any Governmental
Entity are necessary, and no consents, waivers or approvals of, or filings or
registrations with, any other third parties are necessary, in connection with
the execution and delivery of this Agreement by Purchaser and the completion by
Purchaser of the Transactions.

 

Section 5.04 Access to Funds; Financing.

Purchaser has heretofore delivered to the Sellers true, complete and correct
copies of the Financing Commitments, pursuant to which the lenders party thereto
(the “Lenders”) have committed, subject to the terms and conditions set forth
therein, to lend the amounts set forth therein for the purposes of financing the
Transactions and related fees and expenses (the “Financing”). As of the date
hereof, the Financing Commitments has not been amended or modified, no such
amendment or modification is contemplated by Purchaser, and the commitment
contained in the Financing Commitments has not been withdrawn or rescinded in
any respect. As of the date hereof, there are no side letters or other Contracts
or arrangements related to the funding of the Financing other than as expressly
set forth in the Financing Commitments delivered to the Sellers prior to the
date hereof. Purchaser has fully paid any and all commitment fees or other fees
in connection with the Financing Commitments that are payable on or prior to the
date hereof, and the Financing Commitments are in full force and effect and is
the legal, valid, binding and enforceable obligation of Purchaser and, to the
Knowledge of Purchaser, each of the other parties thereto. There are no
conditions precedent or other contingencies related to the funding of the full
amount of the Financing, other than as expressly set forth in or expressly
contemplated by the Financing Commitments. No event has occurred which, with or
without notice, lapse of time or both, would or would reasonably be expected to
constitute a default or breach on the part of Purchaser or, to the Knowledge of
Purchaser, any other party thereto under the Financing Commitments other than
any such default or breach that has been irrevocably waived by the Lenders or
otherwise cured in a timely manner by Purchaser to the satisfaction of the
Lenders. To the Knowledge of Purchaser, there are no facts or circumstances
relating to Purchaser as of the date hereof that would cause any of the
conditions to the Financing contemplated by the Financing Commitments not to be
satisfied. Purchaser will have at and after the Closing funds sufficient to
(i) pay the Aggregate Purchase Price, (ii) pay any and all fees and expenses
required to be paid by Purchaser in connection with the Financing and the
Transactions, and (iii) satisfy all of the other payment obligations of
Purchaser contemplated hereunder.

 

Section 5.05 Legal Proceedings.

Purchaser is not party to any, and there are no pending or, to Purchaser’s
Knowledge, threatened Actions (i) challenging the validity or propriety of any
of the Transactions, or (ii) which could materially and adversely affect the
ability of Purchaser to perform under this Agreement.

 

50



--------------------------------------------------------------------------------

Section 5.06 Brokers, Finders and Financial Advisors.

Neither Purchaser nor any of its officers, directors, employees or agents has
employed any broker, finder or financial advisor in connection with the
Transactions, or incurred any Liability or commitment for any fees or
commissions to any such person in connection with the Transactions.

 

Section 5.07 Representations and Warranties as to the Servicing Rights.

(a) Seller/Servicer Standing. Purchaser is, or as of the Closing Date will be,
(i) an approved seller/servicer or issuer, as applicable, of mortgage loans for
HUD, FNMA, FHLMC, GNMA, FHA, RHS and VA and is in good standing with the
requisite financial criteria and adequate resources to complete the Transactions
on the conditions stated herein, (ii) properly licensed and qualified to do
business and in good standing in each jurisdiction in which such licensing and
qualification is necessary to act as the Servicer under all of the Servicing
Agreements, Subservicing Agreements and Servicing Rights Agreements and the
Master Servicer under all of the Master Servicing Agreements, and
(iii) qualified to act as, and satisfies all the criteria for acting as, the
Servicer under each Servicing Agreement, Subservicing Agreement and Servicing
Rights Agreement and Master Servicer under each Master Servicing Agreement, and
no event has occurred which would make Purchaser unable to comply with all such
eligibility requirements or which would require notification to HUD, FNMA,
FHLMC, GNMA, FHA, RHS or VA.

(b) MERS Membership. Purchaser is a member in good standing of the MERS system.

(c) No Other Representations or Warranties. Purchaser (i) acknowledges and
agrees that (A) it has made its own independent determination of the value
(including recoverability) of the Servicer Advances and the Servicing Rights and
Master Servicing Rights held by the Sellers and has not relied on the Sellers or
any other Person with respect to such value; (B) neither the Sellers nor any
other Person has made any direct or indirect representation or warranty (whether
in this Agreement or otherwise) with respect to such value; and (C) it will not
assert that any matters related to such value resulted in the failure of any of
the conditions set forth in Article VIII to be satisfied and (ii) waives, on
behalf of itself and each other Purchaser Indemnified Party, to the fullest
extent permitted under applicable Law, any and all rights, claims and causes of
action (other than claims of, or causes of action arising from, fraud) it may
have against the Sellers or any of their respective Affiliates or
representatives related to such value and arising under or based upon this
Agreement or any certificate delivered in connection herewith, whether under
this contract or arising under common law or any other Law; provided, that
nothing in this Section 5.07(c) shall be deemed to limit any remedies available
pursuant to Article X with respect to any breach of representations and
warranties included in Article IV.

 

Section 5.08 No Other Representations or Warranties.

(a) Purchaser acknowledges that (i) it and its Representatives have been
permitted access to the books and records, facilities, equipment, Contracts and
other properties and assets of the Sellers related to the Business, and that it
and its Representatives have had an opportunity

 

51



--------------------------------------------------------------------------------

to meet with officers and employees of the Sellers and (ii) except for the
representations and warranties expressly set forth in Article IV, (A) Purchaser
has not relied on any representation or warranty from the Sellers or any other
Person in determining to enter into this Agreement and (B) neither the Sellers
nor any other Person has made any representation or warranty, express or
implied, as to the Business or the Purchased Assets or the accuracy or
completeness of any information regarding any of the foregoing that the Sellers
or any other Person furnished or made available to Purchaser and its
Representatives (including any projections, estimates, budgets, offering
memoranda, management presentations or due diligence materials). Without
limiting the generality of the foregoing, except as expressly set forth in the
representations and warranties in Article IV, THERE ARE NO EXPRESS OR IMPLIED
WARRANTIES, INCLUDING WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE.

(b) THE SELLERS AND PURCHASER AGREE THAT, EXCEPT AS EXPRESSLY PROVIDED OTHERWISE
IN THIS AGREEMENT AND THE OTHER DOCUMENTS EXECUTED BY THE SELLERS AT CLOSING
WITH RESPECT TO THE OWNED REAL PROPERTY AND THE REAL PROPERTY LEASEHOLDS, THE
OWNED REAL PROPERTY AND THE REAL PROPERTY LEASEHOLDS SHALL BE SOLD AND PURCHASER
SHALL ACCEPT POSSESSION OF THE OWNED REAL PROPERTY AND THE LEASED REAL PROPERTY
ON THE CLOSING DATE “AS IS,” “WHERE IS,” AND “WITH ALL FAULTS.”

ARTICLE VI.

CONDUCT PENDING ACQUISITION

 

Section 6.01 Conduct of Business Prior to the Closing.

From the date hereof until the Closing Date, except (i) as contemplated by this
Agreement, (ii) as set forth in Section 6.01 of the Seller Disclosure Schedules,
(iii) as required by Law, or (iv) to the extent Purchaser provides prior written
consent to do otherwise, which consent shall not be unreasonably withheld, each
of the Sellers shall use commercially reasonable efforts to conduct the Business
and operate the Purchased Assets in the ordinary course of business. Without
limiting the foregoing sentence, each of the Sellers shall:

(a) preserve intact its current business organization and ongoing operations,
including with respect to the relationships between such Seller and its
Affiliates;

(b) maintain in good standing its existence as a federal savings bank or limited
liability company, as the case may be;

(c) maintain the general character of the Business and conduct the Business in
accordance with Applicable Servicing Requirements;

(d) maintain proper business and accounting records relative to the Business;
and

(e) maintain commercially reasonable procedures for protection of the Seller
Owned Intellectual Property.

 

52



--------------------------------------------------------------------------------

Section 6.02 Forbearances of Seller.

Without limiting the covenants set forth in Section 6.01 hereof, from the date
hereof until the Closing Date, except (i) as contemplated by this Agreement,
(ii) as set forth in Section 6.02 of the Seller Disclosure Schedules, (iii) as
required by Law, or (iv) to the extent Purchaser provides prior written consent
to do otherwise, which consent shall not be unreasonably withheld or delayed,
each of the Sellers will not:

(a) enter into any Contract that will be an Assumed Contract that is not
terminable within sixty (60) days and involving payments or obligations by
Sellers in excess of $250,000 individually;

(b) (i) amend in any material respect or terminate any Assumed Contract
identified as a Tier 1 or Tier 2 Contract on Schedule 1.01(b), or waive or
release any material rights or claims thereunder, provided, however, that the
expiration of any such Contract by its terms prior to Closing shall be deemed
not to be a termination of such Contract under this clause, or (ii) enter into
any Assumed Contract that would have been identified as a Tier 1 or Tier 2
Contract had it been entered into prior to the date hereof;

(c) grant or award any change in any item of recurring or periodic cash
compensation of any Master Servicing Employee except for increases in the
ordinary course of business consistent with past practice, except as required by
applicable Law; to the extent that Purchaser refuses to consent to such an act,
a Seller’s failure to take such action shall not result in a failure to satisfy
a condition to the obligations of the Purchaser under this agreement, whether
pursuant to Section 8.02 or otherwise, and no Seller shall have any obligation
to indemnify any Purchaser Indemnified Party, whether pursuant to Section 10.02
or otherwise, for such failure or any consequence thereof;

(d) enter into, materially modify or cause the termination of any employment
agreement, pension, retirement, stock option, stock purchase, stock appreciation
right, stock grant, savings, profit sharing, deferred compensation, supplemental
retirement, consulting, bonus, group insurance or other employee benefit,
incentive, welfare, employment, severance, retention, change in control or
similar Contract, plan, policy, program or arrangement, or any trust agreement
related thereto, in respect of any Master Servicing Employee; or make any
discretionary contributions to any defined contribution or defined benefit plan
for the benefit of any Master Servicing Employee other than discretionary
contributions in the ordinary course of business consistent with past practice,
except as required by applicable Law; to the extent that Purchaser refuses to
consent to such an act, a Seller’s failure to take such action shall not result
in a failure to satisfy a condition to the obligations of the Purchaser under
this agreement, whether pursuant to Section 8.02 or otherwise, and no Seller
shall have any obligation to indemnify any Purchaser Indemnified Party, whether
pursuant to Section 10.02 or otherwise, for such failure or any consequence
thereof;

(e) take any action that would give rise to a right of payment to any Master
Servicing Employee under any employment agreement (other than in connection with
the hiring or promotion of an individual to replace a Master Servicing Employee,
on terms substantially consistent with the terms of the employment agreement
with the Master Servicing Employee

 

53



--------------------------------------------------------------------------------

being replaced), or that would accelerate a right to payment to any Master
Servicing Employee under any employee compensation or benefit plan, except as
required by applicable Law; to the extent that Purchaser refuses to consent to
such an act, a Seller’s failure to take such action shall not result in a
failure to satisfy a condition to the obligations of the Purchaser under this
agreement, whether pursuant to Section 8.02 or otherwise, and no Seller shall
have any obligation to indemnify any Purchaser Indemnified Party, whether
pursuant to Section 10.02 or otherwise, for such failure or any consequence
thereof;

(f) sell, transfer, assign, lease, license, cancel, abandon, mortgage,
surrender, subject to any Lien (other than a Permitted Lien) or otherwise
dispose of or encumber any of the Purchased Assets in one transaction or a
series of related transactions having a value, individually or in the aggregate,
in excess of $250,000; provided, however, that Sellers shall not be entitled to
sell, transfer, assign, lease, license, cancel, abandon, mortgage, surrender,
subject to any Lien (other than a Permitted Lien) or otherwise dispose of or
encumber (i) the Servicing Rights, Servicing Rights Agreements, Servicing
Agreements, Subservicing Rights, Subservicing Rights Agreements, Servicing
Compensation, Late Fees, Ancillary Income, Servicer Advance Receivables and
Deferred Servicing Fees, (ii) any Purchased Assets related to the Master
Servicing Business or (iii) any personal property located at the Indianapolis
Leased Real Property;

(g) create, incur, assume or guarantee any Indebtedness that will constitute an
Assumed Liability as of the Closing Date or subject any Purchased Asset to any
Lien that will not be released as of the Closing Date;

(h) change any method, practice or principle of accounting, except as may be
required from time to time by GAAP (without regard to any optional early
adoption date) or any Bank Regulator responsible for regulating any Seller;
provided, that if any such changes are required, the Sellers shall promptly
provide written notice to Purchaser with respect thereto;

(i) waive or forgive any claim or right of a Seller relating to the Purchased
Assets in one transaction or a series of related transactions having a value in
excess of $500,000;

(j) with respect to the Purchased Assets, make or change any election in respect
of Taxes, adopt or change any accounting method in respect of Taxes or
otherwise, enter into any closing agreement, settle any claim or assessment in
respect of Taxes, or consent to any extension or waiver of the limitation period
applicable to any claim or assessment in respect of Taxes, except as required by
Law or GAAP;

(k) purchase new mortgage servicing rights or sell mortgage servicing rights
relating to Serviced Mortgage Loans, except pursuant to contractual commitments
(including co-issue commitments/agreements) that are set forth in
Section 6.02(k) of the Seller Disclosure Schedules;

(l) acquire assets that are Purchased Assets having a value individually or in
the aggregate in excess of $500,000;

(m) amend in any material respect or terminate any Servicing Agreement,
Servicing Rights Agreement, Subservicing Agreement or Master Servicing
Agreement; except as necessary

 

54



--------------------------------------------------------------------------------

to comply with the Applicable Servicing Requirements, provided, however, that
the expiration of any such Contract by its terms prior to Closing shall be
deemed not to be a termination of such Contract under this clause;

(n) change its servicing practices in any material respect, except as required
by Applicable Servicing Requirements; provided, that, prior to making any such
changes pursuant to clause (b) of the definition of Applicable Servicing
Requirements, the Sellers shall in good faith consult with Purchaser with
respect thereto;

(o) make any capital expenditure other than expenditures necessary to maintain
existing Purchased Assets in good repair;

(p) settle any Action with any Person (other than a Governmental Entity)
pursuant to terms which, individually, could reasonably be expected to result in
a Loss Sharing Claim in excess of $500,000; or

(q) agree to do any of the foregoing.

 

Section 6.03 Other Sales.

Notwithstanding Section 6.01 and Section 6.02, from the date hereof until the
Closing Date, the Sellers may sell or transfer, or enter into one or more
agreements to sell or transfer, any asset of the Sellers, except for the
Purchased Assets.

 

Section 6.04 No Control of the Business.

Notwithstanding Section 6.01 and Section 6.02, nothing contained in this
Agreement shall give Purchaser, directly or indirectly, the right to control or
direct the Sellers’ operations prior to the Closing.

 

Section 6.05 Exclusivity.

(a) Until the earlier of the Closing and the valid termination of this Agreement
pursuant to Section 11.01, the Sellers shall not, nor shall any Seller authorize
any of its Affiliates to, nor shall any Seller authorize and shall use
reasonable efforts not to permit any officer, director or employee of, or any
investment banker, attorney or other advisor or representative of, such Seller
to, (i) solicit, initiate or knowingly encourage the submission of any
alternative proposal for the acquisition of all or any portion of the Purchased
Assets (an “Alternative Proposal”), (ii) participate in any discussions or
negotiations regarding, or furnish to any person any information with respect
to, or take any other action to facilitate any inquiries or the making of any
proposal that constitutes or may be reasonably expected to lead to, any
Alternative Proposal or (iii) enter into any agreement with respect to any
Alternative Proposal; provided, however, that nothing set forth herein shall
prohibit the Sellers from engaging in any discussions or negotiations with or
provide any information to any of its Affiliates regarding the transfer of the
Purchased Assets to LBHI on or after May 31, 2012 in accordance with the
provisions of the Capital Maintenance Agreement (the “CMA”) dated November 30,
2010 by and among the Bank, LBB, LBHI and the OTS, or otherwise comply with the
provisions of the CMA.

 

55



--------------------------------------------------------------------------------

(b) The Sellers shall immediately cease and terminate all existing discussions
and negotiations with any other Persons that could reasonably be expected to
result in an Alternative Proposal or an agreement with respect to an Alternative
Proposal.

 

Section 6.06 Financial Statements.

The Bank shall provide to Purchaser a copy of (i) the audited consolidated
statements of financial condition of the Bank and its subsidiaries as of
December 31, 2011 within five (5) Business Days of the Bank’s receipt of a final
audit report and (ii) any call report submitted to the OCC within five
(5) Business Days of such submission.

ARTICLE VII.

COVENANTS

 

Section 7.01 Current Information.

(a) Between the date hereof and the Closing Date, the Sellers and Purchaser
shall meet on a regular basis, and in any event not less than once per calendar
month, to discuss and plan for the conversion of the Sellers’ data processing
and related electronic informational systems to those used by Purchaser which
planning shall include, but not be limited to, discussion of the possible
termination by the Sellers of third-party service provider arrangements
effective on the Closing Date or at a date thereafter, non-renewal of personal
property leases and Software licenses used by the Sellers in connection with
their systems operations, retention of outside consultants and additional
employees to assist with the conversion, and outsourcing, as appropriate, of
proprietary or self-provided system services, it being understood that, unless
the Sellers otherwise agree, no conversion shall take place prior to the Closing
Date. In the event that the Sellers take, at the request of Purchaser, any
action prior to the Closing relative to third parties to facilitate the
conversion that results in the imposition on the Sellers of any termination fees
or charges, Purchaser shall indemnify the Sellers for any such fees and charges,
and the costs of reversing the conversion process, if for any reason the
Transactions are not consummated for any reason other than a breach of this
Agreement by the Sellers or the termination of this Agreement pursuant to
Section 11.01(e). The Sellers shall reasonably cooperate with Purchaser to
effect any conversion of the operating systems of the Sellers to those of
Purchaser or its Affiliates on the Closing Date or as soon thereafter as is
reasonably practicable. In connection therewith, the Sellers shall, from and
after the date hereof through the Closing, reasonably assist Purchaser in making
and sending notices, information and materials to the customers and service
providers of the Sellers.

(b) The Sellers shall promptly inform Purchaser upon receiving notice of any
legal, administrative, arbitration or other proceedings, demands, notices,
audits or investigations (by any Governmental Entity) relating to the alleged
Liability of any Seller under any labor or employment Law with respect to the
Master Servicing Employees.

(c) The Sellers, together, and Purchaser shall each designate a person to act as
the representative for such Party or Parties for purposes of coordinating with
the other Party or Parties in connection with activities and conduct necessary
or appropriate to effect the closing of

 

56



--------------------------------------------------------------------------------

the Transactions and to transition the Business from the Sellers to Purchaser.
The Sellers initially designate Vincent Otto as their representative. Purchaser
initially designates Bob Appel as its representative. The representatives shall
meet or otherwise communicate with each other on a regular basis.

 

Section 7.02 Access to Properties and Records; Confidentiality.

(a) During the period from the date hereof to the Closing Date, the Sellers
shall permit Purchaser and its Affiliates and their attorneys, accountants,
employees, officers, agents and other authorized representatives (collectively,
“Representatives”) reasonable access upon reasonable notice to the Owned Real
Property and the Leased Real Property in each case subject to the provisions of
the Real Property Leases, and shall disclose and make available to Purchaser and
its Representatives during normal business hours all of its books, papers and
records, in each case to the extent they relate to the Business, the Purchased
Assets or the Assumed Liabilities, including, but not limited to, all books of
account (including the general ledger), Tax records, minute books of directors’
(other than minutes that discuss any of the Transactions or any other subject
matter the Sellers reasonably determine should be treated as confidential) and
stockholders’ meetings, organizational documents, bylaws, material contracts and
agreements, filings with any regulatory authority, litigation files, plans
affecting employees, and any other business activities or prospects in which
Purchaser may have a reasonable interest; provided, however, that the Sellers
shall not be required to take any action that would provide access to or
disclose information where such access or disclosure, in the Sellers’ reasonable
judgment, would interfere with the normal conduct of the Sellers’ business or
would violate or prejudice the rights or business interests or confidences of
any customer or other person, or would result in the waiver by any Seller of the
privilege protecting communications between it and any of its counsel, or would
be contrary to any Law applicable to such Seller. The Sellers shall provide
Purchaser and its Representatives with such historical financial information
regarding the Business as Purchaser may reasonably request. Purchaser and its
Representatives shall use commercially reasonable efforts to minimize any
interference with the Sellers’ regular business operations during any such
access to the Sellers’ property, books and records.

(b) Purchaser agrees that the use by it and its Representatives of any
information obtained pursuant to this Section 7.02 shall be subject to the
Confidentiality Agreement. Notwithstanding the foregoing and anything to the
contrary in the Confidentiality Agreement, Purchaser’s obligation of
confidentiality under the Confidentiality Agreement, other than any such
information relating solely to the Business or the Purchased Assets, shall
survive for three (3) years following the date hereof.

(c) From and after the Closing, (i) each Seller shall not, and shall direct its
respective Affiliates and Representatives not to, disclose any trade secrets,
confidential or proprietary information, inventions (to the extent not disclosed
in published patent applications), methods, processes, formulae, technology,
algorithms, models, vendor lists, customer lists and know-how, with respect to
the Business that such Persons may learn or have learned by reason of their
employment by or their status as an Affiliate of the Sellers, and (ii) each
Seller shall, and shall cause its respective Affiliates or Representatives to,
treat in confidence all confidential documents, materials and other information
which such Person obtained or had access to regarding Purchaser during the
negotiations leading up to the execution of this Agreement (or

 

57



--------------------------------------------------------------------------------

otherwise), or obtains or has access to following the date hereof, and each
Seller shall not, and shall cause its respective Affiliates or Representatives
not to, share or communicate such documents, materials and other information
with any Person other than Purchaser; provided, that the foregoing clauses
(i) and (ii) shall not apply to any information that (x) becomes generally
available to the public other than as a result of a disclosure by the Purchaser
or its Representatives or (y) becomes available to the Sellers on a
non-confidential basis from a source other than the Purchaser or its
Representatives, provided, that such source is not known by the Sellers to be
bound by a confidentiality agreement with or other obligation of secrecy to the
Purchaser or another party.

(d) The Sellers (i) shall retain the Serviced Mortgage Loan Documents and other
books, records, documentation, files and other information or data relating to
completed Foreclosures occurring prior to the Closing Date and (ii) may, at the
option of the Sellers, retain copies of all other books, records, documentation,
manuals, files and information relating to the Business, Purchased Assets or
Assumed Liabilities during the period prior to the Closing Date. Purchaser
agrees that following the Closing Date, the Sellers shall, together with their
Representatives, have reasonable access, during normal business hours, to the
books, records, documentation, manuals, files and other information or data of
Purchaser to the extent they relate to the Business, Purchased Assets or Assumed
Liabilities during the period prior to the Closing Date (and shall permit such
Persons to examine and copy, at their own expense, such documentation, manuals,
files and other information or data to the extent reasonably requested by such
Party), and shall cause the officers and employees of the Business to furnish
(to the Sellers or any of their Affiliates, or any regulator of any Seller or
any of its Affiliates) all information reasonably requested by, and otherwise
cooperate with (including causing employees to assist the Sellers or any of
their Affiliates by requiring such employees to avail themselves for trial,
depositions, interviews and other action-related litigation endeavors; provided,
however, that the Sellers shall pay all reasonable travel and other
business-related expenses of such employees incurred thereby in connection
therewith and, if any such employee spends greater than twenty percent (20%) of
his or her regular working hours assisting Sellers in connection therewith over
a period of five (5) days in any thirty (30) day period, Sellers shall pay all
of Purchaser’s compensation and benefits expense in respect of such employee for
such period) the Sellers or any of their Affiliates with respect to the
Business, Purchased Assets or Assumed Liabilities, in connection with regulatory
compliance, indemnification claim verification, pending or threatened Actions,
financial reporting and Tax matters (including financial and Tax audits and Tax
contests) and other similar business purposes. For a period required under the
longer of Purchaser’s record retention policy or ten (10) years from the Closing
Date, Purchaser shall not destroy or dispose of or permit the destruction or
disposition of any such books, records, documentation, manuals, files and other
information or data without first offering, in writing, at least sixty (60) days
prior to such destruction or disposition to surrender them to the Sellers.

(e) The Sellers agree that following the Closing Date, Purchaser and its
Representatives shall have reasonable access, during normal business hours, to
the books, records, documentation, manuals, files and other information or data
of the Sellers to the extent they relate to the Business, Purchased Assets or
Assumed Liabilities during the period prior to the Closing Date (and shall
permit such Persons to examine and copy, at their own expense, such books,
records, documentation, manuals, files and other information or data of the
Sellers to the

 

58



--------------------------------------------------------------------------------

extent reasonably requested by such Party), and shall cause the officers and
employees of the Sellers to furnish (to Purchaser or any of its Affiliates, or
any regulator of Purchaser or any of its Affiliates) all information reasonably
requested by, and otherwise cooperate with (including causing employees to
assist Purchaser or any of its Affiliates by requiring such employees to avail
themselves for trial, depositions, interviews and other action-related
litigation endeavors; provided, however, that Purchaser shall pay all reasonable
travel and other business-related expenses of such employees incurred thereby in
connection therewith and, if any such employee spends greater than twenty
percent (20%) of his or her regular working hours assisting Purchaser in
connection therewith over a period of five (5) days in any thirty (30) day
period, Purchaser shall pay all of Sellers’ compensation and benefits expense in
respect of such employee for such period) Purchaser with respect to the
Business, Purchased Assets or Assumed Liabilities, in connection with regulatory
compliance, indemnification claim verification, pending or threatened Actions,
financial reporting and Tax matters (including financial and Tax audits and Tax
contests) and other similar business purposes. For a period required under the
longer of the Sellers’ record retention policy or ten (10) years from the
Closing Date, the Sellers shall not destroy or dispose of or permit the
destruction or disposition of any such books, records, documentation, manuals,
files and other information or data without first offering, in writing, at least
sixty (60) days prior to such destruction or disposition to surrender them to
Purchaser.

(f) To the extent that it is necessary or advisable for Purchaser or any of its
Affiliates to file with the U.S. Securities and Exchange Commission historical
financial statements or pro forma financial information with respect to or
relating to the Master Servicing Business or the Servicing Business pursuant to
the Securities Act of 1933, the Securities Exchange Act of 1934 or any rule
promulgated thereunder, the Sellers shall provide all reasonable cooperation
with respect to such matters, including (i) permitting Purchaser to use any
audited or unaudited financial statements available, (ii) facilitating the
delivery by the Sellers’ independent public accountants of any required consents
(including delivering customary representation letters by management to the
accountants) and (iii) if any requested financial statements are not available,
at Purchaser’s request at any time after the date of this Agreement, prepare
such audited or unaudited financial statements, at Purchaser’s sole expense.

 

Section 7.03 Supplements to Seller Disclosure Schedules.

From time to time up to three (3) Business Days prior to the Closing, the
Sellers may supplement or amend the Seller Disclosure Schedules with respect to
any matter which, if known, existing or occurring at or prior to the date of
this Agreement, would have been required to be set forth or described in the
Seller Disclosure Schedules or which is necessary to correct any information in
such Seller Disclosure Schedules which has been rendered inaccurate by an event,
condition, fact or circumstance occurring after the date of this Agreement. The
Sellers shall promptly notify Purchaser in writing of the supplement or
amendment of the Seller Disclosure Schedules. Any such supplemental or amended
disclosure will not amend the Seller Disclosure Schedules for purposes of
Section 8.02 and Section 10.02 and shall not obviate any of the Sellers’
obligations under Section 6.02.

 

59



--------------------------------------------------------------------------------

Section 7.04 Efforts and Actions to Cause the Closing to Occur; Consents.

(a) Commercially Reasonable Efforts. Subject to the terms and conditions herein
provided, the Sellers and Purchaser shall use their respective commercially
reasonable efforts to take, or cause to be taken, all actions, and to do or
cause to be done and cooperate with each other in order to do all things,
necessary, proper or advisable to cause the conditions to the Closing to be
satisfied, to consummate the Closing and to effectuate the transactions
contemplated by this Agreement and the Ancillary Agreements, including (i) the
preparation and filing of all consents, forms, registrations, notices and other
documentation required to be submitted to any Governmental Entities or other
third parties; provided, that neither the Sellers nor Purchaser shall be
obligated to make any material payment or deliver anything of material value to
any third party in connection with obtaining a Third Party Consent, (ii) seeking
to prevent the initiation of, and defend, any Action challenging this Agreement
or the consummation of the Closing, and (iii) causing to be lifted or rescinded
any Order adversely affecting the ability of the Parties to consummate the
Closing.

(b) Consents and Approvals of Third Parties. In furtherance and not in
limitation of Section 7.04(a), the Sellers and Purchaser shall cooperate with
each other and shall use their respective commercially reasonable efforts to
obtain the Third Party Consents (other than the Servicing Agreement Consents)
and such other consents of third parties as are necessary to permit the sale,
transfer, assignment and conveyance to Purchaser of the Purchased Assets;
provided, however, that within five (5) Business Days following the date hereof,
the Sellers shall provide the required notice to, and request the Third Party
Consent of, the landlord of the Indianapolis Leased Real Property, in each case
pursuant to the lease agreement with respect thereto. If such consent in respect
of a Purchased Asset or an Assumed Liability is not obtained prior to the
Closing or does not remain in full force and effect at the Closing, Purchaser
and the Sellers will, to the extent necessary, use commercially reasonable
efforts to enter into a mutually agreeable and lawful arrangement, including
subcontracting, sublicensing or subleasing, under which Purchaser would obtain
the benefit and assume the obligations in respect thereto from and after the
Closing Date in accordance with this Agreement, and under which a Seller would
enforce for the benefit of Purchaser any and all rights of Purchaser against a
third party thereto, with Purchaser assuming the obligations to the same extent
as if they would have constituted an Assumed Liability.

(c) Governmental Approvals. In furtherance and not in limitation of
Section 7.04(a), the Sellers and Purchaser shall cooperate with each other and
shall use their respective commercially reasonable efforts to promptly prepare
and file all necessary documentation to obtain the Governmental Approvals. The
Sellers and Purchaser will furnish each other and each other’s counsel with all
information concerning themselves, their respective subsidiaries, directors,
officers, stockholders or equityholders and such other matters as may be
necessary or advisable in connection with any application, petition or other
statement made by or on behalf of the Sellers or Purchaser to any Bank Regulator
or other Governmental Entity in connection with the Transactions. The Sellers
shall prepare and submit the necessary documentation to obtain the Seller
Required Governmental Approvals and Purchaser shall prepare and submit the
necessary documentation to obtain the Purchaser Required Governmental Approvals.
Each Party acknowledges that time is of the essence in connection with the
preparation and filing of the documentation referred to above. The Sellers and
Purchaser shall each have the right to review

 

60



--------------------------------------------------------------------------------

and approve in advance all characterizations of the information relating to it
and its subsidiaries which appear in any filing made in connection with the
Transactions with any Governmental Entity and, to the extent practicable, the
Sellers and Purchaser shall provide to each other Party the non-confidential
portions of any application for approval being made in connection with the
Transactions with any Governmental Entity reasonably prior to the time such
filing is made such that such other Party’s reasonable comments may be
considered in good faith by the filing Party prior to making such filing. In
addition, the Sellers and Purchaser shall each furnish to the other a copy of
each publicly available portion of such filing made in connection with the
Transactions with any Governmental Entity promptly after its filing. The Sellers
and Purchaser agree to (i) keep each other reasonably informed of any
communication received from, or given to, any Governmental Entity regarding any
Governmental Approval, and (ii) consult with each other in advance of any
meeting or conference with, any Governmental Entity in respect of any
Governmental Approval and, to the extent not prohibited by such applicable
Governmental Entity, give the other Party the opportunity to attend and
participate in such meetings and conferences.

(d) HSR Act.

(i) In furtherance and not in limitation of Section 7.04(a), each Party agrees,
to the extent necessary, to file the appropriate notices, reports, and other
documents pursuant to the HSR Act and under any other antitrust Law with respect
to the Transactions as promptly as practicable (but, in respect of filings
pursuant to the HSR Act, in no event later than fifteen (15) Business Days after
the date hereof), and to supply as promptly as practicable any additional
information and documentary material that reasonably may be requested pursuant
to the HSR Act or any other antitrust Law and, subject to the other terms
hereof, to take all other actions necessary, proper or advisable to cause the
expiration or termination of the applicable waiting periods under the HSR Act
and the receipt of any of the requisite clearances, approvals and authorizations
under any other antitrust Law.

(ii) The Sellers and Purchaser shall, in connection with the efforts referenced
in Section 7.04(d)(i) to obtain any requisite clearances, approvals and
authorizations under the HSR Act and other antitrust Laws for the Transactions,
use their respective commercially reasonable efforts to (A) cooperate with each
other in connection with any filing or submission under the HSR Act or any other
antitrust Law; (B) keep the other Parties reasonably informed of any
communication received from, or given to, any Governmental Entity regarding any
requisite clearances, approvals and authorizations of such Governmental Entity
in respect of the Transactions contemplated hereby; and (C) permit the other
Parties to review in advance on an outside counsel only basis any written
communication given by it to, and consult with each other in advance of any
meeting or conference with, any Governmental Entity in respect of the HSR Act or
any other antitrust Laws and, to the extent not prohibited by such applicable
Governmental Entity, give the other Parties the opportunity to attend and
participate in such meetings and conferences.

(iii) Purchaser, on the one hand, and the Sellers, on the other hand, agree not
to extend any waiting period under the HSR Act or enter into any agreement with
any

 

61



--------------------------------------------------------------------------------

Governmental Entity not to consummate the Transactions for any period of time,
except with the prior written consent of the other, which consent shall not be
unreasonably withheld, conditioned or delayed.

 

Section 7.05 Financing.

(a) Purchaser shall use its reasonable best efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary, proper
or advisable to arrange and obtain the Financing as promptly as reasonably
practicable on the terms and subject only to the conditions contained in the
Financing Commitments. Purchaser shall not permit any amendment or modification
to be made to, or any waiver of any provision or remedy under, the Financing
Commitments (except for any such amendments, modifications or waivers which,
individually or in the aggregate, would not be reasonably expected to prevent,
delay or impair the availability of the Financing under the Financing
Commitments or the consummation of the Transactions) without the prior written
consent of the Sellers, which consent shall not be unreasonably withheld,
conditioned or delayed. Without limiting the generality of the foregoing,
Purchaser shall use reasonable best efforts to (i) maintain in effect the
Financing Commitments, (ii) satisfy on a timely basis (or obtain the waiver of)
all conditions applicable to Purchaser in the Financing Commitments that are
within its control and otherwise comply with its covenants and other obligations
thereunder, (iii) negotiate with the Lenders and other third parties and enter
into definitive agreements with respect to the Financing on the terms and
subject only to the conditions contemplated by the Financing Commitments,
(iv) consummate the Financing at or prior to the Closing, (v) enforce its rights
under the Financing Commitments in the event of a breach or other failure to
fund by a Lender that impedes or delays the Closing, and (vi) otherwise cause
the Lenders to fund on the Closing Date the Financing required to consummate the
Transactions (including taking enforcement action to cause the Lenders to
provide the Financing); provided, that Purchaser shall not be required to agree
to terms and conditions that are, in the aggregate, materially less favorable to
Purchaser than those set forth in the Financing Commitments. Upon the reasonable
request of the Sellers, Purchaser shall inform the Sellers of the status of its
efforts to arrange the Financing and any material developments relating to the
Financing. Without limiting the generality of the foregoing, Purchaser shall
give the Sellers prompt notice: (A) upon becoming aware of any material breach
or default (or any event or circumstance that, with or without notice, lapse of
time or both, could reasonably be expected to give rise to any material breach
or default) by Purchaser, or to the Knowledge of Purchaser, any other party to
any Financing Commitment or definitive document related to the Financing; (B) of
the receipt of any written notice or other written communication from any Person
with respect to any (x) actual or potential breach, default, termination or
repudiation by any party to any Financing Commitment or any definitive document
related to the Financing of any provisions of any Financing Commitment or any
definitive document related to the Financing or (y) material dispute or
disagreement between or among any parties to any Financing Commitment or any
definitive document related to the Financing; and (C) if for any reason
Purchaser believes in good faith that (x) there is a reasonable likelihood to be
a material dispute or disagreement between or among any parties to any Financing
Commitment or any definitive document related to the Financing or (y) it is
reasonably likely that it will not be able to obtain all or any portion of the
Financing on the terms, in the manner or from the sources contemplated by the
Financing Commitments or the definitive documents related to the Financing. As
soon as reasonably practicable, but in any event within five (5) Business Days
after the date the Sellers deliver to

 

62



--------------------------------------------------------------------------------

Purchaser a written request, Purchaser shall provide any information reasonably
requested by the Sellers relating to any circumstance referred to in clause (A),
(B) or (C) of the immediately preceding sentence. Purchaser shall refrain from
taking, directly or indirectly, any action that is reasonably likely to result
in the failure of any conditions contained in the Financing Commitments or any
definitive agreement related thereto. If any portion of the Financing becomes
unavailable on the terms and conditions contemplated in the Financing
Commitments, Purchaser shall use its reasonable best efforts to arrange and
obtain financing as promptly as practicable from alternative sources in an
amount sufficient to replace the Financing as promptly as practicable and
without the imposition of any new or additional conditions and without any
adverse amendment to existing conditions to the Financing, and Purchaser’s
obligations under this Section 7.05(a) shall apply to such alternative financing
and the agreements related thereto as if such alternative financing is the
Financing and any commitment related thereto is the Financing Commitments;
provided, that Purchaser shall not be required to agree to terms and conditions
with respect to any alternative financing that are, in the aggregate, materially
less favorable in any material respect to Purchaser than those set forth in the
Financing Commitments.

(b) Prior to the Closing, the Sellers shall use their commercially reasonable
efforts to provide, and shall use their commercially reasonable efforts to cause
their Affiliates and their respective officers, directors, employees and agents
to provide, at Purchaser’s sole cost and expense, all reasonable cooperation in
connection with the arrangement of the Financing as may be reasonably requested
by Purchaser and that is customary in connection with Purchaser’s efforts to
obtain the Financing, including to (i) provide readily-available financial and
other information relating to the Sellers to the Lenders (including information
to be used in the preparation of an informational package regarding the
business, operations, financial projections and prospects of Purchaser and the
Business and Purchased Assets which is customary for such financing or
reasonably necessary for the completion of the Financing by the Lenders, to the
extent reasonably requested by Purchaser (including prior real estate title
commitments, surveys, environmental reports and similar information),
(ii) assist in the preparation of bank information memoranda and similar
documents (including historical and pro forma financial statements and
information) for the Financing, (iii) cause the Sellers and their Affiliates to
execute and deliver (and use commercially reasonable efforts to obtain from the
Sellers’ and their Affiliates’ advisors) at, or conditional upon the Closing
customary certificates (including a certificate of the principal financial
officer of each of the Sellers with respect to solvency matters), accounting
comfort letters (including consents of accountants for use of their reports in
any materials relating to the Financing) or other documents and instruments
relating to guarantees and other matters ancillary to the Financing as may be
reasonably requested by Purchaser, (iv) assist in the preparation of, entering
into and, upon reasonable prior notice to the extent related to the
participation in meetings, presentations, drafting sessions or similar
activities, syndication of one or more credit agreements, note purchase
agreements, indentures, currency or interest hedging agreements or other
agreements, including by refraining from entering into any competing financing
transactions, (v) use commercially reasonable efforts to have the independent
accountants of the Sellers provide their reasonable cooperation and assistance,
(vi) cooperate reasonably with the Lenders’ due diligence, to the extent
customary and reasonable, (vii) refrain from pursuing any financing transactions
that may delay, impede or otherwise adversely affect the Financing and
(viii) assist Purchaser and the Lenders to benefit from the existing lending
relationships of the Sellers and their Affiliates; provided, however, that no
requested cooperation

 

63



--------------------------------------------------------------------------------

pursuant to this Section 7.05(b) shall delay the Closing, or unreasonably
interfere with the ongoing operations of Sellers and the Sellers shall not
(A) be required to pay any commitment or other similar fee, (B) have any
Liability under any credit agreement, note purchase agreement, indenture,
hedging agreement or other agreement or document related to the Financing, or
(C) incur any out-of-pocket expense unless such expense is advanced or
simultaneously reimbursed by Purchaser (without set-off). Purchaser shall,
without the right of set-off, indemnify and hold harmless Sellers and their
respective subsidiaries and Representatives from and against any and all Losses
suffered or incurred by them in connection with (1) any action taken by them at
the request of Purchaser pursuant to this Section 7.05(b) or in connection with
the arrangement of the Financing or (2) any information utilized in connection
therewith (other than information relation to Sellers approved by Sellers for
use therein). This indemnification shall survive termination of this Agreement.
All material, non-public information regarding Sellers and their Affiliates
provided to Purchaser or its Representative pursuant to this Section 7.05(b)
shall be kept confidential by them in accordance with the Confidentiality
Agreement, except for disclosure to potential investors as required in
connection with the Financing subject to customary confidentially protections.

 

Section 7.06 Transfer of Assumed Contracts.

The Sellers shall use commercially reasonable efforts to cause the transfer or
partial transfer, as the case may be, to Purchaser of each of the Assumed
Contracts, the Real Property Leases, and each Contract for Seller Licensed
Intellectual Property. In connection with this Section 7.06, neither the Sellers
nor any of their Affiliates shall consent to any material modification of any
Assumed Contract, the Real Property Leases, or any Contract for Seller Licensed
Intellectual Property or otherwise obligate Purchaser or any of its Affiliates
to take or omit to take any material action after the Closing without the prior
written consent of Purchaser in respect of such Contracts (except in accordance
with the terms of such Contracts in effect as of the date hereof or when entered
into).

 

Section 7.07 Failure to Fulfill Conditions.

In the event that any Seller or Purchaser determines that a condition to its
obligation to complete the Transactions cannot be fulfilled and that it will not
waive that condition, it will promptly notify the other Parties; provided, that
no such notification or failure to provide such notification shall affect in any
way any party’s rights pursuant to Article VIII or Article X hereunder.

 

Section 7.08 Employee Matters

(a) With respect to Master Servicing Employees only, the list of Business
Employees, along with the information specified in Section 4.13(a), shall be
updated by Sellers in writing, and delivered to the Purchaser prior to, and as
of five (5) Business Days before, the Closing Date. For purposes of this
Agreement, the term “Master Servicing Employee” shall be considered to include
each employee included on such updated list, as so updated from time to time.

 

64



--------------------------------------------------------------------------------

(b) Purchaser or an Affiliate thereof shall offer employment effective on and
following the Closing Date to each and every Master Servicing Employee who is
employed by the Sellers immediately prior to the Closing Date, for work at the
location of such Master Servicing Employee’s workplace immediately prior to the
Closing Date, or at a location within twenty-five (25) miles of such location.
Each such Master Servicing Employee who accepts such offer, becomes an employee
of Purchaser or one of its Affiliates, and actually performs services for
Purchaser or one of its Affiliates, in each case in connection with the
Transactions, shall be referred to herein as a “Continuing Employee”. Such
employment of each Continuing Employee shall in each case initially be with a
title or in a position comparable to the title or position of such Continuing
Employee with the applicable Seller as of the date hereof and with total cash
compensation and total compensation and benefits substantially equivalent to the
total cash compensation and total compensation and benefits, respectively, of
such Master Servicing Employee with the applicable Seller as of the date hereof,
as the same may be adjusted after the date hereof in the ordinary course of
business consistent with past practice or as required by applicable Law and
reflected in updates to information thereon specified in Section 4.13(a), as
updated consistent with this Section 7.08 from time to time (the “Baseline
Compensation”); provided that the Purchaser may elect to adjust the Baseline
Compensation as of the Closing Date by increasing or decreasing the annual rate
of each Continuing Employee’s total cash compensation by the amount of any
corresponding increase or decrease in the annual rates of employee contributions
to group health plans applicable to such Continuing Employee. Except as
otherwise provided herein, all Continuing Employees will be employed at will and
nothing contained herein shall restrict the Purchaser in the future exercise of
its independent business judgment as to the terms and conditions under which
employment shall continue, the duration of such employment and the basis upon
which such employment is terminated.

(c) Purchaser hereby expressly assumes and agrees to honor, effective from and
for twelve (12) months after the Closing Date, each of the separation and
retention pay plans of the Sellers disclosed in Section 7.08(c) of the Seller
Disclosure Schedules in accordance with their respective terms as of the date of
this Agreement (as modified in the ordinary course of business consistent with
past practice or as required by applicable Law), with respect to each Continuing
Employee. For a period of not less than twelve (12) months following the Closing
Date, Purchaser shall provide each Continuing Employee with total cash
compensation that is not less favorable and total compensation and benefits that
are in the aggregate not less favorable than the corresponding components of
such Continuing Employee’s Baseline Compensation. To the extent requested by
Purchaser, the Sellers shall provide commercially reasonable cooperation to
Purchaser to facilitate Purchaser’s assumption or adoption of one or more of the
Employee Benefit Plans of the Sellers (or portions thereof) that cover
Continuing Employees as of the Closing Date.

(d) To the extent that, from or after the Closing, one or more Continuing
Employees are covered under one or more retirement or welfare plans of Purchaser
or its Affiliates, such employees shall participate in such plans on terms and
conditions not materially less favorable in the aggregate than those applicable
to other similarly situated employees of Purchaser or its Affiliates. Purchaser
shall cause those Continuing Employees who are covered under medical, dental,
group life or long-term disability insurance or other welfare plans of the
Sellers to be eligible to enroll for coverage that is effective immediately
following the Closing in comparable plans of Purchaser or its Affiliates for
which they are eligible. No evidence of insurability

 

65



--------------------------------------------------------------------------------

requirement or prior existing condition limitation not currently imposed by a
medical, dental, group life or long-term disability insurance or other welfare
plan of the Sellers shall be imposed on Continuing Employees with respect to a
comparable medical, dental, group life or long-term disability insurance or
other welfare plan of Purchaser or its Affiliate. All Continuing Employees shall
receive credit under medical, dental or other welfare plans of Purchaser or its
Affiliate in which they participate for any applicable deductibles, co-payments,
co-insurance and applicable out-of-pocket amounts paid under corresponding
Seller plans; provided, that Sellers promptly provide to Purchaser all
information necessary to effectuate the intent of the foregoing. All Continuing
Employees will be given credit for prior service to the Sellers and any
predecessors thereto for purposes of determining eligibility and vesting (but
not for determining benefit accrual) under (i) medical, life, vacation, sick
leave, disability and other welfare plans; (ii) retirement plans; and
(iii) compensation plans, of Purchaser or its Affiliates, but only to the extent
(A) as would not result in a duplication of benefits and (B) the Sellers
promptly provide to Purchaser all information necessary to effectuate the intent
of the foregoing.

(e) Purchaser agrees to assume responsibility for, and honor, all earned, unused
vacation, paid time off and (if applicable) sick days of the Continuing
Employees upon their commencement of employment with Purchaser in accordance
with the terms of the Sellers’ vacation, paid time off and sick pay policy. In
no event shall Purchaser have any responsibility or liability for payment of any
vacation, paid time off or sick days earned by a Master Servicing Employee who
is not a Continuing Employee during his or her employment with the Sellers. The
Sellers shall also be responsible for providing any required advance notice of
termination, pursuant to the WARN Act or any other similar state or local Law or
any other requirement to any Master Servicing Employee who experiences an
“employment loss” on or prior to the Closing Date, other than with respect to
any Master Servicing Employee who is employed by the Sellers immediately prior
to the Closing Date and is either (i) not offered employment by Purchaser or an
Affiliate thereof pursuant to Section 7.08(b) or (ii) does not commence
employment with Purchaser or an Affiliate thereof despite such Master Servicing
Employee accepting an offer of employment made pursuant to Section 7.08(b).
Purchaser shall assume responsibility for providing any required advance notice
of termination, pursuant to the WARN Act or any other similar state or local Law
or any other requirement to any Master Servicing Employee who is employed by the
Sellers immediately prior to the Closing Date.

(f) The Sellers shall be responsible for providing or continuing to provide, as
applicable, continuation coverage required under COBRA to all current and former
employees of the Sellers other than Continuing Employees and their respective
dependents.

(g) The Sellers shall cause, effective as of the Closing Date, each Continuing
Employee to become fully vested in his or her account balance under the Aurora
Bank FSB 401(k) Plan (the “Seller 401(k) Plan”). To the extent requested by
Purchaser and not already provided for under the Seller 401(k) Plan, the Sellers
shall use commercially reasonable efforts under the circumstances to amend, or
cause to be amended, the Seller 401(k) Plan to provide for, with respect to any
Continuing Employee who elects a “direct rollover” of his or her full account
balance, the distribution and rollover of any promissory note evidencing a loan
outstanding under the Seller 401(k) Plan.

 

66



--------------------------------------------------------------------------------

(h) Notwithstanding the foregoing provisions of this Section 7.08, nothing
contained herein, whether expressed or implied, (i) shall be treated as an
amendment or other modification of any employee benefit plan, program or
arrangement maintained by any Seller, Purchaser or any of their respective
Affiliates, (ii) shall limit the right of any Seller or Purchaser or any of
their respective Affiliates to amend, terminate or otherwise modify (or cause to
be amended, terminated or otherwise modified) any employee benefit plan, program
or arrangement in accordance with its terms, or (iii) create any obligation on
the part of Purchaser or any of its Affiliates to continue the employment of any
employee for any definite period. Each Seller and Purchaser acknowledge and
agree that all provisions contained in this Section 7.08 are included for the
sole benefit of such Seller and Purchaser and their respective Affiliates, and
that nothing herein, whether express or implied, shall create any third party
beneficiary or other rights (i) in any other person, including any employees,
former employees, or any participant (or any dependent or beneficiary thereof)
in any employee benefit plan, program or arrangement maintained by Purchaser or
any of its Affiliates or (ii) to continued employment with any Seller, Purchaser
or any of their respective Affiliates or continued participation in any employee
benefit plan, program or arrangement.

 

Section 7.09 Tax Matters.

All stamp, recordation, transfer, excise, documentary, sales, use, registration
and other such taxes and fees (including any penalties and interest) incurred in
connection with this Agreement and the Transactions (collectively, the “Transfer
Taxes”) shall be paid 50% by Purchaser and 50% by the Sellers. Purchaser shall
properly file on a timely basis all necessary Tax Returns and other
documentation with respect to any Transfer Tax and provide to the Sellers
evidence of timely filing and payment of all Transfer Taxes. The Sellers shall
provide any necessary documentation in connection with such Transfer Taxes
relating to the Owned Real Property to Purchaser.

 

Section 7.10 Covenants Relating to Servicing and Master Servicing.

(a) Transfer. Without limiting any other provision of this Agreement, on each
Servicing Transfer Date, the Sellers shall, in accordance with Purchaser’s
reasonable instructions, take all steps, and execute and deliver all such
agreements, letters or other documents, as are reasonably requested by Purchaser
to effect the transfer of the Master Servicing Agreements, Servicing Agreements,
Subservicing Agreements and Servicing Rights Agreements (and the related
Purchased Assets) from the Sellers to Purchaser such that, after such Servicing
Transfer Date, Purchaser has all of the Master Servicing Rights, Servicing
Rights, the Subservicing Rights, the Servicing Loan Files and any and all assets
and rights necessary to perform its obligations under such Master Servicing
Agreements, Servicing Agreements, Subservicing Agreements and Servicing Rights
Agreements.

(b) Servicing Agreement Consents and Notices.

(i) From the date hereof until the Closing Date, the Sellers shall use
commercially reasonable efforts to obtain the Servicing Agreement Consents on or
prior to the Closing Date, and Purchaser shall cooperate with the Sellers to
obtain the Servicing Agreement Consents on or prior to the Closing Date. The
Sellers shall use commercially

 

67



--------------------------------------------------------------------------------

reasonable efforts to mail the required consent requests to the applicable third
parties, by April 1, 2012. If any Servicing Agreement Consent is not obtained on
or prior to the Closing Date and the Sellers in their sole discretion desire to
continue to use their commercially reasonable efforts to obtain such Servicing
Agreement Consent, Purchaser shall continue to cooperate with the Sellers to
obtain such Servicing Agreement Consent. Prior to each Servicing Transfer Date,
Purchaser and the Sellers shall execute (or cause to be executed) and deliver
the documents required by the Investors in connection with the transfer of the
Servicing Rights, the Servicing Agreements, the Servicing Rights Agreements and
the Subservicing Agreements hereunder, in form and substance reasonably
satisfactory to Purchaser and the Sellers. In addition, from the date hereof
until the Closing Date, the Sellers shall use commercially reasonable efforts to
provide all notices to third parties required under the Servicing Agreements,
the Subservicing Agreements, the Servicing Rights Agreements or the Master
Servicing Agreements in connection with the Transactions. From the date hereof
until the date that is twelve (12) months following the Closing Date, Sellers
shall provide to Purchaser a report and reasonable evidence on a periodic basis,
no less frequently than monthly of their receipt of the Servicing Agreement
Consents.

(ii) If a Servicing Agreement Consent is not obtained by the Sellers and after
the Closing an Investor for which a Seller provides servicing under the related
Servicing Agreement or Subservicing Agreement terminates such Servicing
Agreement, Subservicing Agreement or Master Servicing Agreement and transfers
such servicing in its entirety to a Person other than Purchaser or any of its
Affiliates, in either case other than as a result of a failure of the Purchaser
or its Affiliates to comply with such Servicing Agreement or Subservicing
Agreement or the active encouragement of Purchaser or its Affiliates (a
“Servicing Termination”) prior to the one-year anniversary of the Closing Date,
the Sellers shall pay Purchaser as follows:

(A) if such a Servicing Termination occurs on or before the six-month
anniversary of the Closing Date, the Sellers shall pay Purchaser an amount equal
to the product of the unpaid principal balance as of the date of such Servicing
Termination (“UPB”) of the Serviced Mortgage Loans relating to such Servicing
Termination multiplied by the “Applicable Percentage” set forth on Schedule
2.03(a); or

(B) if such a Servicing Termination occurs after the six-month anniversary of
the Closing Date but prior to the one-year anniversary of the Closing Date, the
Sellers shall pay Purchaser an amount equal to the product of the UPB of the
Serviced Mortgage Loans relating to such Servicing Termination multiplied by the
“Applicable Percentage” set forth on Schedule 2.03(a).

(iii) If (a) (I) a PSA Amendment necessary to cause a Servicing Agreement or
Subservicing Agreement to be deemed an Eligible Servicing Agreement with respect
to any Servicer Advance Receivable has not been obtained on or prior to the date
that is six (6) months following the Closing Date, or (II) any other Servicing
Agreement Consent is not obtained on or prior to the date that is six (6) months
following the Closing Date, and (b) Purchaser has not received debt financing of
any related Servicer Advance Receivable

 

68



--------------------------------------------------------------------------------

pursuant to the Financing Commitments, or debt financing from alternative
sources on terms and condition that are, in the aggregate, not materially less
favorable in any material respect to Purchaser than those set forth in the
Financing Commitments, then the Sellers shall pay Purchaser an amount equal to
ten percent (10%) of the outstanding balance of such Servicer Advance Receivable
as of the close of business on the day prior to the Closing Date; provided,
however, that the aggregate amount to be paid by Sellers pursuant to this
Section 7.10(b)(iii) shall not exceed $30,000,000. Any such payment shall be
made within five (5) Business Days after the expiration of such six (6) month
period.

In the event of any Servicing Termination with respect to which Purchaser is
entitled to a payment from the Sellers pursuant to this Section 7.10(b)(ii), the
Sellers shall pay Purchaser the amount due Purchaser within five (5) Business
Days of the Sellers’ receipt of evidence of such Servicing Termination.

(c) Monthly Information. During the period between the date hereof and the
Closing Date, within ten (10) Business Days after the end of each calendar
month, the Sellers shall provide Purchaser with (i) an updated servicing data
file as of the prior month-end regarding the Serviced Mortgage Loans containing,
with respect to each Serviced Mortgage Loan, the information of the same
categories and in the same format as in the Serviced Mortgage Loan Data Tape
(the “Monthly Serviced Mortgage Loan Data Tape”), and (ii) an updated master
servicing data file as of the prior month-end regarding the Master Serviced
Mortgage Loans containing, with respect to each Master Serviced Mortgage Loan,
the information of the same categories and in the same format as in the Master
Servicing Data Tape (the “Monthly Master Servicing Data Tape”).

(d) Cut-off Date Servicing Rights Data Tape. The Sellers shall deliver not later
than three (3) Business Days prior to the Closing Date an updated data tape, as
of the Cut-off Date (the “Cut-off Date Servicing Rights Data Tape”), containing
the information of the same categories and same format as in the Serviced
Mortgage Loan Data Tape. All the information included in the Cut-off Date
Servicing Rights Data Tape will be true and correct in all material respects as
of the Cut-off Date.

(e) Cut-off Date Servicer Advance Data Tape. The Sellers shall deliver not later
than three (3) Business Days prior to the Closing Date an updated data tape, as
of the Cut-off Date (the “Cut-off Date Servicer Advance Data Tape”), containing
the information of the same categories and same format as in the Servicer
Advance Data Tape, except for the P&I Advances (as defined in the applicable
Servicing Agreement, Subservicing Agreement, Master Servicing Agreement or
Servicing Rights Agreement or any other similar term therein) data presented in
the Cut-off Date Servicer Advance Data Tape, which will be current for each
Servicing Agreement, Subservicing Agreement, Master Servicing Agreement and
Servicing Rights Agreement as of the most recent investor reporting monthly
cut-off date that occurred at least five (5) Business Days prior to such Cut-off
Date for each such Servicing Agreement, Subservicing Agreement, Master Servicing
Agreement and Servicing Rights Agreement. All the information included in the
Cut-off Date Servicer Advance Data Tape will be true and correct in all material
respects as of the Cut-off Date.

 

69



--------------------------------------------------------------------------------

(f) Name Changes. As soon as practicable after each Servicing Transfer Date, the
Sellers and Purchaser agree to take all such actions as are required, in
accordance with Purchaser’s reasonable instructions, to change the named party
to Purchaser or its designee on documents related to the Servicing Agreements,
Servicing Rights Agreements and Subservicing Agreements that are currently in
the name of a Seller, in its capacity as Servicer, including on all financing
statements and insurance policies.

(g) Notice to Mortgagors. If required by Applicable Servicing Requirements, the
Sellers and Purchaser each shall send the Serviced Mortgagors notification
(which may be a joint notification) of the transfer of the Servicing function,
which shall comply in all material respects with all Applicable Servicing
Requirements, including the Real Estate Settlement Procedures Act, as amended,
and Regulation X, as amended. At least fifteen (15) days prior to each
anticipated Servicing Transfer Date and otherwise in accordance with Applicable
Servicing Requirements, the Sellers shall mail the form of notification (which
shall be in form and substance reasonably satisfactory to Purchaser) to the
Serviced Mortgagors under the Serviced Mortgage Loans of the transfer of the
applicable Servicing and instruct the Serviced Mortgagors to deliver all
Mortgage Loan Payments and related payments and all tax and insurance notices
to, or as directed by, Purchaser on and after such Servicing Transfer Date. The
Sellers and Purchaser each shall bear their own costs and expenses of preparing
and delivering their respective notices described in this Section 7.10(g), and
the Sellers, on the one hand, and Purchaser, on the other hand, shall each bear
one-half (1/2) of any joint expenses, such as the printing and mailing of a
joint notice.

(h) Forwarding of Post-Closing Date Items. All Mortgage Loan Payments, other
funds or payments used to pay bills that relate to Serviced Mortgage Loans
received by the Sellers after the Servicing Transfer Date shall be forwarded by
the Sellers to Purchaser within two (2) Business Days after receipt and proper
identification by overnight mail or wire transfer for ninety (90) days after
such Servicing Transfer Date with proper identification and, thereafter, shall
return such items to the sender. Each Mortgage Loan Payment shall be accompanied
by an endorsement assigning such Mortgage Loan Payment to Purchaser. All
Serviced Mortgagor, Investor and Insurer correspondence, Tax or other bills or
other correspondence or documentation relating to any of the Serviced Mortgage
Loans received by the Sellers after such Servicing Transfer Date shall be
forwarded by the Sellers to Purchaser within two (2) Business Days after receipt
and proper identification by overnight mail or wire transfer for ninety
(90) days after the such Servicing Transfer Date

(i) Conversion Plan.

(i) The Sellers and Purchaser shall work together in good faith to develop a
plan prior to the Closing Date (the “Conversion Plan”) to effect, from and after
each Servicing Transfer Date, the orderly transfer of the Servicing Loan Files,
the physical transfer of Servicing, and the provision of customary notices to
taxing authorities, insurance providers, escrow arrangements and the like.
Without limiting the foregoing, such Conversion Plan shall provide that the
Sellers shall notify each relevant vendor of services of the transfer
contemplated hereby. Each of Purchaser and the Sellers shall use commercially
reasonable efforts to agree upon and implement the Conversion Plan.

 

70



--------------------------------------------------------------------------------

(ii) Upon reasonable request by Purchaser and subject to the terms and
conditions of this Agreement, the Sellers shall prepare, execute and furnish
Purchaser with such limited powers of attorney to execute documents on behalf of
the Sellers in respect of the related Serviced Mortgage Loan Documents and such
other documents prepared by Purchaser and reasonably satisfactory in form and
substance to the Sellers as may be necessary or appropriate to enable Purchaser
to liquidate, collect payments against and otherwise service and manage the
Serviced Mortgage Loans, Serviced Mortgaged Properties and Serviced REO
Properties in accordance with the related Servicing Agreements and Subservicing
Agreements.

(j) Servicing of REO Property. To the extent the Sellers holds title to a
Serviced REO Property solely as nominee for the benefit of the owner of the
Serviced Mortgage Loan, with respect to each such Serviced REO Property, the
Sellers shall transfer, or cause to be transferred, to Purchaser an original,
executed quit claim deed, in recordable form on or prior to the Closing Date.

(k) MERS Mortgage Loans. With respect to each Serviced Mortgage Loan registered
on the MERS System, the Sellers shall notify MERS of the transfer of servicing
of such Serviced Mortgage Loan to Purchaser. All expenses incurred in compliance
with this Section 7.10(k) shall be allocated 50% to Purchaser and 50% to the
Sellers. With respect to each Serviced Mortgage Loan that is not registered on
the MERS System, the Sellers shall deliver such notices, assignments and other
documentation as is necessary to effect the transfer of servicing of such
Serviced Mortgage Loan to Purchaser and the transactions contemplated hereby.

(l) Costs of Transfer. Except as otherwise provided herein:

(i) the Sellers shall be responsible for all costs and expenses of obtaining the
Servicing Agreement Consents and providing required notices to the Investors or
other Persons in connection with the transfer of the Servicing Agreements, the
Subservicing Agreements and the Servicing Rights Agreements; and

(ii) the Sellers, on the one hand, and Purchaser, on the other hand, shall each
be responsible for 50% of all costs and expenses with respect to obtaining and
transferring the Servicing Rights (excluding the costs and expenses of obtaining
any Servicing Agreement Consents and providing required notices contemplated by
clause (i) above).

(m) Serviced Mortgage Loans in Litigation.

(i) With respect to any Serviced Mortgage Loan that, as of the Closing Date, is
subject to any pending litigation that is to be assumed by Purchaser pursuant to
Section 2.02(a)(vii) (the “Assumed Litigation”) and is a Foreclosure in which a
Seller is a party plaintiff (a “Foreclosure Action”), Purchaser shall have its
attorney file appropriate pleadings and other documents and instruments with the
court or other appropriate body within one hundred twenty (120) days after the
Closing Date, requesting that the Seller be removed as a party plaintiff to
litigation and substituting Purchaser, the Investor with respect to such
Serviced Mortgage Loan or another appropriate party plaintiff (“New

 

71



--------------------------------------------------------------------------------

Plaintiff”), as the real party-in-interest. If Purchaser is unable, as a matter
of applicable Law, due to the actions or inactions of third parties unrelated to
Purchaser and over whom Purchaser has no control, to cause the Sellers to be
replaced by a New Plaintiff in Assumed Litigation as required by this
Section 7.10(m)(i), Purchaser shall provide to the Sellers, within one hundred
twenty (120) days after the Closing Date, notice to such effect and stating the
reasons for such failure. Notwithstanding the foregoing, Purchaser shall not be
required to request a New Plaintiff to be substituted for a Seller as the party
plaintiff in a Foreclosure Action if Purchaser determines in its reasonable
discretion that such substitution is not necessary or advisable to complete the
Foreclosure.

(ii) With respect to any Assumed Litigation in which Seller is only a defendant,
Purchaser shall not be required to take any action to request that Purchaser or
any other Person be substituted for a Seller in such Assumed Litigation.
Purchaser shall conduct and control all Assumed Litigation on behalf of Seller
from and after the Closing Date, except to the extent that a New Plaintiff is
substituted in for a Seller in cases where no claims have been asserted against
a Seller, and subject to the provisions of Article X.

(iii) In the event that Purchaser is unable to cause the Sellers to be replaced
in any Assumed Litigation by a New Plaintiff as required by this
Section 7.10(m), (A) Purchaser shall cause its attorney to conduct such
litigation at Purchaser’s sole cost and expense, subject to Article X of this
Agreement; (B) Purchaser shall use commercially reasonable efforts to cause such
litigation to be resolved by judgment or settlement in as reasonably efficient a
manner as practical; (C) the Sellers shall cooperate with Purchaser and
Purchaser’s attorney as reasonably required to bring such litigation or any
settlement relating thereto to a reasonable and prompt conclusion; and (D) no
settlement shall be agreed upon by Purchaser or its agents or counsel without
the express prior written consent of the Sellers, which consent will not be
unreasonably withheld, unless such settlement includes an irrevocable and
complete waiver and release of any and all potential claims against the Sellers
in relation to such litigation or the subject Serviced Mortgage Loans or
obligations by any Person asserting any claim in the litigation and any Serviced
Mortgagor, and any and all losses, liabilities, claims, causes of action,
damages, demands, taxes, fees, costs and expenses relating thereto shall be paid
by Purchaser without recourse of any kind to the Sellers, except as provided in
Article X.

(iv) Purchaser shall pay all of the costs and expenses incurred by it in
connection with the actions required to be taken by it pursuant to this
Section 7.10(m), including all legal fees and expenses and court costs, except
as otherwise provided in Article X, and except that the costs and expenses of
the substitution of party plaintiffs contemplated by Section 7.10(m)(i) shall be
divided equally between Purchaser and the Sellers.

(n) Mortgage Loans in Bankruptcy. In accordance with Rules 3001 and 3002 set
forth under the Federal Rules of Bankruptcy Procedure, Purchaser agrees to take
all actions necessary to file (i) proofs of claims in pending bankruptcy cases
involving any Serviced Mortgage Loans for which the Sellers have not already
filed a proof of claim prior to the claims bar date, and (ii) all documents
required under Rule 3001 set forth under the Federal Rules of Bankruptcy
Procedure and to take all such similar actions as may be required in any
relevant

 

72



--------------------------------------------------------------------------------

jurisdiction in any pending bankruptcy or insolvency case or proceeding in such
jurisdiction involving any Serviced Mortgage Loan in order to evidence and
assert Purchaser’s rights. Purchaser shall prepare and provide to the Sellers,
within thirty (30) Business Days after the applicable Servicing Transfer Date,
an Affidavit and Assignment of Claim or any similar forms as may be required in
any relevant foreign jurisdiction and shall be acceptable to the Sellers, for
each Serviced Mortgage Loan where a Serviced Mortgagor under such Serviced
Mortgage Loan is in bankruptcy as of the applicable Servicing Transfer Date

(o) Notice of Claim. Each Party shall promptly notify the other Parties of any
claim, threatened claim or litigation against a Seller, the Purchaser or any of
their respective employees, officers, agents and representatives arising out of
or in any way related to any Serviced Mortgage Loan or Servicing Rights
purchased by Purchaser that may come to its attention. For the avoidance of
doubt, each Party shall retain all of its rights and remedies under Article X in
respect of such claim regardless of such notice.

(p) Interest on Escrow Accounts. The Sellers shall pay interest on Escrow
Accounts accrued through the Closing to the extent interest with respect to such
accounts is required to be paid under Applicable Servicing Requirements for the
benefit of Serviced Mortgagors under the Serviced Mortgage Loans or any other
appropriate party. The Sellers shall either deposit any such interest earned in
the Escrow Accounts or forward a good faith estimate of such interest to
Purchaser or its designee within five (5) Business Days after the Closing.

(q) Unremitted Collections; Escrow Accounts and Custodial Accounts. Escrow
funds, custodial funds and other amounts or balances related to the Serviced
Mortgage Loans or the Master Serviced Mortgage Loans on deposit in Escrow
Accounts, Master Servicing Custodial Accounts, Custodial Accounts or other
accounts held or controlled by the Sellers pursuant to the Servicing Agreements,
the Subservicing Agreements or the Master Servicing Agreements shall be
transferred by the Sellers, along with the related accounts, to Purchaser on the
Closing Date. All such funds and related accounts shall become the
responsibility of Purchaser when transferred by the Sellers.

(r) Advance Financing. The Parties shall cooperate and use commercially
reasonable efforts, including obtaining necessary consents from third parties,
to cause the Servicing Agreements and Subservicing Agreements to be deemed
Eligible Servicing Agreements. All expenses incurred by the Parties in
connection with the actions required by this 7.10(r) shall be paid 50% by
Purchaser and 50% by the Sellers.

(s) Notice to Insurers, Tax Authorities and Bankruptcy Trustees. Within five
(5) Business Days after each Servicing Transfer Date, the Sellers shall, in
accordance with applicable Insurer requirements, provide written notice of the
transfer to any Insurer requiring such notice; provided, however, that the
Sellers may give aggregate notice whenever possible. The Sellers shall notify
tax-bill services of the transfer. The form of all notices by the Sellers
pursuant to this Section 7.10(s) shall be subject to the review and reasonable
approval of the Purchaser.

(t) Releases. After the Closing, at the direction of the Sellers, Purchaser
shall complete the process of preparing, recording and providing to Serviced
Mortgagors lien releases

 

73



--------------------------------------------------------------------------------

with respect to Serviced Mortgage Loans serviced or subserviced by the Sellers
prior to and paid off as of the Closing Date, in accordance with Applicable
Servicing Requirements, and the Sellers shall reimburse Purchaser for its actual
costs and expenses in connection therewith. At the option of the Sellers,
Purchaser shall either provide such releases to the Sellers for execution or
execute the same pursuant to a power of attorney provided by the Sellers or,
with respect to subserviced Serviced Mortgage Loans, the Servicer to Purchaser.
To the extent the process of completing the release process has been contracted
to third parties and the contracts with those third parties have been assigned
to and assumed by Purchaser pursuant to this Agreement, Purchaser shall use
commercially reasonable efforts to monitor the activities of such third parties
in this regard.

(u) GLBA. In connection with the sale and transfer of the Servicing Rights
hereunder, each of the Parties shall comply with the applicable provisions of
the GLBA and any applicable state and local privacy Laws.

(v) Compliance Costs; Reporting Obligations. The Sellers shall be responsible
for all costs of compliance related to the operation of the Business and the
Purchased Assets prior to the Closing Date. After the Closing Date, the Sellers
shall be responsible for completing any requested compliance and/or servicer
certificate related to the operation of the Business and the Purchased Assets
prior to the Closing Date. If requested by Seller, Purchaser shall be of
reasonable assistance to the Sellers in connection with the foregoing, and the
Sellers shall provide to Purchaser all information needed by Purchaser in
connection with such assistance. Nothing in this Section 7.10(v) affects the
Sellers’ obligations under the Applicable Servicing Requirements in connection
with the operation of the Business.

(w) Standard of Care. Subject to the Interim Servicing Agreement, from and after
the Closing Date, with respect to the servicing of the Serviced Mortgage Loans
(including the conduct of Foreclosures and the management of the Serviced REO
Property) and the collection of Servicer Advances, Purchaser shall (i) exercise
the degree of care which is standard in the industry with respect to the
servicing of similar loans (including the conduct of Foreclosures and the
management of property) and the collection of similar advances and claims and
(ii) service such Serviced Mortgage Loans in accordance with applicable Law and
in accordance with applicable Investor and Insurer requirements governing
servicers and the provisions of the applicable Servicing Agreements and
Subservicing Agreements. From and after the Closing Date, the Sellers shall
remain responsible for implementation of the “Foreclosure Review” identified in
Sections 14 through 19 of the Consent Order. Purchaser shall use commercially
reasonable efforts to cooperate with the Sellers in connection with the Seller’s
implementation of such Foreclosure Review, such as providing access to
documentation and updates concerning the status of Serviced Mortgage Loan files.
From and after the Closing Date, Purchaser shall service all Foreclosures in
process in accordance with any remediation or similar plan adopted by the
Sellers (the “Remediation Plans”) pursuant to sections 14 through 19 of the
Consent Order. The Sellers shall promptly provide to Purchaser copies of any
such Remediation Plans and any supplements or modifications thereto. The Sellers
shall reimburse Purchaser for Purchaser’s out-of-pocket third party costs and
expenses and reasonable additional incremental overhead costs that are otherwise
incurred by Purchaser, in each case incurred in connection with such
cooperation. The Parties shall cooperate with each other in order to minimize
all such out-of-pocket third party and overhead costs and expenses. Purchaser
further agrees to service all

 

74



--------------------------------------------------------------------------------

Purchased Assets in accordance with the general servicing standards agreed to by
institutions that are subject to the Consent Order and generally identified in
the Sellers’ Consent Order “Action Plan.” Notwithstanding the foregoing, the
Parties acknowledge and agree that the methodology implemented by Purchaser to
ensure compliance with these servicing standards may vary from the methodology
adopted by the Sellers; provided, however, that Purchaser shall modify such
methodology to the extent (x) the Sellers are so directed by the OCC on or prior
to the Closing Date in accordance with the Consent Order as in effect on the
date hereof, (y) Purchaser is notified in writing of such modification and
(z) prior to the OCC directing Sellers to make such modification, Sellers have
used reasonable efforts to allow Purchaser to attend and participate in any
meeting or conference with the OCC during which such modification is discussed.
Purchaser shall also cooperate with the Sellers to facilitate the Seller’s
submission of periodic compliance reports to enable the Sellers to comply with
the requirements of the Consent Order, including the provision of such data and
other information as the sellers may reasonably request in connection therewith.
The Sellers shall reimburse Purchaser for its reasonable out-of-pocket costs
incurred in connection with the preparation of such data and other information.

(x) Tax Reporting. Purchaser shall prepare, report to the IRS and provide to
Serviced Mortgagors, all in accordance with applicable Law, any and all Tax
information required to be provided with respect to the Serviced Mortgage Loans
for the entire year in which the Closing Date occurs and thereafter, and the
Sellers shall provide to Purchaser at its request such information available to
the Seller with respect to Pre-Closing Tax Periods as may be needed to do so,
including the complete name and taxpayer identification number of the servicers
of the Serviced Mortgage Loans in the Pre-Closing Tax Period.

(y) Insured or Guaranteed Mortgage Loans. In connection with the sale and
transfer of the Servicing Rights and Subservicing Rights pursuant to this
Agreement, if any Serviced Mortgage Loans are insured or guaranteed by any
department or agency of any governmental unit, federal, state or local, and such
insurance or guaranty is not being specifically terminated by the Sellers,
Purchaser represents that Purchaser has been approved by such agency and is an
approved servicer. Purchaser further assumes full responsibility for determining
whether or not such insurance or guarantees are in full force and effect on the
Closing Date, and with respect to those Serviced Mortgage Loans with respect to
which any such insurance or guaranty is in full force and effect on the Closing
Date, Purchaser assumes full responsibility for doing all things necessary to
insure such insurance or guarantees remain in full force and effect. The Parties
agree to cooperate to complete and submit the forms required by the insuring or
guaranteeing department or agency to effect or complete the transfer to
Purchaser.

(z) Cut-off Date Master Servicing Data Tape. The Sellers shall deliver not later
than three (3) Business Days prior to the Closing Date an updated data tape, as
of the Cut-off Date (the “Cut-off Date Master Servicing Data Tape”), containing
the information of the same categories and same format as in the Master
Servicing Data Tape. All the information included in the Cut-off Date Master
Servicing Data Tape will be true and correct in all material respects as of the
Cut-off Date.

(aa) ALS shall, in its capacity as Master Servicer, terminate the servicer under
any Servicing Agreements which do not by their terms require the servicer
thereunder to make principal and interest advances with respect to the Master
Serviced Mortgage Loans serviced

 

75



--------------------------------------------------------------------------------

under such agreements. In the event ALS fails to so terminate, the Master
Servicing Agreements under which ALS is acting as Master Servicer with respect
to such servicing agreements shall be excluded from the Purchased Assets.

 

Section 7.11 Post-Closing Cooperation in Connection with Actions.

Subject to the proviso in Section 7.02(a), from and after the Closing, in
connection with any Action arising in connection with (i) any Loss Sharing Claim
or claim with respect to a Retained Liability or (ii) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act or transaction on or prior to the Closing
involving any Seller, each Party shall, and shall cause its Affiliates to,
cooperate with reasonable requests of the other Party and its counsel, to make
available its personnel, and provide such testimony and, subject to any
applicable confidentiality restrictions and applicable Law, access to its books
and records as is reasonably necessary in connection with the contest or
defense, all at the sole cost and expense of the requesting Party.

 

Section 7.12 Use of Aurora Name.

Subject to the provisions of Section 7.10 that pertain to notifications to
various third parties of the transfer of the Servicing function and changing the
named party on various agreements and court filings, following the Closing Date,
Purchaser shall not, and shall not authorize others to, use the name “Aurora
Bank” or “Aurora Loan Services” or use any variation of the word “Aurora” in
connection with its business; provided, that, Purchaser shall be permitted to
communicate to third parties that it has purchased the Purchased Assets from
Sellers and reference such names.

 

Section 7.13 Receivables.

If, after the Closing Date, either Seller receives any remittance from any
account debtors with respect to the Acquired Accounts Receivables or the
Servicer Advance Receivables, such Seller shall endorse such remittance to the
order of Purchaser and forward it to Purchaser promptly following receipt
thereof, to the extent included in the calculation of the Aggregate Purchase
Price or any True-up Payment.

 

Section 7.14 Non-Solicit.

The Sellers agree that, for a period of 12 months following the Closing Date,
they will not (and will cause each of their Representatives not to), directly or
indirectly, without the prior written consent of the Purchaser, solicit for hire
(as an employee, independent contractor or otherwise) any Continuing Employee,
in each case to the extent that such Continuing Employee remains employed by
Purchaser or any of its Affiliates during such period. For purposes of this
Section 7.14, “solicit for hire” shall not include (a) referrals made by a
placement agency or service or (b) responses to any general advertisement
appearing in a newspaper, magazine, and trade publication, or on the internet.

 

76



--------------------------------------------------------------------------------

Section 7.15 Transfer of LBHI Servicing Rights.

The Sellers shall use commercially reasonable efforts to facilitate the transfer
of the FHMLC mortgage servicing rights intended to be included in the Purchased
Assts from LBHI to the Bank prior to the Closing. It is anticipated that any
FHMLC consent solicited by the Sellers in connection with such transfer will be
part of the Sellers’ solicitation of FHLMC’s overall consent to the
Transaction. If, for any reason, the transfer of such FHMLC mortgage servicing
rights is not completed before the Closing, such FHLMC mortgage servicing rights
will not be part of the Transaction and will not be included in the Purchased
Assets; provided, however, that the Parties shall cooperate with LBHI to
facilitate the transfer of such FHMLC mortgage servicing rights directly from
LBHI to Purchaser on substantially the same terms as if such mortgage servicing
rights were purchased on the Closing Date pursuant to this Agreement.

 

Section 7.16 Sublease of Space.

(a) Within ten (10) Business Days of the date hereof, the Sellers and Purchaser
shall agree to the form and substance of one or more Sublease Agreements,
pursuant to which, subject to the receipt of all necessary landlord consents (if
required), Purchaser will, from and after the Closing Date, sublease to the
Sellers the premises described on Schedule 7.16, including any Personal Property
located therein that is acquired hereunder. Each Sublease Agreement shall
contain terms, provisions and conditions (i) that are usual and customary for
subleases of this nature, (ii) that comply with the requirements of the related
Real Property Lease, except to the extent otherwise agreed to by the Sellers and
Purchaser and consented to by the applicable landlord, (iii) that are no less
favorable to the Sellers than the terms, provisions and conditions, when taken
in the aggregate, applicable to the Sellers pursuant to the related Real
Property Lease and (iv) provide that the Sellers shall be responsible for their
allocable portion of all costs and expenses related to the portion of the Leased
Real Property that is subject to such Sublease Agreement. In addition, each
Sublease Agreement shall, subject to the terms and provisions of the related
Real Property Lease, have a minimum term of one (1) year with an option by the
Sellers’ to renew for two subsequent one (1) year terms.

(b) The Sellers shall use commercially reasonable efforts to obtain all
necessary landlord consents to any Sublease Agreement, which only shall be
submitted to the landlord in a form that has been mutually agreed to in advance
by the Sellers and Purchaser.

ARTICLE VIII.

CLOSING CONDITIONS

 

Section 8.01 Conditions to Each Party’s Obligations under this Agreement.

The respective obligations of each Party under this Agreement shall be subject
to the fulfillment at or prior to the Closing Date of the following conditions,
none of which may be waived:

(a) Injunctions. None of the Parties shall be subject to any order, decree or
injunction of a court or agency of competent jurisdiction, and no statute, rule
or regulation shall have been enacted, entered, promulgated, interpreted,
applied or enforced by any Governmental Entity or Bank Regulator, that enjoins
or prohibits the consummation of the Transactions.

 

77



--------------------------------------------------------------------------------

(b) Governmental Approvals. All required Governmental Approvals shall have been
obtained and shall remain in full force and effect and all waiting periods
relating thereto shall have expired, and no such Governmental Approval shall
include any condition or requirement that, individually or in the aggregate, has
had or would reasonably be expected to have a Material Adverse Effect.

(c) HSR Act. Any applicable waiting period under the HSR Act relating to the
Transactions shall have been terminated or expired.

 

Section 8.02 Conditions to the Obligations of Purchaser under this Agreement.

The obligations of Purchaser under this Agreement shall be further subject to
the satisfaction of the conditions set forth in this Section 8.02 at or prior to
the Closing Date:

(a) Representations and Warranties. Each of the representations and warranties
of the Sellers set forth in this Agreement shall be true and correct (in each
case without giving effect to any qualifications as to materiality, Material
Adverse Effect or similar qualifications) in all respects as of the date of this
Agreement and as of the Closing Date with the same effect as though all such
representations and warranties had been made as of the Closing Date (except to
the extent such representations and warranties speak as of an earlier date),
except where any failure of such representations and warranties to be true and
correct (in each case without giving effect to any qualifications as to
materiality, Material Adverse Effect or similar qualifications) has not had and
would not have, individually or in the aggregate, a Material Adverse Effect, and
each Seller shall have delivered to Purchaser a certificate, in form and
substance reasonably acceptable to Purchaser, to such effect signed by an
officer of such Seller as of the Closing Date.

(b) Agreements and Covenants. The Sellers shall have performed in all material
respects all obligations and complied in all material respects with all
agreements or covenants to be performed or complied with by them at or prior to
the Closing Date, and Purchaser shall have received a certificate, in form and
substance reasonably acceptable to Purchaser, signed on behalf of each Seller by
an officer of such Seller to such effect dated as of the Closing Date.

(c) Guaranty. The LBB Guaranty shall be in full force and effect.

(d) Release of Liens. The Sellers shall have delivered to Purchaser evidence, in
form and substance reasonably acceptable to Purchaser, that all Liens have been
released in respect of the Purchased Assets (other than Permitted Liens).

(e) Servicing Agreement Consents. The Sellers shall have delivered to Purchaser
evidence, in form and substance reasonably acceptable to Purchaser, that
Servicing Agreement Consents have been obtained for Servicing Agreements and
Subservicing Agreements covering at least 60% of the aggregate UPB of the
Serviced Mortgage Loans as of the Closing Date.

(f) Other Documents. Each Seller will furnish Purchaser with such certificates
of its officers or others and such other documents to evidence fulfillment of
the conditions set forth in

 

78



--------------------------------------------------------------------------------

this Section 8.02 or as are customary for a transaction of the type provided for
herein as Purchaser may reasonably request, in each case in form and substance
reasonably acceptable to Purchaser.

 

Section 8.03 Conditions to the Obligations of Seller under this Agreement.

The obligations of the Sellers under this Agreement shall be further subject to
the satisfaction of the conditions set forth in this Section 8.03 at or prior to
the Closing Date:

(a) Representations and Warranties. Each of the representations and warranties
of Purchaser set forth in this Agreement shall be true and correct (in each case
without giving effect to any qualifications as to materiality, material adverse
effect or similar qualifications) in all respects as of the date of this
Agreement and as of the Closing Date with the same effect as though all such
representations and warranties had been made as of the Closing Date (except to
the extent such representations and warranties speak as of an earlier date),
except where any failure of such representations and warranties to be true and
correct (in each case without giving effect to any qualifications as to
materiality, material adverse effect or similar qualifications) would not have
in the aggregate a material adverse effect on Purchaser’s ability to consummate
the Transactions or perform its obligations hereunder, and Purchaser shall have
delivered to the Sellers a certificate, in form and substance reasonably
acceptable to the Sellers, to such effect signed by an officer of Purchaser as
of the Closing Date.

(b) Agreements and Covenants. Purchaser shall have performed in all material
respects all obligations and complied in all material respects with all
agreements or covenants to be performed or complied with by it at or prior to
the Closing Date, and the Sellers shall have received a certificate, in form and
substance reasonably acceptable to the Sellers, signed on behalf of Purchaser by
an officer of Purchaser to such effect dated as of the Closing Date.

(c) Payment of Purchase Price. Purchaser shall deliver the Closing Date Payment
at the Closing to the Purchase Price Bank Account.

(d) Other Documents. Purchaser will furnish the Sellers with such certificates
of its officers or others and such other documents to evidence fulfillment of
the conditions set forth in this Section 8.03 or as are customary for a
transaction of the type provided for herein as the Sellers may reasonably
request, in each case in form and substance reasonably acceptable to the
Sellers.

ARTICLE IX.

THE CLOSING AND RELATED ITEMS

 

Section 9.01 Time and Place.

Upon the terms and subject to the conditions of this Agreement, the sale and
purchase of the Purchased Assets and the assumption of the Assumed Liabilities
contemplated by this Agreement shall take place at a closing (the “Closing”) to
be held at the offices of Arnold & Porter LLP, 399 Park Avenue, New York, New
York 10022 (or remotely via the exchange of executed documents and other
deliverables), at 10:00 A.M. (Eastern time) on the second

 

79



--------------------------------------------------------------------------------

Business Day following the satisfaction or waiver of all conditions of the
Parties to consummate the Transactions (other than those conditions that by
their nature are to be fulfilled at the Closing, but subject to the fulfillment
or waiver of such conditions), or at such other place or on such other date or
time as is mutually agreed to by the Sellers and Purchaser (the “Closing Date”).

 

Section 9.02 Deliveries at the Closing.

(a) Deliveries by Sellers. On the Closing Date, the Sellers shall deliver to
Purchaser all of the following closing documents, in such forms as are agreed
upon and acceptable to Purchaser, duly executed by all signatories other than
Purchaser, as required pursuant to the respective terms thereof:

(i) executed counterparts of each Ancillary Agreement to which the Sellers or
their Affiliates are a party;

(ii) a receipt for payment of the Closing Date Payment as of the Closing;

(iii) executed counterpart of any Sublease Agreement;

(iv) the following documents relating to the Owned Real Property and the Real
Property Leaseholds:

(A) to Purchaser or Purchaser’s title insurance company special warranty deeds
in the form of Exhibit D (the “Special Warranty Deeds”) with respect to the
Owned Real Property;

(B) if required by Purchaser’s title insurance company, to Purchaser’s title
insurance company an owner’s title affidavit and gap indemnity in form
reasonably acceptable to the Sellers and Purchaser’s title insurance company in
connection with Purchaser obtaining an ALTA form owner’s policy of title
insurance at Purchaser’s sole cost and expense insuring Purchaser as the fee
simple owner of the Owned Real Property;

(C) to Purchaser or Purchaser’s title insurance company an affidavit stating
that the owner of the Owned Real Property is not a “foreign person” pursuant to
Section 1445 of the Code;

(D) any surveys, site plans, certificates of occupancy, plans and
specifications, engineering or environmental reports and zoning approvals
relating to the Owned Real Property as the Sellers may have in their possession;
and

(E) subject to Section 7.04(b), an assignment and assumption of lease in the
form of Exhibit E (“Assignment and Assumption of Lease”) with respect to each
Real Property Lease;

(v) such other instruments of sale, assignment, transfer and conveyance as are
reasonably necessary to effectuate the sale, transfer, assignment and delivery
to Purchaser of the right, title and interest of the Sellers in and to the
Purchased Assets free and clear of any Liens other than Permitted Liens; and

 

80



--------------------------------------------------------------------------------

(vi) all opinions, certificates, and other documents and instruments required to
be delivered at the Closing under Article VIII hereof.

(b) Deliveries by Purchaser. On the Closing Date, Purchaser shall deliver to the
Sellers all of the following closing documents, in such forms as are agreed upon
and acceptable to the Sellers, duly executed by all signatories other than the
Sellers, as required pursuant to the respective terms thereof:

(i) executed counterparts of each Ancillary Agreement to which Purchaser or its
Affiliates is a party;

(ii) the Closing Date Payment as set forth under Section 2.03(b);

(iii) executed counterpart of any Sublease Agreement;

(iv) the following documents relating to the Owned Real Property and the Real
Property Leaseholds:

(A) subject to Section 7.04(b), an Assignment and Assumption of Lease with
respect to each Real Property Lease;

(v) such other instruments of assumption as are reasonably necessary to
effectuate the assumption by Purchaser of the Assumed Liabilities; and

(vi) all opinions, certificates, and other documents and instruments required to
be delivered at the Closing under Article VIII hereof.

 

Section 9.03 Further Assistance and Assurances.

The Sellers shall, at any time and from time to time (including, for the
avoidance of doubt, following the Closing), promptly, upon the reasonable
request of Purchaser, execute, acknowledge, deliver or perform all such further
acts, deeds, assignments, transfers, conveyances and assurances as are
reasonably necessary to effectuate the purposes of this Agreement or as may be
required for the better vesting or conferring to Purchaser of title in and to
the Purchased Assets and to effect the Transactions. Purchaser shall, at any
time and from time to time (including, for the avoidance of doubt, following the
Closing), promptly, upon the reasonable request of the Sellers, execute,
acknowledge, deliver or perform all such further acts, deeds, assumption
agreements, transfers and assurances as are reasonably necessary to effectuate
the purposes of this Agreement or as may be required for the full assumption and
transfer to Purchaser of the Assumed Liabilities and to effect the Transactions.
Each Party agrees that if it receives any payment or amount after the Closing
Date to which another Party is entitled, the recipient shall promptly transfer
such payment or amount to the Party so entitled.

 

81



--------------------------------------------------------------------------------

ARTICLE X.

INDEMNIFICATION

 

Section 10.01 Survival.

(a) The representations and warranties of the Parties contained in this
Agreement shall survive for eighteen (18) months after the Closing Date, except
that (i) each Seller Fundamental Representation and each Purchaser Fundamental
Representation shall survive for three (3) years and (ii) the representations
and warranties set forth in Section 4.07 (Taxes) shall survive the Closing and
continue until thirty (30) calendar days after the expiration of the applicable
statute of limitations. Neither Purchaser nor the Sellers shall have any
obligation to indemnify any Seller Indemnified Party or Purchaser Indemnified
Party, as the case may be, with respect to any claim for breach of any
representation or warranty first asserted in accordance with this Article X
after the expiration of the survival period specified therefor in this
Section 10.01(a).

(b) Neither Purchaser nor the Sellers shall have any obligation to indemnify
Seller Indemnified Parties or Purchaser Indemnified Parties, as the case may be,
with respect to any claim for breach of any covenant or agreement contained in
this Agreement (i) that is to be performed prior to the Closing unless such
claim is first asserted in accordance with this Article X within one hundred and
twenty days (120) days following the Closing and (ii) that is to be performed
after the Closing unless such claim is first asserted within twelve (12) months
following the date on which such covenant or agreement was required to be
performed in accordance its terms.

(c) Neither Purchaser nor the Sellers shall have any obligation to indemnify
Seller Indemnified Parties or Purchaser Indemnified Parties, as the case may be,
with respect to any Loss Sharing Claim or claim with respect to a Retained
Liability unless such claim is first asserted in accordance with this Article X
on or prior to the third (3rd) anniversary of the Closing Date.

(d) No Seller Indemnified Party or Purchaser Indemnified Party shall be entitled
to be indemnified or held harmless pursuant to this Article X unless such party
delivers written notice of its claim for indemnification to the party from whom
indemnification is sought on or prior to the expiration of the applicable
survival period set forth above. Any claims for indemnification asserted in
writing prior to the end of the applicable periods set forth above shall survive
until the final resolution thereof.

 

Section 10.02 Indemnification by the Sellers.

Subject to the limitations set forth in this Article X, from and after the
Closing, the Sellers shall, jointly and severally, indemnify, defend and hold
harmless Purchaser, its Affiliates and their respective officers, directors,
employees and agents (collectively, the “Purchaser Indemnified Parties”) from
and against any Covered Losses incurred by such Purchaser Indemnified Party as a
result of or arising out of:

(a) any breach or inaccuracy of any representation or warranty of the Sellers
contained in Article IV of this Agreement or in the certificates provided by the
Sellers pursuant to Section 8.02(a) and Section 8.02(b);

 

82



--------------------------------------------------------------------------------

(b) any failure by the Sellers to (i) comply with any covenant or agreement in
this Agreement which is to be performed by the Sellers before the Closing and
(ii) comply with any covenant or agreement in this Agreement which is to be
performed by the Sellers after the Closing;

(c) any Loss Sharing Claims to the extent necessary so that the Sellers (and the
other Seller Indemnified Parties) shall bear, whether directly or through the
indemnification provided in this Section 10.02(c), (i) first, seventy-five
percent (75%) of any such Covered Losses until the aggregate amount paid by
Sellers (and the other Seller Indemnified Parties) pursuant to this
Section 10.02(c) and Purchaser (and the other Purchaser Indemnified Parties)
pursuant to Section 10.03(c) is equal to fifty percent (50%) of the Shared Loss
Cap and (ii) thereafter, twenty-five percent (25%) of any such Covered Losses
until the aggregate amount paid by Sellers (and the other Seller Indemnified
Parties) pursuant to this Section 10.02(c) and Purchaser (and the other
Purchaser Indemnified Parties) pursuant to Section 10.03(c) is equal to the
Shared Loss Cap; and

(d) any Retained Liability.

In the event a Covered Loss would be eligible for indemnity under either
Section 10.02(a) or Section 10.02(c), such Covered Loss shall be recoverable
only under Section 10.02(c), except for indemnity pursuant to a breach of
Section 4.18(g), which Covered Loss shall be recoverable only under
Section 10.02(a). In the event a Covered Loss would be eligible for indemnity
under (i) either Section 10.02(a) or Section 10.02(c) and (ii) Section 10.02(d),
such Covered Loss shall be recoverable only under Section 10.02(d).

 

Section 10.03 Indemnification by Purchaser.

Subject to the limitations set forth in this Article X, from and after the
Closing Purchaser shall indemnify, defend and hold harmless the Sellers, their
Affiliates and their (and their Affiliates’) respective officers, directors,
employees and agents (collectively, the “Seller Indemnified Parties”) from and
against any Covered Losses incurred by such Seller Indemnified Party as a result
of or arising out of:

(a) any breach or inaccuracy of any representation or warranty of Purchaser
contained in Article V of this Agreement or in the certificates provided by
Purchaser pursuant to Section 8.03(a) and Section 8.03(b);

(b) any failure by Purchaser to (i) comply with any covenant or agreement in
this Agreement which is to be performed by Purchaser before the Closing and
(ii) comply with any covenant or agreement in this Agreement which is to be
performed by Purchaser after the Closing;

(c) any Loss Sharing Claims to the extent necessary so that Purchaser (and the
other Purchaser Indemnified Parties) shall bear, whether directly or through the
indemnification provided in this Section 10.3(c), (i) first, twenty-five percent
(25%) of any such Covered Loss

 

83



--------------------------------------------------------------------------------

Sharing Losses until the aggregate amount paid by Sellers (and the other Seller
Indemnified Parties) pursuant to Section 10.02(c) and Purchaser (and the other
Purchaser Indemnified Parties) pursuant to this Section 10.03(c) is equal to
fifty percent (50%) of the Shared Loss Cap, (ii) second, seventy-five percent
(75%) of any such Covered Loss Sharing Losses until the aggregate amount paid by
Sellers (and the other Seller Indemnified Parties) pursuant to Section 10.02(c)
and Purchaser (and the other Purchaser Indemnified Parties) pursuant to this
Section 10.03(c) is equal to the Shared Loss Cap and (iii) thereafter one
hundred percent (100%) of any such Covered Loss Sharing Losses in excess of the
Shared Loss Cap; and

(d) any claim or Action brought against either Seller or any Seller Indemnified
Party at any time on or after the Closing Date relating to actions taken by
Purchaser after the Closing (other than any Action the underlying facts and
circumstances of which would otherwise entitle any Purchaser Indemnified Party
to indemnification pursuant to this Article X), including any claim or Action
resulting from or arising out of any act or omission in actual or alleged breach
or violation of any Law, Permit, Order or Contract by Purchaser or any of its
Affiliates, in each case following the Closing in connection with the
performance by Purchaser or its Affiliates of its obligations under the
Servicing Agreements or Subservicing Agreements.

In the event that a Covered Loss would be eligible for indemnity under either
Section 10.03(a) or 10.03(c), such Covered Loss shall be recoverable only under
Section 10.03(c).

 

Section 10.04 Limitations on Indemnification Obligations of Sellers.

Notwithstanding any other provision of this Agreement:

(a) neither Seller shall be liable under Section 10.02(a) or Section 10.02(b)(i)
until the aggregate amount of Covered Losses under Section 10.02(a) for which
notice was timely received in accordance with Section 10.01 exceeds two percent
(2%) of the Shared Loss Cap (the “Basket Amount”), at which time the Sellers
shall be liable for all such Covered Losses (including all Covered Losses
included within such Basket Amount), except that claims related to any breach of
or inaccuracy in (i) the Seller Fundamental Representations or (ii) the
representations and warranties set forth in Section 4.07 (Taxes) shall not be
subject to any such limits;

(b) neither Seller shall be liable under Section 10.02(a) or Section 10.02(b)(i)
for any Covered Loss (including any series of related Covered Losses) unless
such Covered Loss (including any series of related Covered Losses) equals or
exceeds $25,000 (the “De Minimis Threshold”), nor shall any Covered Loss that
does not meet the De Minimis Threshold be considered in determining whether the
Basket Amount has been met; provided, however, that claims related to any breach
of or inaccuracy in (i) the Seller Fundamental Representations or (ii) the
representations and warranties set forth in Section 4.07 (Taxes) shall not be
subject to the De Minimis Threshold;

(c) neither Seller shall have any Liability for Covered Losses arising under
Section 10.02(a) or Section 10.02(b)(i) in excess of twenty percent (20%) of the
Shared Loss Cap, except that claims related to any breach of or inaccuracy in
the Seller Fundamental Representations shall not be subject to any such limit;

 

84



--------------------------------------------------------------------------------

(d) subject to the last sentence of Section 10.02, neither Seller shall have any
liability under this Agreement to any Purchaser Indemnified Party for Covered
Losses in respect of Loss Sharing Claims other than pursuant to
Section 10.02(c); and

(e) notwithstanding any provision of this Agreement to the contrary, any Covered
Losses arising from fraud, intentional misrepresentation based on the
representations and warranties set forth in Article IV or willful and malicious
breaches of this Agreement by either Seller shall not be subject to this
Section 10.04 or any other limitation set forth in this Agreement.

 

Section 10.05 Limitations on Indemnification Obligations of Purchaser.

Notwithstanding any other provision of this Agreement:

(a) Purchaser shall not be liable under Section 10.03(a) or Section 10.03(b)(i)
until the aggregate amount of Covered Losses under Section 10.03(a) for which
notice was timely received in accordance with Section 10.01 exceeds the Basket
Amount, at which time Purchaser shall be liable for all such Covered Losses
(including all Covered Losses included within such Basket Amount), except that
claims related to any breach of or inaccuracy in the Purchaser Fundamental
Representations shall not be subject to any such limits;

(b) Purchaser shall not be liable under Section 10.03(a) or Section 10.03(b)(i)
for any Covered Loss (including any series of related Covered Losses) unless
such Covered Loss (including any series of related Covered Losses) equals or
exceeds the De Minimis Threshold, nor shall any Covered Loss that does not meet
the De Minimis Threshold be considered in determining whether the Basket Amount
has been met; provided, however, that claims related to any breach of or
inaccuracy in the Purchaser Fundamental Representations shall not be subject to
the De Minimis Threshold;

(c) Purchaser shall have no Liability for Covered Losses arising under
Section 10.03(a) or Section 10.03(b)(i) in excess of twenty percent (20%) of the
Shared Loss Cap, except that claims related to any breach of or inaccuracy in
the Purchaser Fundamental Representations shall not be subject to any such
limit; and

(d) notwithstanding any provision of this Agreement to the contrary, any Covered
Losses arising from fraud, intentional misrepresentation based on the
representations and warranties set forth in Article V or willful and malicious
breaches of this Agreement by Purchaser shall not be subject to this
Section 10.05 or any other limitation set forth in this Agreement.

 

Section 10.06 Notice of Non-Third Party Claims.

As promptly as is reasonably practicable after becoming aware of a claim for
indemnification under this Agreement that does not involve a Third Party Claim,
the Indemnified Party shall give written notice to the Indemnifying Party of
such claim, which notice shall specify the provision of this Agreement pursuant
to which indemnity is sought, the facts alleged to constitute the basis for such
claim (taking into account the information then available to the Indemnified
Party), the representations, warranties, covenants or agreements alleged to have

 

85



--------------------------------------------------------------------------------

been breached (if applicable) and the amount (if then determinable) that the
Indemnified Party seeks hereunder from the Indemnifying Party. Subject to
Section 10.01, the failure of an Indemnified Party to promptly notify the
Indemnifying Party will not affect the indemnification provided hereunder except
to the extent that the Indemnifying Party’s defense or other rights available to
it are actually prejudiced as a result of such failure, and then only to the
extent of such prejudice.

 

Section 10.07 Notice of Third Party Claims; Assumption of Defense.

(a) If a claim or Action by a Person who is not a Party or an Affiliate thereof
(a “Third Party Claim”) is made or brought against any Seller Indemnified Party
or Purchaser Indemnified Party (an “Indemnified Party”) and such Indemnified
Party intends to seek indemnification under this Article X with respect to such
claim or Action, such Indemnified Party shall give notice as promptly as is
reasonably practicable, and in no event later than ten (10) Business Days, after
receiving notice thereof, to the Party obligated to provide such indemnification
under this Article X (the “Indemnifying Party”). Such notice shall specify the
provision of this Agreement pursuant to which indemnity is sought, the facts
alleged to constitute the basis for such claim, the identity of the Persons
bringing such claim or Action, the representations, warranties, covenants or
agreements or provision of Law or Contract alleged to have been breached, as
applicable, and the amount (or, to the extent not then determinable, the
Indemnified Party’s good faith estimate thereof) that the Indemnified Party
intends to seek from the Indemnifying Party hereunder. Subject to Section 10.01,
the failure to promptly give such notification will not affect the
indemnification provided hereunder except to the extent the Indemnifying Party’s
defense or other rights available to it is actually prejudiced as a result of
such failure, and then only to the extent of such prejudice.

(b) Either Seller shall have the sole power, at its option, to assume the
conduct and control of the settlement or defense of any Loss Sharing Claim
contemplated by clause (b) of the definition thereof for which it will have at
least a majority of the expected financial responsibility or any claim with
respect to a Retained Liability, in each case, by giving written notice thereof
to Purchaser; provided, that such Seller shall thereafter consult with Purchaser
upon Purchaser’s reasonable request for such consultation from time to time with
respect to such Loss Sharing Claim or Retained Liability. If either Seller
assumes the conduct and control of such settlement or defense, Purchaser shall
reasonably cooperate with such Seller in connection therewith, and Purchaser
shall have the right (but not the obligation) to participate in (but not
control) such settlement or defense and to employ counsel, at its own cost and
expense, separate from the counsel employed by such Seller. The assumption of
the conduct and control of such settlement or defense shall not be deemed to be
an admission or assumption of liability by either Seller. So long as either
Seller is reasonably contesting any such Loss Sharing Claim or claim with
respect to a Retained Liability in good faith, Purchaser shall not pay or settle
any such Loss Sharing Claim or claim with respect to a Retained Liability. If
the Sellers elect not to assume the conduct and control of the settlement or
defense of such Loss Sharing Claim or claim with respect to a Retained
Liability, then, subject to Section 10.08 below, Purchaser shall have the right
to conduct and control the settlement or defense of such Loss Sharing Claim or
claim with respect to a Retained Liability, including the right to pay or settle
such Loss Sharing Claim or claim with respect to a Retained Liability, provided
that, in such event, Purchaser shall waive any right to indemnity by the Sellers
for all Covered Losses related to such Loss Sharing Claim or claim with respect
to a Retained Liability unless the Sellers shall have consented to such payment
or settlement.

 

86



--------------------------------------------------------------------------------

(c) Purchaser shall have the sole power, at its option, to assume the conduct
and control of the settlement or defense of any Loss Sharing Claim contemplated
by clause (b) of the definition thereof for which it will have at least a
majority of the expected financial responsibility by giving written notice
thereof to the Sellers; provided, that Purchaser shall thereafter consult with
the Sellers upon the Sellers’ reasonable request for such consultation from time
to time with respect to such Loss Sharing Claim. If Purchaser assumes the
conduct and control of such settlement or defense, the Sellers shall reasonably
cooperate with Purchaser in connection therewith, and either Seller shall have
the right (but not the obligation) to participate in (but not control) such
settlement or defense and to employ counsel, at its own cost and expense,
separate from the counsel employed by Purchaser. The assumption of the conduct
and control of such settlement or defense shall not be deemed to be an admission
or assumption of liability by Purchaser. So long as Purchaser is reasonably
contesting any such Loss Sharing Claim in good faith, neither Seller shall pay
or settle any such Loss Sharing Claim. If Purchaser elects not to assume the
conduct and control of the settlement or defense of such Loss Sharing Claim,
then, subject to Section 10.08 below, the Sellers shall have the right to
conduct and control the settlement or defense of such Loss Sharing Claim or
claim with respect to a Retained Liability, including the right to pay or settle
such Loss Sharing Claim, provided that, in such event, the Sellers shall waive
any right to indemnity by Purchaser for all Covered Losses related to such Loss
Sharing Claim unless Purchaser shall have consented to such payment or
settlement.

(d) The Indemnifying Party shall have the sole power, at its option, to assume
the conduct and control of the settlement or defense of any Third Party Claim
for which indemnification may be sought under Section 10.02(a),
Section 10.02(b), Section 10.03(a), Section 10.03(b) or Section 10.03(d) by
giving written notice thereof to the Indemnified Party; provided, that the
Indemnifying Party shall thereafter consult with the Indemnified Party upon the
Indemnified Party’s reasonable request for such consultation from time to time
with respect to such Third Party Claim. If the Indemnifying Party assumes the
conduct and control of such settlement or defense, the Indemnified Party shall
cooperate with the Indemnifying Party in connection therewith, and the
Indemnified Party shall have the right (but not the obligation) to participate
in (but not control) such settlement or defense and to employ counsel, at its
own cost and expense, separate from the counsel employed by the Indemnifying
Party. The assumption of the conduct and control of such settlement or defense
shall not be deemed to be an admission or assumption of liability by the
Indemnifying Party. So long as Indemnifying Party is reasonably contesting any
such Third Party Claim in good faith, the Indemnified Party shall not pay or
settle any such claim. If the Indemnifying Party elects not to assume the
conduct and control of the settlement or defense of such Third Party Claim,
then, subject to Section 10.08 below, the Indemnified Party shall have the right
to assume the conduct and control of the settlement or defense of such Third
Party Claim, including the right to pay or settle such claim, provided that, in
such event, the Indemnified Party shall waive any right to indemnity by the
Indemnifying Party for all Covered Losses related to such claim unless the
Indemnifying Party shall have consented to such payment or settlement.

 

87



--------------------------------------------------------------------------------

(e) Notwithstanding anything in this Agreement to the contrary, whether or not
the Indemnifying Party shall have assumed the conduct or control of the defense
or settlement of a Third Party Claim, no Indemnified Party shall admit any
liability with respect to, or settle, compromise or discharge, any Third Party
Claim without the prior written consent of the Indemnifying Party (which shall
not be unreasonably withheld, conditioned or delayed). If the Indemnifying Party
does not notify the Indemnified Party within thirty (30) days after the receipt
of the Indemnified Party’s notice of claim pursuant to Section 10.07(a) that it
elects to assume the conduct or control of the defense or settlement thereof,
the Indemnified Party shall have the right to contest, settle or compromise the
claim but shall not thereby waive any right to indemnity therefor pursuant to
this Agreement. The party who assumes the defense of any Third Party Claim
pursuant to Section 10.07(b), Section 10.07(c) or Section 10.07(d) is referred
to herein as the “Controlling Party” and the other party with respect to any
such Third Party Claim is referred to herein as the “Non-Controlling Party”.

(f) Notwithstanding anything in this Agreement to the contrary, if any Third
Party Claim is a criminal claim (a “Criminal Third Party Claim”), the subject of
such Criminal Third Party Claim may elect to assume the defense of such claim.
If a Seller Indemnified Party and a Purchaser Indemnified Party are each
subjects of such Criminal Third Party Claim, each such Party may elect to defend
the claims against it, no Party shall be deemed to be the Controlling Party and
no Party shall have the right to make any settlement, compromise or offer to
settle or compromise such Criminal Third Party Claim as it relates to the other
Party.

(g) Other than with respect to Criminal Third Party Claims, any Non-Controlling
Party may become the Controlling Party with respect to any Third Party Claim by
releasing the initial Controlling Party from any and all Liability under this
Article X with respect to such Third Party Claim and indemnifying the initial
Controlling Party against any and all Losses that may be incurred by the initial
Controlling Party in connection with such Third Party Claim; provided, however,
that if a Third Party Claim alleges wrongdoing by the Controlling Party or its
Affiliates or involves other reputational matters relating to the Controlling
Party or its Affiliates, the Non-Controlling Party may only become the
Controlling Party with the consent of the initial Controlling Party, which
consent shall not be unreasonably withheld, conditioned or delayed.

(h) Subject to Section 7.11, all of the Parties shall reasonably cooperate in
the defense or prosecution of any Third Party Claim in respect of which
indemnity may be sought hereunder and each Party (or a duly authorized
representative of such Party) shall (and shall cause its Affiliates to) furnish
such records, information and testimony, and attend such conferences, discovery
proceedings, hearings, trials and appeals, as may be reasonably requested in
connection therewith.

 

Section 10.08 Settlement or Compromise.

The Controlling Party with respect to any Third Party Claim shall have the right
to make any settlement, compromise, judgment or offer to settle or compromise
such Third Party Claim with the prior written consent of the Non-Controlling
Party (which shall not be unreasonably withheld, conditioned or delayed),
binding upon such Non-Controlling Party in the same manner as if a final
judgment or decree had been entered by a court of competent jurisdiction in the
amount of such settlement or compromise; provided, however, that such written
consent of the

 

88



--------------------------------------------------------------------------------

Non-Controlling Party shall not be required in the event (i) such settlement,
compromise, judgment or offer to settle or compromise such Third Party Claim
does not (A) involve any finding or admission of any violation of Law or
admission of any wrongdoing by the Non-Controlling Party or (B) encumber any of
the assets of any Non-Controlling Party or adversely affect in any material
respect the post-Closing operation of the business of the Non-Controlling Party
or its Affiliates in any manner, and (ii) the Controlling Party shall (A) pay or
cause to be paid all amounts required to be paid by it under this Article X
arising out of such settlement or judgment with the effectiveness of such
settlement or judgment, and (B) obtain, as a condition of any settlement,
compromise, judgment or offer to settle or compromise, or other resolution, an
appropriate release of each Non-Controlling Party from any and all corresponding
Liabilities in respect of such Third Party Claim or the applicable portion
thereof.

 

Section 10.09 Exclusive Remedy.

Except in the case of fraud or where a Party seeks to obtain specific
performance pursuant to Section 12.12, from and after the Closing, the sole and
exclusive remedy of the Sellers, the Seller Indemnified Parties, Purchaser and
the Purchaser Indemnified Persons in connection with this Agreement and the
transactions contemplated hereby, whether under this Agreement or arising under
common law or any other Law, shall be as provided in this Article X. In
furtherance of the foregoing, each of Purchaser, on behalf of itself and each
other Purchaser Indemnified Party, and each Seller, on behalf of itself and each
other Seller Indemnified Party, hereby waives, from and after the Closing, to
the fullest extent permitted under applicable Law, any and all rights, claims
and causes of action (other than claims of, or causes of action arising from,
intentional fraud) it may have against either Seller or any of its Affiliates or
representatives and Purchaser or any of its Affiliates or representatives, as
the case may be, arising under or based upon this Agreement or any certificate
delivered in connection herewith, whether under this contract or arising under
common law or any other Law except pursuant to the indemnification provisions
set forth in this Article X. Nothing in this Section 10.09 shall operate to
interfere with or impede the operation of the provisions of Section 2.04
(Post-Closing Purchase Price Calculation), or any Ancillary Agreement or the
rights of either Party to seek equitable remedies to enforce any covenant of a
Party to be performed after the Closing.

 

Section 10.10 Net Losses; Subrogation; Mitigation; No Set-Off.

(a) For all purposes under this Article X, the representations and warranties
contained in this Agreement shall be construed as if the term “material” and any
reference to “Material Adverse Effect,” “material adverse effect” or any similar
qualifications were omitted from such representations and warranties.

(b) Notwithstanding anything contained herein to the contrary, the amount of any
Covered Losses incurred or suffered by an Indemnified Party shall be calculated
after giving effect to (i) any insurance proceeds received by the Indemnified
Party (or any of its Affiliates) with respect to such Losses, (ii) any insurance
proceeds with respect to such Losses which the applicable insurer has agreed in
writing to pay to the Indemnified Party (or any of its Affiliates), but which
have not yet been so paid by such insurer, (iii) any recoveries obtained by the
Indemnified Party (or any of its Affiliates) from any other third party in
respect of such Covered

 

89



--------------------------------------------------------------------------------

Loss and (iv) any recoveries from any other third party with respect to such
Losses which the applicable third party has agreed in writing to pay to the
Indemnified Party (or its Affiliates), but which have not yet been so paid by
such third party. The Indemnified Party shall use commercially reasonable
efforts to obtain such proceeds, benefits and recoveries. If any such proceeds
or recoveries are received by an Indemnified Party (or any of its Affiliates)
with respect to any Covered Losses after an Indemnifying Party has made a
payment to the Indemnified Party with respect thereto, the Indemnified Party (or
such Affiliate) shall pay to the Indemnifying Party the amount of such proceeds
or recoveries (up to the amount of the Indemnifying Party’s payment). The
Indemnified Party will use its commercially reasonable efforts to mitigate any
actual or reasonably expected Covered Loss, in each case to the same extent as
it would if such Covered Loss were not subject to indemnification pursuant to
this Article X. No Indemnified Party will be entitled to recover from an
Indemnifying Party more than once in respect of the same Covered Losses.

(c) In the event any payment is made in respect of Covered Losses, the
Indemnifying Party who made such payment will, to the extent permissible by
applicable Law, be subrogated to the extent of such payment to any related
rights of recovery of the Indemnified Party receiving such payment against any
third party. Such Indemnified Party (and its Affiliates) and Indemnifying Party
shall execute upon request all instruments reasonably necessary to evidence or
further perfect such subrogation rights. If any Indemnified Party recovers,
under insurance policies or from other collateral sources, any amount in respect
of a matter for which the Indemnifying Party made a payment pursuant to
Section 10.02 or Section 10.03, as applicable, such Indemnified Party shall
promptly pay over to the Indemnifying Party the amount so recovered (after
deducting therefrom the amount of the expenses incurred by such Indemnified
Party in procuring such recovery), but not in excess of the sum of (i) any
amount previously so paid by the Indemnifying Party to or on behalf of such
Indemnified Party in respect of such matter and (ii) any amount expended by the
Indemnifying Party in pursuing or defending any claim arising out of such
matter.

(d) Neither Purchaser nor the Sellers shall have any right to set-off any
indemnification claim pursuant to this Article X against any payment due
pursuant to Article II or any Ancillary Agreement. No Purchaser Indemnified
Party shall be entitled to indemnification pursuant to Section 10.02 for any
Covered Loss to the extent that such Covered Loss was expressly taken into
account in the determination of, and reduced, the Aggregate Purchase Price
pursuant to Article II.

(d) No Indemnified Party shall be entitled to indemnification pursuant to this
Article X to the extent that the Indemnified Party failed to mitigate or prevent
such Covered Loss as required by Law.

 

Section 10.11 Treatment of Indemnity Payments.

For Tax purposes, any payment pursuant to this Article X shall be treated as an
adjustment to the Aggregate Purchase Price.

 

90



--------------------------------------------------------------------------------

ARTICLE XI.

TERMINATION

 

Section 11.01 Termination.

This Agreement may be terminated at any time prior to the Closing Date:

(a) At any time by the mutual written agreement of Purchaser and the Sellers;

(b) By the Sellers or Purchaser (provided that the terminating Party is not then
in breach of any representation, warranty, covenant or other agreement contained
herein) if there shall have been a breach of any of the representations or
warranties set forth in this Agreement on the part of the other Party, such that
a condition to the obligation of the terminating Party to close the Transactions
set forth in Article VIII cannot be satisfied and which breach by its nature
cannot be cured prior to the Termination Date or shall not have been cured
within thirty (30) days after delivery of written notice of such breach by the
terminating Party to the other Party;

(c) By the Sellers or Purchaser (provided that the terminating Party is not then
in breach of any representation or warranty or breach of any covenant or other
agreement contained herein) if there shall have been a failure to perform or
comply with any of the covenants or agreements set forth in this Agreement on
the part of the other Party, such that a condition to the obligation of the
terminating Party to close the Transactions set forth in Article VIII cannot be
satisfied and which failure by its nature cannot be cured prior to the
Termination Date or shall not have been cured within thirty (30) days after
delivery of written notice of such failure by the terminating Party to the other
Party;

(d) At the election of the Sellers or Purchaser, if the Closing shall not have
occurred by the Termination Date or such later date as shall have been agreed to
in writing by Purchaser and the Sellers; provided, that no Party may terminate
this Agreement pursuant to this Section 11.01(d) if the failure of the Closing
to have occurred on or before the Termination Date was due to such Party’s
willful breach of any representation or warranty or material breach of any
covenant or other agreement contained in this Agreement; and

(e) By the Sellers or Purchaser if (i) final action has been taken by a Bank
Regulator whose approval is required in connection with this Agreement and the
Transactions, which final action (x) has become unappealable and (y) does not
approve this Agreement or the Transactions, (ii) any Bank Regulator whose
approval or nonobjection is required in connection with this Agreement and the
Transactions has stated that it will not issue the required approval or
nonobjection, or (iii) any court of competent jurisdiction or other Governmental
Entity shall have issued an order, decree, ruling or taken any other action
restraining, enjoining or otherwise prohibiting the Transactions and such order,
decree, ruling or other action shall have become final and unappealable.

 

Section 11.02 Effect of Termination.

In the event of termination of this Agreement pursuant to any provision of
Section 11.01, this Agreement shall forthwith become void and have no further
force, except that the provisions

 

91



--------------------------------------------------------------------------------

of this Section 11.02 and Section 12.01, Section 12.05, Section 12.09,
Section 12.10, Section 12.11, Section 12.12, Section 12.13, Section 12.14 and
any other Section which, by its terms, relates to post-termination rights or
obligations, shall survive such termination of this Agreement and remain in full
force and effect. Notwithstanding the foregoing, the termination of this
Agreement shall not affect the rights of any Party with respect to any
Liabilities incurred or suffered by such Party as a result of the willful breach
by the other Party of any of its representations, warranties, covenants or
agreements in this Agreement.

ARTICLE XII.

MISCELLANEOUS

 

Section 12.01 Confidentiality.

Except as specifically set forth herein, Purchaser and the Bank mutually agree
to be bound by the terms of the confidentiality agreement dated August 8, 2011
(the “Confidentiality Agreement”) previously executed by Purchaser and the Bank,
which Confidentiality Agreement is hereby incorporated herein by reference.
Purchaser and the Bank agree that such Confidentiality Agreement shall continue
in accordance with its respective terms, notwithstanding the termination of this
Agreement. The Bank acknowledges that Purchaser is a third party beneficiary of
any and all confidentiality agreements entered into by the Bank in the past
twelve (12) months similar to the confidentiality agreement between Purchaser
and the Bank.

 

Section 12.02 Public Announcements.

The Sellers and Purchaser shall cooperate with each other in the development and
distribution of all news releases and other public disclosures with respect to
this Agreement, and except as may be otherwise required by Law or the U.S.
Securities and Exchange Commission, neither the Sellers nor Purchaser shall
issue any news release or other public announcement or communication with
respect to this Agreement unless such news release or other public announcement
or communication has been mutually agreed upon by the Sellers and Purchaser;
provided, that the Party drafting such news release or other public announcement
or communication shall in good faith provide, to the extent possible, to each
other Party reasonable advance notice and reasonable time to review and comment
upon a draft of such news release or other public announcement or communication.

 

Section 12.03 Notice.

All notices or other communications hereunder shall be in writing and shall be
deemed given if delivered by receipted hand delivery or mailed by prepaid
registered or certified mail (return receipt requested) or by recognized
overnight courier addressed as follows:

 

If to Sellers, to:   

Aurora Bank FSB

1271 Ave of the Americas, # 46A

New York, New York 10020

Attention: Chief Legal Officer

Tel: (720) 945-3062

 

92



--------------------------------------------------------------------------------

With required copies to:   

Arnold & Porter LLP

399 Park Avenue

New York, New York 10022

Attention: Robert C. Azarow, Esq.

Tel: (212) 715-1336

If to Purchaser, to:   

Nationstar Mortgage LLC

350 Highland Drive

Lewisville, Texas 75067

Attention: General Counsel

Tel: (972) 316-5429

Fax: (469) 549-2085

With required copies to:   

Sidley Austin LLP

One South Dearborn

Chicago, Illinois 60603

Attention: Chris E. Abbinante and Luke J. Valentino

Tel: (312) 853-7000

or such other address as shall be furnished in writing by any Party, and any
such notice or communication shall be deemed to have been given: (i) as of the
date delivered by hand; (ii) three (3) Business Days after being delivered to
the U.S. mail, postage prepaid; or (iii) one (1) Business Day after being
delivered to the overnight courier.

 

Section 12.04 Parties in Interest; Assignment.

This Agreement shall be binding upon and shall inure to the benefit of the
Parties and their respective successors and permitted assigns; provided,
however, that neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any Party without the prior written
consent of the other Parties, except that Purchaser shall be permitted to assign
(a) its rights and interests in the Servicer Advance Receivables to be acquired
hereunder to any of its Lenders as collateral security or (b) its rights to
acquire the Owned Real Property to a direct or indirect wholly owned subsidiary
of Purchaser, but, in either case, no such assignment shall relieve Purchaser of
its obligations hereunder. Except as specifically provided in this Agreement,
nothing in this Agreement is intended to confer upon any other Person any rights
or remedies under or by reason of this Agreement.

 

Section 12.05 Complete Agreement.

This Agreement, including the Exhibits and Schedules hereto and the documents
and other writings referred to herein or therein or delivered pursuant hereto,
together with the Confidentiality Agreement referred to in Section 12.01 and the
Ancillary Agreements, contains the entire agreement and understanding of the
Parties with respect to its subject matter. There are no restrictions,
agreements, promises, warranties, covenants or undertakings between the Parties
other than those expressly set forth herein or therein. This Agreement
supersedes all prior agreements and understandings (other than the
Confidentiality Agreement referred to in Section 12.01 hereof) among the
Parties, both written and oral, with respect to its subject matter.

 

93



--------------------------------------------------------------------------------

Section 12.06 Counterparts.

This Agreement may be executed in two or more counterparts, including by
facsimile or electronic transmission, each of which shall be deemed an original,
and any Person may become a party hereto by executing a counterpart hereof, but
all of such counterparts together shall be deemed to be one and the same
agreement.

 

Section 12.07 Severability.

In the event that any one or more provisions of this Agreement shall for any
reason be held invalid, illegal or unenforceable in any respect, by any court of
competent jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provisions of this Agreement and the Parties shall use
their reasonable efforts to substitute a valid, legal and enforceable provision
which, insofar as practical, implements the purposes and intents of this
Agreement.

 

Section 12.08 Amendment, Extension, Waiver and Cumulative Remedies.

(a) Subject to applicable Law, at any time prior to the Closing Date, the
Parties may (i) amend this Agreement, (ii) extend the time for the performance
of any of the obligations or other acts of any other Party, (iii) waive any
inaccuracies in the representations and warranties contained herein or in any
document delivered pursuant hereto, or (iv) waive compliance with any of the
agreements or conditions contained herein. This Agreement may not be amended
except by an instrument in writing signed on behalf of each of the Parties. Any
agreement on the part of a Party to any extension or waiver shall be valid only
if set forth in an instrument in writing signed on behalf of such Party, but
such waiver or failure to insist on strict compliance with such obligation,
covenant, agreement or condition shall not operate as a waiver of, or estoppel
with respect to, any subsequent or other failure.

(b) No failure or delay on the part of any Party in the exercise of any right
hereunder shall impair such right or be construed to be a waiver of, or
acquiescence in, any inaccuracy in the representations and warranties contained
herein or in any document delivered pursuant hereto, nor shall any single or
partial exercise of any such right preclude other or further exercise thereof or
of any other right, and all rights and remedies existing under this Agreement
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

 

Section 12.09 Governing Law.

This Agreement shall be governed by the laws of the State of New York, without
giving effect to its principles of conflicts of laws, other than Section 5-1401
of the New York General Obligations Law.

 

Section 12.10 Jurisdiction; Forum; Service of Process.

Each Party irrevocably submits to the jurisdiction, including the personal
jurisdiction, of (i) any New York State court sitting in New York County, and
(ii) any Federal court of the

 

94



--------------------------------------------------------------------------------

United States sitting in New York County in the State of New York, solely for
the purposes of any suit, action or other proceeding between any of the Parties
arising out of this Agreement or the Transactions. Each Party agrees to commence
any suit, action or proceeding relating hereto only in any Federal court of the
United States sitting in New York County in the State of New York or, if such
suit, action or other proceeding may not be brought in such court for reasons of
subject matter jurisdiction, in any New York State court sitting in New York
County. Each Party irrevocably and unconditionally waives any objection to the
laying of venue of any suit, action or proceeding between any of the Parties
arising out of this Agreement or the Transactions in (i) any New York State
court sitting in New York County, and (ii) any Federal court of the United
States sitting in New York County in the State of New York, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such suit, action or proceeding brought in any such court
has been brought in an inconvenient forum. Each Party irrevocably agrees to
request that the applicable court adjudicate any covered claim on an expedited
basis and to cooperate with each other to assure that an expedited resolution of
any such dispute is achieved. Each Party irrevocably agrees to abide by the
rules or procedure applied by the Federal courts or New York State courts (as
the case may be) (including but not limited to procedures for expedited
pre-trial discovery) and waive any objection to any such procedure on the ground
that such procedure would not be permitted in the courts of some other
jurisdiction or would be contrary to the laws of some other jurisdiction. Each
Party further irrevocably consents to the service of process out of any of the
aforementioned courts in any such suit, action or other proceeding by the
mailing of copies thereof by registered mail to such Party at its address set
forth in this Agreement, such service of process to be effective upon
acknowledgment of receipt of such registered mail; provided, that nothing in
this Section 12.10 shall affect the right of any Party to serve legal process in
any other manner permitted by Law.

 

Section 12.11 Interpretation.

When a reference is made in this Agreement to Sections or Exhibits, such
reference shall be to a Section of or Exhibit to this Agreement unless otherwise
indicated. Whenever the words “herein” or “hereunder” are used in this
Agreement, they will be deemed to refer to this Agreement as a whole and not to
any specific Section. References to Sections include subsections which are part
of the related Section (e.g., a section numbered “Section 5.01(a)” would be part
of “Section 5.01” and references to “Section 5.01” would also refer to material
contained in the subsection described as “Section 5.01(a)”). Any Law defined
herein will mean such Law as amended and will include any successor Law.
References to a Contract will be deemed to refer to such Contract as amended,
restated or supplemented in accordance with its terms. The table of contents,
index and headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.
Whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”. Any singular term in this Agreement will be deemed to include the
plural, and any plural term the singular. All pronouns and variations of
pronouns will be deemed to refer to the feminine, masculine or neuter, singular
or plural, as the identity of the person referred to may require. The phrases
“the date of this Agreement”, “the date hereof’ and terms of similar import,
unless the context otherwise requires, shall be deemed to refer to the date set
forth in the preamble to this Agreement. Whenever a dollar figure ($) is used in
this Agreement, it will mean United States dollars unless otherwise specified.

 

95



--------------------------------------------------------------------------------

Section 12.12 Specific Performance.

The Parties agree that irreparable damage would occur in the event that the
provisions contained in this Agreement were not performed in accordance with its
specific terms or were otherwise breached. It is accordingly agreed that the
Parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions hereof in
any court of the United States or any state having jurisdiction, this being in
addition to any other remedy to which they are entitled at law or in equity.
Without limiting the generality of the foregoing, the Sellers shall be entitled
to seek specific performance to cause Purchaser to enforce the terms of the
Financing Commitments, including by demanding Purchaser file one or more
lawsuits against the sources of the Financing to fully enforce such Financing
sources’ obligations thereunder and Purchaser’s rights thereunder.

 

Section 12.13 Expenses.

All costs and expenses incurred in connection with this Agreement and the
Ancillary Agreements and the transactions contemplated hereby and thereby will
be paid by the Party incurring such cost or expense, except as otherwise
provided in this Agreement or the Ancillary Agreements.

 

Section 12.14 No Recourse.

Any Action based upon, arising out of, or related to this Agreement may only be
brought against the Parties, and then only with respect to the specific
obligations set forth herein. No former, current or future direct or indirect
equity holders, controlling persons, stockholders, directors, officers,
employees, members, managers, agents, affiliates, general or limited partners or
assignees of Purchaser or the Sellers, as the case may be, or any of their
Affiliates or of any former, current or future direct or indirect equity holder,
controlling person, stockholder, director, officer, employee, member, manager,
general or limited partner, affiliate, agent or assignee of Purchaser or the
Sellers, as the case may be, or any of their Affiliates shall have any Liability
for any of the representations, warranties, covenants, agreements, obligations
or Liabilities of Purchaser or Seller, as applicable, under this Agreement or of
or for any Action based on, in respect of, or by reason of, the Transactions
(including the breach, termination or failure to consummate the Transactions),
in each case whether based on contract, tort or strict liability, by the
enforcement of any assessment, by any legal or equitable proceeding, by virtue
of any statute, regulation or applicable Laws or otherwise and whether by or
through attempted piercing of the corporate, limited liability company or
partnership veil, by or through a claim by or on behalf of a Party or another
Person (including a claim to enforce the Financing Commitments) or otherwise;
provided, however, that nothing contained herein shall affect any rights
Purchaser may have in the LBB Guaranty.

[Remainder of Page Intentionally Left Blank]

 

96



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized officers as of the date first set forth above.

 

AURORA BANK FSB By:  

/s/ Theodore P. Janulis

  Name: Theodore P. Janulis   Title: Chief Executive Officer AURORA LOAN
SERVICES LLC By:  

/s/ William Wesp

  Name: William Wesp   Title: Chairman of the Board NATIONSTAR MORTGAGE LLC By:
 

/s/ Amar Patel

  Name: Amar Patel   Title: Executive Vice President



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made and entered
into as of the [—] day of [—], 2012 by and among AURORA BANK FSB (the “Bank”),
AURORA LOAN SERVICES LLC (together with the Bank, the “Assignors”) and
NATIONSTAR MORTGAGE LLC (“Assignee”).

WHEREAS, the Assignors and Assignee have entered into that certain Residential
Servicing Asset Purchase Agreement, dated March 6, 2012 (the “Purchase
Agreement”), pursuant to which the Assignors have agreed to sell, transfer and
assign to Assignee certain mortgage servicing rights and other assets and
Assignee has agreed to assume certain obligations:

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

1. Assignors’ Assignment. Effective upon the Closing, the Assignors hereby
transfer, grant, convey, assign and deliver to Assignee all of the Assignors’
right, title and interest in and to the Purchased Assets (other than the
tangible Purchased Assets and the Real Property Leases).

2. Assignee’s Acceptance. Effective upon the Closing, Assignee does hereby
accept such assignment from the Assignors and assumes and agrees to pay, perform
and discharge all of the Assumed Liabilities (other than in connection with the
tangible Purchased Assets and the Real Property Leases).

3. Excluded Assets and Excluded Liabilities. Other than the Assumed Liabilities,
Assignee is not assuming and shall not be liable for or bound by any Liabilities
of the Assignors, and nothing contained in this Agreement shall transfer or
assign to Assignee any right to any of the Excluded Assets.

4. Incorporation of terms of the Purchases Agreement. This Agreement is made,
executed and delivered pursuant to the Purchase Agreement, and is subject to all
the terms, provisions and conditions thereof. To the extent of any conflict
between the terms of the Purchase Agreement and this Agreement, the Purchase
Agreement shall be controlling. Capitalized terms used and not defined herein
have the meanings given them in the Purchase Agreement.

5. Beneficiaries of this Assignment. This Assignment shall be binding upon and
shall inure to the benefit of the Assignors and Assignee and their respective
successors and assigns.

6. Controlling Law. This Agreement shall be governed by the laws of the State of
New York, without giving effect to its principles of conflicts of laws, other
than Section 5-1401 of the New York General Obligations Law.

7. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.

8. Further Assistance and Assurances. The Assignors and Assignee shall, at any
time and from time to time, promptly, upon the reasonable request of the other
party, execute, acknowledge, deliver or perform all such further acts, deeds,
assignments, transfers, conveyances and assurances as are reasonably necessary
to effectuate the purposes of this Agreement or as may be required for the
better vesting or conferring to Purchaser of title in and to the Purchased
Assets (other than the tangible Purchased Assets and the Real Property Leases).



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Assignment and
Assumption Agreement to be executed and delivered by its duly authorized officer
or agent as of the day and year first written above.

 

ASSIGNORS: AURORA BANK FSB By:  

 

Name: Title: AURORA LOAN SERVICES LLC By:  

 

Name: Title: ASSIGNEE: NATIONSTAR MORTGAGE LLC By:  

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT OF INTELLECTUAL PROPERTY AGREEMENT

THIS ASSIGNMENT OF INTELLECTUAL PROPERTY AGREEMENT (this “Agreement”), is
effective as of [—], 2012, by and among Aurora Bank FSB, a federal savings bank
organized under the laws of the United States (the “Bank”), Aurora Loan Services
LLC, a Delaware limited liability company (“ALS” and together with the Bank, the
“Assignors”), and Nationstar Mortgage LLC, a Delaware limited liability company
(“Assignee”). The Bank, ALS and Assignee shall be referred to herein from time
to time collectively as the “Parties” and individually as a “Party.” All
capitalized terms not otherwise defined herein shall have the meanings provided
in the Purchase Agreement (as defined below).

RECITALS

WHEREAS, pursuant to that certain Residential Servicing Asset Purchase Agreement
(the “Purchase Agreement”), dated as of March 6, 2012, by and among the Parties,
Assignors agreed to sell, assign, transfer, convey and deliver, or cause to be
sold, assigned, transferred, conveyed and delivered, to Assignee, and Assignee
agreed to purchase from Assignors, all of the Assignors’ right, title and
interest in and to the Purchased Assets;

WHEREAS, Assignors own the Seller Owned Intellectual Property;

WHEREAS, it is a condition to the consummation of the transactions contemplated
by the Purchase Agreement that Assignors execute and deliver this Agreement
pursuant to which Assignors will assign, transfer, convey and deliver, or cause
to be sold, assigned, transferred, conveyed and delivered, certain Seller Owned
Intellectual Property to Purchaser;

WHEREAS, Assignors and Assignee desire to consummate the transactions
contemplated by the Purchase Agreement and, as such, are willing to enter into
this Agreement effective as of the Closing Date; and

WHEREAS, Assignee desires to accept such assignment, transfer, conveyance and
delivery upon the terms set forth herein.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration described above and other
consideration acknowledged by each party to have been received in full from the
other parties and pursuant to the terms of this Agreement, the parties hereby
agrees as follows:

1. Assignment. Effective upon the Closing, the Assignors hereby transfer, grant,
convey, assign and deliver to Assignee all of the Assignors’ right, title and
interest in and to the Seller Owned Intellectual Property, including any right
to enforce such Seller Owned Intellectual Property and collect for past
infringement thereof.

2. License Back. Effective upon the Closing, Assignee agrees to grant, and
hereby does grant, to Assignors and their Affiliates a limited, perpetual,
non-exclusive, non-transferable, non-sublicenseable, royalty free, fully paid
up, worldwide right and license to use the Seller



--------------------------------------------------------------------------------

Owned Intellectual Property solely for their internal business purposes in
connection with any regulatory, reporting, legal, archival or backup activity,
obligation or requirement or any other reasonably similar activity, obligation
or requirement, and solely for use in connection with Assignors’ businesses
existing prior to the Closing Date. For clarity, the Seller Owned Intellectual
Property shall not be used by Assignors or their Affiliates for any customer
supporting commercial purposes.

3. Incorporation of Terms of the Purchase Agreement. This Agreement is made,
executed and delivered pursuant to the Purchase Agreement, and is subject to all
the terms, provisions and conditions thereof. To the extent of any conflict
between the terms of the Purchase Agreement and this Agreement, the Purchase
Agreement shall be controlling.

4. Beneficiaries of this Assignment. This Assignment shall be binding upon and
shall inure to the benefit of the Assignors and Assignee and their respective
successors and permitted assigns.

5. Controlling Law. This Agreement shall be governed by the laws of the State of
New York, without giving effect to its principles of conflicts of laws, other
than Section 5-1401 of the New York General Obligations Law.

6. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.

7. Further Assistance and Assurances. The Assignors and Assignee shall, at any
time and from time to time, promptly, upon the reasonable request of the other
party, execute, acknowledge, deliver or perform all such further acts, deeds,
assignments, transfers, conveyances and assurances as are reasonably necessary
to effectuate the purposes of this Agreement or as may be required for the
better vesting or conferring to Purchaser of title in and to the Seller Owned
Intellectual Property.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Assignment of Intellectual
Property Agreement to be executed by its proper officers thereunto duly
authorized as of the Effective Date.

 

ASSIGNORS: AURORA BANK FSB By:  

 

Name: Title: AURORA LOAN SERVICES LLC By:  

 

Name: Title: ASSIGNEE: NATIONSTAR MORTGAGE LLC By:  

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT C

BILL OF SALE

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and pursuant to the terms and conditions of the Residential
Servicing Asset Purchase Agreement by and among AURORA BANK FSB (the “Bank”),
AURORA LOAN SERVICES LLC (together with the Bank, the “Sellers”), and NATIONSTAR
MORTGAGE LLC (“Purchaser”), dated March 6, 2012 (the “Purchase Agreement”), the
Sellers do hereby sell, assign, transfer, convey and deliver to Purchaser, its
successors and assigns, all right, title and interest of the Sellers in and to
the Purchased Assets (other than the intangible Purchased Assets), as defined in
the Purchase Agreement, for all purposes, in accordance with Article II of the
Purchase Agreement, free and clear of all Liens other than Permitted Liens.

THIS BILL OF SALE IS EXECUTED AND DELIVERED WITHOUT RECOURSE AND WITHOUT
REPRESENTATION OR WARRANTY, WHETHER EXPRESS, IMPLIED OR CREATED BY OPERATION OF
LAW, EXCEPT AS PROVIDED IN THE PURCHASE AGREEMENT.

The Sellers and Purchaser shall, at any time and from time to time, promptly,
upon the reasonable request of the other party, execute, acknowledge, deliver or
perform all such further acts, deeds, assignments, transfers, conveyances and
assurances as are reasonably necessary to effectuate the purposes of this Bill
of Sale or as may be required for the better vesting or conferring on Purchaser
of title in and to the Purchased Assets (other than the intangible Purchased
Assets).



--------------------------------------------------------------------------------

Executed this      day of                     , 2012.

 

SELLERS: AURORA BANK FSB By:  

 

Name: Title: AURORA LOAN SERVICES LLC By:  

 

Name: Title:



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

STATE OF

  )       )     COUNTY OF   )    

 

Before me, the undersigned authority, a Notary Public in and for the county and
state aforesaid, on this day personally appeared
                                        , known to me to be the person whose
name is subscribed to the foregoing instrument, as
                                 of Aurora Loan Services LLC and he/she
acknowledged to me that he/she executed the same as the act of Aurora Loan
Services LLC, for the purposes and consideration therein expressed, and in the
capacity therein stated.

Given under my hand and seal of office on this the      day of
                    , 2012

 

   Notary Public:     

 

[SEAL]      My Commission expires:    

 



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

STATE OF

  )       )     COUNTY OF   )    

 

Before me, the undersigned authority, a Notary Public in and for the county and
state aforesaid, on this day personally appeared
                                        , known to me to be the person whose
name is subscribed to the foregoing instrument, as
                                 of Aurora Bank FSB and he/she acknowledged to
me that he/she executed the same as the act of Aurora Bank FSB, for the purposes
and consideration therein expressed, and in the capacity therein stated.

Given under my hand and seal of office on this the      day of
                    , 2012

 

   Notary Public:    

 

[SEAL]      My Commission expires:   



--------------------------------------------------------------------------------

EXHIBIT D

 

After recordation return to:

 

 

 

 

 

 

 

 

SPECIAL WARRANTY DEED

THIS SPECIAL WARRANTY DEED (“Deed”) is made this      day of             , 2012,
by AURORA LOAN SERVICES, LLC, a Delaware limited liability company (“Grantor”),
to                     , a                      (“Grantee”).

WITNESSETH:

That said Grantor, for and in consideration of the sum of Ten Dollars ($10.00)
and other good and valuable consideration, the receipt and sufficiency of which
hereby are acknowledged, hereby grants, bargains, sells, aliens, remises,
releases, conveys and confirms unto Grantee, in fee simple, all of that certain
land situate, lying and being in the County of Scotts Bluff, Nebraska, and being
more particularly described as follows:

Block Two (2) and Block Three (3), Sykes Addition to the City of Scottsbluff,
Scotts Bluff County, Nebraska

Together with all improvements situated thereon and all rights, titles and
interests appurtenant thereto (the “Property”).

SUBJECT TO all matters of record.

Grantor does hereby covenant with Grantee that, except as noted above, at the
time of delivery of this Deed, the Property was free from all encumbrance made
by Grantor, and that Grantor will warrant and defend the same against the lawful
claims and demands of all persons claiming by, through and under Grantor.

[Signature on following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Deed as of the date first
above written.

 

GRANTOR:

AURORA LOAN SERVICES, LLC,

a Delaware limited liability company

By:  

 

Name:   Title:  

 

STATE OF  

 

   )      ) ss: COUNTY OF  

 

   )

This instrument was acknowledged before me on this      day of             ,
2012, by                     , the                      OF AURORA LOAN SERVICES,
LLC, a Delaware limited liability company, by and on behalf of said limited
liability company.

 

 

Notary Public

 

[Notarial Seal] My commission expires:  

 



--------------------------------------------------------------------------------

After recordation return to:

 

 

 

 

 

 

 

 

SPECIAL WARRANTY DEED

THIS SPECIAL WARRANTY DEED (“Deed”) is made this      day of             , 2012,
by AURORA BANK FSB, a federal savings bank (“Grantor”), to                     ,
a                      (“Grantee”).

WITNESSETH:

That said Grantor, for and in consideration of the sum of Ten Dollars ($10.00)
and other good and valuable consideration, the receipt and sufficiency of which
hereby are acknowledged, hereby grants, bargains, sells, aliens, remises,
releases, conveys and confirms unto Grantee, in fee simple, all of that certain
land situate, lying and being in the County of Douglas, Colorado, and being more
particularly described as follows:

Lot 2A,

OmniPark Filing No. 1, 3rd Amendment,

County of Douglas,

State of Colorado

Together with all improvements situated thereon and all rights, titles and
interests appurtenant thereto (the “Property”).

SUBJECT TO all matters of record.

Grantor does hereby covenant with Grantee that, except as noted above, at the
time of delivery of this Deed, the Property was free from all encumbrance made
by Grantor, and that Grantor will warrant and defend the same against the lawful
claims and demands of all persons claiming by, through and under Grantor.

[Signature on following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Deed as of the date first
above written.

 

GRANTOR:

AURORA BANK FSB,

a federal savings bank

By:  

 

Name:   Title:  

 

STATE OF  

 

   )      ) ss: COUNTY OF  

 

   )

This instrument was acknowledged before me on this      day of             ,
2012, by                     , the                      of AURORA BANK FSB, a
federal savings bank, by and on behalf of said entity.

 

 

Notary Public

 

[Notarial Seal] My commission expires:  

 



--------------------------------------------------------------------------------

EXHIBIT E

ASSIGNMENT AND ASSUMPTION OF LEASES

THIS ASSIGNMENT AND ASSUMPTION OF LEASES (this “Assignment”) is made and entered
into as of the [—] day of [—], 2012 by and among Aurora Bank FSB (the “Bank”),
Aurora Loan Services LLC (together with the Bank, the “Assignors”) and
Nationstar Mortgage LLC (“Assignee”).

Whereas, the Assignors and Assignee have entered into that certain Residential
Servicing Asset Purchase Agreement, dated March 6, 2012 (the “Purchase
Agreement”), pursuant to which the Assignors have agreed to sell, assign,
transfer, convey and deliver to Assignee certain assets. Capitalized terms used
herein but not defined herein shall have the meanings set forth in the Purchase
Agreement.

Whereas, the Purchased Assets include the Real Property Leases, which are
described on Exhibit A hereto.

Whereas, under the Purchase Agreement, the Assignors have agreed to sell,
assign, transfer, convey and deliver to Assignee all of each Assignors’ right,
title and interest to the Real Property Leases.

Whereas, Assignee has agreed to assume, pay, perform and discharge all of the
Liabilities of the Assignors arising under the Real Property Leases (the
“Obligations”).

NOW THEREFORE, in consideration of the foregoing and the sum of ten dollars
($10.00), and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Assignors and Assignee hereby
agree as follows:

1. Assignors’ Assignment. Effective upon the Closing, the Assignors hereby
transfer, grant, convey, assign and deliver to Assignee all of the Assignors’
right, title and interest in and to the Real Property Leases. This Assignment is
made (i) without any representations or warranties by Assignors with respect to
the Real Property Leases, and (ii) without recourse to the Assignors, except in
each case as otherwise expressly provided in the Purchase Agreement.

2. Assignee’s Acceptance. Effective upon the Closing, Assignee does hereby
accept such assignment from the Assignors and assumes and agrees to pay, perform
and discharge all of the Obligations arising under the Real Property Leases.

3. Incorporation of terms of the Purchase Agreement. This Assignment is made,
executed and delivered pursuant to the Purchase Agreement, and is subject to all
the terms, provisions and conditions thereof. To the extent of any conflict
between the terms of the Purchase Agreement and this Assignment, the Purchase
Agreement shall be controlling. Capitalized terms used and not defined herein
have the meanings given them in the Purchase Agreement.

4. Beneficiaries of this Assignment. This Assignment shall be binding upon and
shall inure to the benefit of the Assignors and Assignee and their respective
successors and permitted assigns.



--------------------------------------------------------------------------------

5. Controlling Law. This Assignment shall be governed by the laws of the State
of New York, without giving effect to its principles of conflicts of laws, other
than Section 5-1401 of the New York General Obligations Law.

6. Counterparts. This Assignment may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.

7. Further Assistance and Assurances. The Assignors and Assignee shall, at any
time and from time to time, promptly, upon the reasonable request of the other
party, execute, acknowledge, deliver or perform all such further acts, deeds,
assignments, transfers, conveyances and assurances as are reasonably necessary
to effectuate the purposes of this Assignment.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Assignment and
Assumption of Leases be executed and delivered by its duly authorized officer or
agent as of the day and year first written above.

 

ASSIGNORS: AURORA BANK FSB By:  

 

  Name:   Title: AURORA LOAN SERVICES LLC By:  

 

  Name:   Title: ASSIGNEE: NATIONSTAR MORTGAGE LLC By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT A

LEASES

 

Leased Real Property

  

Lease Agreement

ParkRidge Corporate Center

10350 Park Meadows Drive

Littleton, Colorado

   Master Office Lease Agreement dated July 15, 1999 between Denver United LLC,
as successor-in-interest to ParkRidge Six, LLC, as landlord, and Aurora Loan
Services, Inc., as successor-in-interest to American Century Services
Corporation, as tenant, as amended

5920 Castleway West Drive

Indianapolis, Indiana

   Lease dated October 1, 2009 between BREOF Castleton Park REO LLC, as
landlord, and Aurora Bank FSB, as tenant, as amended



--------------------------------------------------------------------------------

EXECUTION VERSION   EXHIBIT F

INTERIM SERVICING AGREEMENT

THIS INTERIM SERVICING AGREEMENT (this “Agreement”) is entered into as of
March 6, 2012, by and among Nationstar Mortgage LLC, a Delaware limited
liability company (“Purchaser”), with offices located in 350 Highland Drive,
Lewisville, Texas, 75067, Aurora Bank FSB, a federal savings bank organized
under the laws of the United States, with offices located in 1271 Avenue of the
Americas, #46A, New York, New York, 10020 (the “Bank”), and Aurora Loan Services
LLC, a Delaware limited liability company, with offices located in 1271 Avenue
of the Americas, #46A, New York, New York, 10020 (“ALS” and together with the
Bank, “Sellers”) (Purchaser and Sellers will collectively be referred to as the
“Parties”).

W I T N E S S E T H:

WHEREAS, Purchaser and Sellers have entered into a Residential Servicing Asset
Purchase Agreement, dated as of March 6, 2012 (the “Purchase Agreement”);

WHEREAS, pursuant to the Purchase Agreement, Sellers sold, assigned,
transferred, conveyed and delivered to Purchaser all right, title and interest
of Sellers in and to, among other things, the Servicing Rights and the
Subservicing Rights relating to the Serviced Mortgage Loans, all as more
particularly described in the Purchase Agreement; and

WHEREAS, the Purchase Agreement provides that, on the Closing Date, Purchaser
and Sellers shall enter into an Interim Servicing Agreement regarding, among
other things, (i) the obligations of Sellers to perform servicing functions with
respect to Serviced Mortgage Loans, and (ii) the compensation to be paid by
Purchaser for the performance of such functions.

 

  1. DEFINITIONS.

For the purposes of this Agreement, any term not defined herein which is defined
in the Purchase Agreement shall have the meaning set forth in the Purchase
Agreement. Other definitions are as follows:

(a) Delinquent Serviced Mortgage Loans. Serviced Mortgage Loans that are thirty
(30) or more days delinquent as of the first day of any month during the term of
this Agreement.

(b) Serviced Mortgage Loans. Those Serviced Mortgage Loans as to which the
Servicing has not yet transferred to the Purchaser or its designee, and
therefore are subject to this Agreement.

 

  2. TERM.

The term of the servicing activities hereunder shall commence as of the close of
business on the Closing Date, and shall terminate at the close of business on
the thirtieth (30th) day following the Closing Date (the “Initial Term”);
provided, however, that, on or prior to May 1, 2012, Purchaser may elect to
extend the term of the servicing activities hereunder until the later of
(i) June 30, 2012 and (ii) the last day of the calendar month following the
month in which the Closing occurs (the term of any such extension, the
“Extension Term” and collectively with the Initial Term, the “Term”).



--------------------------------------------------------------------------------

  3. RELATIONSHIP OF PURCHASER AND SELLERS.

(a) Sellers acknowledge that, subject to Servicing Agreement Consent, from and
after the Closing Purchaser will own the Servicing Rights, Subservicing Rights
and other Purchased Assets and shall be entitled to all Servicing Compensation,
Late Fees and Ancillary Income after the Closing Date, notwithstanding that the
Servicing Agreements, Subservicing Agreements and/or the Servicing Loan Files
may remain in the possession of Sellers to facilitate the performance of interim
servicing activities described herein during the Term and, during the Term, the
Sellers are entitled to the fees set forth in Section 10.

(b) As reasonably requested and upon reasonable advance notice, Sellers shall
allow Purchaser or any person or persons authorized by Purchaser reasonable
access to the Servicing Loan Files in their possession at any time during normal
business hours and shall make their personnel reasonably available to Purchaser
or to such authorized persons at any time during normal business hours for the
purpose of responding to questions or inquiries regarding the Serviced Mortgage
Loans, the Servicing Agreements, the Subservicing Agreements and the performance
of Sellers’ duties hereunder; provided, that any such access shall not
unreasonably interfere with Sellers’ operations.

(c) Sellers acknowledge that the Escrow Accounts of Serviced Mortgage Loans,
maintained pursuant to the Servicing Agreements and Subservicing Agreements,
during the Term are for the account of the Serviced Mortgagors under the
Serviced Mortgage Loans, the Investors, or Purchaser as their interests may
appear. For convenience of administration, the balances and collections in the
Escrow Accounts may continue to be held in the bank accounts heretofore employed
for such purpose.

(d) During the Term, Purchaser shall provide adequate space, furniture and
equipment to Sellers, at Sellers’ current locations in Littleton, Colorado,
Scottsbluff, Nebraska and Indianapolis, Indiana, at no cost to Sellers, to allow
Sellers to perform the services provided for herein; provided, however, that the
foregoing shall not affect the terms and conditions of the Sublease Agreements.

 

  4. SERVICING ACTIVITIES.

During the Term, Sellers shall, on behalf of Purchaser, interim service the
Serviced Mortgage Loans in accordance with the Servicing Agreements and
Subservicing Agreements and shall diligently collect and pursue collection of
all payments due from the Serviced Mortgagors under the Serviced Mortgage Loans
as they become due. Sellers shall exercise no less than the standard of care
that is consistent with past practices and required by the applicable Servicing
Agreements and Subservicing Agreements and Applicable Servicing Requirements.

Among the services to be provided by Sellers during the Term, without
limitation, are the following:

(a) Sellers shall (i) timely remit payments of principal and interest received
to the Investor for each of the Serviced Mortgage Loans, in accordance with the
applicable

 

2



--------------------------------------------------------------------------------

Servicing Agreement or Subservicing Agreement, (ii) make any necessary deposits
to or withdrawals from the Escrow Accounts, and (iii) remit to Purchaser the
Servicing Compensation earned during the term of this Agreement within ten
(10) Business Days after the termination of this Agreement.

(b) Sellers shall keep and maintain a complete and accurate accounting,
reasonably satisfactory to Purchaser, of all funds collected and paid relating
to the Serviced Mortgage Loans, the Servicing Agreements and the Subservicing
Agreements. Purchaser or persons authorized by Purchaser may, at Purchaser’s
expense and not later than the 30th day following the Servicing Transfer Date,
audit all accounting records relating to Sellers’ compliance with this Agreement
and Sellers and Purchaser agree to make any accounting corrections which are
necessary as a result of such audit.

(c) Sellers shall continue to deliver to the Investors those reports,
information or computer tapes relating to the Serviced Mortgage Loans that
Sellers delivered to Investors in the ordinary course of business and in
accordance with the Servicing Agreements and Subservicing Agreements with the
Investors immediately prior to the Closing Date.

(d) Sellers shall not, without the prior written consent of Purchaser, destroy
any Servicing Loan Files in their possession during the Term.

(e) Sellers shall handle all collection and foreclosure efforts with the
Serviced Mortgagors of Serviced Mortgage Loans and provide and handle all
delinquency notices.

(f) Sellers shall make all corporate advances, P&I advances and T&I advances
that are required under the Servicing Agreements and Subservicing Agreements and
are eligible for reimbursement by the Investor, subject to reimbursement by the
Investor.

 

  5. SHARED SERVICES ACTIVITIES.

During the Term, Sellers shall provide to Purchaser all IT, data networking and
connectivity, telecommunications, treasury, accounting and other corporate and
shared services that were regularly provided by Sellers in the ordinary course
of business in support of the Master Servicing Business prior to the Closing
Date.

 

  6. EMPLOYEES.

Sellers will use commercially reasonable efforts to maintain and employ
throughout the Term such number and type of employees as is necessary for
Sellers to perform their obligations hereunder. Sellers shall cause such
employees to perform the servicing activities to be carried out hereunder in an
efficient and professional manner, in no event less diligently than was carried
out by Sellers when they were the owner of the Servicing Rights and Subservicing
Rights.

 

  7. REPORTS.

Sellers shall make available to Purchaser, if requested, any daily, weekly and
monthly reports on the status and performance of the Serviced Mortgage Loans
that it prepares in the normal course of business.

 

3



--------------------------------------------------------------------------------

  8. INSURANCE.

During the Term, Sellers shall maintain, at their expense and for themselves,
fidelity and errors and omissions bond coverage covering all employees handling
funds, monies, documents and papers, including those received or held for the
Investors, with respect to performance of servicing hereunder, in amounts that
equal or exceed the amounts required by the Investors and with carriers
reasonably satisfactory to the Investors.

 

  9. INTERIM SERVICING FEES.

As consideration for the servicing activities performed by Sellers hereunder
during the Initial Term, Purchaser shall pay Sellers a total fee of $17,500,000
(the “Fixed Fee”). The Fixed Fee shall be payable by Purchaser within five
(5) Business Days following the end of the Initial Term by wire transfer of
immediately available funds to an account specified by Sellers. If Purchaser has
elected to extend the term of this Agreement pursuant to Section 2, as
consideration for the servicing activities performed by Sellers hereunder during
the Extension Term, Purchaser shall pay Sellers an amount equal to (a) the Fixed
Fee multiplied by (b) (i) the number of days of the Extension Term divided by
(ii) 30 (such amount, the “Pro Rated Fee”). The Pro Rated Fee shall be payable
by Purchaser within five (5) Business Days following the end of the Extension
Term by wire transfer of immediately available funds to an account specified by
Sellers.

 

  10. INDEMNIFICATION.

(a) Sellers shall, jointly and severally, indemnify, defend and hold harmless
each Purchaser Indemnified Party from and against any Covered Losses incurred by
such Purchaser Indemnified Party as a result of or arising out of any failure by
Sellers to comply with any covenant or agreement in this Agreement, including
any failure by Sellers to comply with Applicable Servicing Requirements in
performing the servicing activities hereunder.

(b) Purchaser shall indemnify, defend and hold harmless each Seller Indemnified
Party from and against any Covered Losses incurred by such Seller Indemnified
Party as a result of or arising out of any Third Party Claim against such Seller
Indemnified Party relating to the servicing activities performed by Sellers
hereunder, other than any Third Party Claim as to which Sellers are obligated to
indemnify Purchaser Indemnified Parties pursuant to Section 10(a).

(c) Any claim for indemnification hereunder, including any claim in respect of a
Third Party Claim, shall be governed by and subject to the terms and conditions
of Sections 10.05, 10.06, 10.07, 10.08 and 10.10 of the Purchase Agreement,
which provisions are incorporated by reference herein. Except in the case of
fraud or where a Party seeks to obtain specific performance pursuant to
Section 12(j), the sole and exclusive remedy of Sellers, the Seller Indemnified
Parties, Purchaser and the Purchaser Indemnified Parties in connection with this
Agreement and the transactions contemplated hereby, whether under this Agreement
or arising under common law or any other Law, shall be as provided in this
Section 10.

 

4



--------------------------------------------------------------------------------

  11. TERMINATION.

This Agreement shall terminate and be of no further force or effect if the
Purchase Agreement shall be terminated and the Transactions shall not become
effective pursuant to the terms thereof. Subject to the foregoing, this
Agreement shall terminate at the expiration of the Term; provided, however, that
if this Agreement is terminated after the Closing occurs, the provisions of
Sections 9, 10 and 12 shall survive such termination.

 

  12. MISCELLANEOUS.

(a) All notices or other communications hereunder shall be in writing and shall
be deemed given if delivered by receipted hand delivery or mailed by prepaid
registered or certified mail (return receipt requested) or by recognized
overnight courier addressed as follows:

 

If to Sellers, to:   

Aurora Bank FSB

1271 Ave of the Americas, # 46A

New York, New York 10020

Attention: Chief Legal Officer

Tel: (720) 945-3062

With required copies to:   

Arnold & Porter LLP

399 Park Avenue

New York, New York 10022

Attention: Robert C. Azarow, Esq.

Tel: (212) 715-1336

If to Purchaser, to:   

Nationstar Mortgage LLC

350 Highland Drive

Lewisville, Texas 75067

Attention: General Counsel

Tel: (972) 316-5429

or such other address as shall be furnished in writing by any Party, and any
such notice or communication shall be deemed to have been given: (i) as of the
date delivered by hand; (ii) three (3) Business Days after being delivered to
the U.S. mail, postage prepaid; or (iii) one (1) Business Day after being
delivered to the overnight courier.

(b) This Agreement shall be binding upon and shall inure to the benefit of the
Parties and their respective successors and permitted assigns; provided,
however, that neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any Party without the prior written
consent of the other Parties.

(c) This Agreement may be executed in two or more counterparts, including by
facsimile or electronic transmission, each of which shall be deemed an original,
and any Person may become a party hereto by executing a counterpart hereof, but
all of such counterparts together shall be deemed to be one and the same
agreement.

 

5



--------------------------------------------------------------------------------

(d) In the event that any one or more provisions of this Agreement shall for any
reason be held invalid, illegal or unenforceable in any respect, by any court of
competent jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provisions of this Agreement and the Parties shall use
their reasonable efforts to substitute a valid, legal and enforceable provision
which, insofar as practical, implements the purposes and intents of this
Agreement.

(e) This Agreement may not be amended except by an instrument in writing signed
on behalf of each of the Parties. Any agreement on the part of a Party to any
extension or waiver shall be valid only if set forth in an instrument in writing
signed on behalf of such Party, but such waiver or failure to insist on strict
compliance with such obligation, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.

(f) No failure or delay on the part of any Party in the exercise of any right
hereunder shall impair such right or be construed to be a waiver of, or
acquiescence in, any inaccuracy in the representations and warranties contained
herein or in any document delivered pursuant hereto, nor shall any single or
partial exercise of any such right preclude other or further exercise thereof or
of any other right, and all rights and remedies existing under this Agreement
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

(g) This Agreement shall be governed by the laws of the State of New York,
without giving effect to its principles of conflicts of laws, other than
Section 5-1401 of the New York General Obligations Law.

(h) Each Party irrevocably submits to the jurisdiction, including the personal
jurisdiction, of (i) any New York State court sitting in New York County, and
(ii) any Federal court of the United States sitting in New York County in the
State of New York, solely for the purposes of any suit, action or other
proceeding between any of the Parties arising out of this Agreement or the
Transactions. Each Party agrees to commence any suit, action or proceeding
relating hereto only in any Federal court of the United States sitting in New
York County in the State of New York or, if such suit, action or other
proceeding may not be brought in such court for reasons of subject matter
jurisdiction, in any New York State court sitting in New York County. Each Party
irrevocably and unconditionally waives any objection to the laying of venue of
any suit, action or proceeding between any of the Parties arising out of this
Agreement or the Transactions in (i) any New York State court sitting in New
York County, and (ii) any Federal court of the United States sitting in New York
County in the State of New York, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such suit, action or proceeding brought in any such court has been brought
in an inconvenient forum. Each Party irrevocably agrees to request that the
applicable court adjudicate any covered claim on an expedited basis and to
cooperate with each other to assure that an expedited resolution of any such
dispute is achieved. Each Party irrevocably agrees to abide by the rules or
procedure applied by the Federal courts or New York State courts (as the case
may be) (including but not limited to procedures for expedited pre-trial
discovery) and waive any objection to any such procedure on the ground that such
procedure would not be permitted in the courts of some other jurisdiction or
would be contrary to the laws of some other

 

6



--------------------------------------------------------------------------------

jurisdiction. Each Party further irrevocably consents to the service of process
out of any of the aforementioned courts in any such suit, action or other
proceeding by the mailing of copies thereof by registered mail to such Party at
its address set forth in this Agreement, such service of process to be effective
upon acknowledgment of receipt of such registered mail; provided, that nothing
in this Section 13(h) shall affect the right of any Party to serve legal process
in any other manner permitted by Law.

(i) Whenever the words “herein” or “hereunder” are used in this Agreement, they
will be deemed to refer to this Agreement as a whole and not to any specific
Section. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”. Any singular term in this Agreement will be deemed to include the
plural, and any plural term the singular. All pronouns and variations of
pronouns will be deemed to refer to the feminine, masculine or neuter, singular
or plural, as the identity of the person referred to may require. Whenever a
dollar figure ($) is used in this Agreement, it will mean United States dollars.

(j) The Parties agree that irreparable damage would occur in the event that the
provisions contained in this Agreement were not performed in accordance with its
specific terms or were otherwise breached. It is accordingly agreed that the
Parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions hereof in
any court of the United States or any state having jurisdiction, this being in
addition to any other remedy to which they are entitled at law or in equity.

(k) All costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby will be paid by the Party incurring such cost
or expense.

[Remainder of Page Intentionally Left Blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

NATIONSTAR MORTGAGE LLC By:  

/s/ Amar Patel

  Name: Amar Patel   Title: Executive Vice President AURORA BANK FSB By:  

/s/ Theodore P. Janulis

  Name: Theodore P. Janulis   Title: Chief Executive Officer AURORA LOAN
SERVICES LLC By:  

/s/ William Wesp

  Name: William Wesp   Title: Chairman of the Board



--------------------------------------------------------------------------------

EXECUTION COPY

EXHIBIT G

GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT (this “Agreement”), dated as of March 6, 2012, is
entered into by and between LEHMAN BROTHERS BANCORP INC., a Delaware corporation
(“LBB”), and NATIONSTAR MORTGAGE LLC, a Delaware limited liability company
(“Purchaser”), for the benefit of Purchaser and the other Purchaser Indemnified
Parties (collectively with Purchaser, the “Beneficiaries”). LBB and Purchaser
shall be referred to herein from time to time collectively as the “Parties.”
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed thereto in the Purchase Agreement (as defined below).

RECITALS

WHEREAS, the Residential Servicing Asset Purchase Agreement, dated as of the
date hereof (as amended, restated, supplemented or otherwise modified from time
to time, the “Purchase Agreement”), by and among Aurora Bank FSB (the “Bank”),
Aurora Loan Services LLC (“ALS” and together with the Bank, the “Sellers”) and
Purchaser provides for the sale by the Sellers to Purchaser of the Purchased
Assets and for certain other obligations of the Sellers to Purchaser, including
without limitation the granting of certain indemnities to Purchaser;

WHEREAS, it is a condition precedent to the obligations of Purchaser under the
Purchase Agreement that LBB execute and deliver this Agreement, whereby LBB
shall guarantee the indemnification obligations of the Sellers under Article X
of the Purchase Agreement and indemnify the Beneficiaries from and against any
Covered Loss that results from or arises out of any Action brought or filed by a
third party arising out of or in connection with the sale of loans prior to
September 15, 2008 by a Seller to a third party (including, without limitation,
a securitization trust) or Lehman Brothers Holdings Inc. (“LBHI”) (whether such
loans were retained by LBHI or subsequently sold by LBHI to a third party) (a
“Covered Claim”); and

WHEREAS, each Seller is a direct or indirect wholly-owned subsidiary of LBB, and
LBB will receive a direct and substantial benefit from the purchase by Purchaser
of the Purchased Assets from the Sellers;

NOW, THEREFORE, in order to induce Purchaser to purchase the Purchased Assets,
LBB agrees as follows:

Section 1. Guaranty of Payment and Performance.

(a) LBB hereby unconditionally and irrevocably guarantees to the Beneficiaries,
subject to the LBB Liability Cap (as defined below), the obligations of the
Sellers under Article X of the Purchase Agreement (the “Guaranteed
Obligations”). LBB shall be liable under this Section 1 only for such amounts,
if any, as the Sellers are obligated to pay under Article X of the Purchase
Agreement but shall fail to pay.

(b) Notwithstanding anything to the contrary contained in this Agreement, the
maximum liability of LBB under this Agreement shall not at any time exceed the
amount remaining, if any, after deducting (A) the aggregate amount paid by LBB
under this Agreement and all of the Additional Guaranty Agreements from
(B) $100,000,000, as adjusted in accordance



--------------------------------------------------------------------------------

with Section 1(d) (such amount remaining, the “LBB Liability Cap”). For purposes
of this Agreement, the “Additional Guaranty Agreements” means the Guaranty
Agreement entered into by LBB and the related purchaser for the benefit of such
purchaser in connection with each of the Commercial Services Business Asset
Purchase Agreement, the Residential Mortgage Loan Purchase Agreement, the
Reverse Mortgage Loan Purchase Agreement, the Commercial Loan and REO Purchase
Agreement, the Deposit Assumption Agreement and all other definitive agreements
for the sale of assets or lines of business of the Bank or any of its
subsidiaries contemplated by the Capital Maintenance Agreement, dated
November 30, 2010, by and among the Bank, LBB, LBHI and the Office of Thrift
Supervision.

(c) If at any time a Beneficiary gives notice to the Sellers of a claim for
indemnification under Section 10.06 or 10.07 of the Purchase Agreement, such
Beneficiary shall concurrently give a copy of such written notice to LBB. LBB
shall not have any obligation to take any action or pay any amounts pursuant to
this Section 1 unless it has received such written notice. Once a claim has been
made by Purchaser under Article X of the Purchase Agreement, Purchaser
acknowledges and agrees that LBB shall be entitled to the same rights as the
Sellers as the Indemnifying Party under Article X, including the right to assume
the conduct and control of the settlement or defense of certain claims, with the
concurrence of the Sellers. In the event the Sellers fail to make an
indemnification payment in accordance with Article X of the Purchase Agreement
when such payment is due, the Beneficiaries shall provide written notice of such
failure to LBB. LBB shall pay any amounts for which it is liable hereunder
within ten (10) Business Days after LBB’s receipt of such written notice of the
Sellers’ failure to make such indemnification payment. For purposes of this
Section 1, the acts and omissions of any Beneficiary shall include the acts and
omissions of any and all officers, directors, agents, employees, subsidiaries,
members and Affiliates of such Beneficiary. LBB agrees that, as between LBB and
any Beneficiary, the Guaranteed Obligations may be declared to be due and
payable for the purposes of this Agreement notwithstanding any stay, injunction
or other prohibition which may prevent, delay or vitiate any declaration as
regards the Sellers.

(d) The LBB Liability Cap shall increase in an amount equal to any cash received
by LBB from the Bank in the form of a dividend or other capital distribution.

Section 2. Guaranty Absolute. LBB guarantees that the Guaranteed Obligations
shall be paid and performed strictly in accordance with the terms of the
Purchase Agreement. The liability of LBB under this Agreement is absolute and
unconditional irrespective of: (a) any change in the time, manner or place of
payment of, or in any other term of, the Purchase Agreement or all or any of the
Guaranteed Obligations, or any other amendment or waiver of or any consent to
departure from any of the terms of the Purchase Agreement or all or any of the
Guaranteed Obligations, in each case if consented to by the Sellers in
accordance with the Purchase Agreement; (b) any release or amendment or waiver
of, or consent to departure from, any other guaranty or support document for the
Purchase Agreement or all or any of the Guaranteed Obligations; (c) any present
or future Law of any jurisdiction (whether of right or in fact) or of any agency
thereof purporting to reduce, amend, restructure or otherwise affect any term of
the Purchase Agreement or any Guaranteed Obligation; and (d) without being
limited by the foregoing, any lack of validity or enforceability of the Purchase
Agreement or any Guaranteed Obligation. Notwithstanding any provision of this
Agreement to the contrary, (i) LBB shall have

 

2



--------------------------------------------------------------------------------

and may assert against the Guaranteed Obligations, and the Guaranteed
Obligations shall be subject to, any claim, right, deduction or defense of any
kind that the Sellers may have or may assert pursuant to the provisions of the
Purchase Agreement, (ii) to the extent the Purchase Agreement provides for
notices, limitations, restrictions or other procedures or provisions, such
notices, limitations, restrictions and other procedures and provisions shall
apply to LBB’s obligations hereunder to the same extent as they apply to the
Sellers under the Purchase Agreement, and (iii) Purchaser acknowledges and
agrees that neither it nor any of its Affiliates shall have any rights or
remedies under this Agreement as to LBB with respect to the Guaranteed
Obligations that such Person would not otherwise have as to the Sellers pursuant
to the provisions of the Purchase Agreement or arising from a breach by a Seller
of the Purchase Agreement.

Section 3. Guaranty Irrevocable. The guaranty provided under Section 1 of this
Agreement (the “Guaranty”) is a continuing guaranty of all Guaranteed
Obligations now or hereafter existing under the Purchase Agreement and shall
remain in full force and effect until payment and performance in full of all
Guaranteed Obligations and other amounts payable under the Guaranty. The
Guaranty shall immediately and automatically terminate upon the earlier of
(i) the payment and performance in full of the Guaranteed Obligations and other
amounts payable under the Guaranty, (ii) the termination or expiration of all
Guaranteed Obligations in accordance with the terms of the Purchase Agreement
and (iii) the amount of the LBB Liability Cap being equal to zero.

Section 4. Reinstatement. The Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the
Guaranteed Obligations is rescinded or must otherwise be returned by Purchaser
or any other Beneficiary on the insolvency, bankruptcy or reorganization of a
Seller or otherwise, all as though the payment had not been made.

Section 5. Payments Generally. All payments by LBB shall be made in the manner
and at the place required by the Purchase Agreement.

Section 6. Indemnification by LBB. Subject to the limitations set forth in this
Agreement, including the LBB Liability Cap, from and after the Closing, LBB
shall indemnify, defend and hold harmless each Beneficiary from and against any
Covered Losses incurred by such Beneficiaries as a result of or arising out of a
Covered Claim with respect to Actions brought or filed on or prior to the third
anniversary of the Closing Date.

Section 7. Notice of Claims; Assumption of Defense.

(a) If a Covered Claim is made or brought against any Beneficiary with respect
to Actions brought or filed on or prior to the third anniversary of the Closing
Date and such Beneficiary intends to seek indemnification under Section 6 with
respect to such Covered Claim, such Beneficiary shall give notice as promptly as
is reasonably practicable, and in no event later than ten (10) Business Days,
after receiving notice thereof, to LBB. Such notice shall specify the facts
alleged to constitute the basis for such Covered Claim, the identity of the
Persons bringing such Covered Claim, the representations, warranties, covenants
or agreements or provision of Law or Contract alleged to have been breached, as
applicable, and the amount (or, to the extent

 

3



--------------------------------------------------------------------------------

not then determinable, the Beneficiary’s good faith estimate thereof) that the
Beneficiary intends to seek from LBB hereunder. The failure to promptly give
such notification will not affect the indemnification provided hereunder except
to the extent LBB’s defense or other rights available to it is actually
prejudiced as a result of such failure, and then only to the extent of such
prejudice. Notwithstanding the foregoing, no Beneficiary shall be entitled to be
indemnified or held harmless pursuant to Section 6 unless such party delivers
written notice of its claim for indemnification to LBB on or prior to the third
anniversary of the Closing Date. Any claims for indemnification under Section 6
asserted in writing with respect to Actions that have been brought or filed on
or prior to the third anniversary of the Closing Date and with respect to which
the Beneficiary seeking indemnification has complied with the immediately
preceding sentence shall survive until the final resolution thereof.

(b) LBB shall have the sole power, at its option, to assume the conduct and
control of the settlement or defense of any Covered Claim for which
indemnification may be sought under Section 6 by giving written notice thereof
to the Beneficiary; provided, that LBB shall thereafter consult with the
Beneficiary upon the Beneficiary’s reasonable request for such consultation from
time to time with respect to such Covered Claim. If LBB assumes the conduct and
control of such settlement or defense, the Beneficiary shall reasonably
cooperate with LBB in connection therewith, and the Beneficiary shall have the
right (but not the obligation) to participate in (but not control) such
settlement or defense and to employ counsel, at its own cost and expense,
separate from the counsel employed by LBB. The assumption of the conduct and
control of such settlement or defense shall not be deemed to be an admission or
assumption of liability by LBB. So long as LBB is reasonably contesting any such
Covered Claim in good faith, the Beneficiary shall not pay or settle any such
Covered Claim. If LBB elects not to assume the conduct and control of the
settlement or defense of such Covered Claim, then, subject to Section 8 below,
the Beneficiary shall have the right to conduct and control the settlement or
defense of such Covered Claim, including the right to pay or settle such Covered
Claim, provided that, in such event, the Beneficiary shall waive any right to
indemnity by LBB for all Covered Losses related to such Covered Claim unless LBB
shall have consented to such payment or settlement.

(c) Notwithstanding anything in this Agreement to the contrary, whether or not
LBB shall have assumed the conduct or control of the defense or settlement of a
Covered Claim, no Beneficiary shall admit any liability with respect to, or
settle, compromise or discharge, any Covered Claim without the prior written
consent of LBB (which shall not be unreasonably withheld, conditioned or
delayed). If LBB does not notify the Beneficiary within thirty (30) days after
the receipt of the Beneficiary’s notice of claim pursuant to Section 7(a) that
it elects to assume the conduct or control of the defense or settlement thereof,
the Beneficiary shall have the right to contest, settle or compromise the claim
but shall not thereby waive any right to indemnity therefor pursuant to this
Agreement.

(d) Any Beneficiary may assume the conduct and control of the settlement or
defense of any Covered Claim by releasing LBB from any and all Liability under
Section 6 with respect to such Covered Claim and indemnifying LBB against any
and all Losses that may be incurred by LBB in connection with such Covered
Claim; provided, however, that if a Covered Claim alleges wrongdoing by LBB or
its Affiliates or involves other reputational matters relating to LBB or its
Affiliates, the Beneficiary may only assume the conduct and control of the
settlement or defense of such Covered Claim with the consent of LBB, which
consent shall not be unreasonably withheld, conditioned or delayed.

 

4



--------------------------------------------------------------------------------

(e) All of the Parties shall reasonably cooperate in the defense or prosecution
of any Covered Claim in respect of which indemnity may be sought hereunder and
each Party (or a duly authorized representative of such Party) shall (and shall
cause its Affiliates to) furnish such records, information and testimony, and
attend such conferences, discovery proceedings, hearings, trials and appeals, as
may be reasonably requested in connection therewith.

Section 8. Settlement or Compromise of Covered Claim. LBB shall have the right
to make any settlement, compromise, judgment or offer to settle or compromise
any Covered Claim for which it has assumed the conduct and control of the
settlement or defense, with the prior written consent of Purchaser (which shall
not be unreasonably withheld, conditioned or delayed), binding upon Purchaser
and the other Beneficiaries in the same manner as if a final judgment or decree
had been entered by a court of competent jurisdiction in the amount of such
settlement or compromise; provided, however, that such written consent of
Purchaser shall not be required in the event (i) such settlement, compromise,
judgment or offer to settle or compromise such Covered Claim does not
(A) involve any finding or admission of any violation of Law or admission of any
wrongdoing by Purchaser or its Affiliates or (B) encumber any of the assets of
Purchaser or its Affiliates or adversely affect in any material respect the
post-Closing operation of the business of Purchaser or its Affiliates in any
manner and (ii) LBB shall (A) pay or cause to be paid all amounts required to be
paid by it under Section 6 arising out of such settlement or judgment with the
effectiveness of such settlement or judgment, and (B) obtain, as a condition of
any settlement, compromise, judgment or offer to settle or compromise, or other
resolution, an appropriate release of Purchaser and the other Beneficiaries from
any and all corresponding Liabilities in respect of such Covered Claim or the
applicable portion thereof.

Section 9. Net Losses; Subrogation; Mitigation.

(a) Notwithstanding anything contained herein to the contrary, the amount of any
Covered Losses incurred or suffered by a Beneficiary shall be calculated after
giving effect to (i) any insurance proceeds received by the Beneficiary (or any
of its Affiliates) with respect to such Losses, (ii) any insurance proceeds with
respect to such Losses which the applicable insurer has agreed in writing to pay
to the Beneficiary (or any of its Affiliates), but which have not yet been so
paid by such insurer, (iii) any recoveries obtained by the Beneficiary (or any
of its Affiliates) from any other third party in respect of such Covered Loss
and (iv) any recoveries from any other third party with respect to such Losses
which the applicable third party has agreed in writing to pay to the Beneficiary
(or its Affiliates), but which have not yet been so paid by such third party.
The Beneficiary shall use commercially reasonable efforts to obtain such
proceeds, benefits and recoveries. If any such proceeds or recoveries are
received by a Beneficiary (or any of its Affiliates) with respect to any Covered
Losses after LBB has made a payment to the Beneficiary with respect thereto, the
Beneficiary (or such Affiliate) shall pay to LBB the amount of such proceeds or
recoveries (up to the amount of LBB’s payment). The Beneficiary will use its
commercially reasonable efforts to mitigate any actual or potential Covered
Loss, in each case to the same extent as it would if such Covered Loss were not
subject to indemnification pursuant to Section 6. No Beneficiary will be
entitled to recover from LBB more than once in respect of the same Covered
Losses.

 

5



--------------------------------------------------------------------------------

(b) In the event any payment is made in respect of Covered Losses, LBB will, to
the extent permissible by applicable Law, be subrogated to the extent of such
payment to any related rights of recovery of the Beneficiary receiving such
payment against any third party. Such Beneficiary (and its Affiliates) and LBB
shall execute upon request all instruments reasonably necessary to evidence or
further perfect such subrogation rights. If any Beneficiary recovers, under
insurance policies or from other collateral sources, any amount in respect of a
matter for which LBB made a payment pursuant to Section 6, such Beneficiary
shall promptly pay over to LBB the amount so recovered (after deducting
therefrom the amount of the expenses incurred by the Beneficiary in procuring
such recovery), but not in excess of the sum of (i) any amount previously so
paid by LBB to or on behalf of such Beneficiary in respect of such matter and
(ii) any amount expended by LBB in pursuing or defending any claim arising out
of such matter.

(c) No Beneficiary shall be entitled to indemnification pursuant to Section 6 to
the extent that the Beneficiary failed to mitigate or prevent such Covered Loss
as required by Law.

Section 10. Representations and Warranties of LBB. LBB represents and warrants
that

(a) This Agreement (i) has been authorized by all necessary action; (ii) does
not violate any material Contract or Law applicable to LBB; (iii) does not
require the consent or approval of any Person, including but not limited to any
Governmental Entity, or any filing or registration of any kind which has not
been obtained; and (iv) is the legal, valid and binding obligation of LBB
enforceable against LBB in accordance with its terms, except to the extent that
enforcement may be limited by applicable bankruptcy, insolvency and other
similar laws affecting creditors’ rights generally.

(b) The Statement of Financial Position of LBB as of September 30, 2011 has been
prepared in accordance with, and accurately reflects, LBB’s books and records as
of the date thereof.

(c) Neither LBB nor any Seller is the subject of any pending or prior Action
alleging or asserting that the Bank is subject to any material liability arising
from (i) the origination of any loans sold by or otherwise transferred by the
Sellers directly or indirectly to any Investor or any other Person or (ii) such
sale or transfer of such loans, including without limitation and liability for
any representations or warranties made with respect to such loans to any such
Investor or Third Party. To the knowledge of LBB based on consultation with the
Sellers and LBHI, the Bank is not subject to any such material liability.

Section 11. Covenants of LBB.

(a) From the date hereof until the earlier of (x) the termination of the
Guaranty pursuant to Section 3 and (y) the third anniversary of the Closing
Date, LBB shall not make any distributions, whether in cash or other property,
to its stockholders unless its Stockholders’ Equity exceeds the Required
Stockholders’ Equity, and LBB shall not make any distribution to its
stockholders to the extent that such distribution would cause LBB’s
Stockholders’ Equity to be less than the Required Stockholders’ Equity.

 

6



--------------------------------------------------------------------------------

(b) Commencing at such time, if any, that both Sellers are the subject of a
Bankruptcy Event, from the effective date of such event until the earlier of
(x) the termination of the Guaranty pursuant to Section 3 and (y) the third
anniversary of the Closing Date, LBB shall maintain cash, marketable securities
and other liquid assets in an aggregate amount not less than the Required Cash
Balance.

(c) For purposes of this Section 11, the following terms shall have the meanings
set forth below:

(i) “Stockholders’ Equity” means LBB’s stockholders’ equity on a stand-alone
basis, calculated on a basis consistent with the presentation of the
September 30, 2011 Statement of Financial Position (the “September 30, 2011
Statement of Financial Position”), a true and correct copy of which has been
delivered to Purchaser;

(ii) “Required Stockholders’ Equity” means an amount equal to $25 million plus
the LBB Liability Cap;

(iii) “Required Cash Balance” means an amount equal to $25 million plus the LBB
Liability Cap; and

(iv) “Bankruptcy Event” means, with respect to any Person: (a) the entry of a
decree or order by a court having jurisdiction in the premises judging such
Person a bankrupt or insolvent, or approving as properly filed a petition
seeking reorganization, arrangement, adjudication or composition of or in
respect of such Person under any applicable federal or state bankruptcy,
insolvency, reorganization or other similar law, or appointing a receiver,
conservator, liquidator, assignee, trustee, sequestrator (or other similar
official) of such Person or of any substantial part of its property or ordering
the winding up or liquidation of its affairs, and the continuance of any such
decree or order unstayed and in effect for a period of sixty (60) consecutive
days; or (b) the institution by such Person of proceedings to be adjudicated a
bankrupt or insolvent, or the consent by it to the institution of bankruptcy or
insolvency proceedings against it, or the fling by it of a petition or answer or
consent seeking reorganization or relief under any applicable federal or state
bankruptcy, insolvency, reorganization or other similar law, or the consent by
it to the filing of any such petition or to the appointment of a receiver,
conservator, liquidator, assignee, trustee, sequestrator (or similar official)
of such Person or of any substantial part of its property, or the making by it
of an assignment for the benefit of creditors, or the admission by it in writing
of its inability to pay its debts generally as they become due and its
willingness to be adjudicated a bankrupt, or the taking of corporate action by
such Person in furtherance of such action.

 

7



--------------------------------------------------------------------------------

(d) From the date hereof until the earlier of (x) the termination of the
Guaranty pursuant to Section 3 and (y) the third anniversary of the Closing
Date, LBB shall deliver to Purchaser, (i) within sixty (60) calendar days after
the end of the first, second and third quarterly accounting periods in each
fiscal year of LBB, an unaudited, stand-alone Statement of Financial Position of
LBB as of and for the quarter then ended and (ii) within one-hundred and twenty
days (120) calendar days after the end of its fiscal year, an unaudited,
stand-alone Statement of Financial Position of LBB as of and for the year then
ended, in each case presented on a basis consistent with the September 30, 2011
Statement of Financial Position.

Section 12. Remedies Generally. The remedies provided in this Agreement are
cumulative and not exclusive of any remedies provided by law.

Section 13. Formalities. LBB waives presentment, notice of dishonor, protest,
notice of acceptance of this Agreement or notice of incurrence of any Guaranteed
Obligation.

Section 14. Notices. All notices or other communications hereunder shall be in
writing and shall be deemed given if delivered by receipted hand delivery or
mailed by prepaid registered or certified mail (return receipt requested) or by
recognized overnight courier addressed as follows:

 

If to LBB, to:   

Lehman Brothers Bancorp Inc.

1271 Avenue of the Americas

New York, NY 10022

Attention: Robert Hershan, Secretary

 

8



--------------------------------------------------------------------------------

With required copies to:   

Lehman Brothers Bancorp Inc.

1271 Avenue of the Americas

New York, NY 10022

Attention: Gwen Zeisler, Assistant Secretary

   and   

Arnold & Porter LLP

399 Park Avenue

New York, NY 10022

Attention: Robert C. Azarow, Esq.

   and   

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention: Jacqueline Marcus, Esq.

If to Purchaser, to:   

Nationstar Mortgage LLC

350 Highland Drive

Lewisville, Texas 75067

Attention: General Counsel

Tel: (972) 316-5429

Fax: (469) 549-2085

With required copies to:   

Sidley Austin LLP

One South Dearborn

Chicago, Illinois 60603

Attention: Chris E. Abbinante and Luke J. Valentino

Tel: (312) 853-7000

or such other address as shall be furnished in writing by any Party, and any
such notice or communication shall be deemed to have been given: (i) as of the
date delivered by hand; (ii) three (3) Business Days after being delivered to
the U.S. mail, postage prepaid; or (iii) one (1) Business Day after being
delivered to the overnight courier.

Section 15. Amendments and Waivers. This Agreement may not be amended except by
an instrument in writing signed on behalf of each of the Parties. Any agreement
on the part of a Party to any extension or waiver shall be valid only if set
forth in an instrument in writing signed on behalf of such Party, but such
waiver or failure to insist on strict compliance with such obligation, covenant,
agreement or condition shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure.

 

9



--------------------------------------------------------------------------------

Section 16. Expenses. LBB shall reimburse the applicable Beneficiary on demand
for all reasonable costs, expenses and charges (including without limitation
fees and charges of external legal counsel for such Beneficiary) incurred by
such Beneficiary in connection with the enforcement of this Agreement. The
obligations of LBB under this Section 16 shall survive the termination of this
Agreement.

Section 17. Assignment. This Agreement shall be binding upon and shall inure to
the benefit of LBB, the Beneficiaries and their respective successors and
permitted assigns; provided, however, that neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any Party
without the prior written consent of the other Party, and that (except as
specifically provided in this Agreement) nothing in this Agreement is intended
to confer upon any other Person any rights or remedies under or by reason of
this Agreement.

Section 18. Captions. The headings and captions in this Agreement are for
convenience only and shall not affect the interpretation or construction of this
Agreement.

Section 19. Governing Law. This Agreement shall be governed by the laws of the
State of New York, without giving effect to its principles of conflicts of laws,
other than Section 5-1401 of the New York General Obligations Law.

Section 20. Jurisdiction; Forum; Service of Process. Each Party irrevocably
submits to the jurisdiction, including the personal jurisdiction, of (i) any New
York State court sitting in New York County, and (ii) any Federal court of the
United States sitting in New York County in the State of New York, solely for
the purposes of any suit, action or other proceeding between any of the Parties
arising out of this Agreement. Each Party agrees to commence any suit, action or
proceeding relating hereto only in any Federal court of the United States
sitting in New York County in the State of New York or, if such suit, action or
other proceeding may not be brought in such court for reasons of subject matter
jurisdiction, in any New York State court sitting in New York County. Each Party
irrevocably and unconditionally waives any objection to the laying of venue of
any suit, action or proceeding between any of the Parties arising out of this
Agreement in (i) any New York State court sitting in New York County, and
(ii) any Federal court of the United States sitting in New York County in the
State of New York, and hereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
Each Party further irrevocably consents to the service of process out of any of
the aforementioned courts in any such suit, action or other proceeding by the
mailing of copies thereof by registered mail to such Party at its address set
forth in this Agreement, such service of process to be effective upon
acknowledgment of receipt of such registered mail; provided, that nothing in
this Section 20 shall affect the right of any Party to serve legal process in
any other manner permitted by Law.

Section 21. Complete Agreement. This Agreement contains the entire agreement and
understanding of LBB and the Beneficiaries with respect to its subject matter.
There are no restrictions, agreements, promises, warranties, covenants or
undertakings between the Parties other than those expressly set forth herein.
This Agreement supersedes all prior agreements and understandings among the
Parties, both written and oral, with respect to its subject matter.

 

10



--------------------------------------------------------------------------------

Section 22. Counterparts. This Agreement may be executed in two or more
counterparts, including by facsimile or electronic transmission, each of which
shall be deemed an original, and any Person may become a party hereto by
executing a counterpart hereof, but all of such counterparts together shall be
deemed to be one and the same agreement.

Section 23. Headings. Section titles or captions contained in this Agreement are
inserted only as a matter of convenience and for reference and in no way define,
limit, extend or describe the scope of this Agreement or the intent of any
provisions hereof. All Section and paragraph references contained herein shall
refer to Sections and paragraphs in this Agreement unless otherwise specified.

Section 24. Severability. In the event that any one or more provisions of this
Agreement shall for any reason be held invalid, illegal or unenforceable in any
respect, by any court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provisions of this Agreement and the
Parties shall use their reasonable efforts to substitute a valid, legal and
enforceable provision which, insofar as practical, implements the purposes and
intents of this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered by their authorized officers as of the date first above written.

 

LEHMAN BROTHERS BANCORP INC. By:  

/s/ Douglas J. Lambert

  Name: Douglas J. Lambert   Title: Senior Vice President NATIONSTAR MORTGAGE
LLC By:  

/s/ Amar Patel

  Name: Amar Patel   Title: Executive Vice President



--------------------------------------------------------------------------------

Schedule 1.01(a)

Acquired Accounts Receivable

(as of January 31, 2012)

($ in thousands)

 

GSE foreclosure & liquidation related clearing accounts

   $ 1,308   

Non-GSE foreclosure & liquidation related clearing accounts

     1,305   

HAFA incentive fees receivables

     972   

Subservicing related receivables

     219   

NSF receivables

     109   

Tax penalty related

     22      

 

 

 

Total

   $ 3,936      

 

 

 



--------------------------------------------------------------------------------

Schedule 1.01(b)

Assumed Contracts

 

I. Vendor Contracts

 

Vendor Name

  

Description

Alan King and Company Inc    SBO Carlisle Group    Desabran LLC    Secure File
Upload portal used for receiving and sending files to third parties (i.e.
Servicers and Trustees) DTA Solutions    Chargeoff Recovery Emphasys
Technologies, Inc    Bond Administration verification agent Mountain Peaks   
Chargeoff Recovery Vendor - shared with Residential Servicing Real Time
Resolutions    Chargeoff Recovery Vendor - shared with Residential Servicing
Residential Funding Corporation    Outsourcing of the bond administration
function Solace Financial Services    Chargeoff Recovery

 

II. All servicing and related agreements, other than Master Servicing
Agreements, entered into in connection with securitizations to which Aurora Loan
Services LLC is a party in its capacity as Master Servicer.



--------------------------------------------------------------------------------

Schedule 1.01(e)

Seller Required Governmental Approvals

Office of the Comptroller of the Currency

The Department of Housing and Urban Development

Federal Housing Administration

Department of Veterans Affairs

Federal Housing Finance Agency

Federal National Mortgage Association

Federal Home Loan Mortgage Corporation

USDA Rural Housing Service

Approval pursuant to HSR Act



--------------------------------------------------------------------------------

Schedule 1.01(f)

Purchaser Required Governmental Approvals

Branch Licenses - Littleton, Colorado

 

(1) Arkansas Mortgage Lender, Broker, and Servicer Branch License

(2) Arkansas Collection Agency License

(3) California Finance Lenders Law Branch License

(4) Colorado Supervised Lender Branch License

(5) District of Columbia Mortgage Lender and Broker (Dual-Authority) Branch
License

(6) Florida Mortgage Lender Servicer Branch License

(7) Florida Consumer Collection Agency Branch License

(8) Idaho Regulated Lender Branch License

(9) Iowa Mortgage Banker Branch License

(10) Kansas Supervised Lender Branch License

(11) Kentucky Mortgage Loan Company Branch License

(12) Maine Supervised Lender Branch License

(13) Maine Loan Servicer Branch License

(14) Maryland Mortgage Lender Branch License

(15) Montana Mortgage Servicer License

(16) Nebraska Mortgage Banker License

(17) Nevada Mortgage Loan Servicer Registration Branch Approval

(18) New Hampshire Mortgage Banker Branch License

(19) New Jersey Collection Agency Bond

(20) New York City Debt Collection License

(21) North Carolina Collection Agency License

(22) Ohio Mortgage Loan Act Branch Registration

(23) Oklahoma Supervised Lender Branch License

(24) Puerto Rico Mortgage Lender/Servicer Branch License

(25) South Carolina Mortgage Lender/Servicer Branch License

(26) Tennessee Mortgage Branch License

(27) Texas Mortgage Banker Branch License

(28) Texas Regulated Lender Branch License

(29) Texas Collection Agency Bond

(30) Vermont Loan Servicer Branch License

(31) U.S. Virgin Islands Mortgage Lender Branch License

(32) Washington Consumer Loan Branch License

(33) West Virginia Mortgage Lender Branch License

(34) West Virginia Collection Agency Bond

(35) Wisconsin Mortgage Banker Branch License

(36) Wyoming Mortgage Lender/Broker Branch License

(37) Wyoming Supervised Lender Branch License



--------------------------------------------------------------------------------

Branch Licenses - Indianapolis, Indiana Location

(1) Arkansas Mortgage Lender, Broker, and Servicer Branch License

(2) Arkansas Collection Agency License

(3) California Finance Lenders Law Branch License

(4) Colorado Supervised Lender Branch License

(5) District of Columbia Mortgage Lender and Broker (Dual-Authority) Branch
License

(6) Florida Mortgage Lender Servicer Branch License

(7) Florida Consumer Collection Agency Branch License

(8) Idaho Regulated Lender Branch License

(9) Iowa Mortgage Banker Branch License

(10) Kansas Supervised Lender Branch License

(11) Kentucky Mortgage Loan Company Branch License

(12) Maine Supervised Lender Branch License

(13) Maine Loan Servicer Branch License

(14) Maryland Mortgage Lender Branch License

(15) Montana Mortgage Servicer License

(16) Nebraska Mortgage Banker License

(17) Nevada Mortgage Loan Servicer Registration Branch Approval

(18) New Hampshire Mortgage Banker Branch License

(19) New Jersey Collection Agency Bond

(20) New York City Debt Collection License

(21) North Carolina Collection Agency License

(22) Ohio Mortgage Loan Act Branch Registration

(23) Oklahoma Supervised Lender Branch License

(24) Puerto Rico Mortgage Lender/Servicer Branch License

(25) South Carolina Mortgage Lender/Servicer Branch License

(26) Tennessee Mortgage Branch License

(27) Texas Mortgage Banker Branch License

(28) Texas Regulated Lender Branch License

(29) Texas Collection Agency Bond

(30) Vermont Loan Servicer Branch License

(31) U.S. Virgin Islands Mortgage Lender Branch License

(32) Washington Consumer Loan Branch License

(33) West Virginia Mortgage Lender Branch License

(34) West Virginia Collection Agency Bond

(35) Wisconsin Mortgage Banker Branch License

(36) Wyoming Mortgage Lender/Broker Branch License

(37) Wyoming Supervised Lender Branch License



--------------------------------------------------------------------------------

Mortgage Loan Originator Licenses for Branch Manager of Littleton, Colorado
Location

 

(1) Arkansas Mortgage Loan Originator License

(2) California Mortgage Loan Originator License

(3) Colorado Mortgage Loan Originator License

(4) Florida Mortgage Loan Originator License

(5) Nebraska Mortgage Loan Originator License

(6) New Hampshire Mortgage Loan Originator License

(7) South Carolina Mortgage Loan Originator License

Mortgage Loan Originator Licenses for Branch Manager of Indianapolis, Indiana
Location

 

(1) Arkansas Mortgage Loan Originator License

(2) California Mortgage Loan Originator License

(3) Florida Mortgage Loan Originator License

(4) Indiana Mortgage Loan Originator License

(5) Nebraska Mortgage Loan Originator License

(6) New Hampshire Mortgage Loan Originator License

(7) South Carolina Mortgage Loan Originator License

Miscellaneous Governmental Approvals

 

(1) Approval pursuant to HSR Act

(2) Approval from Federal National Mortgage Association

(3) Approval from Federal Home Loan Mortgage Corporation

(4) Approval from Government National Mortgage Association



--------------------------------------------------------------------------------

Schedule 1.01(g)

Hardware and IT Assets

 

Item

   Count     

Instances / Apps

  

Comments

SBO Non-Prod

     2       DEV, STG    SBO access - desktop deployment

SBO Prod

     2       PRD, LPRD    SBO access - desktop deployment

SBO DR

     2       PRD, LPRD    SBO access - desktop deployment

Total

     6         

*  All SBO environments run on Dell 710, Intel XEON, 2.4GHZ quad-core
hyperthreaded servers with 48GB RAM. Windows 2008 SP2 64-bit.

IIS Prod

     V       Claim Processing, Dashboard Reporting, Investor Reporting Web, Loan
Number Generator, Posted Remittance, Secure File Upload - CORE, Servicer
Balancing Web, Servicer Report Card, Servicer Trailing, Users, Vision   

IIS DR

     V       Claim Processing, Dashboard Reporting, Investor Reporting Web, Loan
Number Generator, Posted Remittance, Secure File Upload - CORE, Servicer
Balancing Web, Servicer Report Card, Servicer Trailing, Users, Vision   

DMZ IIS Prod

     1       Secure File Upload DMZ, Investor Web Portal   

DMZ IIS DR

     1       Secure File Upload DMZ, Investor Web Portal   

SQL DB Prod

     V       MSPortfolio, InvesotrReporting, MonthEndData, ClaimProcessing,
MSReporting, ServicerReporting, EstimatedLosses, InvestorReportingWeb, IWP_App,
LawBase_MasterServSQL, MSDesign, LoanNumberGenerator, Originations,
PostedRemittance, PSA_WEB_DATA, SFU_Core, SFU_DMZ, SBW, ServicerReportCard,
ServicerTrailing, MasterServicingUsers, Vision   

SQL DB DR

     V       MSPortfolio, InvesotrReporting, MonthEndData, ClaimProcessing,
MSReporting, ServicerReporting, EstimatedLosses, InvestorReportingWeb, IWP_App,
LawBase_MasterServSQL, MSDesign, LoanNumberGenerator, Originations,
PostedRemittance, PSA_WEB_DATA, SFU_Core, SFU_DMZ, SBW, ServicerReportCard,
ServicerTrailing, MasterServicingUsers, Vision   

Total

     2         

*  Non-SBO application environments are virtualized across different servers.
Windows 2003 Standard Edition. The IIS and SQL environment requires IIS 6 with
MS-SQL Server 2005. “V” indicates virtual server. A number illustrates a
physical host. A count of 2 physcials was added to accommodate the four apps
noted with a “V”. Physical Hosts have local storage for OS only. 3TB PROD
Storage (not being transferred) will be required to support environments.

Master Servicing Total

     10       Physical hosts will be provided.

All user and desktop IT equipment, including laptop and desktop personal
computers, keyboards, mice, printers, fax machines, web cameras, audio visual
and video conferencing equipment, external speakers, monitors, scanners, and
desktop phones (i) associated with the employees that directly support the
Master Servicing Business or (ii) located at the Owned Real Property or the
Indianapolis Leased Real Property. For clarity, the IT Platform does not include
Seller’s phone switch(es) which are excluded from the Purchased Assets.



--------------------------------------------------------------------------------

Schedule 1.01(h)

Master Servicing Agreements

 

1.    AMT 2003-1    Trust Agreement dated as of October 1, 2003, by and among
SASCO, U.S. Bank, ALS (as Master Servicer) and the Murrayhill Co., relating to
AAMES Mortgage Trust, Series 2003-1. 2.    ARC 2002-BC1    Trust Agreement dated
as of February 1, 2002, amended as of April 1, 2002, by and among SASCO, ALS (as
Master Servicer), Wells Fargo, The Murrayhill Co and Bank One, relating to ARC
Mortgage Pass-Through Certificates, Series 2002-BC1. 3.    ARC 2002-BC10   
Trust Agreement dated as of December 1, 2002, amended as of August 1, 2006, by
and among SASCO, Wells Fargo, ALS (as Master Servicer) and the Murrayhill Co.,
relating to ARC Trust Mortgage Pass-Through Certificates, Series 2002-BC10. 4.
   ARC 2002-BC2    Trust Agreement dated as of April 1, 2002, by and among
SASCO, ALS (as Master Servicer), Wells Fargo, the Murrayhill Co. and Bank One,
relating to SASCO ARC Mortgage Pass-Through Certificates, Series 2002-BC2. 5.   
ARC 2002-BC3    Trust Agreement dated as of May 1, 2002, by and among SASCO, ALS
(as Master Servicer), Wells Fargo, the Murrayhill Co. and Bank One, relating to
SASCO ARC Mortgage Pass-Through Certificates, Series 2002-BC3. 6.    ARC
2002-BC4    Trust Agreement dated as of June 1, 2002, by and among SASCO, ALS
(as Master Servicer), Wells Fargo, the Murrayhill Co. and Bank One, relating to
SASCO ARC Mortgage Pass-Through Certificates, Series 2002-BC4. 7.    ARC
2002-BC5    Trust Agreement dated as of July 1, 2002, by and among SASCO, ALS
(as Master Servicer), Wells Fargo, and the Murrayhill Co., relating to ARC Trust
Mortgage Pass-Through Certificates, Series 2002-BC5. 8.    ARC 2002-BC6    Trust
Agreement dated as of August 1, 2002, by and among SASCO, ALS (as Master
Servicer), Wells Fargo, and the Murrayhill Co., relating to ARC Trust Mortgage
Pass-Through Certificates, Series 2002-BC6. 9.    ARC 2002-BC7    Trust
Agreement dated as of September 1, 2002, by and among SASCO, Bank One, ALS (as
Master Servicer), Wells Fargo, and the Murrayhill Co., relating to ARC Trust
Mortgage Pass-Through Certificates, Series 2002-BC7.



--------------------------------------------------------------------------------

10.    ARC 2002-BC8    Trust Agreement dated as of October 1, 2002, by and among
SASCO, Wells Fargo, ALS (as Master Servicer) and the Murrayhill Co., relating to
ARC Trust Mortgage Pass-Through Certificates, Series 2002-BC8. 11.    ARC
2002-BC9    Trust Agreement dated as of November 1, 2002, by and among SASCO,
Wells Fargo, ALS (as Master Servicer) and the Murrayhill Co., relating to ARC
Trust Mortgage Pass-Through Certificates, Series 2002-BC9. 12.    ARC 2004-1   
Trust Agreement dated as of September 1, 2004, by and among SASCO, LaSalle (now
U.S. Bank), ALS (as Master Servicer), Wells Fargo and The Murrayhill Co.,
relating to ARC Trust Mortgage Pass-Through Certificates, Series 2004-1. 13.   
BERKSHIRE BANK 2002-1    Master Servicing Agreement dated as of December 1,
2002, by and between ALS (as Master Servicer) and Berkshire Bank, relating to
Residential Adjustable Rate Mortgage Loans, Series 2002-1. 14.    BNC 2006-1   
Trust Agreement dated as of September 1, 2006, by and among SASCO, U.S. Bank,
ALS (as Master Servicer) and Risk Management Group LLC, relating to BNC Mortgage
Loan Trust 2006-1 Mortgage Pass-Through Certificates, Series 2006-1. 15.    BNC
2006-2    Trust Agreement dated as of October 1, 2006, by and among SASCO, U.S.
Bank, ALS (as Master Servicer), Wells Fargo and Clayton Fixed Income Services
Inc., relating to BNC Mortgage Loan Trust 2006-2 Mortgage Pass-Through
Certificates, Series 2006-2. 16.    BNCMT 2007-1    Trust Agreement dated as of
February 1, 2007, by and among SASCO, U.S. Bank, ALS (as Master Servicer), Wells
Fargo and Clayton Fixed Income Services, Inc., relating to BNC Mortgage Loan
Trust 2007-1 Mortgage Pass-Through Certificates, Series 2007-1. 17.    BNCMT
2007-2    Trust Agreement dated as of April 1, 2007, by and among SASCO, U.S.
Bank, ALS (as Master Servicer), Wells Fargo and Clayton Fixed Income Services,
Inc., relating to BNC Mortgage Loan Trust 2007-2 Mortgage Pass-Through
Certificates, Series 2007-2.



--------------------------------------------------------------------------------

18.    BNCMT 2007-3    Trust Agreement dated as of June 1, 2007, by and among
SASCO, ALS (as Master Servicer), CitiBank and Clayton Fixed Income Services,
Inc., relating to BNC Mortgage Loan Trust 2007-3 Mortgage Pass-Through
Certificates, Series 2007-3. 19.    BNCMT 2007-4    Trust Agreement dated as of
December 1, 2007, by and among SASCO, ALS (as Master Servicer), Wells Fargo and
Risk Management Group, LLC, relating to BNC Mortgage Loan Trust 2007-4 Mortgage
Pass-Through Certificates, Series 2007-4. 20.    ENCORE 2003-1    Trust
Agreement dated as of May 1, 2003, by and among SASCO, Wells Fargo, ALS (as
Master Servicer) and The Murrayhill Co., relating to Encore Credit Corporation
Mortgage Pass Through Certificates, Series 2003-1. 21.    FAMLT 2004-1    Trust
Agreement dated as of May 1, 2004, by and among SASCO, U.S. Bank, ALS (as Master
Servicer) and The Murrayhill Co., relating to Finance America Mortgage Loan
Trust Mortgage Pass-Through Certificates, Series 2004-1. 22.    FFML 2003-FF3   
Trust Agreement dated as of July 1, 2003, by and among SASCO, U.S. Bank, ALS (as
Master Servicer) and The Murrayhill Co., relating to FFML Mortgage Pass-Through
Certificates, Series 2003-FF3. 23.    FFML 2003-FFB    Trust Agreement dated as
of May 1, 2003, by and among SASCO, U.S. Bank, ALS (as Master Servicer) and The
Murrayhill Co., relating to FFML Mortgage Pass-Through Certificates, Series
2003-FFB. 24.    FFMLT 2002-FF3    Trust Agreement dated as of November 1, 2002,
by and among SASCO, Wells Fargo, ALS (as Master Servicer) and the Murrayhill
Co., relating to First Franklin Mortgage Loan Trust (“FFML”) Mortgage
Pass-Through Certificates, Series 2002-FF3. 25.    FFMLT 2004-FF7    Trust
Agreement dated as of August 1, 2004, by and among SASCO, Wells Fargo, ALS (as
Master Servicer) and The Murrayhill Co., relating to FFML Mortgage Pass-Through
Certificates, Series 2004-FF7.



--------------------------------------------------------------------------------

26.    FFMLT 2004-FFA    Trust Agreement dated as of February 1, 2004, by and
among SASCO, LaSalle (now U.S. Bank), ALS (as Master Servicer), Wells Fargo and
The Murrayhill Co., relating to FFML Mortgage Pass-Through Certificates, Series
2004-FFA. 27.    FFMLT 2005-FF10    Trust Agreement dated as of October 1, 2005,
by and among SASCO, U.S. Bank, ALS (as Master Servicer) and Clayton Fixed Income
Services, Inc., relating to FFML Mortgage Pass-Through Certificates, Series
2005-FF10. 28.    FFMLT 2005-FF3    Trust Agreement dated as of April 1, 2005,
by and among SASCO, U.S. Bank, ALS (as Master Servicer) and The Murrayhill Co.,
relating to FFML Mortgage Pass-Through Certificates, Series 2005-FF3. 29.   
FFMLT 2005-FF9    Trust Agreement dated as of September 1, 2005, by and among
SASCO, U.S. Bank, ALS (as Master Servicer) and Mortgageramp, LLC, relating to
FFML Mortgage Pass-Through Certificates, Series 2005-FF9. 30.    FFMLT 2005-FFH2
   Trust Agreement dated as of June 1, 2005, by and among SASCO, U.S. Bank, ALS
(as Master Servicer), LaSalle and Mortgageramp, LLC, relating to FFML Mortgage
Pass-Through Certificates, Series 2005-FFH2. 31.    FFMLT 2006-FF10    Trust
Agreement dated as of June 1, 2006, amended as of November 1, 2006, by and among
SASCO, U.S. Bank, ALS (as Master Servicer) and OfficeTiger Global Real Estate
Services Inc, relating to FFMLT Mortgage Pass-Through Certificates, Series
2006-FF10. 32.    FFMLT 2006-FF12    Trust Agreement dated as of August 1, 2006,
by and among SASCO, U.S. Bank, ALS (as Master Servicer) and OfficeTiger Global
Real Estate Services Inc, relating to FFMLT Mortgage Pass-Through Certificates,
Series 2006-FF12. 33.    FFMLT 2006-FF14    Trust Agreement dated as of
September 1, 2006, by and among SASCO, U.S. Bank, ALS (as Master Servicer) and
OfficeTiger Global Real Estate Services Inc, relating to FFMLT Mortgage
Pass-Through Certificates, Series 2006-FF14. 34.    FFMLT 2006-FF15    Trust
Agreement dated as of October 1, 2006, by and among SASCO, Wells Fargo, ALS (as
Master Servicer) and OfficeTiger Global Real Estate Services Inc, relating to
FFMLT Mortgage Pass-Through Certificates, Series 2006-FF15.



--------------------------------------------------------------------------------

35.    FFMLT 2006-FF17    Trust Agreement dated as of November 1, 2006, by and
among SASCO, Wells Fargo, ALS (as Master Servicer) and OfficeTiger Global Real
Estate Services Inc, relating to FFMLT Mortgage Pass-Through Certificates,
Series 2006-FF17. 36.    FFMLT 2006-FF2    Trust Agreement dated as of February
1, 2006, by and among SASCO, U.S. Bank, ALS (as Master Servicer) and Risk
Management Group, LLC, relating to FFMLT Mortgage Pass-Through Certificates,
Series 2006-FF2. 37.    FFMLT 2006-FFA    Trust Agreement dated as of October 1,
2006, by and among SASCO, Wells Fargo, ALS (as Master Servicer) and Clayton
Fixed Income Services Inc, relating to FFMLT Mortgage Pass-Through Certificates,
Series 2006-FFA. 38.    FFMLT 2006-FFB    Trust Agreement dated as of November
1, 2006, by and among SASCO, Wells Fargo, ALS (as Master Servicer) and Clayton
Fixed Income Services Inc, relating to FFMLT Mortgage Pass-Through Certificates,
Series 2006-FFB. 39.    FNGT 2000-T6   

Sale and Servicing Agreement dated as of November 1, 2000, by and between Lehman
Capital and Fannie Mae, relating to Fannie Mae Guaranteed Grantor Trust
Pass-Through Certificates, Grantor Trust 2000-T6.

Master Servicing Agreement dated as of August 1, 2011, by and between Federal
National Mortgage Association and Aurora Loan Services LLC, as Master Servicer.

40.    FNGT 2001-T1   

Sale and Servicing Agreement dated as of January 1, 2001, by and between Lehman
Capital and Fannie Mae, relating to Fannie Mae Guaranteed Grantor Trust
Pass-Through Certificates, Series 2001-T1.

Master Servicing Agreement dated as of August 1, 2011, by and between Federal
National Mortgage Association and Aurora Loan Services LLC, as Master Servicer.

41.    FNGT 2001-T10   

Sale and Servicing Agreement dated as of October 1, 2001, by and between Lehman
Capital and Fannie Mae, relating to Fannie Mae Grantor Trust 2001-T10.

Master Servicing Agreement dated as of August 1, 2011, by and between Federal
National Mortgage Association and Aurora Loan Services LLC, as Master Servicer.



--------------------------------------------------------------------------------

42.    FNGT 2001-T12   

Sale and Servicing Agreement dated as of November 1, 2001, by and between Lehman
Capital and Fannie Mae, relating to Fannie Mae Grantor Trust 2001-T12.

Master Servicing Agreement dated as of August 1, 2011, by and between Federal
National Mortgage Association and Aurora Loan Services LLC, as Master Servicer.

43.    FNGT 2001-T3   

Sale and Servicing Agreement dated as of February 1, 2001, by and between Lehman
Capital and Fannie Mae, relating to Fannie Mae Guaranteed Grantor Trust
Pass-Through Certificates, Series 2001-T3.

Master Servicing Agreement dated as of August 1, 2011, by and between Federal
National Mortgage Association and Aurora Loan Services LLC, as Master Servicer.

44.    FNGT 2001-T4   

Sale and Servicing Agreement dated as of April 1, 2001, by and between Lehman
Capital and Fannie Mae, relating to Fannie Mae Grantor Trust 2001-T4.

Master Servicing Agreement dated as of August 1, 2011, by and between Federal
National Mortgage Association and Aurora Loan Services LLC, as Master Servicer.

45.    FNGT 2001-T7   

Sale and Servicing Agreement dated as of February 1, 2001, by and between Lehman
Capital and Fannie Mae, relating to Fannie Mae Guaranteed Grantor Trust
Pass-Through Certificates, Series 2001-T7.

Master Servicing Agreement dated as of August 1, 2011, by and between Federal
National Mortgage Association and Aurora Loan Services LLC, as Master Servicer.

46.    FNGT 2001-T8   

Sale and Servicing Agreement dated as of July 1, 2001, by and between Lehman
Capital and Fannie Mae, relating to Fannie Mae Grantor Trust 2001-T8.

Master Servicing Agreement dated as of August 1, 2011, by and between Federal
National Mortgage Association and Aurora Loan Services LLC, as Master Servicer.



--------------------------------------------------------------------------------

47.    FNGT 2002-T1   

Sale and Servicing Agreement dated as of January 1, 2002, by and between Lehman
Capital and Fannie Mae, relating to Fannie Mae Grantor Trust 2002-T1.

Master Servicing Agreement dated as of August 1, 2011, by and between Federal
National Mortgage Association and Aurora Loan Services LLC, as Master Servicer.

48.    FNGT 2002-T12   

Sale and Servicing Agreement dated as of August 1, 2002, by and between Lehman
Capital and Fannie Mae, relating to Fannie Mae Grantor Trust 2002-T12.

Master Servicing Agreement dated as of August 1, 2011, by and between Federal
National Mortgage Association and Aurora Loan Services LLC, as Master Servicer.

49.    FNGT 2002-T16   

Sale and Servicing Agreement dated as of October 1, 2002, by and between Lehman
Capital and Fannie Mae, relating to Fannie Mae Guaranteed Grantor Trust
2002-T16.

Master Servicing Agreement dated as of August 1, 2011, by and between Federal
National Mortgage Association and Aurora Loan Services LLC, as Master Servicer.

50.    FNGT 2002-T18   

Sale and Servicing Agreement dated as of November 1, 2002, by and between Lehman
Capital and Fannie Mae, relating to Fannie Mae Grantor Trust 2002-T18.

Master Servicing Agreement dated as of August 1, 2011, by and between Federal
National Mortgage Association and Aurora Loan Services LLC, as Master Servicer.

51.    FNGT 2002-T19   

Sale and Servicing Agreement dated as of December 1, 2002, by and between Lehman
Capital and Fannie Mae, relating to Fannie Mae Guaranteed Grantor Trust
2002-T19.

Master Servicing Agreement dated as of August 1, 2011, by and between Federal
National Mortgage Association and Aurora Loan Services LLC, as Master Servicer.

52.    FNGT 2002-T4   

Sale and Servicing Agreement dated as of February 1, 2002, by and between Lehman
Capital and Fannie Mae, relating to Fannie Mae Grantor Trust 2002-T4.

Master Servicing Agreement dated as of August 1, 2011, by and between Federal
National Mortgage Association and Aurora Loan Services LLC, as Master Servicer.



--------------------------------------------------------------------------------

53.    FNGT 2002-T6   

Sale and Servicing Agreement dated as of March 1, 2002, by and between Lehman
Capital and Fannie Mae, relating to Fannie Mae Guaranteed Grantor Trust 2002-T6.

Master Servicing Agreement dated as of August 1, 2011, by and between Federal
National Mortgage Association and Aurora Loan Services LLC, as Master Servicer.

54.    FNGT 2002-W10   

Sale and Servicing Agreement dated as of September 1, 2002, by and between
Lehman Capital and Fannie Mae, relating to Fannie Mae REMIC Trust 2002-W10.

Master Servicing Agreement dated as of August 1, 2011, by and between Federal
National Mortgage Association and Aurora Loan Services LLC, as Master Servicer.

55.    FNGT 2002-W3   

Sale and Servicing Agreement dated as of April 1, 2002, by and between Lehman
Capital and Fannie Mae, relating to Fannie Mae REMIC Trust 2002-W3.

Master Servicing Agreement dated as of August 1, 2011, by and between Federal
National Mortgage Association and Aurora Loan Services LLC, as Master Servicer.

56.    FNGT 2002-W4   

Sale and Servicing Agreement dated as of June 1, 2002, by and between Lehman
Capital and Fannie Mae, relating to Fannie Mae REMIC Trust 2002-W4.

Master Servicing Agreement dated as of August 1, 2011, by and between Federal
National Mortgage Association and Aurora Loan Services LLC, as Master Servicer.

57.    FNGT 2002-W7   

Sale and Servicing Agreement dated as of July 1, 2002, by and between Lehman
Capital and Fannie Mae, relating to Fannie Mae REMIC Trust 2002-W7.

Master Servicing Agreement dated as of August 1, 2011, by and between Federal
National Mortgage Association and Aurora Loan Services LLC, as Master Servicer.

58.    FNGT 2002-W9   

Sale and Servicing Agreement dated as of August 1, 2002, by and between Lehman
Capital and Fannie Mae, relating to Fannie Mae REMIC Trust 2002-W9.

Master Servicing Agreement dated as of August 1, 2011, by and between Federal
National Mortgage Association and Aurora Loan Services LLC, as Master Servicer.



--------------------------------------------------------------------------------

59.    FNGT 2003-W12   

Sale and Servicing Agreement dated as of July 1, 2003, by and among LBHI (as
Seller and Servicer), ALS, ABN AMRO Mortgage Group, Cendant Mortgage
Corporation, Chase Manhattan Mortgage Corporation, CitiMortgage, Inc., GMAC
Mortgage Corporation, Irwin Union Bank and Trust, Washington Mutual Bank, F.A.,
Wells Fargo Home Mortgage, Inc., ALS and Fannie Mae, relating to Fannie Mae
Trust 2003-W12.

Master Servicing Agreement dated as of August 1, 2011, by and between Federal
National Mortgage Association and Aurora Loan Services LLC, as Master Servicer.

60.    FNGT 2003-W14   

Sale and Servicing Agreement dated as of August 1, 2003, by and among LBHI (as
Seller and Servicer),, ABN AMRO Mortgage Group, Cendant Mortgage Corporation,
Chase Manhattan Mortgage Corporation, Citimortgage, Inc., Countrywide, GMAC
Mortgage Corporation, Irwin Mortgage Corporation, Washington Mutual Bank, F.A.,
Wells Fargo Home Mortgage, Inc., ALS and Fannie Mae, relating to Fannie Mae
Trust REMIC 2003-W14.

Master Servicing Agreement dated as of August 1, 2011, by and between Federal
National Mortgage Association and Aurora Loan Services LLC, as Master Servicer.

61.    FNGT 2003-W15   

Sale and Servicing Agreement dated as of September 1, 2003, by and among LBHI
(as Seller and Servicer),, ALS, Cendant Mortgage Corporation, Chase Manhattan
Mortgage Corporation, First Horizon Home Loan Corporation, First Tennessee
Mortgage Services, Inc., GMAC Mortgage Corporation, Irwin Mortgage Corporation,
Washington Mutual Bank, F.A., Wells Fargo Home Mortgage, Inc., ALS and Fannie
Mae, relating to Fannie Mae Trust REMIC 2003-W15.

Master Servicing Agreement dated as of August 1, 2011, by and between Federal
National Mortgage Association and Aurora Loan Services LLC, as Master Servicer.



--------------------------------------------------------------------------------

62.    FNGT 2003-W17   

Sale and Servicing Agreement dated as of October 1, 2003, by and among LBHI (as
Seller and Servicer),, ABN AMRO Mortgage Group, ALS, Cendant Mortgage
Corporation, Chase Manhattan Mortgage Corporation, Citimortgage, Inc.,
Countrywide, First Horizon Home Loan Corporation, First Tennessee Mortgage
Services, Inc., GMAC Mortgage Corporation, Irwin Mortgage Corporation,
Washington Mutual Bank, F.A., Wells Fargo Home Mortgage, Inc., ALS and Fannie
Mae, relating to Fannie Mae Trust 2003-W17.

Master Servicing Agreement dated as of August 1, 2011, by and between Federal
National Mortgage Association and Aurora Loan Services LLC, as Master Servicer.

63.    FNGT 2003-W18   

Sale and Servicing Agreement dated as of November 1, 2003, by and among LBHI (as
Seller and Servicer),, ABN AMRO Mortgage Group, Inc., ALS, Cendant Mortgage
Corporation, Chase Manhattan Mortgage Corporation, Citimortgage Inc., First
Horizon Home Loan Corporation, First Tennessee Mortgage Services, Inc., GMAC
Mortgage Corporation, Irwin Mortgage Corporation, Washington Mutual Bank, F.A.,
Wells Fargo Home Mortgage, Inc., ALS and Fannie Mae, relating to Fannie Mae
Trust REMIC 2003-W18.

Master Servicing Agreement dated as of August 1, 2011, by and between Federal
National Mortgage Association and Aurora Loan Services LLC, as Master Servicer.

64.    FNGT 2003-W19   

Sale and Servicing Agreement dated as of December 1, 2003, by and among LBHI (as
Seller and Servicer),, ABN AMRO Mortgage Group, Inc., ALS, Cendant Mortgage
Corporation, Chase Manhattan Mortgage Corporation, Countrywide Home Loans
Servicing LP, First Horizon Home Loan Corporation, First Tennessee Mortgage
Services, Inc., GMAC Mortgage Corporation, Irwin Mortgage Corporation,
Washington Mutual Bank, F.A., Wells Fargo Home Mortgage, Inc., ALS and Fannie
Mae, relating to Fannie Mae Trust 2003-W19.

Master Servicing Agreement dated as of August 1, 2011, by and between Federal
National Mortgage Association and Aurora Loan Services LLC, as Master Servicer.



--------------------------------------------------------------------------------

65.    FNGT 2003-W2   

Sale and Servicing Agreement dated as of January 1, 2003, by and between Lehman
Capital and Fannie Mae, relating to Fannie Mae Trust 2003-W2.

Master Servicing Agreement dated as of August 1, 2011, by and between Federal
National Mortgage Association and Aurora Loan Services LLC, as Master Servicer.

66.    FNGT 2003-W3   

Sale and Servicing Agreement dated as of February 1, 2003, by and between Lehman
Capital and Fannie Mae, relating to Fannie Mae Trust 2003-W3.

Master Servicing Agreement dated as of August 1, 2011, by and between Federal
National Mortgage Association and Aurora Loan Services LLC, as Master Servicer.

67.    FNGT 2003-W6   

Sale and Servicing Agreement dated as of April 1, 2003, by and between LBHI and
Fannie Mae, relating to Fannie Mae Trust 2003-W6.

Master Servicing Agreement dated as of August 1, 2011, by and between Federal
National Mortgage Association and Aurora Loan Services LLC, as Master Servicer.

68.    FNGT 2003-W8   

Sale and Servicing Agreement dated as of May 1, 2003, by and between LBHI and
Fannie Mae, relating to Fannie Mae Trust 2003-W8.

Master Servicing Agreement dated as of August 1, 2011, by and between Federal
National Mortgage Association and Aurora Loan Services LLC, as Master Servicer.

69.    FNGT 2004-T1   

Sale and Servicing Agreement dated as of February 1, 2004, by and among LBHI,
(as Seller and Servicer), ABN AMRO Mortgage Group, Inc., ALS, Cendant Mortgage
Corp., Chase Manhattan Mortgage Corp., Citimorgage, Inc., Countrywide, First
Horizon Home Loans Servicing LP, First Tennessee Mortgage Services, Inc., GMAC
Mortgage Corp., Irwin Mortgage Corp., WAMU, Wells Fargo Home Mortgage, Inc.
(Servicers), and Fannie Mae, relating to Fannie Mae Grantor Trust 2004-T1.

Master Servicing Agreement dated as of August 1, 2011, by and between Federal
National Mortgage Association and Aurora Loan Services LLC, as Master Servicer.



--------------------------------------------------------------------------------

70.    FNGT 2004-T2   

Sale and Servicing Agreement dated as of April 1, 2004, by and among LBHI (as
Seller and Servicer),, ABN AMRO Mortgage Group, Inc., ALS, Cendant Mortgage
Corp., Chase Manhattan Mortgage Corp., Citimorgage, Inc., Countrywide, First
Horizon Home Loans Servicing LP, First Tennessee Mortgage Services, Inc., GMAC
Mortgage Corp., Irwin Mortgage Corp., WAMU, Wells Fargo Home Mortgage, Inc.
(Servicers), ALS (Master Servicer) and Fannie Mae (Purchaser), relating to
Fannie Mae Grantor Trust 2004-T2.

Master Servicing Agreement dated as of August 1, 2011, by and between Federal
National Mortgage Association and Aurora Loan Services LLC, as Master Servicer.

71.    FNGT 2004-T3   

Sale and Servicing Agreement dated as of May 1, 2004, by and among LBHI (as
Seller and Servicer),, ABN AMRO Mortgage Group, Inc., ALS, Cendant Mortgage
Corp., Chase Manhattan Mortgage Corp., First Horizon Home Loans Servicing LP,
First Tennessee Mortgage Services, Inc., GMAC Mortgage Corp., Irwin Mortgage
Corp., WAMU, Wells Fargo Bank, N.A. (Subservicers), ALS (Master Servicer) and
Fannie Mae (Purchaser), relating to Fannie Mae Grantor Trust 2004-T3.

Master Servicing Agreement dated as of August 1, 2011, by and between Federal
National Mortgage Association and Aurora Loan Services LLC, as Master Servicer.

72.    FNGT 2004-W1   

Sale and Servicing Agreement dated as of January 1, 2004, by and among LBHI (as
Seller and Servicer),, ABN AMRO Mortgage Group, Inc., ALS, Cendant Mortgage
Corp., Chase Manhattan Mortgage Corp., Citimortgage, Inc., Countrywide, First
Horizon Home Loans Servicing LP, First Tennessee Mortgage Services, Inc., GMAC
Mortgage Corp., Irwin Mortgage Corp., WAMU, Wells Fargo Home Mortgage Inc.
(Subservicers), ALS (Master Servicer) and Fannie Mae (Purchaser), relating to
Fannie Mae Trust 2004-W1.

Master Servicing Agreement dated as of August 1, 2011, by and between Federal
National Mortgage Association and Aurora Loan Services LLC, as Master Servicer.



--------------------------------------------------------------------------------

73.    FNGT 2004-W11   

Sale and Servicing Agreement dated as of August 1, 2004, by and among LBHI (as
Seller and Servicer),, ABN AMRO Mortgage Group, Inc., ALS, Cendant Mortgage
Corp., Chase Manhattan Mortgage Corp., Countrywide, First Horizon Home Loans
Servicing LP, First Tennessee Mortgage Services, Inc., GMAC Mortgage Corp.,
Irwin Mortgage Corp., WAMU, Wells Fargo Bank N.A. (Subservicers), ALS (Master
Servicer) and Fannie Mae (Purchaser), relating to Fannie Mae REMIC Trust
2004-W11.

Master Servicing Agreement dated as of August 1, 2011, by and between Federal
National Mortgage Association and Aurora Loan Services LLC, as Master Servicer.

74.    FNGT 2004-W12   

Sale and Servicing Agreement dated as of November 1, 2004, by and among LBHI,
ABN AMRO Mortgage Group, Inc., ALS, Cendant Mortgage Corp., Chase Manhattan
Mortgage Corp., Citimortgage, Countrywide, First Horizon Home Loans Servicing
LP, First Tennessee Mortgage Services, Inc., GMAC Mortgage Corp., Irwin Mortgage
Corp., Mortgage Clearing Corporation, WAMU, Wells Fargo Bank N.A.
(Subservicers), ALS (Master Servicer) and Fannie Mae (Purchaser), relating to
Fannie Mae REMIC Trust 2004-W12.

Master Servicing Agreement dated as of August 1, 2011, by and between Federal
National Mortgage Association and Aurora Loan Services LLC, as Master Servicer.

75.    FNGT 2004-W9   

Sale and Servicing Agreement dated as of June 1, 2004, by and among LBHI (as
Seller and Servicer),, ABN AMRO Mortgage Group, Inc., ALS, Cendant Mortgage
Corp., Chase Manhattan Mortgage Corp., Citimortgage, Inc., Countrywide Home
Loans Servicing LP, First Horizon Home Loans Servicing LP, First Tennessee
Mortgage Services, Inc., GMAC Mortgage Corp., Irwin Mortgage Corp., Mortgage
Clearing Corporation, WAMU, Wells Fargo Home Mortgage, Inc. (Subservicers), ALS
(Master Servicer) and Fannie Mae (Purchaser), relating to Fannie Mae Trust
2004-W9.

Master Servicing Agreement dated as of August 1, 2011, by and between Federal
National Mortgage Association and Aurora Loan Services LLC, as Master Servicer.



--------------------------------------------------------------------------------

76.    FNMA 2005-W1   

Sale and Servicing Agreement dated as of February 1, 2005, by and among LBHI (as
Seller and Servicer),, ABN AMRO Mortgage Group, Inc., ALS, Cendant Mortgage
Corp., Chase Home Finance LLC, Citimortgage, First Horizon Home Loans Servicing
LP, First Tennessee Mortgage Services, Inc., GMAC Mortgage Corp., Irwin Mortgage
Corp., Mortgage Clearing Corporation, PHH Mortgage Corporation, WAMU, Wells
Fargo Bank N.A. (Subservicers), ALS (Master Servicer) and Fannie Mae
(Purchaser), relating to Fannie Mae REMIC Trust 2005-W1.

Master Servicing Agreement dated as of August 1, 2011, by and between Federal
National Mortgage Association and Aurora Loan Services LLC, as Master Servicer.

77.    GLST 2011-FV1    Acknowledgment and Recognition Agreement (Wells;
Government Loan Securitization Trust 2011-FV1) dated as of August 1, 2011, by
and among Fannie Mae, Government Loan Securitization Trust 2011-FV1, U.S. Bank,
ALS (as Master Servicer), and Wells Fargo Bank. 78.    GONZALO TRUST   

Investor Services Agreement dated as of November 1, 2010, by and among ALS (as
Master Servicer), Gonzalo Residential Asset Trust and Cambridge Place Collateral
Management LLC.

Amendment No. 1 to Investor Services Agreement dated as of December 22, 2011, by
and among ALS (Master Servicer), Gonzalo Residential Asset Trust (Owner) and
Cambridge Place Collateral Management LLC (Asset Manager).

79.    GPMF 2006-AR4    Trust Agreement dated as of August 1, 2006, by and among
SASCO, ALS (as Master Servicer) and U.S. Bank, relating to Greenpoint Mortgage
Funding Trust (“GMFT”) Mortgage Pass-Through Certificates, Series 2006-AR4.



--------------------------------------------------------------------------------

80.    GPMF 2006-AR5    Trust Agreement dated as of September 1, 2006, by and
among SASCO, ALS (as Master Servicer) and U.S. Bank, relating to GMFT Mortgage
Pass-Through Certificates, Series 2006-AR5. 81.    GPMF 2006-AR6    Trust
Agreement dated as of October 1, 2006, by and among SASCO, ALS (as Master
Servicer) and U.S. Bank, relating to GMFT Mortgage Pass-Through Certificates,
Series 2006-AR6. 82.    GPMF 2006-AR7    Trust Agreement dated as of November 1,
2006, by and among SASCO, ALS (as Master Servicer) and U.S. Bank, relating to
GMFT Mortgage Pass-Through Certificates, Series 2006-AR7. 83.    GPMF 2006-AR8
   Trust Agreement dated as of December 1, 2006, by and among SASCO, ALS (as
Master Servicer) and U.S. Bank, relating to GMFT Mortgage Pass-Through
Certificates, Series 2006-AR8. 84.    GPMF 2007-AR1    Trust Agreement dated as
of February 1, 2007, by and among SASCO, ALS (as Master Servicer) and U.S. Bank,
relating to GPMF Trust Mortgage Pass-Through Certificates, Series 2007-AR1. 85.
   GPMF 2007-AR2    Trust Agreement dated as of April 1, 2007, by and among
SASCO, ALS (as Master Servicer) and U.S. Bank, relating to GPMF Trust Mortgage
Pass-Through Certificates, Series 2007-AR2. 86.    GPMF 2007-AR3    Trust
Agreement dated as of May 1, 2007, by and among SASCO, ALS (as Master Servicer)
and U.S. Bank, relating to GPMF Trust Mortgage Pass-Through Certificates, Series
2007-AR3. 87.    GREENPOINT 2003-2    Master Servicing Agreement dated as of
March 1, 2003, by and between ALS (as Master Servicer) and Greenpoint Mortgage
Funding, Inc., relating to Residential Adjustable Rate Mortgage Loans, Group No.
2003-2. 88.    LABS 2003-1    Trust Agreement dated as of November 1, 2003, by
and among Lehman ABS Corp., ALS (as Master Servicer) and LaSalle, relating to
Lehman ABS Corporation Mortgage Pass-Through Certificates, Series 2003-1. 89.   
LABS 2004-1    Trust Agreement dated as of March 1, 2004, by and among Lehman
ABS Corp., ALS (as Master Servicer) and LaSalle (now U.S. Bank), relating to
Lehman ABS Corp. Mortgage Pass-Through Certificates, Series 2004-1.



--------------------------------------------------------------------------------

90.    LABS 2004-2 HELOC   

a. Trust Agreement dated as of April 1, 2004, by and among Lehman ABS Corp.,
U.S. Bank and Wells Fargo, relating to Lehman ABS Corp. Mortgage Pass-Through
Certificates, Series 2004-2.

b. Transfer and Servicing Agreement dated as of April 1, 2004, by and among
Lehman ABS Corp. Home Equity Loan Trust 2004-2, Lehman ABS Corp., Wells Fargo
and ALS (as Master Servicer), relating to Lehman ABS Corp. Home Equity Loan
Trust 2004-2 Home Equity Loan Asset Backed Notes, Series 2004-2.

91.    LABS 2005-1   

a. Trust Agreement dated as of February 1, 2005, by and among Lehman ABS Corp.,
Wilmington Trust Co. and LaSalle (now Bank of America Merrill Lynch), relating
to Lehman ABS Corp. Home Equity Loan Asset-Backed Notes, Series 2005-1.

b. Transfer and Servicing Agreement dated as of February 1, 2005, by and among
Lehman ABS Corp. Home Equity Loan Trust 2005-1, Lehman ABS Corp., LaSalle (now
Bank of America Merrill Lynch) and ALS (as Master Servicer), relating to Lehman
ABS Corp. Home Equity Loan Asset-Backed Notes, Series 2005-1.

92.    LABS 2007-1    Trust Agreement dated as of May 1, 2007, by and among
SASCO, ALS (as Master Servicer), nd Wells Fargo, relating to Lehman ABS Mortgage
Loan Trust 2007-1 Mortgage Pass-Through Certificates, Series 2007-1. 93.   
Lehman RE A/A    There is no written agreement between ALS (as Master Servicer)
and Lehman regarding the master servicing of these loans. 94.    Lehman RE S/S
   There is no written agreement between ALS (as Master Servicer) and Lehman
regarding the master servicing of these loans. 95.    LMT 2005-1    Trust
Agreement dated as of October 1, 2005, by and among SASCO, ALS (as Master
Servicer) and U.S. Bank, relating to Lehman Mortgage Trust Mortgage Pass-Through
Certificates, Series 2005-1. 96.    LMT 2005-2    Trust Agreement dated as of
November 1, 2005, by and among SASCO, ALS (as Master Servicer) and U.S. Bank,
relating to Lehman Mortgage Trust Mortgage Pass-Through Certificates, Series
2005-2.



--------------------------------------------------------------------------------

97.    LMT 2005-3    Trust Agreement dated as of December 1, 2005, by and among
SASCO, ALS (as Master Servicer) and LaSalle (now Wilmington Trust Co.), relating
to Lehman Mortgage Trust Mortgage Pass-Through Certificates, Series 2005-3. 98.
   LMT 2006-1    Trust Agreement dated as of January 1, 2006, by and among
SASCO, ALS (as Master Servicer) and CitiBank, relating to Lehman Mortgage Trust
Mortgage Pass-Through Certificates, Series 2006-1. 99.    LMT 2006-2    Trust
Agreement dated as of March 1, 2006, by and among SASCO, ALS (as Master
Servicer) and LaSalle (now U.S. Bank), relating to Lehman Mortgage Trust
Mortgage Pass-Through Certificates, Series 2006-2. 100.    LMT 2006-3    Trust
Agreement dated as of June 1, 2006, by and among SASCO, ALS (as Master Servicer)
and CitiBank, relating to Lehman Mortgage Trust Mortgage Pass-Through
Certificates, Series 2006-3. 101.    LMT 2006-4    Trust Agreement dated as of
July 1, 2006, by and among SASCO, ALS (as Master Servicer) and CitiBank,
relating to Lehman Mortgage Trust Mortgage Pass-Through Certificates, Series
2006-4. 102.    LMT 2006-5    Trust Agreement dated as of August 1, 2006, by and
among SASCO, ALS (as Master Servicer), Wells Fargo and HSBC, relating to Lehman
Mortgage Trust Mortgage Pass-Through Certificates, Series 2006-5. 103.    LMT
2006-6    Trust Agreement dated as of September 1, 2006, by and among SASCO, ALS
(as Master Servicer), Wells Fargo and HSBC, relating to Lehman Mortgage Trust
Mortgage Pass-Through Certificates, Series 2006-6. 104.    LMT 2006-7    Trust
Agreement dated as of October 1, 2006, by and among SASCO, ALS (as Master
Servicer), Wells Fargo and HSBC, relating to Lehman Mortgage Trust Mortgage
Pass-Through Certificates, Series 2006-7. 105.    LMT 2006-8    Trust Agreement
dated as of November 1, 2006, by and among SASCO, ALS (as Master Servicer) and
U.S. Bank, relating to Lehman Mortgage Trust Mortgage Pass-Through Certificates,
Series 2006-8.



--------------------------------------------------------------------------------

106.    LMT 2006-9    Trust Agreement dated as of December 1, 2006, by and among
SASCO, ALS (as Master Servicer) and Wells Fargo, relating to Lehman Mortgage
Trust Mortgage Pass-Through Certificates, Series 2006-9. 107.    LMT 2007-1   
Trust Agreement dated as of January 1, 2007, by and among SASCO, ALS (as Master
Servicer) and Wells Fargo, relating to Lehman Mortgage Trust Mortgage
Pass-Through Certificates, Series 2007-1. 108.    LMT 2007-10    Trust Agreement
dated as of November 1, 2007, by and among SASCO, ALS (as Master Servicer), (as
Master Servicer) Wells Fargo Bank, and U.S. Bank, relating to Lehman Mortgage
Trust Mortgage Pass-Through Certificates Series 2007-10. 109.    LMT 2007-2   
Trust Agreement dated as of February 1, 2007, by and among SASCO, ALS (as Master
Servicer) and U.S. Bank, relating to Lehman Mortgage Trust Mortgage Pass-Through
Certificates, Series 2007-2. 110.    LMT 2007-3    Trust Agreement dated as of
March 1, 2007, by and among SASCO, ALS (as Master Servicer) and U.S. Bank,
relating to Lehman Mortgage Trust Mortgage Pass-Through Certificates, Series
2007-3. 111.    LMT 2007-4    Trust Agreement dated as of April 1, 2007, by and
among SASCO, ALS (as Master Servicer) and Wells Fargo, relating to Lehman
Mortgage Trust Mortgage Pass-Through Certificates, Series 2007-4. 112.    LMT
2007-5    Trust Agreement dated as of May 1, 2007, by and among SASCO, ALS (as
Master Servicer) and Wells Fargo, relating to Lehman Mortgage Trust Mortgage
Pass-Through Certificates, Series 2007-5. 113.    LMT 2007-6    Trust Agreement
dated as of June 1, 2007, by and among SASCO, ALS (as Master Servicer) and U.S.
Bank, relating to Lehman Mortgage Trust Mortgage Pass-Through Certificates,
Series 2007-6. 114.    LMT 2007-7    Trust Agreement dated as of July 1, 2007,
by and among SASCO, ALS (as Master Servicer) and U.S. Bank, relating to Lehman
Mortgage Trust Mortgage Pass-Through Certificates, Series 2007-7.



--------------------------------------------------------------------------------

115.    LMT 2007-8    Trust Agreement dated as of August 1, 2007, by and among
SASCO, ALS (as Master Servicer) and U.S. Bank, relating to Lehman Mortgage Trust
Mortgage Pass-Through Certificates, Series 2007-8. 116.    LMT 2007-9    Trust
Agreement dated as of September 1, 2007, by and among SASCO, ALS (as Master
Servicer) and Wells Fargo, relating to Lehman Mortgage Trust Mortgage
Pass-Through Certificates, Series 2007-9. 117.    LMT 2008-2    Trust Agreement
dated as of February 1, 2008, by and among SASCO, ALS (as Master Servicer) and
Wells Fargo, relating to Lehman Mortgage Trust Mortgage Pass-Through
Certificates, Series 2008-2. 118.    LMT 2008-6    Trust Agreement dated as of
August 1, 2008, by and among SASCO, ALS (as Master Servicer) and Wells Fargo,
relating to Lehman Mortgage Trust Mortgage Pass-Through Certificates, Series
2008-6. 119.    LXS 2005-1    Trust Agreement dated as of June 1, 2005, by and
among SASCO, ALS (as Master Servicer) and CitiBank, relating to Lehman XS Trust
Mortgage Pass-Through Certificates, Series 2005-1. 120.    LXS 2005-10    Trust
Agreement dated as of December 1, 2005, by and among SASCO, ALS (as Master
Servicer) and CitiBank, relating to Lehman XS Trust Mortgage Pass-Through
Certificates, Series 2005-10. 121.    LXS 2005-2    Trust Agreement dated as of
July 1, 2005, by and among SASCO, ALS (as Master Servicer) and LaSalle (now U.S.
Bank), relating to Lehman XS Trust Mortgage Pass-Through Certificates, Series
2005-2. 122.    LXS 2005-3    Trust Agreement dated as of August 1, 2005, by and
among SASCO, ALS (as Master Servicer) and CitiBank, relating to Lehman XS Trust
Mortgage Pass-Through Certificates, Series 2005-3. 123.    LXS 2005-4    Trust
Agreement dated as of September 1, 2005, by and among SASCO, ALS (as Master
Servicer) and LaSalle (now Bank of America Merrill Lynch), relating to Lehman XS
Trust Mortgage Pass-Through Certificates, Series 2005-4.



--------------------------------------------------------------------------------

124.    LXS 2005-5N    Trust Agreement dated as of October 1, 2005, by and among
SASCO, ALS (as Master Servicer) and U.S. Bank, relating to Lehman XS Trust
Mortgage Pass-Through Certificates, Series 2005-5N. 125.    LXS 2005-6    Trust
Agreement dated as of October 1, 2005, by and among SASCO, ALS (as Master
Servicer) and CitiBank, relating to Lehman XS Trust Mortgage Pass-Through
Certificates, Series 2005-6. 126.    LXS 2005-7N    Trust Agreement dated as of
November 1, 2005, by and among SASCO, ALS (as Master Servicer) and U.S. Bank,
relating to Lehman XS Trust Mortgage Pass-Through Certificates, Series 2005-7N.
127.    LXS 2005-8    Trust Agreement dated as of November 1, 2005, by and among
SASCO, ALS (as Master Servicer) and CitiBank, relating to Lehman XS Trust
Mortgage Pass-Through Certificates, Series 2005-8. 128.    LXS 2005-9N    Trust
Agreement dated as of December 1, 2005, by and among SASCO, ALS (as Master
Servicer) and U.S. Bank, relating to Lehman XS Trust Mortgage Pass-Through
Certificates, Series 2005-9N. 129.    LXS 2006-1    Trust Agreement dated as of
January 1, 2006, by and among SASCO, ALS (as Master Servicer) and CitiBank,
relating to Lehman XS Trust Mortgage Pass-Through Certificates, Series 2006-1.
130.    LXS 2006-10N    Trust Agreement dated as of June 1, 2006, by and among
SASCO, ALS (as Master Servicer) and U.S. Bank, relating to Lehman XS Trust
Mortgage Pass-Through Certificates, Series 2006-10N. 131.    LXS 2006-11   
Trust Agreement dated as of July 1, 2006, by and among SASCO, ALS (as Master
Servicer) and LaSalle (now U.S. Bank), relating to Lehman XS Trust Mortgage
Pass-Through Certificates, Series 2006-11. 132.    LXS 2006-12N    Trust
Agreement dated as of July 1, 2006, by and among SASCO, ALS (as Master Servicer)
and U.S. Bank, relating to Lehman XS Trust Mortgage Pass-Through Certificates,
Series 2006-12N.



--------------------------------------------------------------------------------

133.    LXS 2006-13    Trust Agreement dated as of August 1, 2006, by and among
SASCO, ALS (as Master Servicer) and CitiBank, relating to Lehman XS Trust
Mortgage Pass-Through Certificates, Series 2006-13. 134.    LXS 2006-14N   
Trust Agreement dated as of August 1, 2006, by and among SASCO, ALS (as Master
Servicer) and U.S. Bank, relating to Lehman XS Trust Mortgage Pass-Through
Certificates, Series 2006-14N. 135.    LXS 2006-15    Trust Agreement dated as
of September 1, 2006, by and among SASCO, ALS (as Master Servicer) and LaSalle
(now U.S. Bank), relating to Lehman XS Trust Mortgage Pass-Through Certificates,
Series 2006-15. 136.    LXS 2006-16N    Trust Agreement dated as of September 1,
2006, by and among SASCO, ALS (as Master Servicer) and U.S. Bank, relating to
Lehman XS Trust Mortgage Pass-Through Certificates, Series 2006-16N. 137.    LXS
2006-17    Trust Agreement dated as of October 1, 2006, by and among SASCO, ALS
(as Master Servicer) and CitiBank, relating to Lehman XS Trust Mortgage
Pass-Through Certificates, Series 2006-17. 138.    LXS 2006-18N    Trust
Agreement dated as of November 1, 2006, by and among SASCO, ALS (as Master
Servicer) and U.S. Bank, relating to Lehman XS Trust Mortgage Pass-Through
Certificates, Series 2006-18N. 139.    LXS 2006-19    Trust Agreement dated as
of November 1, 2006, by and among SASCO, ALS (as Master Servicer) and LaSalle
(now Wilmington Trust Co.), relating to Lehman XS Trust Mortgage Pass-Through
Certificates, Series 2006-19. 140.    LXS 2006-20    Trust Agreement dated as of
December 1, 2006, by and among SASCO, ALS (as Master Servicer) and LaSalle (now
Wilmington Trust Co.), relating to Lehman XS Trust Mortgage Pass-Through
Certificates, Series 2006-20. 141.    LXS 2006-2N    Trust Agreement dated as of
January 1, 2006, amended as of March 1, 2006, by and among SASCO, ALS (as Master
Servicer) and U.S. Bank, relating to Lehman XS Trust Mortgage Pass-Through
Certificates, Series 2006-2N.



--------------------------------------------------------------------------------

142.    LXS 2006-3    Trust Agreement dated as of February 1, 2006, by and among
SASCO, ALS (as Master Servicer) and U.S. Bank, relating to Lehman XS Trust
Mortgage Pass-Through Certificates, Series 2006-3. 143.    LXS 2006-4N    Trust
Agreement dated as of March 1, 2006, by and among SASCO, ALS (as Master
Servicer) and U.S. Bank, relating to Lehman XS Trust Mortgage Pass-Through
Certificates, Series 2006-4N. 144.    LXS 2006-5    Trust Agreement dated as of
March 1, 2006, by and among SASCO, ALS (as Master Servicer) and CitiBank,
relating to Lehman XS Trust Mortgage Pass-Through Certificates, Series 2006-5.
145.    LXS 2006-7    Trust Agreement dated as of April 1, 2006, by and among
SASCO, ALS (as Master Servicer) and CitiBank, relating to Lehman XS Trust
Mortgage Pass-Through Certificates, Series 2006-7. 146.    LXS 2006-8    Trust
Agreement dated as of May 1, 2006, by and among SASCO, ALS (as Master Servicer)
and LaSalle (now U.S. Bank), relating to Lehman XS Trust Mortgage Pass-Through
Certificates, Series 2006-8. 147.    LXS 2006-9    Trust Agreement dated as of
June 1, 2006, by and among SASCO, ALS (as Master Servicer) and Citibank, N.A.,
relating to Lehman XS Trust, Mortgage Pass-Through Certificates, Series 2006-9.
148.    LSX 2006-GP1    Trust Agreement dated as of April 1, 2006, by and among
SASCO, ALS (as Master Servicer) and U.S. Bank, relating to Lehman XS Trust
Mortgage Pass-Through Certificates, Series 2006-GP1. 149.    LSX 2006-GP2   
Trust Agreement dated as of May 1, 2006, by and among SASCO, ALS(as Master
Servicer) and U.S. Bank, relating to Lehman XS Trust Mortgage Pass-Through
Certificates, Series 2006-GP2. 150.    LXS 2006-GP3    Trust Agreement dated as
of June 1, 2006, by and among SASCO, ALS (as Master Servicer) and U.S. Bank,
relating to Lehman XS Trust Mortgage Pass-Through Certificates, Series 2006-GP3.
151.    LXS 2006-GP4    Trust Agreement dated as of July 1, 2006, by and among
SASCO, ALS (as Master Servicer) and



--------------------------------------------------------------------------------

      U.S. Bank, relating to Lehman XS Trust Mortgage Pass-Through Certificates,
Series 2006-GP4. 152.    LXS 2007-1    Trust Agreement dated as January 1, 2007,
amended as of April 1, 2007, by and among SASCO, ALS (as Master Servicer) and
LaSalle (now Wilmington Trust Co.), relating to SASCO Lehman XS Trust Mortgage
Pass-Through Certificates, Series 2007-1. 153.    LXS 2007-10H    Trust
Agreement dated as June 1, 2007, by and among SASCO, ALS (as Master Servicer)
and LaSalle (now U.S. Bank), relating to SASCO Lehman XS Trust Mortgage
Pass-Through Certificates, Series 2007-10H. 154.    LXS 2007-11    Trust
Agreement dated as June 1, 2007, by and among SASCO, ALS (as Master Servicer)
and CitiBank, relating to SASCO Lehman XS Trust Mortgage Pass-Through
Certificates, Series 2007-11. 155.    LXS 2007-12N    Trust Agreement dated as
June 1, 2007, by and among SASCO, ALS (as Master Servicer) and U.S. Bank,
relating to SASCO Lehman XS Trust Mortgage Pass-Through Certificates, Series
2007-12N. 156.    LXS 2007-14H    Trust Agreement dated as July 1, 2007, by and
among SASCO, ALS (as Master Servicer) and LaSalle (now Wilmington Trust Co.),
relating to SASCO Lehman XS Trust Mortgage Pass-Through Certificates, Series
2007-14H. 157.    LXS 2007-15N    Trust Agreement dated as July 1, 2007, amended
as of November 1, 2007, by and among SASCO, ALS as Master Servicer) and U.S.
Bank, relating to SASCO Lehman XS Trust Mortgage Pass-Through Certificates,
Series 2007-15N. 158.    LXS 2007-16N    Trust Agreement dated as August 1,
2007, by and among SASCO, ALS (as Master Servicer) and U.S. Bank, relating to
SASCO Lehman XS Trust Mortgage Pass-Through Certificates, Series 2007-16N. 159.
   LXS 2007-17H    Trust Agreement dated as September 1, 2007, by and among
SASCO, ALS (as Master Servicer) and U.S. Bank, relating to SASCO Lehman XS Trust
Mortgage Pass-Through Certificates, Series 2007-17H. 160.    LXS 2007-18N   
Trust Agreement dated as September 1, 2007, by and among SASCO, ALS (as Master
Servicer)



--------------------------------------------------------------------------------

      and U.S. Bank, relating to SASCO Lehman XS Trust Mortgage Pass-Through
Certificates, Series 2007-18N. 161.    LXS 2007-20N    Trust Agreement dated as
November 1, 2007, by and among SASCO, ALS (as Master Servicer) and U.S. Bank,
relating to SASCO Lehman XS Trust Mortgage Pass-Through Certificates, Series
2007-20N. 162.    LXS 2007-2N    Trust Agreement dated as January 1, 2007,
amended as of April 1, 2007, by and among SASCO, ALS (as Master Servicer) and
U.S. Bank, relating to SASCO Lehman XS Trust Mortgage Pass-Through Certificates,
Series 2007-2N. 163.    LXS 2007-3    Trust Agreement dated as February 1, 2007,
amended as of April 1, 2007, by and among SASCO, ALS (as Master Servicer) and
LaSalle (now Wilmington Trust Co.), relating to SASCO Lehman XS Trust Mortgage
Pass-Through Certificates, Series 2007-3. 164.    LXS 2007-4N    Trust Agreement
dated as March 1, 2007, amended as of December 1, 2007, by and among SASCO, ALS
(as Master Servicer) and U.S. Bank, relating to SASCO Lehman XS Trust Mortgage
Pass-Through Certificates, Series 2007-4N. 165.    LXS 2007-5H    Trust
Agreement dated as April 1, 2007, by and among SASCO, ALS (as Master Servicer)
and LaSalle (now U.S. Bank), relating to SASCO Lehman XS Trust Mortgage
Pass-Through Certificates, Series 2007-5H. 166.    LXS 2007-6    Trust Agreement
dated as April 1, 2007, by and among SASCO, ALS (as Master Servicer) and LaSalle
(now Wilmington Trust Co.), relating to SASCO Lehman XS Trust Mortgage
Pass-Through Certificates, Series 2007-6. 167.    LXS 2007-7N    Trust Agreement
dated as May 1, 2007, by and among SASCO, ALS (as Master Servicer) and U.S.
Bank, relating to SASCO Lehman XS Trust Mortgage Pass-Through Certificates,
Series 2007-7N. 168.    LXS 2007-8H    Trust Agreement dated as May 1, 2007, by
and among SASCO, ALS (as Master Servicer) and LaSalle (now U.S. Bank), relating
to SASCO Lehman XS Trust Mortgage Pass-Through Certificates, Series 2007-8H.



--------------------------------------------------------------------------------

169.    LXS 2007-9    Trust Agreement dated as May 1, 2007, by and among SASCO,
ALS (as Master Servicer) and LaSalle, relating to SASCO Lehman XS Trust Mortgage
Pass-Through Certificates, Series 2007-9. 170.    QUAKER CITY 2003-1    Master
Servicing Agreement dated as of June 1, 2003, by and between ALS (as Master
Servicer) and Quaker City Bank, relating to Residential Adjustable Rate Mortgage
Loans, Group No. 2003-1. 171.    RALI 2005-QO1   

a. Standard Terms of Pooling and Servicing Agreement dated as of August 1, 2004,
by and among RALI, Residential Funding Corporation and Deutsche Bank Trust
Company Americas, relating to RALI, Mortgage Asset-Backed Pass-Through
Certificates, Series 2005-QO1.

b. Series Supplement dated as of August 1, 2005 to Standard Terms of Pooling and
Servicing Agreement dated as of August 1, 2004, by and among RALI, Residential
Funding Corporation and Deutsche Bank Trust Company Americas, relating to
Mortgage Asset-Backed Pass-Through Certificates, Series 2005-QO1.

c. Amendment No. 2 dated as of December 30, 2005 amending the Series Supplement
dated as of August 1, 2005 to Standard Terms of Pooling and Servicing Agreement
dated as of August 1, 2004, by and among RALI, Residential Funding Corporation
and Deutsche Bank Trust Company Americas, relating to Mortgage Asset-Backed
Pass-Through Certificates, Series 2005-QO1.

d. Mortgage Servicing Purchase and Sale Agreement between LBHI and RFC dated
February 19, 2008.

172.    RALI 2005-QO2   

a. Standard Terms of Pooling and Servicing Agreement dated as of August 1, 2004,
by and among RALI, Residential Funding Corporation and Deutsche Bank Trust
Company Americas, relating to RALI, Mortgage Asset-Backed Pass-Through
Certificates, Series 2005-QO2.

b. Series Supplement dated as of September 1, 2005 to the Standard Terms of
Pooling and Servicing Agreement dated as of August 1, 2004, by and among RALI,
Residential Funding Corporation and Deutsche Bank Trust Company Americas,
relating to RALI, Mortgage Asset-Backed Pass-Through Certificates, Series
2005-QO2.



--------------------------------------------------------------------------------

      c. Mortgage Servicing Purchase and Sale Agreement between LBHI and RFC
dated February 19, 2008. 173.    RALI 2005-QO3   

a. Standard Terms of Pooling and Servicing Agreement dated as of August 1, 2004,
by and among RALI, Residential Funding Corporation and Deutsche Bank Trust
Company Americas, relating to RALI, Mortgage Asset-Backed Pass-Through
Certificates, Series 2005-QO3.

b. Series Supplement dated as of October 1, 2005 to the Standard Terms of
Pooling and Servicing Agreement dated as of August 1, 2004, by and among RALI,
Residential Funding Corporation and Deutsche Bank Trust Company Americas,
relating to RALI, Mortgage Asset-Backed Pass-Through Certificates, Series
2005-QO3.

c. Mortgage Servicing Purchase and Sale Agreement between LBHI and RFC dated
February 19, 2008.

174.    RALI 2005-QO4   

a. Standard Terms of Pooling and Servicing Agreement dated as of August 1, 2004,
by and among RALI, Residential Funding Corporation and Deutsche Bank Trust
Company Americas, relating to RALI, Mortgage Asset-Backed Pass-Through
Certificates, Series 2005-QO4.

b. Series Supplement dated as of November 1, 2005 to the Standard Terms of
Pooling and Servicing Agreement dated as of August 1, 2004, by and among RALI,
Residential Funding Corporation and Deutsche Bank Trust Company Americas,
relating to RALI, Mortgage Asset-Backed Pass-Through Certificates, Series
2005-QO4.

c. Mortgage Servicing Purchase and Sale Agreement between LBHI and RFC dated
February 19, 2008.

175.    RALI 2005-QO5   

a. Standard Terms of Pooling and Servicing Agreement dated as of August 1, 2004,
by and among RALI, Residential Funding Corporation and Deutsche Bank Trust
Company Americas, relating to RALI, Mortgage Asset-Backed Pass-Through
Certificates, Series 2005-QO5.



--------------------------------------------------------------------------------

     

b. Series Supplement dated as of December 1, 2005 to the Standard Terms of
Pooling and Servicing Agreement dated as of August 1, 2004, by and among RALI,
Residential Funding Corporation and Deutsche Bank Trust Company Americas,
relating to RALI, Mortgage Asset-Backed Pass-Through Certificates, Series
2005-QO5.

c. Mortgage Servicing Purchase and Sale Agreement between LBHI and RFC dated
February 19, 2008.

176.    RALI 2006-QH1   

a. Standard Terms of Pooling and Servicing Agreement dated as of November 1,
2006, by and among RALI, Residential Funding Company, LLC and Deutsche Bank
Trust Company Americas, relating to Mortgage Asset-Backed Pass-Through
Certificates, Series 2006-QH1.

b. Series Supplement dated as of November 1, 2006 to Standard Terms of Pooling
and Servicing Agreement dated as of November 1, 2006, by and among RALI,
Residential Funding Company, LLC and Deutsche Bank Trust Company Americas,
relating to Mortgage Asset-Backed Pass-Through Certificates, Series 2006-QH1.

c. Amendment No. 1 to Series Supplement dated as of January 2, 2007, by and
among RALI, Residential Funding Company, LLC and Deutsche Bank Trust Company
Americas, relating to Mortgage Asset-Backed Pass-Through Certificates, Series
2006QH1.

d. Amendment No. 2 to Series Supplement dated as of March 19, 2007, by and among
RALI, Residential Funding Company, LLC and Deutsche Bank Trust Company Americas,
relating to Mortgage Asset-Backed Pass-Through Certificates, Series 2006QH1.

e. Mortgage Servicing Purchase and Sale Agreement between LBHI and RFC dated
February 19, 2008.

177.    RALI 2006-QO1   

a. Standard Terms of Pooling and Servicing Agreement dated as of January 1,
2006, by and among RALI, Residential Funding Corporation and Duetsche Bank Trust
Company Americas, relating to Mortgage Asset-Backed Pass-Through Certificates,
Series 2006-QO1.



--------------------------------------------------------------------------------

     

b. Series Supplement dated as of January 1, 2006 to Standard Terms of Pooling
and Servicing Agreement dated as of January 1, 2006, by and among RALI,
Residential Funding Corporation and Duetsche Bank Trust Company Americas,
relating to Mortgage Asset-Backed Pass-Through Certificates, Series 2006-QO1.

c. Mortgage Servicing Purchase and Sale Agreement between LBHI and RFC dated
February 19, 2008.

178.    RALI 2006-QO10   

a. Standard Terms of Pooling and Servicing Agreement dated as of December 1,
2006, by and among RALI, Residential Funding Company and Deutsche Bank Trust
Company Americas, relating to Mortgage Asset-Backed Pass-Through Certificates,
Series 2006-QO10.

b. Series Supplement dated as of December 1, 2006 to Standard Terms of Pooling
and Servicing Agreement dated as of December 1, 2006, by and among RALI,
Residential Funding Company and Deutsche Bank Trust Company Americas, relating
to Mortgage Asset-Backed Pass-Through Certificates, Series 2006-QO10.

c. Mortgage Servicing Purchase and Sale Agreement between LBHI and RFC dated
February 19, 2008.

179.    RALI 2006-QO2   

a. Standard Terms of Pooling and Servicing Agreement dated as of February 1,
2006, by and among RALI, Residential Funding Company and U.S. Bank, N.A.,
relating to Mortgage Asset-Backed Pass-Through Certificates, Series 2006-QO2.

     

b. Series Supplement dated as of February 1, 2006 to Standard Terms of Pooling
and Servicing Agreement dated as of February 1, 2006, by and among RALI,
Residential Funding Company and U.S. Bank, N.A., relating to Mortgage
Asset-Backed Pass-Through Certificates, Series 2006-QO2.

c. Mortgage Servicing Purchase and Sale Agreement between LBHI and RFC dated
February 19, 2008.

180.    RALI 2006-QO3   

a. Standard Terms of Pooling and Servicing Agreement dated as of March 1, 2006,
by and among RALI, Residential Funding Company and Deutsche Bank Trust Company
Americas, relating to Mortgage Asset-Backed Pass-Through Certificates, Series
2006-QO3.



--------------------------------------------------------------------------------

     

b. Series Supplement dated as of March 1, 2006 to Standard Terms of Pooling and
Servicing Agreement dated as of March 1, 2006, by and among RALI, Residential
Funding Company and Deutsche Bank Trust Company Americas, relating to Mortgage
Asset-Backed Pass-Through Certificates, Series 2006-QO3.

c. Mortgage Servicing Purchase and Sale Agreement between LBHI and RFC dated
February 19, 2008.

181.    RALI 2006-QO4   

a. Standard Terms of Pooling and Servicing Agreement dated as of March 1, 2006,
by and among RALI, Residential Funding Company and Deutsche Bank Trust Company
Americas, relating to Mortgage Asset-Backed Pass-Through Certificates, Series
2006-QO4.

b. Series Supplement dated as of April 1, 2006 to Standard Terms of Pooling and
Servicing Agreement dated as of March 1, 2006, by and among RALI, Residential
Funding Company and Deutsche Bank Trust Company Americas, relating to Mortgage
Asset-Backed Pass-Through Certificates, Series 2006-QO4.

c. Mortgage Servicing Purchase and Sale Agreement between LBHI and RFC dated
February 19, 2008.

182.    RALI 2006-QO5   

a. Standard Terms of Pooling and Servicing Agreement dated as of March 1, 2006,
by and among RALI, Residential Funding Company and Deutsche Bank Trust Company
Americas, relating to Mortgage Asset-Backed Pass-Through Certificates, Series
2006-QO5.

b. Series Supplement dated as of May 1, 2006 to Standard Terms of Pooling and
Servicing Agreement dated as of March 1, 2006, by and among RALI, Residential
Funding Company and Deutsche Bank Trust Company Americas, relating to Mortgage
Asset-Backed Pass-Through Certificates, Series 2006-QO5.

c. Mortgage Servicing Purchase and Sale Agreement between LBHI and RFC dated
February 19, 2008.

183.    RALI 2006-QO6   

a. Standard Terms of Pooling and Servicing Agreement dated as of March 1, 2006,
by and



--------------------------------------------------------------------------------

      among RALI, Residential Funding Company and Deutsche Bank Trust Company
Americas, relating to Mortgage Asset-Backed Pass-Through Certificates, Series
2006-QO6.      

b. Series Supplement dated as of June 1, 2006 to Standard Terms of Pooling and
Servicing Agreement dated as of March 1, 2006, by and among RALI, Residential
Funding Company and Deutsche Bank Trust Company Americas, relating to Mortgage
Asset-Backed Pass-Through Certificates, Series 2006-QO6.

c. Mortgage Servicing Purchase and Sale Agreement between LBHI and RFC dated
February 19, 2008.

184.    RALI 2006-QO7   

a. Standard Terms of Pooling and Servicing Agreement dated as of March 1, 2006,
by and among RALI, Residential Funding Company and Deutsche Bank Trust Company
Americas, relating to Mortgage Asset-Backed Pass-Through Certificates, Series
2006-QO7.

b. Series Supplement dated as of September 1, 2006 to Standard Terms of Pooling
and Servicing Agreement dated as of March 1, 2006, by and among RALI,
Residential Funding Company and Deutsche Bank Trust Company Americas, relating
to Mortgage Asset-Backed Pass-Through Certificates, Series 2006-QO7.

c. Mortgage Servicing Purchase and Sale Agreement between LBHI and RFC dated
February 19, 2008.

185.    RALI 2006-QO8   

a. Standard Terms of Pooling and Servicing Agreement dated as of October 30,
2006, by and among RALI, Residential Funding Company and Deutsche Bank Trust
Company Americas, relating to Mortgage Asset-Backed Pass-Through Certificates,
Series 2006-QO8.

b. Series Supplement dated as of October 30, 2006 to Standard Terms of Pooling
and Servicing Agreement dated as of October 30, 2006, by and among RALI,
Residential Funding Company and Deutsche Bank Trust Company Americas, relating
to Mortgage Asset-Backed Pass-Through Certificates, Series 2006-QO8.

c. Mortgage Servicing Purchase and Sale Agreement between LBHI and RFC dated
February 19, 2008.



--------------------------------------------------------------------------------

186.    RALI 2006-QO9   

a. Standard Terms of Pooling and Servicing Agreement dated as of November 1,
2006, by and among RALI, Residential Funding Company and Deutsche Bank Trust
Company Americas, relating to Mortgage Asset-Backed Pass-Through Certificates,
Series 2006-QO9.

b. Series Supplement dated as of November 1, 2006 to Standard Terms of Pooling
and Servicing Agreement dated as of November 1, 2006, by and among RALI,
Residential Funding Company and Deutsche Bank Trust Company Americas, relating
to Mortgage Asset-Backed Pass-Through Certificates, Series 2006-QO9.

c. Amendment No. 1 dated as of February 12, 2007 to the Pooling and Servicing
Agreement dated as of November 1, 2006, by and among RALI, Residential Funding
Company and Deutsche Bank Trust Company Americas, relating to Mortgage
Asset-Backed Pass-Through Certificates, Series 2006-QO9.

d. Mortgage Servicing Purchase and Sale Agreement between LBHI and RFC dated
February 19, 2008.

187.    RALI 2007-QH1   

a. Standard Terms of Pooling and Servicing Agreement dated as of December 1,
2006, by and between RALI and Residential Funding Company, LLC, relating to RALI
Mortgage Asset-Backed Pass-Through Certificates, Series 2007-QH1.

b. Series Supplement dated as of January 1, 2007 to Standard Terms of Pooling
and Servicing Agreement dated as of December 1, 2006, by and between RALI,
Residential Funding Company, LLC and Deutsche Bank Trust Company Americas,
relating to Mortgage Asset-Backed Pass-Through Certificates, Series 2007-QH1.

c. Mortgage Servicing Purchase and Sale Agreement between LBHI and RFC dated
February 19, 2008.

188.    RALI 2007-QH2   

a. Standard Terms of Pooling and Servicing Agreement dated as of December 1,
2006, by and between RALI and Residential Funding Company, LLC, relating to RALI
Mortgage Asset-Backed Pass-Through Certificates, Series 2007-QH2.



--------------------------------------------------------------------------------

     

b. Series Supplement dated as of February 1, 2007 to Standard Terms of Pooling
and Servicing Agreement dated as of December 1, 2006, by and between RALI,
Residential Funding Company, LLC and Deutsche Bank Trust Company Americas,
relating to Mortgage Asset-Backed Pass-Through Certificates, Series 2007-QH2.

c. Mortgage Servicing Purchase and Sale Agreement between LBHI and RFC dated
February 19, 2008.

189.    RALI 2007-QH3   

a. Standard Terms of Pooling and Servicing Agreement dated as of December 1,
2006, by and between RALI and Residential Funding Company, LLC, relating to RALI
Mortgage Asset-Backed Pass-Through Certificates, Series 2007-QH3.

b. Series Supplement dated as of March 1, 2007 to Standard Terms of Pooling and
Servicing Agreement dated as of December 1, 2006, by and between RALI,
Residential Funding Company, LLC and Deutsche Bank Trust Company Americas,
relating to Mortgage Asset-Backed Pass-Through Certificates, Series 2007-QH3.

c. Mortgage Servicing Purchase and Sale Agreement between LBHI and RFC dated
February 19, 2008.

190.    RALI 2007-QH4   

a. Standard Terms of Pooling and Servicing Agreement dated as of December 1,
2006, by and between RALI and Residential Funding Company, LLC, relating to RALI
Mortgage Asset-Backed Pass-Through Certificates, Series 2007-QH4.

b. Series Supplement dated as of April 1, 2007 to Standard Terms of Pooling and
Servicing Agreement dated as of December 1, 2006, by and between RALI,
Residential Funding Company, LLC and Deutsche Bank Trust Company Americas,
relating to Mortgage Asset-Backed Pass-Through Certificates, Series 2007-QH4.

c. Mortgage Servicing Purchase and Sale Agreement between LBHI and RFC dated
February 19, 2008.



--------------------------------------------------------------------------------

191.    RALI 2007-QH5   

a. Standard Terms of Pooling and Servicing Agreement dated as of May 1, 2007, by
and between RALI and Residential Funding Company, LLC, relating to RALI Mortgage
Asset-Backed Pass-Through Certificates, Series 2007-QH5.

b. Series Supplement dated as of May 1, 2007 to Standard Terms of Pooling and
Servicing Agreement dated as of May 1, 2007, by and between RALI, Residential
Funding Company, LLC and Deutsche Bank Trust Company Americas, relating to
Mortgage Asset-Backed Pass-Through Certificates, Series 2007-QH5.

c. Mortgage Servicing Purchase and Sale Agreement between LBHI and RFC dated
February 19, 2008.

192.    RALI 2007-QH6   

a. Standard Terms of Pooling and Servicing Agreement dated as of June 1, 2007,
by and between RALI and Residential Funding Company, LLC, relating to RALI
Mortgage Asset-Backed Pass-Through Certificates, Series 2007-QH6.

b. Series Supplement dated as of June 1, 2007 to Standard Terms of Pooling and
Servicing Agreement dated as of June 1, 2007, by and between RALI, Residential
Funding Company, LLC and Deutsche Bank Trust Company Americas, relating to
Mortgage Asset-Backed Pass-Through Certificates, Series 2007-QH6.

c. Mortgage Servicing Purchase and Sale Agreement between LBHI and RFC dated
February 19, 2008.

193.    RALI 2007-QH7   

a. Standard Terms of Pooling and Servicing Agreement dated as of July 1, 2007,
by and between RALI and Residential Funding Company, LLC, relating to RALI
Mortgage Asset-Backed Pass-Through Certificates, Series 2007-QH7.

b. Series Supplement dated as of July 1, 2007 to Standard Terms of Pooling and
Servicing Agreement dated as of July 1, 2007, by and between RALI, Residential
Funding Company, LLC and Deutsche Bank Trust Company Americas, relating to
Mortgage Asset-Backed Pass-Through Certificates, Series 2007-QH7.

c. Mortgage Servicing Purchase and Sale Agreement between LBHI and RFC dated
February 19, 2008.



--------------------------------------------------------------------------------

194.    RALI 2007-QH8   

a. Standard Terms of Pooling and Servicing Agreement dated as of August 1, 2007,
by and between RALI and Residential Funding Company, LLC, relating to RALI
Mortgage Asset-Backed Pass-Through Certificates, Series 2007-QH8.

b. Series Supplement dated as of August 1, 2007 to Standard Terms of Pooling and
Servicing Agreement dated as of August 1, 2007, by and between RALI, Residential
Funding Company, LLC and Deutsche Bank Trust Company Americas, relating to
Mortgage Asset-Backed Pass-Through Certificates, Series 2007-QH8.

c. Mortgage Servicing Purchase and Sale Agreement between LBHI and RFC dated
February 19, 2008.

195.    RALI 2007-QH9   

a. Standard Terms of Pooling and Servicing Agreement dated as of September 1,
2007, by and between RALI and Residential Funding Company, LLC, relating to RALI
Mortgage Asset-Backed Pass-Through Certificates, Series 2007-QH9.

b. Series Supplement dated as of September 1, 2007 to Standard Terms of Pooling
and Servicing Agreement dated as of September 1, 2007, by and between RALI,
Residential Funding Company, LLC and Deutsche Bank Trust Company Americas,
relating to Mortgage Asset-Backed Pass-Through Certificates, Series 2007-QH9.

c. Mortgage Servicing Purchase and Sale Agreement between LBHI and RFC dated
February 19, 2008.

196.    RALI 2007-QO1   

a. Standard Terms of Pooling and Servicing Agreement dated as of December 1,
2006, by and between RALI and Residential Funding Company, LLC, relating to RALI
Mortgage Asset-Backed Pass-Through Certificates, Series 2007-QO1.

b. Series Supplement dated as of January 1, 2007 to Standard Terms of Pooling
and Servicing Agreement dated as of December 1, 2006, by and between RALI,
Residential Funding Company, LLC and Deutsche Bank Trust Company Americas,
relating to Mortgage Asset-Backed Pass-Through Certificates, Series 2007-QO1.



--------------------------------------------------------------------------------

      c. Mortgage Servicing Purchase and Sale Agreement between LBHI and RFC
dated February 19, 2008. 197.    RALI 2007-QO2   

a. Standard Terms of Pooling and Servicing Agreement dated as of December 1,
2006, by and between RALI and Residential Funding Company, LLC, relating to RALI
Mortgage Asset-Backed Pass-Through Certificates, Series 2007-QO2.

b. Series Supplement dated as of February 1, 2007 to Standard Terms of Pooling
and Servicing Agreement dated as of December 1, 2006, by and between RALI,
Residential Funding Company, LLC and Deutsche Bank Trust Company Americas,
relating to Mortgage Asset-Backed Pass-Through Certificates, Series 2007-QO2.

c. Mortgage Servicing Purchase and Sale Agreement between LBHI and RFC dated
February 19, 2008.

198.    RALI 2007-QO3   

a. Standard Terms of Pooling and Servicing Agreement dated as of December 1,
2006, by and between RALI and Residential Funding Company, LLC, relating to RALI
Mortgage Asset-Backed Pass-Through Certificates, Series 2007-QO3.

b. Series Supplement dated as of March 1, 2007 to Standard Terms of Pooling and
Servicing Agreement dated as of December 1, 2006, by and between RALI,
Residential Funding Company, LLC and Deutsche Bank Trust Company Americas,
relating to Mortgage Asset-Backed Pass-Through Certificates, Series 2007-QO3.

c. Mortgage Servicing Purchase and Sale Agreement between LBHI and RFC dated
February 19, 2008.

199.    RALI 2007-QO4    a. Standard Terms of Pooling and Servicing Agreement
dated as of May 1, 2007, by and between RALI and Residential Funding Company,
LLC, relating to RALI Mortgage Asset-Backed Pass-Through Certificates, Series
2007-QO4.



--------------------------------------------------------------------------------

     

b. Series Supplement dated as of May 1, 2007 to Standard Terms of Pooling and
Servicing Agreement dated as of May 1, 2007, by and between RALI, Residential
Funding Company, LLC and Deutsche Bank Trust Company Americas, relating to
Mortgage Asset-Backed Pass-Through Certificates, Series 2007-QO4.

c. Mortgage Servicing Purchase and Sale Agreement between LBHI and RFC dated
February 19, 2008.

200.    RALI 2007-QO5   

a. Standard Terms of Pooling and Servicing Agreement dated as of August 1, 2007,
by and between RALI and Residential Funding Company, LLC, relating to RALI
Mortgage Asset-Backed Pass-Through Certificates, Series 2007-QO5.

b. Series Supplement dated as of August 1, 2007 to Standard Terms of Pooling and
Servicing Agreement dated as of August 1, 2007, by and between RALI, Residential
Funding Company, LLC and Deutsche Bank Trust Company Americas, relating to
Mortgage Asset-Backed Pass-Through Certificates, Series 2007-QO5.

c. Mortgage Servicing Purchase and Sale Agreement between LBHI and RFC dated
February 19, 2008.

201.    RLT 2008-AH1    Transfer and Servicing Agreement dated as of April 1,
2008, by and among Residential Loan Trust 2008-AH1, SASCO, ALS (as Master
Servicer), REO LLC 2008-AH1 and U.S. Bank, relating to Residential Loan Trust
2008-AH1 Mortgage-Backed Notes, Series 2008-AH1. 202.    SAIL 2003-BC1    Trust
Agreement dated as of February 1, 2003, by and among SASCO, LaSalle (now Bank of
America Merrill Lynch), ALS (as Master Servicer),Wells Fargo and The Murrayhill
Co., relating to Structured Asset Investment Loan (“SAIL”) Trust Mortgage
Pass-Through Certificates, Series 2003-BC1. 203.    SAIL 2003-BC10    Trust
Agreement dated as of September 1, 2003, by and among SASCO, LaSalle (now U.S.
Bank), ALS (as Master Servicer), Wells Fargo and The Murrayhill Co., relating to
SAIL Trust Mortgage Pass-Through Certificates, Series 2003-BC10. 204.    SAIL
2003-BC11    Trust Agreement dated as of October 1, 2003, by and among SASCO,
LaSalle (now U.S. Bank),



--------------------------------------------------------------------------------

      ALS (as Master Servicer), Wells Fargo and The Murrayhill Co., relating to
SAIL Trust Mortgage Pass-Through Certificates, Series 2003-BC11. 205.    SAIL
2003-BC12    Trust Agreement dated as of November 1, 2003, by and among SASCO,
Wells Fargo, ALS (as Master Servicer) and The Murrayhill Co., relating to SAIL
Trust Mortgage Pass-Through Certificates, Series 2003-BC12. 206.    SAIL
2003-BC13    Trust Agreement dated as of November 1, 2003, by and among SASCO,
LaSalle (now U.S. Bank), ALS (as Master Servicer), Wells Fargo and The
Murrayhill Co., relating to SAIL Trust Mortgage Pass-Through Certificates,
Series 2003-BC13. 207.    SAIL 2003-BC2    Trust Agreement dated as of March 1,
2003, by and among SASCO, LaSalle (now Bank of America Merrill Lynch), ALS (as
Master Servicer), Wells Fargo and The Murrayhill Co., relating to SAIL Trust
Mortgage Pass-Through Certificates, Series 2003-BC2. 208.    SAIL 2003-BC3   
Trust Agreement dated as of April 1, 2003, by and among SASCO, Wells Fargo, ALS
(as Master Servicer) and The Murrayhill Co., relating to SAIL Trust Mortgage
Pass-Through Certificates, Series 2003-BC3. 209.    SAIL 2003-BC4    Trust
Agreement dated as of May 1, 2003, by and among SASCO, Wells Fargo, ALS (as
Master Servicer) and The Murrayhill Co., relating to SAIL Trust Mortgage
Pass-Through Certificates, Series 2003-BC4. 210.    SAIL 2003-BC5    Trust
Agreement dated as of May 1, 2003, by and among SASCO, LaSalle (now Bank of
America Merrill Lynch), ALS (as Master Servicer)and The Murrayhill Co., relating
to SAIL Trust Mortgage Pass-Through Certificates, Series 2003-BC5. 211.    SAIL
2003-BC6    Trust Agreement dated as of July 1, 2003, by and among SASCO,
LaSalle (now U.S. Bank), ALS (as Master Servicer), Wells Fargo and The
Murrayhill Co., relating to SAIL Trust Mortgage Pass-Through Certificates,
Series 2003-BC6. 212.    SAIL 2003-BC7    Trust Agreement dated as of July 1,
2003, by and among SASCO, LaSalle (now U.S. Bank), ALS (as Master Servicer),
Wells Fargo and The Murrayhill Co., relating to SAIL Trust Mortgage Pass-Through
Certificates, Series 2003-BC7.



--------------------------------------------------------------------------------

213.    SAIL 2003-BC8    Trust Agreement dated as of August 1, 2003, by and
among SASCO, LaSalle (now U.S. Bank), ALS (as Master Servicer), Wells Fargo and
The Murrayhill Co., relating to SAIL Trust Mortgage Pass-Through Certificates,
Series 2003-BC8. 214.    SAIL 2003-BC9    Trust Agreement dated as of August 1,
2003, by and among SASCO, LaSalle (now U.S. Bank), ALS (as Master Servicer),
Wells Fargo and The Murrayhill Co., relating to SAIL Trust Mortgage Pass-Through
Certificates, Series 2003-BC9. 215.    SAIL 2004-1    Trust Agreement dated as
of January 1, 2004, by and among SASCO, ALS (as Master Servicer), The Murrayhill
Company and Deutsche Bank, relating to Structured Asset Investment Loan Trust
Mortgage Pass-Through Certificates, Series 2004-1. 216.    SAIL 2004-10    Trust
Agreement dated as of October 1, 2004, by and among SASCO, LaSalle (now U.S.
Bank), ALS (as Master Servicer), Wells Fargo and The Murrayhill Co., relating to
SAIL Trust Mortgage Pass-Through Certificates, Series 2004-10. 217.    SAIL
2004-11    Trust Agreement dated as of December 1, 2004, by and among SASCO,
LaSalle (now U.S. Bank), ALS (as Master Servicer), Wells Fargo and The
Murrayhill Co., relating to SAIL Trust Mortgage Pass-Through Certificates,
Series 2004-11. 218.    SAIL 2004-2    Trust Agreement dated as of February 1,
2004, by and among SASCO, LaSalle (now U.S. Bank), ALS (as Master Servicer),
Wells Fargo and The Murrayhill Co., relating to SAIL Trust Mortgage Pass-Through
Certificates, Series 2004-2. 219.    SAIL 2004-3    Trust Agreement dated as of
March 1, 2004, by and among SASCO, LaSalle (now U.S. Bank), ALS (as Master
Servicer), Wells Fargo and The Murrayhill Co., relating to SAIL Trust Mortgage
Pass-Through Certificates, Series 2004-3. 220.    SAIL 2004-4    Trust Agreement
dated as of April 1, 2004, by and among SASCO, LaSalle (now U.S. Bank), ALS (as
Master Servicer), Wells Fargo and The Murrayhill Co., relating to SAIL Trust
Mortgage Pass-Through Certificates, Series 2004-4. 221.    SAIL 2004-5    Trust
Agreement dated as of May 1, 2004, by and among SASCO, LaSalle (now U.S. Bank),
ALS (as Master Servicer), Wells Fargo and The Murrayhill Co., relating to SAIL
Trust Mortgage Pass-Through Certificates, Series 2004-5.



--------------------------------------------------------------------------------

222.    SAIL 2004-6    Trust Agreement dated as of June 1, 2004, by and among
SASCO, LaSalle (now U.S. Bank), ALS (as Master Servicer), Wells Fargo and The
Murrayhill Co., relating to SAIL Trust Mortgage Pass-Through Certificates,
Series 2004-6. 223.    SAIL 2004-8    Trust Agreement dated as of August 1,
2004, by and among SASCO, LaSalle (now U.S. Bank), ALS (as Master Servicer),
Wells Fargo and The Murrayhill Co., relating to SAIL Trust Mortgage Pass-Through
Certificates, Series 2004-8. 224.    SAIL 2004-9    Trust Agreement dated as of
September 1, 2004, by and among SASCO, LaSalle (now U.S. Bank), ALS (as Master
Servicer) Wells Fargo and The Murrayhill Co., relating to SAIL Trust Mortgage
Pass-Through Certificates, Series 2004-9. 225.    SAIL 2004-BCN1    Trust
Agreement dated as of July 1, 2004, by and among SASCO, LaSalle (now U.S. Bank),
ALS (as Master Servicer), Wells Fargo and The Murrayhill Co., relating to SAIL
Trust Mortgage Pass-Through Certificates, Series 2004-BCN1. 226.    SAIL
2004-BCN2    Trust Agreement dated as of October 1, 2004, by and among SASCO,
LaSalle (now U.S. Bank), ALS (as Master Servicer), Wells Fargo and The
Murrayhill Co., relating to SAIL Trust Mortgage Pass-Through Certificates,
Series 2004-BCN2. 227.    SAIL 2005-1    Trust Agreement dated as of January 1,
2005, by and among SASCO, LaSalle (now Wilmington Trust Co.), ALS (as Master
Servicer), Wells Fargo and The Murrayhill Co., relating to SAIL Trust Mortgage
Pass-Through Certificates, Series 2005-1. 228.    SAIL 2005-10    Trust
Agreement dated as of November 1, 2005, by and among SASCO, U.S. Bank, ALS (as
Master Servicer), Wells Fargo and Clayton Fixed Income Services, Inc., relating
to SAIL Trust Mortgage Pass-Through Certificates, Series 2005-10. 229.    SAIL
2005-11    Trust Agreement dated as of December 1, 2005, by and among SASCO,
U.S. Bank, ALS (as Master Servicer), Wells Fargo and Clayton Fixed Income
Services, Inc., relating to SAIL Trust Mortgage Pass-Through Certificates,
Series 2005-11.



--------------------------------------------------------------------------------

230.    SAIL 2005-2    Trust Agreement dated as of February 1, 2005, by and
among SASCO, LaSalle (nowU.S. Bank), ALS (as Master Servicer), Wells Fargo and
The Murrayhill Co., relating to SAIL Trust Mortgage Pass-Through Certificates,
Series 2005-2. 231.    SAIL 2005-3    Trust Agreement dated as of March 1, 2005,
by and among SASCO, U.S. Bank, ALS (as Master Servicer), Wells Fargo and The
Murrayhill Co., relating to SAIL Trust Mortgage Pass-Through Certificates,
Series 2005-3. 232.    SAIL 2005-4    Trust Agreement dated as of April 1, 2005,
by and among SASCO, U.S. Bank, ALS (as Master Servicer) Wells Fargo and The
Murrayhill Co., relating to SAIL Trust Mortgage Pass-Through Certificates,
Series 2005-4. 233.    SAIL 2005-5    Trust Agreement dated as of May 1, 2005,
by and among SASCO, U.S. Bank, ALS (as Master Servicer), Wells Fargo and The
Murrayhill Co., relating to SAIL Trust Mortgage Pass-Through Certificates,
Series 2005-5. 234.    SAIL 2005-6    Trust Agreement dated as of June 1, 2005,
by and among SASCO, U.S. Bank, ALS (as Master Servicer), Wells Fargo and The
Murrayhill Co., relating to SAIL Trust Mortgage Pass-Through Certificates,
Series 2005-6. 235.    SAIL 2005-7    Trust Agreement dated as of July 1, 2005,
by and among SASCO, U.S. Bank, ALS (as Master Servicer), Wells Fargo and The
Murrayhill Co., relating to SAIL Trust Mortgage Pass-Through Certificates,
Series 2005-7. 236.    SAIL 2005-8    Trust Agreement dated as of September 1,
2005, by and among SASCO, U.S. Bank, ALS (as Master Servicer), Wells Fargo and
The Murrayhill Co., relating to SAIL Trust Mortgage Pass-Through Certificates,
Series 2005-8. 237.    SAIL 2005-9    Trust Agreement dated as of October 1,
2005, by and among SASCO, U.S. Bank, ALS (as Master Servicer), Wells Fargo and
The Murrayhill Co., relating to SAIL Trust Mortgage Pass-Through Certificates,
Series 2005-9. 238.    SAIL 2005-HE1    Trust Agreement dated as of July 1,
2005, by and among SASCO, U.S. Bank, ALS (as Master Servicer) and Risk
Management Group, LLC, relating to SAIL Trust Mortgage Pass-Through
Certificates, Series 2005-HE1.



--------------------------------------------------------------------------------

239.    SAIL 2005-HE2    Trust Agreement dated as of July 1, 2005, by and among
SASCO, U.S. Bank, ALS (as Master Servicer) and Risk Management Group, LLC,
relating to SAIL Trust Mortgage Pass-Through Certificates, Series 2005-HE2. 240.
   SAIL 2005-HE3    Trust Agreement dated as of August 1, 2005, by and among
SASCO, U.S. Bank, ALS (as Master Servicer) and The Murrayhill Co., relating to
SAIL Trust Mortgage Pass-Through Certificates, Series 2005-HE3. 241.    SAIL
2006-1    Trust Agreement dated as of January 1, 2006, by and among SASCO, U.S.
Bank, ALS (as Master Servicer), Wells Fargo and Risk Management Group, LLC,
relating to SAIL Trust Mortgage Pass-Through Certificates, Series 2006-1. 242.
   SAIL 2006-2    Trust Agreement dated as of March 1, 2006, by and among SASCO,
U.S. Bank, ALS (as Master Servicer), Wells Fargo and Clayton Fixed Income
Services Inc., relating to SAIL Trust Mortgage Pass-Through Certificates, Series
2006-2. 243.    SAIL 2006-4    Trust Agreement dated as of June 1, 2006, amended
as of November 1, 2006, by and among SASCO, U.S. Bank, ALS (as Master Servicer),
Wells Fargo and Clayton Fixed Income Services Inc., relating to SAIL Trust
Mortgage Pass-Through Certificates, Series 2006-4. 244.    SAIL 2006-BNC1   
Trust Agreement dated as of February 1, 2006, by and among SASCO, U.S. Bank, ALS
(as Master Servicer), Wells Fargo and Clayton Fixed Income Services Inc.,
relating to SAIL Trust Mortgage Pass-Through Certificates, Series 2006-BNC1.
245.    SAIL 2006-BNC2    Trust Agreement dated as of April 1, 2006, by and
among SASCO, U.S. Bank, ALS (as Master Servicer), Wells Fargo and Clayton Fixed
Income Services Inc., relating to SAIL Trust Mortgage Pass-Through Certificates,
Series 2006-BNC2. 246.    SAIL 2006-BNC3    Trust Agreement dated as of August
1, 2006, by and among SASCO, U.S. Bank, ALS (as Master Servicer), Wells Fargo
and Risk Management Group, LLC., relating to SAIL Trust Mortgage Pass-Through
Certificates, Series 2006-BNC3.



--------------------------------------------------------------------------------

247.    SARM 2004-1    Trust Agreement dated as of January 1, 2004, by and among
SASCO, ALS (as Master Servicer), Wells Fargo and HSBC Bank USA (“HSBC”),
relating to Structured Adjustable Rate Mortgage (“SARM”) Loan Trust Mortgage
Pass-Through Certificates, Series 2004-1. 248.    SARM 2004-10    Trust
Agreement dated as of July 1, 2004, by and among SASCO, Wells Fargo and ALS (as
Master Servicer), relating to SARM Loan Trust Mortgage Pass-Through
Certificates, Series 2004-10. 249.    SARM 2004-11    Trust Agreement dated as
of July 1, 2004, by and among SASCO, ALS (as Master Servicer) and JPMorgan,
relating to SARM Loan Trust Mortgage Pass-Through Certificates, Series 2004-11.
250.    SARM 2004-12    Trust Agreement dated as of August 1, 2004, by and among
SASCO, ALS (as Master Servicer), Wells Fargo and HSBC, relating to SARM Loan
Trust Mortgage Pass-Through Certificates, Series 2004-12. 251.    SARM 2004-13
   Trust Agreement dated as of August 1, 2004, by and among SASCO, ALS (as
Master Servicer) and JPMorgan, relating to SARM Loan Trust Mortgage Pass-Through
Certificates, Series 2004-13. 252.    SARM 2004-14    Trust Agreement dated as
of September 1, 2004, by and among SASCO, ALS (as Master Servicer), Wells Fargo
and HSBC, relating to SARM Loan Trust Mortgage Pass-Through Certificates, Series
2004-14. 253.    SARM 2004-15    Trust Agreement dated as of September 1, 2004,
by and among SASCO, ALS (as Master Servicer) and JPMorgan, relating to SARM Loan
Trust Mortgage Pass-Through Certificates, Series 2004-15. 254.    SARM 2004-16
   Trust Agreement dated as of October 1, 2004, by and among SASCO, ALS (as
Master Servicer) and Wells Fargo, relating to SARM Loan Trust Mortgage
Pass-Through Certificates, Series 2004-16. 255.    SARM 2004-17    Trust
Agreement dated as of October 1, 2004, by and among SASCO, ALS (as Master
Servicer) and JPMorgan, relating to SARM Loan Trust Mortgage Pass-Through
Certificates, Series 2004-17. 256.    SARM 2004-18    Trust Agreement dated as
of November 1, 2004, by and among SASCO, ALS (as Master Servicer) and Wells
Fargo, relating to SARM Loan Trust Mortgage Pass-Through Certificates, Series
2004-18.



--------------------------------------------------------------------------------

257.    SARM 2004-19    Trust Agreement dated as of December 1, 2004, by and
among SASCO, ALS (as Master Servicer) and JPMorgan, relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2004-19. 258.    SARM 2004-2    Trust
Agreement dated as of February 1, 2004, by and among SASCO, ALS (as Master
Servicer) nd JPMorgan, relating to SARM Loan Trust Mortgage Pass-Through
Certificates, Series 2004-2. 259.    SARM 2004-20    Trust Agreement dated as of
December 1, 2004, by and among SASCO, ALS (as Master Servicer) and Wells Fargo,
relating to SARM Loan Trust Mortgage Pass-Through Certificates, Series 2004-20.
260.    SARM 2004-3AC    Trust Agreement dated as of February 1, 2004, by and
among SASCO, ALS (as Master Servicer) and JPMorgan, relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2004-3AC. 261.    SARM 2004-4   
Trust Agreement dated as of March 1, 2004, by and among SASCO, ALS (as Master
Servicer), Wells Fargo and HSBC, relating to SARM Loan Trust Mortgage
Pass-Through Certificates, Series 2004-4. 262.    SARM 2004-5    Trust Agreement
dated as of April 1, 2004, by and among SASCO, ALS (as Master Servicer) and
Wells Fargo, relating to SARM Loan Trust Mortgage Pass-Through Certificates,
Series 2004-5. 263.    SARM 2004-6    Trust Agreement dated as of May 1, 2004,
by and among SASCO, ALS (as Master Servicer) and JPMorgan, relating to SARM Loan
Trust Mortgage Pass-Through Certificates, Series 2004-6. 264.    SARM 2004-7   
Trust Agreement dated as of May 1, 2004, by and among SASCO, Wells Fargo, HSBC
and ALS (as Master Servicer), relating to SARM Loan Trust Mortgage Pass-Through
Certificates, Series 2004-7. 265.    SARM 2004-8    Trust Agreement dated as of
June 1, 2004, by and among SASCO, ALS (as Master Servicer) and JPMorgan,
relating to SARM Loan Trust Mortgage Pass-Through Certificates, Series 2004-8.



--------------------------------------------------------------------------------

266.    SARM 2004-9XS    Trust Agreement dated as of June 1, 2004, by and among
SASCO, Wells Fargo and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2004-9XS. 267.    SARM 2005-1   
Trust Agreement dated as of January 1, 2005, by and among SASCO, ALS (as Master
Servicer), Wells Fargo and HSBC, relating to SARM Loan Trust Mortgage
Pass-Through Certificates, Series 2005-1. 268.    SARM 2005-10    Trust
Agreement dated as of May 1, 2005, by and among SASCO, ALS (as Master Servicer)
and JPMorgan, relating to SARM Loan Trust Mortgage Pass-Through Certificates,
Series 2005-10. 269.    SARM 2005-11    Trust Agreement dated as of April 1,
2005, by and among SASCO, ALS (as Master Servicer) and Wells Fargo, relating to
SARM Loan Trust Mortgage Pass-Through Certificates, Series 2005-11. 270.    SARM
2005-12    Trust Agreement dated as of May 1, 2005, by and among SASCO, ALS (as
Master Servicer) and Wells Fargo, relating to SARM Loan Trust Mortgage
Pass-Through Certificates, Series 2005-12. 271.    SARM 2005-14    Trust
Agreement dated as of May 1, 2005, by and among SASCO, ALS (as Master Servicer)
and Wells Fargo, relating to SARM Loan Trust Mortgage Pass-Through Certificates,
Series 2005-14. 272.    SARM 2005-15    Trust Agreement dated as of June 1,
2005, by and among SASCO, ALS (as Master Servicer) and Wells Fargo, relating to
SARM Loan Trust Mortgage Pass-Through Certificates, Series 2005-15. 273.    SARM
2005-16XS    Trust Agreement dated as of July 1, 2005, by and among SASCO, ALS
(as Master Servicer) and U.S. Bank, relating to SARM Loan Trust Mortgage
Pass-Through Certificates, Series 2005-16XS. 274.    SARM 2005-17    Trust
Agreement dated as of July 1, 2005, by and among SASCO, ALS (as Master Servicer)
and Wells Fargo, relating to SARM Loan Trust Mortgage Pass-Through Certificates,
Series 2005-17.



--------------------------------------------------------------------------------

275.    SARM 2005-18    Trust Agreement dated as of August 1, 2005, by and among
SASCO, ALS (as Master Servicer), Wells Fargo and HSBC, relating to SARM Loan
Trust Mortgage Pass-Through Certificates, Series 2005-18. 276.    SARM 2005-19XS
   Trust Agreement dated as of August 1, 2005, by and among SASCO, ALS (as
Master Servicer) and U.S. Bank, relating to SARM Loan Trust Mortgage
Pass-Through Certificates, Series 2005-19XS. 277.    SARM 2005-2    Trust
Agreement dated as of January 1, 2005, by and among SASCO, ALS (as Master
Servicer) and JPMorgan, relating to SARM Loan Trust Mortgage Pass-Through
Certificates, Series 2005-2. 278.    SARM 2005-20    Trust Agreement dated as of
September 1, 2005, by and among SASCO, ALS (as Master Servicer) and Wells Fargo,
relating to SARM Loan Trust Mortgage Pass-Through Certificates, Series 2005-20.
279.    SARM 2005-21    Trust Agreement dated as of October 1, 2005, by and
among SASCO, ALS (as Master Servicer) and Wells Fargo and HSBC, relating to SARM
Loan Trust Mortgage Pass-Through Certificates, Series 2005-21. 280.    SARM
2005-22    Trust Agreement dated as of November 1, 2005, by and among SASCO, ALS
(as Master Servicer), Wells Fargo and U.S. Bank, relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2005-22. 281.    SARM 2005-23   
Trust Agreement dated as of December 1, 2005, by and among SASCO, ALS (as Master
Servicer), Wells Fargo and U.S. Bank, relating to SARM Loan Trust Mortgage
Pass-Through Certificates, Series 2005-23. 282.    SARM 2005-3XS    Trust
Agreement dated as of January 1, 2005, by and among SASCO, ALS (as Master
Servicer) and CitiBank, relating to SARM Loan Trust Mortgage Pass-Through
Certificates, Series 2005-3XS. 283.    SARM 2005-4    Trust Agreement dated as
of February 1, 2005, by and among SASCO, ALS (as Master Servicer), Wells Fargo
and HSBC, relating to SARM Loan Trust Mortgage Pass-Through Certificates, Series
2005-4.



--------------------------------------------------------------------------------

284.    SARM 2005-5    Trust Agreement dated as of April 1, 2005, by and among
SASCO, ALS (as Master Servicer) and JPMorgan, relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2005-5. 285.    SARM 2005-6XS   
Trust Agreement dated as of February 1, 2005, by and among SASCO, ALS (as Master
Servicer) and LaSalle (now U.S. Bank), relating to SARM Loan Trust Mortgage
Pass-Through Certificates, Series 2005-6XS. 286.    SARM 2005-7    Trust
Agreement dated as of March 1, 2005, by and among SASCO, ALS (as Master
Servicer), Wells Fargo and HSBC, relating to SARM Loan Trust Mortgage
Pass-Through Certificates, Series 2005-7. 287.    SARM 2005-8XS    Trust
Agreement dated as of March 1, 2005, by and among SASCO, ALS (as Master
Servicer) and LaSalle (now U.S. Bank), relating to SARM Loan Trust Mortgage
Pass-Through Certificates, Series 2005-8XS. 288.    SARM 2005-9    Trust
Agreement dated as of April 1, 2005, by and among SASCO, ALS (as Master
Servicer) and Wachovia (now U.S. Bank), relating to SARM Loan Trust Mortgage
Pass-Through Certificates, Series 2005-9. 289.    SARM 2006-1    Trust Agreement
dated as of January 1, 2006, by and among SASCO, ALS (as Master Servicer), Wells
Fargo and U.S. Bank, relating to SARM Loan Trust Mortgage Pass-Through
Certificates, Series 2006-1. 290.    SARM 2006-10    Trust Agreement dated as of
October 1, 2006, by and among SASCO, ALS (as Master Servicer) and U.S. Bank,
relating to SARM Loan Trust Mortgage Pass-Through Certificates, Series 2006-10.
291.    SARM 2006-11    Trust Agreement dated as of November 1, 2006, by and
among SASCO, ALS (as Master Servicer) and U.S. Bank, relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2006-11. 292.    SARM 2006-12   
Trust Agreement dated as of December 1, 2006, by and among SASCO, ALS (as Master
Servicer) and U.S. Bank, relating to SARM Loan Trust Mortgage Pass-Through
Certificates, Series 2006-12.



--------------------------------------------------------------------------------

293.    SARM 2006-2    Trust Agreement dated as of February 1, 2006, by and
among SASCO, ALS (as Master Servicer), Wells Fargo and U.S. Bank, relating to
SARM Loan Trust Mortgage Pass-Through Certificates, Series 2006-2. 294.    SARM
2006-3    Trust Agreement dated as of March 1, 2006, by and among SASCO, ALS (as
Master Servicer), Wells Fargo and U.S. Bank, relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2006-3. 295.    SARM 2006-4    Trust
Agreement dated as of April 1, 2006, by and among SASCO, ALS (as Master
Servicer), Wells Fargo and U.S. Bank, relating to SARM Loan Trust Mortgage
Pass-Through Certificates, Series 2006-4. 296.    SARM 2006-5    Trust Agreement
dated as of May 1, 2006, by and among SASCO, ALS (as Master Servicer), Wells
Fargo and U.S. Bank, relating to SARM Loan Trust Mortgage Pass-Through
Certificates, Series 2006-5. 297.    SARM 2006-6    Trust Agreement dated as of
June 1, 2006, by and among SASCO, ALS (as Master Servicer), Wells Fargo and U.S.
Bank, relating to SARM Loan Trust Mortgage Pass-Through Certificates, Series
2006-6. 298.    SARM 2006-7    Trust Agreement dated as of July 1, 2006, by and
among SASCO, ALS (as Master Servicer), Wells Fargo and U.S. Bank, relating to
SARM Loan Trust Mortgage Pass-Through Certificates, Series 2006-7. 299.    SARM
2006-8    Trust Agreement dated as of August 1, 2006, by and among SASCO, ALS
(as Master Servicer), Wells Fargo and U.S. Bank, relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2006-8. 300.    SARM 2006-9    Trust
Agreement dated as of September 1, 2006, by and among SASCO, ALS (as Master
Servicer), Wells Fargo and U.S. Bank, relating to SARM Loan Trust Mortgage
Pass-Through Certificates, Series 2006-9. 301.    SARM 2007-1    Trust Agreement
dated as of January 1, 2007, by and among SASCO, ALS (as Master Servicer) and
Wells Fargo, relating to SARM Loan Trust Mortgage Pass-Through Certificates,
Series 2007-1. 302.    SARM 2007-10    Trust Agreement dated as of October 1,
2007, by and among SASCO, ALS (as Master Servicer) and U.S. Bank, relating to
SARM Loan Trust Mortgage Pass-Through Certificates, Series 2007-10.



--------------------------------------------------------------------------------

303.    SARM 2007-11    Trust Agreement dated as of November 1, 2007, by and
among SASCO, ALS (as Master Servicer) and Wells Fargo, relating to SARM Loan
Trust Mortgage Pass-Through Certificates, Series 2007-11. 304.    SARM 2007-2   
Trust Agreement dated as of February 1, 2007, by and among SASCO, ALS (as Master
Servicer) and Wells Fargo, relating to SARM Loan Trust Mortgage Pass-Through
Certificates, Series 2007-2. 305.    SARM 2007-3    Trust Agreement dated as of
March 1, 2007, by and among SASCO, ALS (as Master Servicer) and Wells Fargo,
relating to SARM Loan Trust Mortgage Pass-Through Certificates, Series 2007-3.
306.    SARM 2007-4    Trust Agreement dated as of April 1, 2007, by and among
SASCO, ALS (as Master Servicer) and Wells Fargo, relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2007-4. 307.    SARM 2007-5    Trust
Agreement dated as of May 1, 2007, by and among SASCO, ALS (as Master Servicer),
U.S. Bank and HSBC, relating to SARM Loan Trust Mortgage Pass-Through
Certificates, Series 2007-5. 308.    SARM 2007-6    Trust Agreement dated as of
June 1, 2007, by and among SASCO, ALS (as Master Servicer) and Wells Fargo,
relating to SARM Loan Trust Mortgage Pass-Through Certificates, Series 2007-6.
309.    SARM 2007-7    Trust Agreement dated as of July 1, 2007, by and among
SASCO, ALS (as Master Servicer), U.S. Bank and HSBC, relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2007-7. 310.    SARM 2007-8    Trust
Agreement dated as of August 1, 2007, by and among SASCO, ALS (as Master
Servicer) and U.S. Bank, relating to SARM Loan Trust Mortgage Pass-Through
Certificates, Series 2007-8. 311.    SARM 2007-9    Trust Agreement dated as of
September 1, 2007, by and among SASCO, ALS (as Master Servicer), Wells Fargo and
HSBC, relating to SARM Loan Trust Mortgage Pass-Through Certificates, Series
2007-9.



--------------------------------------------------------------------------------

312.    SARM 2008-1    Trust Agreement dated as of March 1, 2008, by and among
SASCO, ALS (as Master Servicer) and Wells Fargo, relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2008-1. 313.    SARM 2008-2    Trust
Agreement dated as of May 1, 2008, by and among SASCO, ALS (as Master Servicer)
and U.S. Bank, relating to SARM Loan Trust Mortgage Pass-Through Certificates,
Series 2008-2. 314.    SAS 1998-RF1    Trust Agreement dated as of April 1,
1998, amended by Amendment No. 1 as of February 1, 2001, by and between SASCO
and U.S. Bank National Association, relating to SASCO FHA/VA Mortgage
Pass-Through Certificates, Series 1998-RF1. 315.    SAS 1998-RF2    Trust
Agreement dated as of June 1, 1998, amended by Amendment No. 1 as of February 1,
2001, by and between SASCO and U.S. Bank National Association, relating to SASCO
FHA/VA Mortgage Pass-Through Certificates, Series 1998-RF2. 316.    SAS 1998-RF3
   Trust Agreement dated as of October 1, 1998, amended by Amendment No.1 as of
February 1, 2001, by and between SASCO and U.S. Bank National Association,
relating to SASCO FHA/VA Mortgage Pass-Through Certificates, Series 1998-RF3.
317.    SAS 1998-RF4    Trust Agreement dated as of December 1, 1998, amended by
Amendment No.1 as of February 1, 2001, by and between SASCO and U.S. Bank
National Association, relating to SASCO FHA/VA Mortgage Pass-Through
Certificates, Series 1998-RF4. 318.    SAS 1999-RF1    Trust Agreement dated as
of February 1, 1999, by and among U.S. Bank and SASCO, relating to relating to
SASCO FHA/VA Mortgage Pass-Through Certificates, Series 1999-RF1. 319.    SAS
2000-5    Trust Agreement dated as of October 1, 2000, by and among SASCO, ALS
(as Master Servicer) and Chase Manhattan Bank (“Chase”), relating to SASCO
Mortgage Pass-Through Certificates, Series 2000-5. 320.    SAS 2001-1    Trust
Agreement dated as of January 1, 2001, by and among SASCO, ALS (as Master
Servicer), Wells Fargo and First Union National Bank, relating to SASCO Mortgage
Pass-Through Certificates, Series 2001-1.



--------------------------------------------------------------------------------

321.    SAS 2001-11    Trust Agreement dated as of July 1, 2001, by and among
SASCO, ALS (as Master Servicer) and Wells Fargo, relating to SASCO Mortgage
Pass-Through Certificates, Series 2001-11. 322.    SAS 2001-15A    Trust
Agreement dated as of September 1, 2001, by and among SASCO, ALS (as Master
Servicer) and Chase, relating to SASCO Mortgage Pass-Through Certificates Series
2001-15A. 323.    SAS 2001-16H    Trust Agreement dated as of October 1, 2001,
by and among SASCO, ALS (as Master Servicer) and U.S. Bank, relating to SASCO
Mortgage Pass-Through Certificates, Series 2001-16H. 324.    SAS 2001-19   
Trust Agreement dated as of December 1, 2001, amended as of March 1, 2002, by
and among SASCO, ALS (as Master Servicer) and U.S. Bank, relating to SASCO
Mortgage Pass-Through Certificates, Series 2001-19. 325.    SAS 2001-2    Trust
Agreement dated as of February 1, 2001, by and among SASCO, ALS (as Master
Servicer), Wells Fargo and First Union National Bank, relating to SASCO Mortgage
Pass-Through Certificates, Series 2001-2. 326.    SAS 2001-21A    Trust
Agreement dated as of December 1, 2001, by and among SASCO, ALS (as Master
Servicer) and Wells Fargo, relating to SASCO Mortgage Pass-Through Certificates,
Series 2001-21A. 327.    SAS 2001-6    Trust Agreement dated as of April 1,
2001, by and among SASCO, ALS (as Master Servicer) and Wells Fargo, relating to
SASCO Mortgage Pass-Through Certificates, Series 2001-6. 328.    SAS 2001-8A   
Trust Agreement dated as of May 1, 2001, by and among SASCO, ALS (as Master
Servicer), WAMU, Chase and Bank One, N.A (“Bank One”), relating to SASCO
Mortgage Pass-Through Certificates, Series 2001-8A. 329.    SAS 2001-9    Trust
Agreement dated as of June 1, 2001, by and among SASCO, ALS (as Master Servicer)
and Wells Fargo and Bank One, relating to SASCO Mortgage Pass-Through
Certificates, Series 2001-9.



--------------------------------------------------------------------------------

330.    SAS 2002-10H    Trust Agreement dated as of May 1, 2002, by and among
SASCO, ALS (as Master Servicer) and LaSalle Bank National Association, relating
to SASCO Mortgage Pass-Through Certificates Series 2002-10H. 331.    SAS
2002-11A    Trust Agreement dated as of May 1, 2002, by and among SASCO, ALS (as
Master Servicer) and JPMorgan, relating to SASCO Mortgage Pass-Through
Certificates, Series 2002-11A. 332.    SAS 2002-12    Pooling and Servicing
Agreement dated as of May 1, 2002, by and among SASCO, LBHI (Seller and Master
Servicer), U.S. Bank and Freddie Mac, relating to SASCO Mortgage Pass-Through
Certificates, Series 2002-12. 333.    SAS 2002-13    Trust Agreement dated as of
June 1, 2001, by and among SASCO, ALS (as Master Servicer) and Citibank, N.A.,
relating to SASCO Mortgage Pass-Through Certificates Series 2002-13. 334.    SAS
2002-14A    Trust Agreement dated as of June 1, 2002, by and among SASCO, ALS
(as Master Servicer) and JPMorgan, relating to SASCO Mortgage Pass-Through
Certificates, Series 2002-14A. 335.    SAS 2002-15    Trust Agreement dated as
of July 1, 2002, by and among SASCO, ALS (as Master Servicer) and LaSalle (now
Bank of America), relating to SASCO Mortgage Pass-Through Certificates, Series
2002-15. 336.    SAS 2002-16A    Trust Agreement dated as of July 1, 2002,
amended and restated as of September 1, 2003, by and among SASCO, ALS (as Master
Servicer) and JPMorgan, relating to SASCO Mortgage Pass-Through Certificates,
Series 2002-16A. 337.    SAS 2002-17    Trust Agreement dated as of August 1,
2002, by and among SASCO, ALS (as Master Servicer) and LaSalle (now U.S. Bank),
relating to SASCO Mortgage Pass-Through Certificates, Series 2002-17. 338.   
SAS 2002-18A    Trust Agreement dated as of August 1, 2002, amended and restated
as of September 1, 2003, by and among SASCO, ALS (as Master Servcer) and
JPMorgan, relating to SASCO Mortgage Pass-Through Certificates, Series 2002-18A.
339.    SAS 2002-1A    Trust Agreement dated as of January 1, 2002, Amended and
restated October 1, 2003 by and among SASCO, ALS (as Master Servicer), Wells
Fargo and Bank One, relating to SASCO Mortgage Pass-Through Certificates, Series
2002-1A.



--------------------------------------------------------------------------------

340.    SAS 2002-21A    Trust Agreement dated as of October 1, 2002, amended and
restated as of September 1, 2003, by and among SASCO, ALS (as Master Servicer)
and JPMorgan, relating to SASCO Mortgage Pass-Through Certificates, Series
2002-21A. 341.    SAS 2002-22H    Trust Agreement dated as of October 1, 2002,
by and among SASCO, ALS (as Master Servicer) and CitiBank, N.A. (now Wilmington
Trust Co.), relating to SASCO Mortgage Pass-Through Certificates, Series
2002-22H. 342.    SAS 2002-23XS    Trust Agreement dated as of October 1, 2002,
2003, by and among SASCO, ALS (as Master Servicer), Wells Fargo and Bank One,
relating to SASCO Mortgage Pass-Through Certificates, Series 2002-23XS. 343.   
SAS 2002-25A    Trust Agreement dated as of November 1, 2002, amended and
restated as of September 1, 2003, by and among SASCO, ALS (as Master Servicer)
and JPMorgan, relating to SASCO Mortgage Pass-Through Certificates, Series
2002-25A. 344.    SAS 2002-27A    Trust Agreement dated as of December 1, 2002,
amended and restated as of September 1, 2003, by and among SASCO, ALS (as Master
Servicer) and JPMorgan relating to SASCO Mortgage Pass-Through Certificates,
Series 2002-27A. 345.    SAS 2002-3    Trust Agreement dated as of February 1,
2002, by and among SASCO, ALS (as Master Servicer), Wells Fargo and Bank One,
relating to SASCO Mortgage Pass-Through Certificates, Series 2002-3. 346.    SAS
2002-4H    Trust Agreement dated as of February 1, 2002, by and among SASCO, ALS
(as Master Servicer) and JPMorgan Chase Bank relating to SASCO Mortgage
Pass-Through Certificates, Series 2002-4H. 347.    SAS 2002-5A    Trust
Agreement dated as of March 1, 2002, by and among SASCO, ALS (as Master
Servicer) and Wells Fargo, relating to SASCO Mortgage Pass-Through Certificates,
Series 2002-5A.



--------------------------------------------------------------------------------

348.    SAS 2002-6    Trust Agreement dated as of March 1, 2002, by and among
SASCO, ALS (as Master Servicer) and LaSalle Bank National Association, relating
to SASCO Mortgage Pass-Through Certificates Series 2002-6. 349.    SAS 2002-8A
   Trust Agreement dated as of April 1, 2002, by and among SASCO, ALS (as Master
Servicer), Wells Fargo and Bank One, N.A., relating to SASCO Mortgage
Pass-Through Certificates, Series 2002-8A. 350.    SAS 2002-BC1    Trust
Agreement dated as of November 1, 2002, by and among SASCO, ALS (as Master
Servicer), The Murrayhill Co. and Wells Fargo Bank Minnesota, N.A., relating to
SASCO Mortgage Pass-Through Certificates, Series 2002-BC1. 351.    SAS 2002-HF1
   Trust Agreement dated as of May 1, 2002, by and among SASCO, ALS (as Master
Servicer), the Murrayhill Co. and Wells Fargo, relating to SASCO Mortgage
Pass-Through Certificates, Series 2002-HF1. 352.    SAS 2002-HF2    Trust
Agreement dated as of October 1, 2002, by and among SASCO, ALS (as Master
Servicer), the Murrayhill Co. and Wells Fargo, relating to SASCO Mortgage
Pass-Through Certificates, Series 2002-HF2. 353.    SAS 2002-NP1    Transfer and
Servicing Agreement dated as of August 1, 2002, by and among SASCO Mortgage Loan
Trust 2002-NP1, ALS (as Master Servicer), SASCO, The Murrayhill Co. and U.S.
Bank, relating to SASCO Mortgage Loan Trust, Series 2002-NP1. 354.    SAS
2003-10    Trust Agreement dated as of March 1, 2003, by and among SASCO, ALS
(as Master Servicer) and LaSalle (now U.S. Bank), relating to SASCO Mortgage
Pass-Through Certificates, Series 2003-10. 355.    SAS 2003-12XS    Trust
Agreement dated as of March 1, 2003, by and among SASCO, ALS (as Master
Servicer) and CitiBank (now Wilmington Trust Co.), relating to SASCO Mortgage
Pass-Through Certificates, Series 2003-12XS. 356.    SAS 2003-14    Trust
Agreement dated as of April 1, 2003, by and among SASCO, ALS (as Master
Servicer) and CitiBank (now Wilmington Trust Co.), relating to SASCO Mortgage
Pass-Through Certificates, Series 2003-14.



--------------------------------------------------------------------------------

357.    SAS 2003-15A    Trust Agreement dated as of April 1, 2003, by and among
SASCO, ALS (as Master Servicer) and Wells Fargo, relating to SASCO Mortgage
Pass-Through Certificates, Series 2003-15A. 358.    SAS 2003-16    Trust
Agreement dated as of May 1, 2003, by and among SASCO, ALS (as Master Servicer)
and LaSalle (now U.S. Bank), relating to SASCO Mortgage Pass-Through
Certificates, Series 2003-16. 359.    SAS 2003-17A    Trust Agreement dated as
of May 1, 2003, by and among SASCO, ALS (as Master Servicer) and Wells Fargo,
relating to SASCO Mortgage Pass-Through Certificates, Series 2003-17A. 360.   
SAS 2003-18XS    Trust Agreement dated as of May 1, 2003, by and among SASCO,
ALS (as Master Servicer) and CitiBank (now Wilmington Trust Co.), relating to
SASCO Mortgage Pass-Through Certificates, Series 2003-18XS. 361.    SAS 2003-20
   Trust Agreement dated as of June 1, 2003, by and among SASCO, ALS (as Master
Servicer) and U.S. Bank, relating to SASCO Mortgage Pass-Through Certificates,
Series 2003-20. 362.    SAS 2003-21    Trust Agreement dated as of June 1, 2003,
by and among SASCO, ALS (as Master Servicer) and LaSalle (now U.S. Bank),
relating to SASCO Mortgage Pass-Through Certificates, Series 2003-21. 363.   
SAS 2003-22A    Trust Agreement dated as of June 1, 2003, by and among SASCO,
ALS (as Master Servicer) and Wells Fargo, relating to SASCO Mortgage
Pass-Through Certificates, Series 2003-22A. 364.    SAS 2003-23H    Trust
Agreement dated as of June 1, 2003, by and among SASCO, ALS (as Master Servicer)
and CitiBank (now Wilmington Trust Co.), relating to SASCO Mortgage Pass-Through
Certificates, Series 2003-23H. 365.    SAS 2003-24A    Trust Agreement dated as
of July 1, 2003, by and among SASCO, ALS (as Master Servicer) and JPMorgan,
relating to SASCO Mortgage Pass-Through Certificates, Series 2003-24A. 366.   
SAS 2003-25XS    Trust Agreement dated as of July 1, 2003, by and among SASCO,
ALS (as Master Servicer) and U.S. Bank, relating to SASCO Mortgage Pass-Through
Certificates, Series 2003-25XS. 367.    SAS 2003-26A    Trust Agreement dated as
of August 1, 2003, by and among SASCO, ALS (as Master Servicer) and Wells Fargo,
relating to SASCO Mortgage Pass-Through Certificates, Series 2003-26A.



--------------------------------------------------------------------------------

368.    SAS 2003-28XS    Trust Agreement dated as of August 1, 2003, by and
among SASCO, ALS (as Master Servicer) and Citibank (now Wilmington Trust Co.),
relating to SASCO Mortgage Pass-Through Certificates, Series 2003-28XS. 369.   
SAS 2003-29    Trust Agreement dated as of August 1, 2003, by and among SASCO,
ALS (as Master Servicer) and Citibank, relating to SASCO Mortgage Pass-Through
Certificates, Series 2003-29. 370.    SAS 2003-2A    Trust Agreement dated as of
January 1, 2003, by and among SASCO, ALS (as Master Servicer) and JPMorgan,
relating to SASCO Mortgage Pass-Through Certificates, Series 2003-2A. 371.   
SAS 2003-30    Trust Agreement dated as of September 1, 2003, by and among
SASCO, ALS (as Master Servicer) and Citibank, relating to SASCO Mortgage
Pass-Through Certificates, Series 2003-30. 372.    SAS 2003-31A    Trust
Agreement dated as of September 1, 2003, by and among SASCO, ALS (as Master
Servicer) and JPMorgan, relating to SASCO Mortgage Pass-Through Certificates,
Series 2003-31A. 373.    SAS 2003-32    Trust Agreement dated as of October 1,
2003, by and among SASCO, ALS (as Master Servicer) and U.S. Bank, relating to
SASCO Mortgage Pass-Through Certificates, Series 2003-32. 374.    SAS 2003-33H
   Trust Agreement dated as of October 1, 2003, by and among SASCO, ALS (as
Master Servicer) and Citibank (now Wilmington Trust Co.), relating to SASCO
Mortgage Pass-Through Certificates, Series 2003-33H. 375.    SAS 2003-34A   
Trust Agreement dated as of October 1, 2003, by and among SASCO, ALS (as Master
Servicer) and Wells Fargo, relating to SASCO Mortgage Pass-Through Certificates,
Series 2003-34A. 376.    SAS 2003-35    Trust Agreement dated as of November 1,
2003, by and among SASCO, ALS (as Master Servicer) and Citibank, relating to
SASCO Mortgage Pass-Through Certificates, Series 2003-35. 377.    SAS 2003-36XS
   Trust Agreement dated as of October 1, 2003, by and among SASCO, ALS (as
Master Servicer) and Citibank (now Wilmington Trust Co.), relating to SASCO
Mortgage Pass-Through Certificates, Series 2003-36XS.



--------------------------------------------------------------------------------

378.    SAS 2003-37A    Trust Agreement dated as of November 1, 2003, by and
among SASCO, ALS (as Master Servicer) and JPMorgan, relating to SASCO Mortgage
Pass-Through Certificates, Series 2003-37A. 379.    SAS 2003-38    Trust
Agreement dated as of December 1, 2003, by and among SASCO, ALS (as Master
Servicer) and Citibank (now Wilmington Trust Co.), relating to SASCO Mortgage
Pass-Through Certificates, Series 2003-38. 380.    SAS 2003-39EX    Trust
Agreement dated as of November 1, 2003, by and among SASCO, U.S. Bank, ALS (as
Master Servicer) and The Murrayhill Co., relating to SASCO Mortgage Pass-Through
Certificates, Series 2003-39EX. 381.    SAS 2003-3XS    Trust Agreement dated as
of January 1, 2003, by and among SASCO, ALS (as Master Servicer) and CitiBank
(now Wilmington Trust Co.), relating to SASCO Mortgage Pass-Through
Certificates, Series 2003-3XS. 382.    SAS 2003-4    Trust Agreement dated as of
February 1, 2003, by and among SASCO, ALS (as Master Servicer) and LaSalle (now
U.S. Bank), relating to SASCO Mortgage Pass-Through Certificates, Series 2003-4.
383.    SAS 2003-40A    Trust Agreement dated as of December 1, 2003, by and
among SASCO, ALS (as Master Servicer) and JPMorgan, relating to SASCO Mortgage
Pass-Through Certificates, Series 2003-40A. 384.    SAS 2003-6A    Trust
Agreement dated as of February 1, 2003, amended and restated as of September 1,
2003, by and among SASCO, ALS (as Master Servicer) and Wells Fargo, relating to
SASCO Mortgage Pass-Through Certificates, Series 2003-6A. 385.    SAS 2003-7H   
Trust Agreement dated as of January 1, 2003, by and among SASCO, ALS (as Master
Servicer) and CitiBank (now Wilmington Trust Co.), relating to SASCO Mortgage
Pass-Through Certificates, Series 2003-7H. 386.    SAS 2003-8    Trust Agreement
dated as of March 1, 2003, by and among SASCO, ALS (as Master Servicer) and
LaSalle (now U.S. Bank), relating to SASCO Mortgage Pass-Through Certificates,
Series 2003-8.



--------------------------------------------------------------------------------

387.    SAS 2003-9A    Trust Agreement dated as of March 1, 2003, by and among
SASCO, ALS (as Master Servicer) and JPMorgan, relating to SASCO Mortgage
Pass-Through Certificates, Series 2003-9A. 388.    SAS 2003-AM1    Trust
Agreement dated as of April 1, 2003, by and among SASCO, JPMorgan, ALS (as
Master Servicer) and The Murrayhill Co., relating to SASCO Mortgage Pass-Through
Certificates, Series 2003-AM1. 389.    SAS 2003-BC1    Trust Agreement dated as
of January 1, 2003, by and among SASCO, JPMorgan, ALS (as Master Servicer) and
The Murrayhill Co., relating to SASCO Mortgage Pass-Through Certificates, Series
2003-BC1. 390.    SAS 2003-BC2    Trust Agreement dated as of February 1, 2003,
by and among SASCO, JPMorgan, ALS (as Master Servicer) and The Murrayhill Co.,
relating to SASCO Mortgage Pass-Through Certificates, Series 2003-BC2. 391.   
SAS 2003-BC3    Trust Agreement dated as of September 1, 2003, by and among
SASCO, JPMorgan, ALS (as Master Servicer) and The Murrayhill Co., relating to
SASCO Mortgage Pass-Through Certificates, Series 2003-BC3. 392.    SAS 2003-GEL1
   Transfer and Servicing Agreement dated as of October 1, 2003, by and among
SASCO Mortgage Loan Trust 2003-GEL1, SASCO, ALS (as Master Servicer) The
Murrayhill Co. and U.S. Bank, relating to SASCO Mortgage Loan Trust 2003-GEL1.
393.    SAS 2003-NP1   

a. Trust Agreement dated as of February 1, 2003, by and among SASCO, Wilmington
Trust Co. and U.S. Bank, relating to SASCO Mortgage Backed Notes, Series
2003-NP1.

b. Transfer and Servicing Agreement dated as of February 1, 2003, by and among
SASCO, ALS (as Master Servicer), The Murrayhill Co. and U.S. Bank, relating to
SASCO Mortgage Backed Notes, Series 2003-NP1.

394.    SAS 2003-NP2   

a. Trust Agreement dated as of July 1, 2003, by and among SASCo, Wilmington
Trust Co. and U.S. Bank, relating to SASCO Mortgage Backed Notes Series
2003-NP2.

b. Transfer and Servicing Agreement dated as of July 1, 2003, by and among
SASCO, ALS (as Master Servicer), The Murrayhill Co. and U.S. Bank, relating to
SASCO Mortgage Loan Trust 2003-NP2, Series 2003-NP2.



--------------------------------------------------------------------------------

395.    SAS 2003-NP3   

a. Trust Agreement dated as of November 1, 2003, by and among SASCO, Wilmington
Trust Co. and U.S. Bank, relating to SASCO Mortgage Loan Trust 2003-NP3, Series
2003-NP3.

b. Transfer and Servicing Agreement dated as of November 1, 2003, by and among
SASCO, ALS (as Master Servicer), The Murrayhill Co. and U.S. Bank, relating to
SASCO Mortgage Loan Trust 2003-NP3, Series 2003-NP3.

396.    SAS 2003-RNP2   

a. Trust Agreement dated as of November 1, 2003, by and among SASCO, Wilmington
Trust Co. and U.S. Bank, relating to SASCO Mortgage Loan Trust, Series
2003-RNP2.

b. Transfer and Servicing Agreement dated as of November 1, 2003, by and among
SASCO Loan Trust 2003-RNP2, ALS (as Master Servicer), SASCO, REO LLC 2003-RNP2,
The Murrayhill Co. and U.S. Bank, relating to SASCO Mortgage Loan Trust, Series
2003-RNP2.

397.    SAS 2003-S1    Trust Agreement dated as of August 1, 2003, by and among
SASCO, Citibank (now Wilmington Trust Co.) and ALS (as Master Servicer),
relating to SASCO Mortgage Pass-Through Certificates, Series 2003-S1. 398.   
SAS 2003-S2    Trust Agreement dated as of November 1, 2003, by and among SASCO,
Wells Fargo, ALS (as Master Servicer) and The Murrayhill Co., relating to SASCO
Mortgage Pass-Through Certificates, Series 2003-S2. 399.    SAS 2004-10    Trust
Agreement dated as of May 1, 2004, by and among SASCO, ALS (as Master Servicer)
and U.S. Bank, relating to SASCO Mortgage Pass-Through Certificates, Series
2004-10. 400.    SAS 2004-11XS    Trust Agreement dated as of May 1, 2004, by
and among SASCO, ALS (as Master Servicer) and LaSalle (now Wilmington Trust
Co.), relating to SASCO Mortgage Pass-Through Certificates, Series 2004-11XS.
401.    SAS 2004-12H    Trust Agreement dated as of May 1, 2004, by and among
SASCO, ALS (as Master Servicer) and CitiBank (now Wilmington Trust Co.),
relating to SASCO Mortgage Pass-Through Certificates, Series 2004-12H.



--------------------------------------------------------------------------------

402.    SAS 2004-13    Trust Agreement dated as of June 1, 2004, by and among
SASCO, ALS (as Master Servicer) and LaSalle (now U.S. Bank), relating to SASCO
Mortgage Pass-Through Certificates, Series 2004-13. 403.    SAS 2004-15    Trust
Agreement dated as of August 1, 2004, by and among SASCO, ALS (as Master
Servicer) and CitiBank (now Wilmington Trust Co.), relating to SASCO Mortgage
Pass-Through Certificates, Series 2004-15. 404.    SAS 2004-16XS    Trust
Agreement dated as of July 1, 2004, by and among SASCO, ALS (as Master
Servicer), CitiBank and Wilmington Trust Co., relating to SASCO Mortgage
Pass-Through Certificates, Series 2004-16XS. 405.    SAS 2004-17XS    Trust
Agreement dated as of August 1, 2004, by and among SASCO, ALS (as Master
Servicer) and U.S. Bank, relating to SASCO Mortgage Pass-Through Certificates,
Series 2004-17XS. 406.    SAS 2004-18H    Trust Agreement dated as of September
1, 2004, by and among SASCO, ALS (as Master Servicer) and CitiBank, relating to
SASCO Mortgage Pass-Through Certificates, Series 2004-18H. 407.    SAS 2004-19XS
   Trust Agreement dated as of September 1, 2004, by and among SASCO, ALS (as
Master Servicer) and LaSalle (now Wilmington Trust Co.), relating to SASCO
Mortgage Pass-Through Certificates, Series 2004-19XS. 408.    SAS 2004-20   
Trust Agreement dated as of October 1, 2004, by and among SASCO, ALS (as Master
Servicer) and LaSalle (now Wilmington Trust Co.), relating to SASCO Mortgage
Pass-Through Certificates, Series 2004-20. 409.    SAS 2004-21XS    Trust
Agreement dated as of November 1, 2004, by and among SASCO, ALS (as Master
Servicer) and LaSalle (now U.S. Bank), relating to SASCO Mortgage Pass-Through
Certificates, Series 2004-21XS. 410.    SAS 2004-22    Trust Agreement dated as
of November 1, 2004, by and among SASCO, ALS (as Master Servicer) and CitiBank
(now Wilmington Trust Co.), relating to SASCO Mortgage Pass-Through
Certificates, Series 2004-22.



--------------------------------------------------------------------------------

411.    SAS 2004-23XS    Trust Agreement dated as of December 1, 2004, by and
among SASCO, U.S. Bank, ALS (as Master Servicer) and The Murrayhill Co.,
relating to SASCO Mortgage Pass-Through Certificates, Series 2004-23XS. 412.   
SAS 2004-2AC    Trust Agreement dated as of January 1, 2004, by and among SASCO,
ALS (as Master Servicer) and Wachovia Bank, N.A. (“Wachovia”), relating to SASCO
Mortgage Pass-Through Certificates, Series 2004-2AC. 413.    SAS 2004-3    Trust
Agreement dated as of February 1, 2004, by and among SASCO, ALS (as Master
Servicer) and U.S. Bank, relating to SASCO Mortgage Pass-Through Certificates,
Series 2004-3. 414.    SAS 2004-4XS    Trust Agreement dated as of January 1,
2004, by and among SASCO, ALS (as Master Servicer) and CitiBank (now Wilmington
Trust Co.), relating to SASCO Mortgage Pass-Through Certificates, Series
2004-4XS. 415.    SAS 2004-5H    Trust Agreement dated as of January 1, 2004, by
and among SASCO, ALS (as Master Servicer) and CitiBank (now Wilmington Trust
Co.), relating to SASCO Mortgage Pass-Through Certificates, Series 2004-5H. 416.
   SAS 2004-6XS    Trust Agreement dated as of February 1, 2004, by and among
SASCO, ALS (as Master Servicer) and U.S.Bank, relating to SASCO Mortgage
Pass-Through Certificates, Series 2004-6XS. 417.    SAS 2004-7    Trust
Agreement dated as of April 1, 2004, by and among SASCO, ALS (as Master
Servicer) and LaSalle (now Wilmington Trust Co.), relating to SASCO Mortgage
Pass-Through Certificates, Series 2004-7. 418.    SAS 2004-9XS    Trust
Agreement dated as of April 1, 2004, by and among SASCO, ALS (as Master
Servicer) and LaSalle (now Wilmington Trust Co.), relating to SASCO Mortgage
Pass-Through Certificates, Series 2004-9XS. 419.    SAS 2004-GEL1    Trust
Agreement dated as of February 1, 2004, by and among SASCO, ALS (as Master
Servicer) and CitiBank, relating to SASCO Mortgage Pass-Through Certificates,
Series 2004-GEL1. 420.    SAS 2004-GEL2    a. Trust Agreement dated as of
June 1, 2004, by and among SASCO, Wilmington Trust Co. and U.S. Bank, relating
to SASCO Mortgage Backed Notes, Series 2004-GEL2.



--------------------------------------------------------------------------------

      b. Transfer and Servicing Agreement dated as of June 1, 2004, by and among
SASCO Mortgage Loan Trust 2004-GEL2, SASCO, U.S. Bank, The Murrayhill Co. and
ALS (as Master Servicer), relating to SASCO Mortgage Backed Notes, Series
2004-GEL2. 421.    SAS 2004-GEL3    Trust Agreement dated as of September 1,
2004, by and among SASCO, Wilmington Trust Co. and U.S. Bank, relating to SASCO
Mortgage Backed Notes, Series 2004-GEL3. 422.    SAS 2004-NP1   

a. Trust Agreement dated as of June 1, 2004, by and among SASCO, Wilmington
Trust Co. and U.S. Bank, relating to SASCO Mortgage Loan Trust, Series 2004-NP1.

b. Transfer and Servicing Agreement dated as of June 1, 2004, by and among SASCO
Mortgage Loan Trust 2004-NP1, ALS (as Master Servicer), SASCO, The Murrayhill
Co. and U.S. Bank, relating to SASCO Mortgage Loan Trust, Series 2004-NP1.

423.    SAS 2004-NP2   

a. Trust Agreement dated as of November 1, 2004, by and among SASCO, Wilmington
Trust Co. and U.S. Bank, relating to SASCO Mortgage Loan Trust, Series 2004-NP2.

b. Transfer and Servicing Agreement dated as of November 1, 2004, by and among
SASCO Mortgage Loan Trust 2004-NP2, ALS (as Master Servicer), SASCO and U.S.
Bank, relating to SASCO Mortgage Backed Notes, Series 2004-NP2.

424.    SAS 2004-S2    Trust Agreement dated as of May 1, 2004, by and among
SASCO, U.S. Bank, ALS (as Master Servicer), Wells Fargo and The Murrayhill Co.,
relating to SASCO Mortgage Pass-Through Certificates, Series 2004-S2. 425.   
SAS 2004-S3    Trust Agreement dated as of September 1, 2004, by and among
SASCO, U.S. Bank, ALS (as Master Servicer), Wells Fargo and The Murrayhill Co.,
relating to SASCO Mortgage Pass-Through Certificates, Series 2004-S3. 426.   
SAS 2004-S4    Trust Agreement dated as of November 1, 2004, by and among SASCO,
ALS (as Master Servicer), U.S. Bank and The Murrayhill Co., relating to SASCO
Mortgage Pass-Through Certificates, Series 2004-S4.



--------------------------------------------------------------------------------

427.    SAS 2004-SC1    Trust Agreement dated as of August 1, 2004, by and among
SASCO, ALS (as Master Servicer), HSBC, Wells Fargo and Clayton GRP, Inc.,
relating to SASCO Mortgage Pass-Through Certificates, Series 2004-SC1. 428.   
SAS 2005-1    Trust Agreement dated as of January 1, 2005, by and among SASCO,
ALS (as Master Servicer) and CitiBank (now Wilmington Trust Co.), relating to
SASCO Mortgage Pass-Through Certificates, Series 2005-1. 429.    SAS 2005-10   
Trust Agreement dated as of May 1, 2005, amended as of August 26, 2005, by and
among SASCO, ALS (as Master Servicer) and CitiBank, relating to SASCO Mortgage
Pass-Through Certificates, Series 2005-10. 430.    SAS 2005-11H    Trust
Agreement dated as of May 1, 2005, by and among SASCO, ALS (as Master Servicer)
and CitiBank (now Wilmington Trust Co.), relating to SASCO Mortgage Pass-Through
Certificates, Series 2005-11H. 431.    SAS 2005-14    Trust Agreement dated as
of June 1, 2005, by and among SASCO, ALS (as Master Servicer) and LaSalle (now
Wilmington Trust Co.), relating to SASCO Mortgage Pass-Through Certificates,
Series 2005-14. 432.    SAS 2005-15    Trust Agreement dated as of July 1, 2005,
by and among SASCO, ALS (as Master Servicer) and CitiBank, relating to SASCO
Mortgage Pass-Through Certificates, Series 2005-15. 433.    SAS 2005-16    Trust
Agreement dated as of August 1, 2005, by and among SASCO, ALS (as Master
Servicer) and The Bank of New York (“BoNY”), relating to SASCO Mortgage
Pass-Through Certificates, Series 2005-16. 434.    SAS 2005-17    Trust
Agreement dated as of September 1, 2005, by and among SASCO, ALS (as Master
Servicer) and CitiBank, relating to SASCO Mortgage Pass-Through Certificates,
Series 2005-17. 435.    SAS 2005-2XS    Trust Agreement dated as of January 1,
2005, by and among SASCO, ALS (as Master Servicer), Wilmington Trust Co. and
CitiBank, relating to SASCO Mortgage Pass-Through Certificates, Series 2005-2XS.



--------------------------------------------------------------------------------

436.    SAS 2005-3    Trust Agreement dated as of February 1, 2005, by and among
SASCO, ALS (as Master Servicer) and LaSalle (now U.S. Bank), relating to SASCO
Mortgage Pass-Through Certificates, Series 2005-3. 437.    SAS 2005-4XS    Trust
Agreement dated as of February 1, 2005, by and among SASCO, ALS (as Master
Servicer), Wilmington Trust Co. and LaSalle, relating to SASCO Mortgage
Pass-Through Certificates, Series 2005-4XS. 438.    SAS 2005-5    Trust
Agreement dated as of March 1, 2005, by and among SASCO, ALS (as Master
Servicer) and CitiBank (now Wilmington Trust Co.), relating to SASCO Mortgage
Pass-Through Certificates, Series 2005-5. 439.    SAS 2005-6    Trust Agreement
dated as of April 1, 2005, by and among SASCO, ALS (as Master Servicer) and
LaSalle (now Wilmington Trust Co.), relating to SASCO Mortgage Pass-Through
Certificates, Series 2005-6. 440.    SAS 2005-7XS    Trust Agreement dated as of
March 1, 2005, by and among SASCO, ALS (as Master Servicer) and LaSalle (now
U.S. Bank), relating to SASCO Mortgage Pass-Through Certificates, Series
2005-7XS. 441.    SAS 2005-9XS    Trust Agreement dated as of May 1, 2005, by
and among SASCO, ALS (as Master Servicer) and CitiBank, relating to SASCO
Mortgage Pass-Through Certificates, Series 2005-9XS. 442.    SAS 2005-AR1   
Trust Agreement dated as of November 1, 2005, by and among SASCO, U.S. Bank, ALS
(as Master Servicer) and Risk Management Group, LLC, relating to SASCO Mortgage
Pass-Through Certificates, Series 2005-AR1. 443.    SAS 2005-GEL1    Trust
Agreement dated as of January 1, 2005, by and among SASCO, U.S. Bank, ALS (as
Master Servicer) and The Murrayhill Co., relating to SASCO Mortgage Pass-Through
Certificates, Series 2005-GEL1. 444.    SAS 2005-GEL2    Trust Agreement dated
as of April 1, 2005, by and among SASCO, U.S. Bank, ALS (as Master Servicer) and
The Murrayhill Co., relating to SASCO Mortgage Pass-Through Certificates, Series
2005-GEL2. 445.    SAS 2005-GEL3    Trust Agreement dated as of June 1, 2005, by
and among SASCO, U.S. Bank, ALS (as Master Servicer) and Risk Management Group,
LLC, relating to SASCO Mortgage Pass-Through Certificates, Series 2005-GEL3.



--------------------------------------------------------------------------------

446.    SAS 2005-GEL4    Trust Agreement dated as of September 1, 2005, amended
as of November 1, 2006, by and among SASCO, U.S. Bank, ALS (as Master Servicer)
and The Murrayhill Co., relating to SASCO Mortgage Pass-Through Certificates,
Series 2005-GEL4. 447.    SAS 2005-NC1    Trust Agreement dated as of January 1,
2005, by and among SASCO, LaSalle (now U.S. Bank), ALS (as Master Servicer) and
Risk Management Group, LLC, relating to SASCO Mortgage Pass-Through
Certificates, Series 2005-NC1. 448.    SAS 2005-NC2    Trust Agreement dated as
of May 1, 2005, by and among SASCO, Wells Fargo, ALS (as Master Servicer) and
Risk Management Group, LLC, relating to SASCO Mortgage Pass-Through
Certificates, Series 2005-NC2. 449.    SAS 2005-OPT1    Trust Agreement dated as
of November 1, 2005, by and among SASCO, U.S. Bank, ALS (as Master Servicer) and
Mortgageramp, Inc., relating to SASCO Mortgage Pass-Through Certificates, Series
2005-OPT1. 450.    SAS 2005-RF1    Trust Agreement dated as of April 1, 2005, by
and among SASCO, ALS (as Master Servicer) and Wachovia., relating to SASCO
Mortgage Pass-Through Certificates, Series 2005-RF1. 451.    SAS 2005-RF2   
Trust Agreement dated as of May 1, 2005, by and among SASCO, ALS (as Master
Servicer) and U.S. Bank., relating to SASCO Mortgage Pass-Through Certificates,
Series 2005-RF2. 452.    SAS 2005-RF3    Trust Agreement dated as of July 1,
2005, by and among SASCO, ALS (as Master Servicer) and U.S. Bank., relating to
SASCO Mortgage Pass-Through Certificates, Series 2005-RF3. 453.    SAS 2005-RF4
   Trust Agreement dated as of August 1, 2005, by and among SASCO, ALS (as
Master Servicer) and U.S. Bank., relating to SASCO Mortgage Pass-Through
Certificates, Series 2005-RF4. 454.    SAS 2005-RF5    Trust Agreement dated as
of September 1, 2005, by and among SASCO, ALS (as Master Servicer) and U.S.
Bank., relating to SASCO Mortgage Pass-Through Certificates, Series 2005-RF5.



--------------------------------------------------------------------------------

455.    SAS 2005-RF6    Trust Agreement dated as of November 1, 2005, by and
among SASCO, ALS (as Master Servicer) and U.S. Bank., relating to SASCO Mortgage
Pass-Through Certificates, Series 2005-RF6. 456.    SAS 2005-RF7    Trust
Agreement dated as of December 1, 2005, by and among SASCO, ALS (as Master
Servicer) and U.S. Bank., relating to SASCO Mortgage Pass-Through Certificates,
Series 2005-RF7. 457.    SAS 2005-RM1    Transfer and Sale Agreement dated as of
March 1, 2005, by and among SASCO Reverse Mortgage Loan Trust 2005-RM1, ALS (as
Master Servicer), SASCO, and LaSalle (now U.S. Bank), relating to SASCO Mortgage
Pass-Through Certificates, Series 2005-RM1. 458.    SAS 2005-RMS1    Trust
Agreement dated as of March 1, 2005, by and among SASCO, U.S. Bank, ALS (as
Master Servicer) and The Murrayhill Co., relating to SASCO Mortgage Pass-Through
Certificates, Series 2005-RMS1. 459.    SAS 2005-S1    Trust Agreement dated as
of February 1, 2005, by and among SASCO, ALS (as Master Servicer), U.S. Bank and
The Murrayhill Co., relating to SASCO Mortgage Pass-Through Certificates, Series
2005-S1. 460.    SAS 2005-S2    Trust Agreement dated as of April 1, 2005, by
and among SASCO, ALS (as Master Servicer), U.S. Bank and The Murrayhill Co.,
relating to SASCO Mortgage Pass-Through Certificates, Series 2005-S2. 461.   
SAS 2005-S3    Trust Agreement dated as of June 1, 2005, by and among SASCO, ALS
(as Master Servicer), U.S. Bank and The Murrayhill Co., relating to SASCO
Mortgage Pass-Through Certificates, Series 2005-S3. 462.    SAS 2005-S4    Trust
Agreement dated as of July 1, 2005, by and among SASCO, ALS (as Master
Servicer), U.S. Bank and The Murrayhill Co., relating to SASCO Mortgage
Pass-Through Certificates, Series 2005-S4. 463.    SAS 2005-S5    Trust
Agreement dated as of August 1, 2005, by and among SASCO, ALS (as Master
Servicer), U.S. Bank and The Murrayhill Co., relating to SASCO Mortgage
Pass-Through Certificates, Series 2005-S5.



--------------------------------------------------------------------------------

464.    SAS 2005-S6    Trust Agreement dated as of October 1, 2005, by and among
SASCO, ALS (as Master Servicer), Wells Fargo and Clayton Fixed Income Services,
Inc., relating to SASCO Mortgage Pass-Through Certificates, Series 2005-S6. 465.
   SAS 2005-S7    Trust Agreement dated as of November 1, 2005, by and among
SASCO, ALS (as Master Servicer), Wells Fargo and Clayton Fixed Income Services,
Inc., relating to SASCO Mortgage Pass-Through Certificates, Series 2005-S7. 466.
   SAS 2005-SC1    Trust Agreement dated as of September 1, 2005, by and among
SASCO, ALS (as Master Servicer), U.S. Bank and The Murrayhill Co., relating to
SASCO Mortgage Pass-Through Certificates, Series 2005-SC1. 467.    SAS-2005-WF1
   Trust Agreement dated as of January 1, 2005, by and among SASCO, LaSalle (now
U.S. Bank), ALS (as Master Servicer), Wells Fargo and The Murrayhill Co.,
relating to SASCO Mortgage Pass-Through Certificates, Series 2005-WF1. 468.   
SAS 2005-WF2    Trust Agreement dated as of May 1, 2005, by and among SASCO,
U.S. Bank, ALS (as Master Servicer) and Wells Fargo, relating to SASCO Mortgage
Pass-Through Certificates, Series 2005-WF2. 469.    SAS 2005-WF3    Trust
Agreement dated as of July 1, 2005, by and among SASCO, U.S. Bank, ALS (as
Master Servicer) and Wells Fargo, relating to SASCO Mortgage Pass-Through
Certificates, Series 2005-WF3. 470.    SAS 2005-WF4    Trust Agreement dated as
of November 1, 2005, amended as of November 8, 2006, by and among SASCO, U.S.
Bank, ALS (as Master Servicer) and Wells Fargo, relating to SASCO Mortgage
Pass-Through Certificates, Series 2005-WF4. 471.    SAS 2006-3H    Trust
Agreement dated as of March 1, 2006, by and among SASCO, ALS (as Master
Servicer) and CitiBank, relating to SASCO Mortgage Pass-Through Certificates,
Series 2006-3H. 472.    SAS 2006-AM1    Trust Agreement dated as of April 1,
2006, by and among SASCO, U.S. Bank, ALS (as Master Servicer), Wells Fargo and
Clayton Fixed Income Services, Inc., relating to SASCO Mortgage Pass-Through
Certificates, Series 2006-AM1.



--------------------------------------------------------------------------------

473.    SAS 2006-ARS1    Trust Agreement dated as of June 1, 2006, by and among
SASCO, ALS (as Master Servicer), CitiBank and Clayton Fixed Income Services,
Inc., relating to SASCO Mortgage Pass-Through Certificates, Series 2006-ARS1.
474.    SAS 2006-BC1    Trust Agreement dated as of April 1, 2006, by and among
SASCO, U.S. Bank, ALS (as Master Servicer), Wells Fargo and Clayton Fixed Income
Services, Inc., relating to SASCO Mortgage Pass-Through Certificates, Series
2006-BC1. 475.    SAS 2006-BC6    Trust Agreement dated as of December 1, 2006,
by and among SASCO, U.S. Bank, ALS (as Master Servicer), Wells Fargo and Clayton
Fixed Income Services, Inc., relating to SASCO Mortgage Pass-Through
Certificates, Series 2006-BC6. 476.    SAS 2006-EQ1    Amended and Restated
Trust Agreement dated as of June 1, 2006, by and among SASCO, U.S. Bank, ALS (as
Master Servicer), Wells Fargo and Risk Management Group, LLC, relating to SASCO
Mortgage Pass-Through Certificates, Series 2006-EQ1. 477.    SAS 2006-GEL1   
Trust Agreement dated as of January 1, 2006, by and among SASCO, U.S. Bank, ALS
(as Master Servicer) and Risk Management Group, LLC, relating to SASCO Mortgage
Pass-Through Certificates, Series 2006-GEL1. 478.    SAS 2006-GEL2    Trust
Agreement dated as of April 1, 2006, by and among SASCO, U.S. Bank, ALS (as
Master Servicer) and Clayton Fixed Income Services, Inc., relating to SASCO
Mortgage Pass-Through Certificates, Series 2006-GEL2. 479.    SAS 2006-GEL3   
Trust Agreement dated as of July 1, 2006, by and among SASCO, U.S. Bank, ALS (as
Master Servicer) and Risk Management Group, LLC, relating to SASCO Mortgage
Pass-Through Certificates, Series 2006-GEL3. 480.    SAS 2006-GEL4    Trust
Agreement dated as of October 1, 2006, by and among SASCO, U.S. Bank, ALS (as
Master Servicer) and Clayton Fixed Income Services, Inc., relating to SASCO
Mortgage Pass-Through Certificates, Series 2006-GEL4. 481.    SAS 2006-NC1   
Trust Agreement dated as of June 1, 2006, by and among SASCO, U.S. Bank, ALS (as
Master Servicer) and Risk Management Group, LLC, relating to SASCO Mortgage
Pass-Through Certificates, Series 2006-NC1.



--------------------------------------------------------------------------------

482.    SAS 2006-OPT1    Trust Agreement dated as of April 1, 2006, by and among
SASCO, Wells Fargo, ALS (as Master Servicer) and Risk Management Group, LLC,
relating to SASCO Mortgage Pass-Through Certificates, Series 2006-OPT1. 483.   
SAS 2006-OW1    Trust Agreement dated as of February 1, 2006, by and among
SASCO, U.S. Bank, ALS (as Master Servicer) and Risk Management Group, LLC,
relating to SASCO Mortgage Pass-Through Certificates, Series 2006-OW1. 484.   
SAS 2006-RF1    Trust Agreement dated as of February 1, 2006, by and among
SASCO, ALS (as Master Servicer) and LaSalle (now U.S. Bank), relating to SASCO
Mortgage Pass-Through Certificates, Series 2006-RF1. 485.    SAS 2006-RF2   
Trust Agreement dated as of July 1, 2006, by and among SASCO, ALS (as Master
Servicer) and U.S. Bank, relating to SASCO Mortgage Pass-Through Certificates,
Series 2006-RF2. 486.    SAS 2006-RF3    Trust Agreement dated as of October 1,
2006, by and among SASCO, ALS (as Master Servicer) and U.S. Bank, relating to
SASCO Mortgage Pass-Through Certificates, Series 2006-RF3. 487.    SAS 2006-RF4
   Trust Agreement dated as of November 1, 2006, by and among SASCO, ALS (as
Master Servicer) and U.S. Bank, relating to SASCO Mortgage Pass-Through
Certificates, Series 2006-RF4. 488.    SAS 2006-RM1    Transfer and Servicing
Agreement dated as of August 1, 2006, amended as of December 28, 2007, by and
among SASCO Reverse Mortgage Loan Trust 2006-RM1, ALS (as Master Servicer),
SASCO and CitiBank, relating to SASCO Mortgage Pass-Through Certificates, Series
2006-RM1. 489.    SAS 2006-S1    Trust Agreement dated as of February 1, 2006,
by and among SASCO, ALS (as Master Servicer), U.S. Bank and Clayton Fixed Income
Services, Inc., relating to SASCO Mortgage Pass-Through Certificates, Series
2006-S1. 490.    SAS 2006-S2    Trust Agreement dated as of May 1, 2006, by and
among SASCO, ALS (as Master Servicer), CitiBank and Clayton Fixed Income
Services, Inc., relating to SASCO Mortgage Pass-Through Certificates, Series
2006-S2.



--------------------------------------------------------------------------------

491.    SAS 2006-S3    Trust Agreement dated as of August 1, 2006, by and among
SASCO, ALS (as Master Servicer), CitiBank and Clayton Fixed Income Services,
Inc., relating to SASCO Mortgage Pass-Through Certificates, Series 2006-S3. 492.
   SAS 2006-S4    Trust Agreement dated as of December 1, 2006, by and among
SASCO, ALS (as Master Servicer), CitiBank and Clayton Fixed Income Services,
Inc., relating to SASCO Mortgage Pass-Through Certificates, Series 2006-S4. 493.
   SAS 2006-W1    Trust Agreement dated as of August 1, 2006, by and among
SASCO, U.S. Bank, ALS (as Master Servicer) and Risk Management Group, LLC,
relating to SASCO Mortgage Pass-Through Certificates, Series 2006-W1. 494.   
SAS 2006-WF1    Trust Agreement dated as of March 1, 2006, by and among SASCO,
U.S. Bank, ALS (as Master Servicer), Risk Management Group, LLC and Wells Fargo,
relating to SASCO Mortgage Pass-Through Certificates, Series 2006-WF1. 495.   
SAS 2006-WF2    Trust Agreement dated as of June 1, 2006, by and among SASCO,
U.S. Bank, ALS (as Master Servicer), Risk Management Group, LLC and Wells Fargo,
relating to SASCO Mortgage Pass-Through Certificates, Series 2006-WF2. 496.   
SAS 2006-WF3    Trust Agreement dated as of September 1, 2006, by and among
SASCO, U.S. Bank, ALS (as Master Servicer), Risk Management Group, LLC and Wells
Fargo, relating to SASCO Mortgage Pass-Through Certificates, Series 2006-WF3.
497.    SAS 2006-Z    Trust Agreement dated as of December 1, 2006, by and among
SASCO, U.S. Bank, ALS (as Master Servicer), Wells Fargo and Clayton Fixed Income
Services, Inc., relating to SASCO Mortgage Pass-Through Certificates, Series
2006-Z. 498.    SAS 2007-BC1    Trust Agreement dated as of January 1, 2007, by
and among SASCO, Wells Fargo, ALS (as Master Servicer) and Clayton Fixed Income
Services, Inc., relating to SASCO Mortgage Loan Trust 2007-BC1 Mortgage
Pass-Through Certificates, Series 2007-BC1. 499.    SAS 2007-BC2    Trust
Agreement dated as of February 1, 2007, by and among SASCO, U.S. Bank, ALS (as
Master Servicer) and OfficeTiger Global Real Estate Services Inc., relating to
SASCO Mortgage Loan Trust 2007-BC2 Mortgage Pass-Through Certificates, Series
2007-BC2.



--------------------------------------------------------------------------------

500.    SAS 2007-BC3    Trust Agreement dated as of May 1, 2007, by and among
SASCO, U.S. Bank, ALS (as Master Servicer), Wells Fargo and Clayton Fixed Income
Services, Inc., relating to SASCO Mortgage Loan Trust 2007-BC3 Mortgage
Pass-Through Certificates, Series 2007-BC3. 501.    SAS 2007-BC4    Trust
Agreement dated as of December 1, 2007, by and among SASCO, U.S. Bank, ALS (as
Master Servicer) and Clayton Fixed Income Services Inc., relating to SASCO
Mortgage Loan Trust 2007-BC4 Mortgage Pass-Through Certificates, Series
2007-BC4. 502.    SAS 2007-BNC1    Trust Agreement dated as of October 1, 2007,
by and among SASCO, ALS (as Master Servicer), U.S. Bank and Clayton Fixed Income
Services, Inc., relating to SASCO Mortgage Pass-Through Certificates, Series
2007-BNC1. 503.    SAS 2007-EQ1    Trust Agreement dated as of April 1, 2007, by
and among SASCO, U.S. Bank, ALS (as Master Servicer), Clayton Fixed Income
Services, Inc. and Wells Fargo, relating to SASCO Mortgage Pass-Through
Certificates, Series 2007-EQ1. 504.    SAS 2007-GEL1    Trust Agreement dated as
of January 1, 2007, by and among SASCO, U.S. Bank, ALS (as Master Servicer) and
Clayton Fixed Income Services, Inc., relating to SASCO Mortgage Pass-Through
Certificates, Series 2007-GEL1. 505.    SAS 2007-GEL2    Trust Agreement dated
as of April 1, 2007, by and among SASCO, U.S. Bank, ALS (as Master Servicer) and
Clayton Fixed Income Services, Inc., relating to SASCO Mortgage Pass-Through
Certificates, Series 2007-GEL2. 506.    SAS 2007-MLN1    Trust Agreement dated
as of February 1, 2007, by and among SASCO,Wells Fargo, ALS (as Master Servicer)
and Clayton Fixed Income Services, Inc., relating to SASCO Mortgage Loan Trust
2007-MLN1 Mortgage Pass-Through Certificates, Series 2007-MLN1. 507.    SAS
2007-OS1    Trust Agreement dated as of May 1, 2007, by and among SASCO, Wells
Fargo and ALS (as Master Servicer), relating to SASCO Mortgage Loan Trust
2007-OS1 Mortgage Pass-Through Certificates, Series 2007-OS1.



--------------------------------------------------------------------------------

508.    SAS 2007-RF1    Trust Agreement dated as of March 1, 2007, by and among
SASCO, ALS (as Master Servicer) and U.S. Bank, relating to SASCO Mortgage Loan
Trust Mortgage Pass-Through Certificates, Series 2007-RF1. 509.    SAS 2007-RF2
   Trust Agreement dated as of November 1, 2007, by and among SASCO, ALS (as
Master Servicer), U.S. Bank and HSBC, relating to SASCO Mortgage Loan Trust
Mortgage Pass-Through Certificates, Series 2007-RF2. 510.    SAS 2007-RM1   
Transfer and Servicing Agreement dated as of May 1, 2007, by and among SASCO
Reverse Mortgage Loan Trust 2007-RM1, ALS (as Master Servicer), SASCO and
Citibank, relating to SASCO Reverse Mortgage Loan Trust 2007-RM1 Mortgage Loan
Trust Mortgage Pass-Through Certificates, Series 2007-RM1. 511.    SAS 2007-RNP1
   Transfer and Servicing Agreement dated as of October 1, 2007, by and among
SASCO Reverse Mortgage Loan Trust 2007-RNP1, SASCO, U.S. Bank and ALS (as Master
Servicer), relating to SASCO Reverse Mortgage Loan Trust 2007-RNP1 Mortgage Loan
Trust Mortgage Pass-Through Certificates, Series 2007-RNP1. 512.    SAS 2007-TC1
   Trust Agreement dated as of June 1, 2007, by and among SASCO, U.S. Bank, ALS
(as Master Servicer) and Risk Management Group, LLC, relating to SASCO Mortgage
Loan Trust Mortgage Pass-Through Certificates, Series 2007-TC1. 513.    SAS
2007-WF1    Trust Agreement dated as of March 1, 2007, by and among SASCO, U.S.
Bank, ALS (as Master Servicer), Clayton Fixed Income Services Inc. and Wells
Fargo, relating to SASCO Mortgage Loan Trust 2007-W1 Mortgage Pass-Through
Certificates, Series 2007-WF1. 514.    SAS 2007-WF2    Trust Agreement dated as
of August 1, 2007, by and among SASCO, U.S. Bank, ALS (as Master Servicer),
Wells Fargo and Clayton Fixed Income Services Inc., relating to SASCO Mortgage
Loan Trust 2007-W2 Mortgage Pass-Through Certificates, Series 2007-WF2. 515.   
SAS 2008-RF1    Trust Agreement dated as of February 1, 2008, by and among
SASCO, ALS (as Master Servicer), Wells Fargo and HSBC Bank USA, N.A., relating
to SASCO Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2008-RF1.



--------------------------------------------------------------------------------

516.    SAS 1999-ALS3    Trust Agreement dated as of August 1, 1999, by and
among U.S. Bank, N.A., ALS (as Master Servicer) and SASCO (appointing ALS as
Master Servicer), relating to SASCO Mortgage Pass-Through Certificates, Series
1999-ALS3. 517.    WEBSTER 2002-2    Master Servicing Agreement dated as of
February 1, 2002, by and between Webster Bank and (as Master Servicer), relating
to Residential Fixed Rate Mortgage Loans ALS Group No. 2002-2. 518.    WEBSTER
2002-3    Master Servicing Agreement dated as of May 1, 2002, by and between
Webster Bank and ALS (as Master Servicer), relating to Residential Fixed Rate
Mortgage Loans ALS Group No. 2002-3. 519.    WEBSTER 2002-4    Master Servicing
Agreement dated as of August 1, 2002, by and between Webster Bank and ALS (as
Master Servicer), relating to Residential Fixed Rate Mortgage Loans ALS Group
No. 2002-4. 520.    WEBSTER 2002-5    Master Servicing Agreement dated as of
September 1, 2002, by and between Webster Bank and ALS (as Master Servicer),
relating to Residential Fixed Rate Mortgage Loans ALS Group No. 2002-5. 521.   
LBHI PORTFOLIO   

Investor Services Agreement dated as of April 9, 2010, by and between ALS (as
Master Servicer) and LBHI.

Addendum No. 1 to Investor Services Agreement dated as of December 22, 2011, by
and between ALS (Master Servicer) and LBHI (Owner).

Addendum No. 2 to Investor Services Agreement dated as of January 13, 2012, by
and between ALS (Master Servicing) and LBHI (Owner).



--------------------------------------------------------------------------------

Schedule 1.01(i)

Master Servicing Data Tape Categories

 

Field Name

  

SBO Name

  

Field Definition

ALOANID    LOAN_NUMBER    Loan Number used by Master Servicing to identify the
loan STATE    STATE_CODE    Property State ORIGBAL    ORIGINAL_LOAN_BALANCE   
Original Amount of Loan ACTBAL    LOAN_PARTICIPANT_PRINCIPAL    Month End
Principal Balance (from the Master Servicing perspective, it’s the Servicer’s
previous month end reporting) PTDATE    INTEREST_PAID_TO_DATE    Date to which
Interest is paid (from the Master Servicing perspective, it’s the Servicer’s
previous month end reporting) NDUEDATE    LOAN_DUE_DATE    Due Date of the Loan
(from the Master Servicing perspective, it’s the Servicer’s previous month end
reporting) SFEE    PUR_CURRENT_SERVICE_FEE_RATE    The service fee rate earned
by the servicer. LIENPOS    LIEN_TYPE    1 = First Lien; 2 = Second Lien; 3 =
Third Lien; U = Unknown; US = Unsecured MODDATE    LAST_MODIFICATION_DATE   
Date of most recent Modification as provided by the Servicer SERVICER_NAME   
CUSTNAME    Name used by Master Servicing to identify the Servicer (not the
Servicer legal name) LOAN_STATUS    LOAN_STATUS    Current status of the loan; 1
= Active Loan SALE_NAME    SALE_NAME    The name used by Master Servicing to
identify the owner/security to which the loan is a part. DELINQUENCY_METHOD   
DELINQUENCY_METHOD    Delinquency calculation methodology for a security; 1 =
MBA; 2 = ABS PURCHASE_REMIT_TYPE    PURCHASE.CONTROL_REMIT_TYPE   

A code indicating the remittance method reported by the Servicer: 1 =
actual/actual;

2 = schedule/actual; 3 = schedule/schedule;

4 = inactive loans

SALE_REMIT_TYPE    CONTROL_REMIT_TYPE   

A code indicating the remittance method reported to the investor/trust:

1 = actual/actual; 2 = schedule/actual;

3 = schedule/schedule; 4 = inactive loans



--------------------------------------------------------------------------------

Schedule 1.01(j)

Personal Property

All equipment, supplies, furniture, fixtures, personalty and other tangible
personal property that is owned by Sellers and that is physically located at the
following locations:

5920 Castleway Drive

Indianapolis, Indiana

2617 College Park Drive

Scottsbluff, Nebraska

10350 Park Meadows Drive

Littleton, Colorado



--------------------------------------------------------------------------------

Schedule 1.01(k)

Personal Property Leases

All personal property leases for printer and copier equipment that is physically
located at the following location as follows:

10350 Park Meadows Drive

Littleton, Colorado

 

Model

  

SERIAL #

   MONTHLY COST  

HP 4345

  

CNDCBB10SM

   $ 144.00   

HP 4345

  

CNDCB290CB

   $ 150.00   

HP 4345

  

CNDCB2900V

   $ 148.00   

HP 4345

  

CNDCB2G0BK

   $ 144.00   

HP 4345

  

CNDC96G0M

   $ 200.00   

HP 4345

  

CNDCB2901F

   $ 144.00   

HP 4345

  

CNDC93T01H

   $ 144.00   

HP 4345

  

CNDCB2900T

   $ 144.00   

HP 4345

  

CNDCB2902M

   $ 144.00   

HP 4345

  

CNDCB2902S

   $ 144.00   

HP 4345

  

CNDCB29049

   $ 144.00   

HP 4345

  

CNDCB9F04J

   $ 144.00   

XEROX

  

XNE126231

   $ 800.00   

XEROX

  

XNE126298

   $ 800.00   



--------------------------------------------------------------------------------

Schedule 1.01(l)

RALI Securitizations

 

1. RALI 2007-QO5

2. RALI 2007-QO4

3. RALI 2007-QO3

4. RALI 2007-QO2

5. RALI 2007-QO1

6. RALI 2007-QH9

7. RALI 2007-QH8

8. RALI 2007-QH7

9. RALI 2007-QH6

10. RALI 2007-QH5

11. RALI 2007-QH4

12. RALI 2007-QH3

13. RALI 2007-QH2

14. RALI 2007-QH1

15. RALI 2006-QO9

16. RALI 2006-QO8

17. RALI 2006-QO7

18. RALI 2006-QO6

19. RALI 2006-QO5

20. RALI 2006-QO4

21. RALI 2006-QO3

22. RALI 2006-QO2

23. RALI 2006-QO10

24. RALI 2006-QO1

25. RALI 2006-QH1

26. RALI 2005-QO5

27. RALI 2005-QO4

28. RALI 2005-QO3

29. RALI 2005-QO2

30. RALI 2005-QO1



--------------------------------------------------------------------------------

Schedule 1.01(m)

Seller Licensed Intellectual Property

 

Applications

  

Vendor

  

Application Description

  

Business Function

CAS (Collateral and Securitization System)    Carlisle Group       Collateral
and Securitization System for Capital Markets & Master Servicing. Lawbase Loss
Management    Synaptec       Track due-diligence progress. MS SBO    Alan King &
Co.    Core Master Servicing Processing app    MS Secure File Upload    Desabran
   MS Secure File Upload    This application is used by primary servicers of
mortgage loans to report their monthly remitance, default and Regulation AB
files to the Aurora Master Servicing group. The application also performs file
management functions.



--------------------------------------------------------------------------------

Schedule 1.01(n)

Seller Owned Intellectual Property

Note: There is NO seller owned intellectual property filed or pending with the
PTO or the Copyright Office

 

Application/Platform

  

Application Description

  

Business Function

Deals Database    Tracks servicing, master servicing deals    Tracks deals with
3rd-party servicers and other banks. Investor Web Portal       Security
performance. The application is used internal by Master Servicing staff. It is
also used externally by investors. MS Budget Report    MS Budget Report    Runs
after Investor Cut-Off to collect monthly data MS Claim Processing    MS Claim
Processing    Consolidates REO/Loss loans for processing in SBO, creating one
page form/loan. The form is reproducible at any time and the history table
stores information that changes after claim processing. All balancing teams
upload through the webform, a balancer reviews for errors/incorrect data, a
claim technician processes the loan. MS Dashboard Reporting    MS Dashboard
Reporting    Logs the performance of the MS Department. Users can enter and view
data on the web and identify their weak areas readily. It stores performance
data historically and we can get the trend report for each sub department. MS
Default Module System    MS Default Module System    Combines MI Claim Tracking,
Default Reporting and Subprime Realized Loss Reporting MS Estimated Losses    MS
Estimated Losses    RUNS AFTER INVESTOR CUT-OFF. DB used to create the monthly
Estimated Loss Report MS High Risk Assets    MS High Risk Assets    Collect data
from multiple sources to enable analysis on default loans MS Loan Number
Generator    MS Loan Number Generator    Monitors for duplicate loan numbers as
new loans come onboard; new loan number file provided by Lehman MS Originations
   MS Originations    Process the daily Aurora originated loans from TMO



--------------------------------------------------------------------------------

MS Posted Remittance    MS Posted Remittance    Consolidates into one page
Balancer comments/time spent, SBO/Cashiering/Monthly Remittance Processing Scr1
(pre-Post), Servicer Admin/Servicer Remittance History (post-Post), sequence
number for transaction. This is printed following posting and used as the
coversheet for the filed/stored hard copy balancing packages. Current process
involves capturing the scr1 data prior to posting, completed by balancing
supervisor. MS PSA_WEB_DATA    MS PSA Web Data    DB holding PSA data after
Investor Cut-off MS Servicer Balancing Web    MS Servicer Balancing Web   
Manages Servicer Balancer Workflow MS Servicer Compliance LAT    MS Servicer
Compliance LAT    Servicer Compliance uses to track Servicing Agreements MS
Servicer Report Card    MS Servicer Report Card    Grades servicer performance
on a monthly basis MS Servicer Trailing    MS Servicer Trailing    Application
is used to combine the ancillary fee transactions for the balancing teams prior
to investor cut-off. This checks and prepares for application 1700-2000
ancillary fee transactions monthly. MS Users    MS Users    Controls user
credentials for Claim Processing, PostedRemittance and Servicer Trailing MS
Vision       UserManagementService-SSO-IWP       To build an SSO request between
www.alservices.com and Investor Web Portal.



--------------------------------------------------------------------------------

Schedule 1.01(o)

Serviced Mortgage Loan Data Tape Categories

 

EXTRACT FIELD NAME (1)

  

FIELD DESCRIPTION

INVESTOR_NAME

  

The name of the investor.

ORIGINAL_MORTGAGE_AMOUNT

  

The amount of the original mortgage.

LOAN_CLOSING_DATE

  

The date the loan was closed. For FHA 235/265 loans this is the first payment
due date.

INTEREST_ONLY_LOAN

  

Flag which identifies whether or not the loan is an interest only loan.

LOAN_MATURES_DATE

  

The month and year the final payment is due on the loan.

PROPERTY_ALPHA_STATE_CODE

  

The state of the expanded property address.

PROPERTY_ZIP_CODE

  

The zip code of the property address.

ANNUAL_INTEREST_RATE

  

The current percentage of interest collected on the loan.

FIRST_PRINCIPAL_BALANCE

  

The amount of principal owed by the mortgagor on the first mortgage or
independent second mortgage.

T_AND_I_MONTHLY_AMOUNT

  

The total of county tax deposit, city tax deposit, hazard deposit, mortgage
insurance deposit, lien deposit, and overage/shortage spread to be paid each
month.

ESCROW_BALANCE

  

The current balance of money held in the mortgagors escrow account for payment
of mortgage insurance premium, hazard premium, taxes, and other escrow items.

PREPAY_PENALTY_INDICATOR

  

The code that indicates whether a prepayment penalty applies to the loan.

PREPAY_PENALTY_TERM

  

The term after which a prepayment penalty is no longer assessed for a payoff.

PREPAY_PENALTY_TYPE

  

Identifies whether the prepayment penalty is hard versus soft.

AMORTIZATION_TERM

  

GUAR_FEE_AFTER_BUYUP_DOWN_FC

  

The guaranty fee rate after adjustment for buyup/buydown. It is used in the
calculation of the monthly buydown fee payable to FNMA.

ARM_INDICATOR

  

A code that indicates if the loan is an ARM.

ARM_INDEX_CODE_1_DESCRIPTION

  

Description based on the value of the ARM_INDEX_CODE_1 field.

ARM_IR_MARGIN_RATE

  

The rate to be added to or subtracted from the index to arrive at the interest
rate.

ARM_ORIGINAL_IR_CHANGE_DATE

  

The effective date of the original interest rate change.

ARM_ORIGINAL_PI_CHANGE_DATE

  

The payment due date on which the first scheduled P&I change is effective.

DEFAULT_STATUS_MBA

  

Month end delinquency value for the loan based on the MBA delinquency buckets.

DEFAULT_STATUS_ABS

  

Month end delinquency value for the loan based on the OTS/ABS methodology.

LMT_STATUS

  

Identifies the workout type when active in Loss Mitigation.

NEGATIVE_AMORT_INDICATOR

  

Derived field which identifies whether or not the loan has negative amortization
feature.



--------------------------------------------------------------------------------

EXTRACT FIELD NAME (1)

  

FIELD DESCRIPTION

NET_ECON_SERVICING_FEE

  

Calculated field - calculates the net economic servicing fee at the loan-level.
See logic required field for additional information.

REMITTANCE_TYPE_DESC

  

Derived field based on values found in the RECON_METHOD field.

ESCROW_EXPD_ADVANCE_BALANCE

  

The expanded amount of corporate moneys advanced to replace overdrawn escrow
funds.

CALCULATED_PI_AMOUNT

  

Derived/calculated P&I payment amount. Some types of loans do not have the
FIRST_P_AND_I_AMOUNT field populated, thus it must be calculated.

TTL_CORPORATE_ADVANCE_BALANCE

  

Derived field - sum of the three fields above for total outstanding corporate
advance

GSE_DESCRIPTION

  

Identifies the government sponsored entity associated with the loan.

NEXT_PAYMENT_DUE_DATE

  

The date the next payment is due.

SNAPSHOT_DATE

  

The date for which the entire data set is valid. This is always the prior month
end date.



--------------------------------------------------------------------------------

Schedule 1.01(p)

Servicer Advance Data Tape Categories

 

Servicing

Corp Advs

Esc Advs

P&I Advs

P&I Contra - BofA

Other Advs

Master Servicing

P&I Advs

Other Advs

MS Contra Advance

FNMA/FHLMC Advances

Total Servicing Advances

Allowance for Advances

Allowance for Countrywide

Net Servicing Advances



--------------------------------------------------------------------------------

Schedule 1.01(q)

Servicing Agreements

 

1. Servicing Agreement dated as of August 1, 2004, by and among Aurora Loan
Services Inc. (now Aurora Loan Services LLC) (“ALS”), Lehman Brothers Holdings,
Inc. (“LBHI”) and HSBC Bank USA, N.A. (“HSBC”), relating to SASCO, Mortgage
Pass-Through Certificates, Series 2004-SCI.

 

2. Servicing Agreement dated as of May 1, 2001, by and between Lehman Capital
and ALS, relating to Residential Adjustable Mortgage Loans, Group No. BH-2001-2.

 

3. Servicing Agreement dated as of August 1, 1999, by and among ALS (as
Servicer), Lehman Capital (as Seller) and ALS (as Master Servicer), relating to
Mortgage Pass-Through Certificates, Series 1999-ALS3.

 

4. Servicing Agreement dated October 1, 2000, by and between Lehman Capital and
ALS, relating to SASCO Mortgage Pass-Through Certificates, Series 2000-5.

 

5. Servicing Agreement dated as of October 1, 2001, by and among ALS, LBB,
Lehman Capital and Wells Fargo and acknowledged by Bank One, relating to SASCO
Amortizing Residential Collateral Mortgage Pass-Through Certificates, Series
2001-BC6.

 

6. Servicing Agreement dated as of October 1, 2001, by and among ALS, Lehman
Brothers Bank, FSB (now Aurora Bank FSB) (“LBB”), Lehman Capital and Wells Fargo
and acknowledged by Bank One, relating to SASCO Amortizing Residential
Collateral Mortgage Pass-Through Certificates, Series 2001-BC6.

 

7. Reconstituted Servicing Agreement dated as of October, 1, 2001, by and among
Lehman Capital, ALS (Sub-Master Servicer) and ALS (Servicer) relating to the
Fannie Mae Guaranteed Grantor Trust Pass Through Certificates, Series 2001-T10

 

8. Reconstituted Servicing Agreement dated as of November 1, 2001, by and among
Lehman Capital and ALS (Sub-Master Servicer) and ALS (Servicer), relating to
Fannie Mae Guaranteed Grantor Trust Pass-Through Certificates, Series 2001-T12.

 

9. Servicing Agreement dated as of January 1, 2001, by and between Lehman
Capital and ALS, relating to SASCO Mortgage Pass-Through Certificates, Series
2001-1.

 

10. Servicing Agreement dated as of February 1, 2001, by and between Lehman
Capital and ALS, relating to SASCO Mortgage Pass-Through Certificates, Series
2001-2.



--------------------------------------------------------------------------------

11. Servicing Agreement dated as of May 1, 2001, by and among ALS (as Servicer),
Lehman Capital (as Seller) and ALS (as Master Servicer), relating to SASCO
Mortgage Pass-Through Certificates, Series 2001-8A.

 

12. Servicing Agreement dated as of June 1, 2001, by and among ALS (as
Servicer), Lehman Capital (as Seller) and ALS (as Master Servicer), relating to
SASCO Mortgage Pass-Through Certificates, Series 2001-9.

 

13. Servicing Agreement dated as of July 1, 2001, by and among ALS (as
Servicer), Lehman Capital (as Seller) and ALS (as Master Servicer), relating to
SASCO Mortgage Pass-Through Certificates, Series 2001-11.

 

14. Servicing Agreement dated as of September 1, 2001, by and among ALS (as
Servicer), Lehman Capital (as Seller) and ALS (as Master Servicer), relating to
SASCO Mortgage Pass-Through Certificates, Series 2001-15A.

 

15. Servicing Agreement dated as of October 1, 2001, by and among ALS (as
Servicer), Lehman Capital (as Seller) and ALS (as Master Servicer), relating to
SASCO Mortgage Pass-Through Certificates, Series 2001-16H.

 

16. Servicing Agreement dated as of December 1, 2001, by and among ALS (as
Servicer), Lehman Capital (as Seller) and ALS (as Master Servicer), relating to
SASCO Mortgage Pass-Through Certificates, Series 2001-19.

 

17. Servicing Agreement dated as of December 1, 2001, by and among ALS (as
Servicer), Lehman Capital (as Seller), LBB and ALS (as Master Servicer),
relating to SASCO Mortgage Pass-Through Certificates, Series 2001-21A.

 

18. Reconstituted Servicing Agreement dated as of January 1, 2002, by and among
ALS (as Servicer), Lehman Capital (as Seller) and ALS (as Master Servicer),
relating to Fannie Mae Guarantor Trust, Series 2002-T1.

 

19. Reconstituted Servicing Agreement dated as of February 1, 2002, by and among
ALS (as Servicer), Lehman Capital (as Seller) and ALS (Sub-Master Servicer),
relating to Fannie Mae Guarantor Trust, Series 2002-T4.

 

20. Reconstituted Servicing Agreement dated as of August 1, 2002, by and among
ALS (as Servicer), Lehman Capital (as Seller) and ALS (Sub-Master Servicer),
relating to Fannie Mae Guarantor Trust, Series 2002-T12.

 

21. Reconstituted Servicing Agreement dated as of November 1, 2002, by and among
ALS (as Servicer), Lehman Capital (as Seller) and ALS (Sub-Master Servicer),
relating to Fannie Mae Guarantor Trust, Series 2002-T18.

 

22. Reconstituted Servicing Agreement dated as of April 1, 2002, by and among
ALS (as Servicer), Lehman Capital (as Seller) and ALS (Sub-Master Servicer),
relating to Fannie Mae Guarantor Trust, Series 2002-W3.

 

23. Reconstituted Servicing Agreement dated as of July 1, 2002, by and among ALS
(as Servicer), Lehman Capital (as Seller) and ALS (Sub-Master Servicer),
relating to Fannie Mae Guarantor Trust, Series 2002-W7.



--------------------------------------------------------------------------------

24. Reconstituted Servicing Agreement dated as of August 1, 2002, by and among
ALS (as Servicer), Lehman Capital (as Seller) and ALS (Sub-Master Servicer),
relating to Fannie Mae Guarantor Trust, Series 2002-W9.

 

25. Reconstituted Servicing Agreement dated as of September 1, 2002, by and
among ALS (as Servicer), Lehman Capital (as Seller) and ALS (Sub-Master
Servicer), relating to Fannie Mae Guarantor Trust, Series 2002-W10.

 

26. Servicing Agreement dated as of February 1, 2002, by and among ALS (as
Servicer), Lehman Capital (as Seller), LBB and ALS (Sub-Master Servicer),
relating to SASCO Mortgage Pass-Through Certificates, Series 2002-4H.

 

27. Servicing Agreement dated as of March 1, 2002, by and among ALS (as
Servicer), Lehman Capital (as Seller), LBB and ALS (Sub-Master Servicer),
relating to SASCO Mortgage Pass-Through Certificates, Series 2002-5A.

 

28. Servicing Agreement dated as of April 1, 2002, by and among ALS (as
Servicer), Lehman Capital (as Seller), LBB and ALS (Sub-Master Servicer),
relating to SASCO Mortgage Pass-Through Certificates, Series 2002-8A.

 

29. Servicing Agreement dated as of May 1, 2002, by and among ALS (as Servicer),
Lehman Capital (as Seller), LBB and ALS (Sub-Master Servicer), relating to SASCO
Mortgage Pass-Through Certificates, Series 2002-10H.

 

30. Reconstituted Servicing Agreement dated as of May 1, 2002, by and among ALS
(as Servicer), Lehman Capital (as Seller), LBB and ALS (Sub-Master Servicer),
relating to SASCO Mortgage Pass-Through Certificates, Series 2002-12

 

31. Servicing Agreement dated as of June 1, 2002, by and among ALS (as
Servicer), Lehman Capital (as Seller), LBB and ALS (Sub-Master Servicer),
relating to SASCO Mortgage Pass-Through Certificates, Series 2002-13.

 

32. Servicing Agreement dated as of July 1, 2002, by and among ALS (as
Servicer), Lehman Capital (as Seller), LBB and ALS (Sub-Master Servicer),
relating to SASCO Mortgage Pass-Through Certificates, Series 2002-15.

 

33. Servicing Agreement dated as of August 1, 2002, by and among ALS (as
Servicer), Lehman Capital (as Seller), LBB and ALS (Sub-Master Servicer),
relating to SASCO Mortgage Pass-Through Certificates, Series 2002-17.

 

34. Servicing Agreement dated as of October 1, 2002, by and among Lehman
Capital, LBB and ALS (as Servicer and Sub-Master Servicer), relating to SASCO
Mortgage Pass-Through Certificates, Series 2002-21A.

 

35. Servicing Agreement dated as of October 1, 2002, by and among ALS (as
Servicer), Lehman Capital (as Seller), LBB and ALS (Sub-Master Servicer),
relating to SASCO Mortgage Pass-Through Certificates, Series 2002-22H.

 

36. Servicing Agreement dated as of October 1, 2002, amended as of September 1,
2005, by and among ALS (as Servicer), Lehman Capital (as Seller), LBB and ALS
(Sub-Master Servicer), relating to SASCO Mortgage Pass-Through Certificates,
Series 2002-23XS.



--------------------------------------------------------------------------------

37. Servicing Agreement dated as of November 1, 2002, by and among ALS (as
Servicer), Lehman Capital (as Seller), LBB and ALS (Sub-Master Servicer),
relating to SASCO Mortgage Pass-Through Certificates, Series 2002-25A.

 

38. Servicing Agreement dated as of August 1, 2002, by and among ALS (as
Servicer), Lehman Capital (as Seller) and ALS (as Sub-Master Servicer), relating
to SASCO Mortgage Pass-Through Certificates, Series 2002-NP1.

 

39. Reconstituted Servicing Agreement dated as of February 1, 2003, by and among
ALS (as Servicer), Lehman Capital (as Seller) and ALS (as Sub-Master Servicer),
relating to Fannie Mae Grantor Trust Certificates, Series 2003-W3.

 

40. Reconstituted Servicing Agreement dated as of April 1, 2003, by and between
LBHI and ALS (as Servicer and Sub-Master Servicer), relating to Fannie Mae
Grantor Trust Certificates, Series 2003-W6.

 

41. Reconstituted Servicing Agreement dated as of July 1, 2003, by and among ALS
(as Servicer) LBHI and ALS (as Sub-Master Servicer), relating to Fannie Mae
Grantor Trust Certificates, Series 2003-W12.

 

42. Reconstituted Servicing Agreement dated as of October 1, 2003, by and among
ALS (as Servicer) LBHI and ALS (as Sub-Master Servicer), relating to Fannie Mae
Grantor Trust Certificates, Series 2003-W17.

 

43. Reconstituted Servicing Agreement dated as of November 1, 2003, by and among
ALS (as Servicer) LBHI and ALS (as Sub-Master Servicer), relating to Fannie Mae
Grantor Trust Certificates, Series 2003-W18.

 

44. Servicing Agreement dated as of November 1, 2003, amended as of September 1,
2005, by and among ALS (as Servicer) LBHI and ALS (as Sub-Master Servicer),
relating to Lehman ABS Corporation Mortgage Pass-Through Certificates, Series
2003-1.

 

45. Servicing Agreement dated as of June 1, 2003, by and between Quaker City
Bank and ALS, relating to Conventional Residential Adjustable Rate Mortgage
Loans, Group No. LC QC 2003-1

 

46. Servicing Agreement dated as of October 1, 2003, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer) and acknowledged by LaSalle (now
U.S. Bank), relating to SAIL Trust Mortgage Pass-Through Certificates, Series
2003-BC11.

 

47. Servicing Agreement dated as of November 1, 2003, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer) and acknowledged by LaSalle (now
U.S. Bank), relating to SAIL Trust Mortgage Pass-Through Certificates, Series
2003-BC12.

 

48. Servicing Agreement dated as of November 1, 2003, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer) and acknowledged by LaSalle (now
U.S. Bank), relating to SAIL Trust Mortgage Pass-Through Certificates, Series
2003-BC13.



--------------------------------------------------------------------------------

49. Servicing Agreement dated as of January 1, 2003, by and among ALS (as
Servicer), Lehman Capital, LBB and ALS (as Master Servicer), relating to SASCO
Mortgage Pass-Through Certificates, Series 2003-3XS.

 

50. Servicing Agreement dated as of February 1, 2003, by and among ALS (as
Servicer), Lehman Capital, LBB and ALS (as Master Servicer), relating to SASCO
Mortgage Pass-Through Certificates, Series 2003-4.

 

51. Servicing Agreement dated as of February 1, 2003, by and among ALS (as
Servicer), Lehman Capital, LBB and ALS (as Master Servicer), relating to SASCO
Mortgage Pass-Through Certificates, Series 2003-6A.

 

52. Servicing Agreement dated as of February 1, 2003, by and among ALS (as
Servicer), Lehman Capital, LBB and ALS (as Master Servicer), relating to SASCO
Mortgage Pass-Through Certificates, Series 2003-7H.

 

53. Servicing Agreement dated as of March 1, 2003, by and among ALS (as
Servicer), LBB and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2003-9A.

 

54. Servicing Agreement dated as of March 1, 2003, by and among ALS (as
Servicer), Lehman Capital, LBB and ALS (as Master Servicer), relating to SASCO
Mortgage Pass-Through Certificates, Series 2003-10.

 

55. Servicing Agreement dated as of March 1, 2003, by and among ALS (as
Servicer), Lehman Capital, LBB and ALS (as Master Servicer), relating to SASCO
Mortgage Pass-Through Certificates, Series 2003-12XS.

 

56. Servicing Agreement dated as of May 1, 2003, by and among ALS (as Servicer),
LBHI and ALS (as Master Servicer), relating to SASCO Mortgage Pass-Through
Certificates, Series 2003-18XS.

 

57. Servicing Agreement dated as of June 1, 2003, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2003-20.

 

58. Servicing Agreement dated as of June 1, 2003, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2003-23H.

 

59. Servicing Agreement dated as of July 1, 2003, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2003-24A.

 

60. Servicing Agreement dated as of July 1, 2003, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2003-25XS.

 

61. Servicing Agreement dated as of August 1, 2003, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2003-26A.



--------------------------------------------------------------------------------

62. Servicing Agreement dated as of August 1, 2003, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2003-28XS.

 

63. Servicing Agreement dated as of August 1, 2003, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2003-29.

 

64. Servicing Agreement dated as of September 1, 2003, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2003-31A.

 

65. Servicing Agreement dated as of October 1, 2003, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2003-32.

 

66. Servicing Agreement dated as of October 1, 2003, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2003-33H.

 

67. Servicing Agreement dated as of October 1, 2003, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2003-34A.

 

68. Servicing Agreement dated as of November 1, 2003, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2003-35.

 

69. Servicing Agreement dated as of October 1, 2003, amended as of September 1,
2005, by and among ALS (as Servicer), LBHI and ALS (as Master Servicer),
relating to SASCO Mortgage Pass-Through Certificates, Series 2003-36XS.

 

70. Servicing Agreement dated as of November 1, 2003, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2003-37A.

 

71. Servicing Agreement dated as of December 1, 2003, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2003-40A.

 

72. Servicing Agreement dated as of October 1, 2003, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage Backed
Notes, Series 2003-GEL1.

 

73. Servicing Agreement dated as of February 1, 2003, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage Loan
Trust 2003-NP1, Series 2003-NP1.

 

74. Servicing Agreement dated as of July 1, 2003, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage Loan
Trust 2003-NP2, Series 2003-NP2.



--------------------------------------------------------------------------------

75. Servicing Agreement dated as of November 1, 2003, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage Loan
Trust 2003-NP3, Series 2003-NP3.

 

76. Servicing Agreement dated as of November 1, 2003, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage Loan
Trust, Series 2003-RNP2.

 

77. Servicing Agreement dated as of November 1, 2003, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2003-S2.

 

78. Reconstituted Servicing Agreement dated as of February 1, 2004, by and among
ALS (as Servicer), LBHI and ALS (as Sub-Master Servicer), relating to Fannie Mae
Grantor Trust Pass-Through Certificates, Series 2004-T1.

 

79. Reconstituted Servicing Agreement dated as of May 1, 2004, by and among ALS
(as Servicer), LBHI and ALS (as Sub-Master Servicer), relating to Fannie Mae
Grantor Trust Pass-Through Certificates, Series 2004-T3.

 

80. Reconstituted Servicing Agreement dated as of January 1, 2004, by and among
ALS (as Servicer), LBHI and ALS (as Sub-Master Servicer), relating to Fannie Mae
Grantor Trust Pass-Through Certificates, Series 2004-W1.

 

81. Reconstituted Servicing Agreement dated as of June 1, 2004, by and among ALS
(as Servicer), LBHI and ALS (as Sub-Master Servicer), relating to Fannie Mae
Grantor Trust Pass-Through Certificates, Series 2004-W9.

 

82. Reconstituted Servicing Agreement dated as of August 1, 2004, by and among
ALS (as Servicer), LBHI and ALS (as Sub-Master Servicer), relating to Fannie Mae
Grantor Trust Pass-Through Certificates, Series 2004-W11.

 

83. Reconstituted Servicing Agreement dated as of November 1, 2004, by and among
ALS (as Servicer), LBHI and ALS (as Sub-Master Servicer), relating to Fannie Mae
Grantor Trust Pass-Through Certificates, Series 2004-W12.

 

84. Reconstituted Servicing Agreement dated as of March 1, 2004, by and among
ALS (as Servicer), LBHI and ALS (as Master Servicer), relating to Lehman ABS
Corporation Mortgage Pass-Through Certificates, Series 2004-1.

 

85. Servicing Agreement dated as of February 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SAIL Trust Mortgage
Pass-Through Certificates, Series 2004-2.

 

86. Servicing Agreement dated as of March 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SAIL Trust Mortgage
Pass-Through Certificates, Series 2004-3.

 

87. Servicing Agreement dated as of April 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SAIL Trust Mortgage
Pass-Through Certificates, Series 2004-4.



--------------------------------------------------------------------------------

88. Servicing Agreement dated as of May 1, 2004, by and among ALS (as Servicer),
LBHI and ALS (as Master Servicer), relating to SAIL Trust Mortgage Pass-Through
Certificates, Series 2004-5.

 

89. Servicing Agreement dated as of June 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SAIL Trust Mortgage
Pass-Through Certificates, Series 2004-6.

 

90. Servicing Agreement dated as of August 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SAIL Trust Mortgage
Pass-Through Certificates, Series 2004-8.

 

91. Servicing Agreement dated as of September 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SAIL Trust Mortgage
Pass-Through Certificates, Series 2004-9.

 

92. Servicing Agreement dated as of October 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SAIL Trust Mortgage
Pass-Through Certificates, Series 2004-10.

 

93. Servicing Agreement dated as of December 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SAIL Trust Mortgage
Pass-Through Certificates, Series 2004-11.

 

94. Servicing Agreement dated as of January 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to Structured Adjustable
Rate Mortgage (“SARM”) Loan Trust Mortgage Pass-Through Certificates, Series
2004-1.

 

95. Servicing Agreement dated as of February 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2004-2.

 

96. Servicing Agreement dated as of February 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2004-3AC.

 

97. Servicing Agreement dated as of March 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2004-4.

 

98. Servicing Agreement dated as of April 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2004-5.

 

99. Servicing Agreement dated as of May 1, 2004, by and among ALS (as Servicer),
LBHI and ALS (as Master Servicer), relating to SARM Loan Trust Mortgage
Pass-Through Certificates, Series 2004-6.

 

100. Servicing Agreement dated as of May 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2004-7.



--------------------------------------------------------------------------------

101. Servicing Agreement dated as of June 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2004-8.

 

102. Servicing Agreement dated as of June 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2004-9XS.

 

103. Servicing Agreement dated as of July 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2004-10.

 

104. Servicing Agreement dated as of July 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2004-11.

 

105. Servicing Agreement dated as of August 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2004-12.

 

106. Servicing Agreement dated as of August 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2004-13.

 

107. Servicing Agreement dated as of September 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2004-14.

 

108. Servicing Agreement dated as of September 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2004-15.

 

109. Servicing Agreement dated as of October 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2004-16.

 

110. Servicing Agreement dated as of October 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2004-17.

 

111. Servicing Agreement dated as of November 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2004-18.

 

112. Servicing Agreement dated as of December 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2004-19.

 

113. Servicing Agreement dated as of December 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2004-20.



--------------------------------------------------------------------------------

114. Servicing Agreement dated as of January 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2004-2AC.

 

115. Servicing Agreement dated as of February 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2004-3.

 

116. Servicing Agreement dated as of January 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2004-4XS.

 

117. Servicing Agreement dated as of January 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2004-5H.

 

118. Servicing Agreement dated as of February 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2004-6XS.

 

119. Servicing Agreement dated as of April 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2004-7.

 

120. Servicing Agreement dated as of April 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2004-9XS.

 

121. Servicing Agreement dated as of May 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2004-10.

 

122. Servicing Agreement dated as of May 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2004-11XS.

 

123. Servicing Agreement dated as of May 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2004-12H.

 

124. Servicing Agreement dated as of June 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2004-13.

 

125. Servicing Agreement dated as of August 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2004-15.

 

126. Servicing Agreement dated as of July 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2004-16XS.



--------------------------------------------------------------------------------

127. Servicing Agreement dated as of August 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2004-17XS.

 

128. Servicing Agreement dated as of September 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2004-18H.

 

129. Servicing Agreement dated as of September 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2004-19XS.

 

130. Servicing Agreement dated as of October 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2004-20.

 

131. Servicing Agreement dated as of November 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2004-21XS.

 

132. Servicing Agreement dated as of December 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2004-23XS.

 

133. Servicing Agreement dated as of February 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage Backed
Notes, Series 2004-GEL1.

 

134. Servicing Agreement dated as of June 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage Backed
Notes, Series 2004-GEL2.

 

135. Servicing Agreement dated as of September 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage Backed
Notes, Series 2004-GEL3.

 

136. Servicing Agreement dated as of June 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage Loan
Trust, Series 2004-NP1.

 

137. Servicing Agreement dated as of November 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage Loan
Trust, Series 2004-NP2.

 

138. Servicing Agreement dated as of May 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2004-S2.

 

139. Servicing Agreement dated as of September 1, 2004, amended as of
December 1, 2004, by and among ALS (as Servicer), LBHI and ALS (as Master
Servicer), relating to SASCO Mortgage Pass-Through Certificates, Series 2004-S3.



--------------------------------------------------------------------------------

140. Servicing Agreement dated as of November 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2004-S4.

 

141. Servicing Agreement dated as of August 1, 2004, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2004-SC1.

 

142. Reconstituted Servicing Agreement dated as of February 1, 2005, by and
among ALS (as Servicer), LBHI and ALS (as Sub-Master Servicer), relating to
Fannie Mae Mortgage Pass-Through Certificates, Series 2005-W1.

 

143. Servicing Agreement dated as of October 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to Lehman Mortgage Trust
Mortgage Pass-Through Certificates, Series 2005-1.

 

144. Servicing Agreement dated as of November 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to Lehman Mortgage Trust
Mortgage Pass-Through Certificates, Series 2005-2.

 

145. Servicing Agreement dated as of December 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to Lehman Mortgage Trust
Mortgage Pass-Through Certificates, Series 2005-3.

 

146. Servicing Agreement dated as of June 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to Lehman XS Trust
Mortgage Pass-Through Certificates, Series 2005-1.

 

147. Servicing Agreement dated as of July 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to Lehman XS Trust
Mortgage Pass-Through Certificates, Series 2005-2.

 

148. Servicing Agreement dated as of August 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to Lehman XS Trust
Mortgage Pass-Through Certificates, Series 2005-3.

 

149. Servicing Agreement dated as of September 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to Lehman XS Trust
Mortgage Pass-Through Certificates, Series 2005-4.

 

150. Servicing Agreement dated as of October 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to Lehman XS Trust
Mortgage Pass-Through Certificates, Series 2005-6.

 

151. Servicing Agreement dated as of November 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to Lehman XS Trust
Mortgage Pass-Through Certificates, Series 2005-8.

 

152. Servicing Agreement dated as of December 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to Lehman XS Trust
Mortgage Pass-Through Certificates, Series 2005-10.



--------------------------------------------------------------------------------

153. Servicing Agreement dated as of January 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SAIL Trust Mortgage
Pass-Through Certificates, Series 2005-1.

 

154. Servicing Agreement dated as of February 1, 2005, by and between LBHI and
ALS (as Servicer and Master Servicer), relating to SAIL Trust Mortgage
Pass-Through Certificates, Series 2005-2.

 

155. Servicing Agreement dated as of March 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SAIL Trust Mortgage
Pass-Through Certificates, Series 2005-3.

 

156. Servicing Agreement dated as of April 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SAIL Trust Mortgage
Pass-Through Certificates, Series 2005-4.

 

157. Servicing Agreement dated as of May 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SAIL Trust Mortgage
Pass-Through Certificates, Series 2005-5.

 

158. Servicing Agreement dated as of June 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SAIL Trust Mortgage
Pass-Through Certificates, Series 2005-6.

 

159. Servicing Agreement dated as of July 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SAIL Trust Mortgage
Pass-Through Certificates, Series 2005-7.

 

160. Servicing Agreement dated as of September 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SAIL Trust Mortgage
Pass-Through Certificates, Series 2005-8.

 

161. Servicing Agreement dated as of October 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SAIL Trust Mortgage
Pass-Through Certificates, Series 2005-9.

 

162. Servicing Agreement dated as of November 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SAIL Trust Mortgage
Pass-Through Certificates, Series 2005-10.

 

163. Servicing Agreement dated as of December 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SAIL Trust Mortgage
Pass-Through Certificates, Series 2005-11.

 

164. Servicing Agreement dated as of August 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SAIL Trust Mortgage
Pass-Through Certificates, Series 2005-HE3.

 

165. Servicing Agreement dated as of January 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2005-1.



--------------------------------------------------------------------------------

166. Servicing Agreement dated as of January 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2005-2.

 

167. Servicing Agreement dated as of January 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2005-3XS.

 

168. Servicing Agreement dated as of February 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2005-4.

 

169. Servicing Agreement dated as of April 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2005-5.

 

170. Servicing Agreement dated as of February 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2005-6XS.

 

171. Servicing Agreement dated as of March 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2005-7.

 

172. Servicing Agreement dated as of March 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2005-8XS.

 

173. Servicing Agreement dated as of May 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as among ALS (as Servicer), Master Servicer), relating
to SARM Loan Trust Mortgage Pass-Through Certificates, Series 2005-10.

 

174. Servicing Agreement dated as of April 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2005-11.

 

175. Servicing Agreement dated as of May 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2005-12.

 

176. Servicing Agreement dated as of June 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2005-15.

 

177. Servicing Agreement dated as of July 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2005-17.

 

178. Servicing Agreement dated as of August 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2005-18.



--------------------------------------------------------------------------------

179. Servicing Agreement dated as of September 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2005-20.

 

180. Servicing Agreement dated as of October 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2005-21.

 

181. Servicing Agreement dated as of November 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2005-22.

 

182. Servicing Agreement dated as of December 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2005-23.

 

183. Servicing Agreement dated as of January 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2005-1.

 

184. Servicing Agreement dated as of February 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2005-3.

 

185. Servicing Agreement dated as of January 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2005-4XS.

 

186. Servicing Agreement dated as of March 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2005-5.

 

187. Servicing Agreement dated as of April 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2005-6.

 

188. Servicing Agreement dated as of March 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2005-7XS.

 

189. Servicing Agreement dated as of May 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2005-9XS.

 

190. Servicing Agreement dated as of May 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2005-10.

 

191. Servicing Agreement dated as of May 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2005-11H.



--------------------------------------------------------------------------------

192. Servicing Agreement dated as of June 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2005-14.

 

193. Servicing Agreement dated as of July 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2005-15.

 

194. Servicing Agreement dated as of August 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2005-16.

 

195. Servicing Agreement dated as of September 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2005-17.

 

196. Servicing Agreement dated as of January 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2005-GEL1.

 

197. Servicing Agreement dated as of April 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2005-GEL2.

 

198. Servicing Agreement dated as of June 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2005-GEL3.

 

199. Servicing Agreement dated as of September 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2005-GEL4.

 

200. Servicing Agreement dated as of April 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2005-RF1.

 

201. Servicing Agreement dated as of May 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2005-RF2.

 

202. Servicing Agreement dated as of July 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2005-RF3.

 

203. Servicing Agreement dated as of August 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2005-RF4.

 

204. Servicing Agreement dated as of September 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2005-RF5.



--------------------------------------------------------------------------------

205. Servicing Agreement dated as of November 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2005-RF6.

 

206. Servicing Agreement dated as of December 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2005-RF7.

 

207. Servicing Agreement dated as of February 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2005-S1.

 

208. Servicing Agreement dated as of April 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2005-S2.

 

209. Servicing Agreement dated as of September 1, 2005, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2005-SC1.

 

210. Servicing Agreement dated as of September 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to BCN Mortgage Loan
Trust 2006-1 Mortgage Pass-Through Certificates, Series 2006-1.

 

211. Servicing Agreement dated as of January 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to Lehman Mortgage Trust
Mortgage Pass-Through Certificates, Series 2006-1.

 

212. Servicing Agreement dated as of March 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to Lehman Mortgage Trust
Mortgage Pass-Through Certificates, Series 2006-2.

 

213. Servicing Agreement dated as of July 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to Lehman Mortgage Trust
Mortgage Pass-Through Certificates, Series 2006-4.

 

214. Servicing Agreement dated as of August 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to Lehman Mortgage Trust
Mortgage Pass-Through Certificates, Series 2006-5.

 

215. Servicing Agreement dated as of September 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to Lehman Mortgage Trust
Mortgage Pass-Through Certificates, Series 2006-6.

 

216. Servicing Agreement dated as of October 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to Lehman Mortgage Trust
Mortgage Pass-Through Certificates, Series 2006-7.

 

217. Servicing Agreement dated as of November 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to Lehman Mortgage Trust
Mortgage Pass-Through Certificates, Series 2006-8.



--------------------------------------------------------------------------------

218. Servicing Agreement dated as of December 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to Lehman Mortgage Trust
Mortgage Pass-Through Certificates, Series 2006-9.

 

219. Servicing Agreement dated as of January 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to Lehman XS Trust
Mortgage Pass-Through Certificates, Series 2006-1.

 

220. Servicing Agreement dated as of February 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to Lehman XS Trust
Mortgage Pass-Through Certificates, Series 2006-3.

 

221. Servicing Agreement dated as of May 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to Lehman XS Trust
Mortgage Pass-Through Certificates, Series 2006-4N.

 

222. Servicing Agreement dated as of March 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to Lehman XS Trust
Mortgage Pass-Through Certificates, Series 2006-5.

 

223. Servicing Agreement dated as of April 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to Lehman XS Trust
Mortgage Pass-Through Certificates, Series 2006-7.

 

224. Servicing Agreement dated as of May 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to Lehman XS Trust
Mortgage Pass-Through Certificates, Series 2006-8.

 

225. Servicing Agreement dated as of June 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to Lehman XS Trust
Mortgage Pass-Through Certificates, Series 2006-9.

 

226. Servicing Agreement dated as of June 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to Lehman XS Trust
Mortgage Pass-Through Certificates, Series 2006-10N.

 

227. Servicing Agreement dated as of July 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to Lehman XS Trust
Mortgage Pass-Through Certificates, Series 2006-12N.

 

228. Servicing Agreement dated as of August 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to Lehman XS Trust
Mortgage Pass-Through Certificates, Series 2006-13.

 

229. Servicing Agreement dated as of February 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to Lehman XS Trust
Mortgage Pass-Through Certificates, Series 2006-14N.

 

230. Servicing Agreement dated as of September 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to Lehman XS Trust
Mortgage Pass-Through Certificates, Series 2006-15.



--------------------------------------------------------------------------------

231. Servicing Agreement dated as of October 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to Lehman XS Trust
Mortgage Pass-Through Certificates, Series 2006-17.

 

232. Servicing Agreement dated as of November 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to Lehman XS Trust
Mortgage Pass-Through Certificates, Series 2006-19.

 

233. Servicing Agreement dated as of December 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to Lehman XS Trust
Mortgage Pass-Through Certificates, Series 2006-20.

 

234. Servicing Agreement dated as of May 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to Lehman XS Trust
Mortgage Pass-Through Certificates, Series 2006-GP1.

 

235. Servicing Agreement dated as of May 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to Lehman XS Trust
Mortgage Pass-Through Certificates, Series 2006-GP2.

 

236. Servicing Agreement dated as of January 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SAIL Trust Mortgage
Pass-Through Certificates, Series 2006-1.

 

237. Servicing Agreement dated as of March 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SAIL Trust Mortgage
Pass-Through Certificates, Series 2006-2.

 

238. Servicing Agreement dated as of May 1, 2006, by and between LBHI, ALS and
Wells Fargo and acknowledged by U.S. Bank, relating to SAIL Trust Mortgage
Pass-Through Certificates, Series 2006-3.

 

239. Servicing Agreement dated as of June 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SAIL Trust Mortgage
Pass-Through Certificates, Series 2006-4.

 

240. Servicing Agreement dated as of January 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2006-1.

 

241. Servicing Agreement dated as of February 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2006-2.

 

242. Servicing Agreement dated as of March 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2006-3.

 

243. Servicing Agreement dated as of April 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2006-4.



--------------------------------------------------------------------------------

244. Servicing Agreement dated as of May 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2006-5.

 

245. Servicing Agreement dated as of June 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2006-6.

 

246. Servicing Agreement dated as of July 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2006-7.

 

247. Servicing Agreement dated as of August 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2006-8.

 

248. Servicing Agreement dated as of September 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2006-9.

 

249. Servicing Agreement dated as of October 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2006-10.

 

250. Servicing Agreement dated as of November 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2006-11.

 

251. Servicing Agreement dated as of December 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2006-12.

 

252. Servicing Agreement dated as of March 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2006-3H.

 

253. Servicing Agreement dated as of August 1, 2006, by and among LBHI, ALS and
Wells Fargo, relating to SASCO Mortgage Pass-Through Certificates, Series
2006-BC2.

 

254. Servicing Agreement dated as of October 1, 2006, by and among LBHI, ALS and
Wells Fargo, relating to SASCO Mortgage Pass-Through Certificates, Series
2006-BC3.

 

255. Servicing Agreement dated as of November 1, 2006, by and among LBHI, ALS
and Wells Fargo, relating to SASCO Mortgage Pass-Through Certificates, Series
2006-BC4.

 

256. Servicing Agreement dated as of November 1, 2006, by and among LBHI, ALS
and Wells Fargo, relating to SASCO Mortgage Pass-Through Certificates, Series
2006-BC5.



--------------------------------------------------------------------------------

257. Servicing Agreement dated as of January 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2006-GEL1.

 

258. Servicing Agreement dated as of April 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2006-GEL2.

 

259. Servicing Agreement dated as of July 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2006-GEL3.

 

260. Servicing Agreement dated as of October 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2006-GEL4.

 

261. Servicing Agreement dated as of February 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2006-RF1.

 

262. Servicing Agreement dated as of July 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2006-RF2.

 

263. Servicing Agreement dated as of October 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2006-RF3.

 

264. Servicing Agreement dated as November 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2006-RF4.

 

265. Servicing Agreement dated as August 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2006-S3.

 

266. Servicing Agreement dated as December 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2006-S4.

 

267. Servicing Agreement dated as December 1, 2006, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2006-Z.

 

268. Servicing Agreement dated as February 1, 2007, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to GPMF Trust Mortgage
Pass-Through Certificates, Series 2007-AR1.

 

269. Servicing Agreement dated as April 1, 2007, by and between LBHI and ALS (as
Servicer and Master Servicer), relating to GPMF Trust Mortgage Pass-Through
Certificates, Series 2007-AR2.



--------------------------------------------------------------------------------

270. Servicing Agreement dated as May 1, 2007, by and among ALS (as Servicer),
LBHI and ALS (as Master Servicer), relating to GPMF Trust Mortgage Pass-Through
Certificates, Series 2007-AR3.

 

271. Servicing Agreement dated as May 1, 2007, by and among ALS (as Servicer),
LBHI and ALS (as Master Servicer), relating to Lehman ABS Mortgage Loan Trust
Mortgage Pass-Through Certificates, Series 2007-1.

 

272. Servicing Agreement dated as January 1, 2007, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to Lehman Mortgage Loan
Trust Mortgage Pass-Through Certificates, Series 2007-1.

 

273. Servicing Agreement dated as February 1, 2007, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to Lehman Mortgage Loan
Trust Mortgage Pass-Through Certificates, Series 2007-2.

 

274. Servicing Agreement dated as March 1, 2007, by and among ALS (as Servicer),
LBHI and ALS (as Master Servicer), relating to Lehman Mortgage Loan Trust
Mortgage Pass-Through Certificates, Series 2007-3.

 

275. Servicing Agreement dated as April 1, 2007, by and among ALS (as Servicer),
LBHI and ALS (as Master Servicer), relating to Lehman Mortgage Loan Trust
Mortgage Pass-Through Certificates, Series 2007-4.

 

276. Servicing Agreement dated as May 1, 2007, by and among ALS (as Servicer),
LBHI and ALS (as Master Servicer), relating to Lehman Mortgage Loan Trust
Mortgage Pass-Through Certificates, Series 2007-5.

 

277. Servicing Agreement dated as June 1, 2007, by and among ALS (as Servicer),
LBHI and ALS (as Master Servicer), relating to Lehman Mortgage Loan Trust
Mortgage Pass-Through Certificates, Series 2007-6.

 

278. Servicing Agreement dated as July 1, 2007, by and among ALS (as Servicer),
LBHI and ALS (as Master Servicer), relating to Lehman Mortgage Loan Trust
Mortgage Pass-Through Certificates, Series 2007-7.

 

279. Servicing Agreement dated as August 1, 2007, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to Lehman Mortgage Loan
Trust Mortgage Pass-Through Certificates, Series 2007-8.

 

280. Servicing Agreement dated as September 1, 2007, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to Lehman Mortgage Loan
Trust Mortgage Pass-Through Certificates, Series 2007-9.

 

281. Servicing Agreement dated as November 1, 2007, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to Lehman Mortgage Loan
Trust Mortgage Pass-Through Certificates, Series 2007-10.

 

282. Servicing Agreement dated as January 1, 2007, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Lehman XS Trust
Mortgage Pass-Through Certificates, Series 2007-1.



--------------------------------------------------------------------------------

283. Servicing Agreement dated as February 1, 2007, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Lehman XS Trust
Mortgage Pass-Through Certificates, Series 2007-3.

 

284. Servicing Agreement dated as April 1, 2007, by and among ALS (as Servicer),
LBHI and ALS (as Master Servicer), relating to SASCO Lehman XS Trust Mortgage
Pass-Through Certificates, Series 2007-5H.

 

285. Servicing Agreement dated as April 1, 2007, by and among ALS (as Servicer),
LBHI and ALS (as Master Servicer), relating to SASCO Lehman XS Trust Mortgage
Pass-Through Certificates, Series 2007-6.

 

286. Servicing Agreement dated as May 1, 2007, by and among ALS (as Servicer),
LBHI and ALS (as Master Servicer), relating to SASCO Lehman XS Trust Mortgage
Pass-Through Certificates, Series 2007-7N.

 

287. Servicing Agreement dated as May 1, 2007, by and among ALS (as Servicer),
LBHI and ALS (as Master Servicer), relating to SASCO Lehman XS Trust Mortgage
Pass-Through Certificates, Series 2007-8H.

 

288. Servicing Agreement dated as May 1, 2007, by and among ALS (as Servicer),
LBHI and ALS (as Master Servicer), relating to SASCO Lehman XS Trust Mortgage
Pass-Through Certificates, Series 2007-9.

 

289. Servicing Agreement dated as June 1, 2007, by and among ALS (as Servicer),
LBHI and ALS (as Master Servicer), relating to SASCO Lehman XS Trust Mortgage
Pass-Through Certificates, Series 2007-10H.

 

290. Servicing Agreement dated as June 1, 2007, by and among ALS (as Servicer),
LBHI and ALS (as Master Servicer), relating to SASCO Lehman XS Trust Mortgage
Pass-Through Certificates, Series 2007-11.

 

291. Servicing Agreement dated as June 1, 2007, by and among ALS (as Servicer),
LBHI and ALS (as Master Servicer), relating to SASCO Lehman XS Trust Mortgage
Pass-Through Certificates, Series 2007-12N.

 

292. Servicing Agreement dated as July 1, 2007, by and among ALS (as Servicer),
LBHI and ALS (as Master Servicer), relating to SASCO Lehman XS Trust Mortgage
Pass-Through Certificates, Series 2007-14H.

 

293. Servicing Agreement dated as July 1, 2007, by and among ALS (as Servicer),
LBHI and ALS (as Master Servicer), relating to SASCO Lehman XS Trust Mortgage
Pass-Through Certificates, Series 2007-15N.

 

294. Servicing Agreement dated as August 1, 2007, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Lehman XS Trust
Mortgage Pass-Through Certificates, Series 2007-16N.

 

295. Servicing Agreement dated as September 1, 2007, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Lehman XS Trust
Mortgage Pass-Through Certificates, Series 2007-17H.



--------------------------------------------------------------------------------

296. Servicing Agreement dated as September 1, 2007, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Lehman XS Trust
Mortgage Pass-Through Certificates, Series 2007-18N.

 

297. Servicing Agreement dated as November 1, 2007, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Lehman XS Trust
Mortgage Pass-Through Certificates, Series 2007-20N.

 

298. Servicing Agreement dated as January 1, 2007, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2007-1.

 

299. Servicing Agreement dated as February 1, 2007, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2007-2.

 

300. Servicing Agreement dated as January 1, 2007, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2007-3.

 

301. Servicing Agreement dated as January 1, 2007, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2007-4.

 

302. Servicing Agreement dated as January 1, 2007, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2007-5.

 

303. Servicing Agreement dated as January 1, 2007, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2007-6.

 

304. Servicing Agreement dated as January 1, 2007, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2007-7.

 

305. Servicing Agreement dated as January 1, 2007, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2007-8.

 

306. Servicing Agreement dated as January 1, 2007, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2007-9.

 

307. Servicing Agreement dated as October 1, 2007, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2007-10.

 

308. Servicing Agreement dated as November 1, 2007, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SARM Loan Trust
Mortgage Pass-Through Certificates, Series 2007-11.



--------------------------------------------------------------------------------

309. Servicing Agreement dated as January 1, 2007, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2007-BC1.

 

310. Servicing Agreement dated as February 1, 2007, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2007-BC2.

 

311. Servicing Agreement dated as May 1, 2007, by and among ALS (as Servicer),
LBHI and ALS (as Master Servicer), relating to SASCO Mortgage Pass-Through
Certificates, Series 2007-BC3.

 

312. Servicing Agreement dated as October 1, 2007, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2007-BNC1.

 

313. Servicing Agreement dated as January 1, 2007, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2007-GEL1.

 

314. Servicing Agreement dated as April 1, 2007, by and among ALS (as Servicer),
LBHI and ALS (as Master Servicer), relating to SASCO Mortgage Pass-Through
Certificates, Series 2007-GEL2.

 

315. Servicing Agreement dated as March 1, 2007, by and among ALS (as Servicer),
LBHI and ALS (as Master Servicer), relating to SASCO Mortgage Pass-Through
Certificates, Series 2007-RF1.

 

316. Servicing Agreement dated as November 1, 2007, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2007-RF2.

 

317. Servicing Agreement dated as November 1, 2007, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage Loan
Trust 2007-RNP1 Mortgage Pass-Through Certificates, Series 2007-RNP1.

 

318. Servicing Agreement dated as June 1, 2007, by and among ALS (as Servicer),
LBHI and ALS (as Master Servicer), relating to SASCO Mortgage Pass-Through
Certificates, Series 2007-TC1.

 

319. Servicing Agreement dated as February 1, 2008, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to Lehman Mortgage Trust
Mortgage Pass-Through Certificates, Series 2008-2.

 

320. Servicing Agreement dated as August 1, 2008, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to Lehman Mortgage Trust
Mortgage Pass-Through Certificates, Series 2008-6.

 

321. Servicing Agreement dated as April 1, 2008, by and among ALS (as Servicer),
LBHI and ALS (as Master Servicer), relating to Residential Loan Trust 2008-AH1
Mortgage-Backed Notes, Series 2008-AH1.



--------------------------------------------------------------------------------

322. Servicing Agreement dated as March 1, 2008, by and among ALS (as Servicer),
LBHI and ALS (as Master Servicer), relating to SARM Loan Trust Mortgage
Pass-Through Certificates, Series 2008-1.

 

323. Servicing Agreement dated as May 1, 2008, by and among ALS (as Servicer),
LBHI and ALS (as Master Servicer), relating to SARM Loan Trust Mortgage
Pass-Through Certificates, Series 2008-2.

 

324. Servicing Agreement dated as December 1, 2007, by and among ALS (as
Servicer), LBHI and ALS (as Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2007-BC4.

 

325. Servicing Agreement dated as May 1, 2008, by and among ALS (as Servicer),
LBHI and ALS (as Master Servicer), relating to SARM Loan Trust Mortgage
Pass-Through Certificates, Series 2008-2.

 

326. Reconstituted Servicing Agreement dated as of November 1, 2010, by and
between Gonzalo Residential Asset Trust and ALS and acknowledged by Cambridge
Place Collateral Management LLC.

 

327. Subservicing Agreement dated as of July 28, 1997, by and between LBHI and
ALS, relating to certain mortgage loans serviced on behalf of the Texas Veterans
Land Board under the Veteran’s Housing Assistance Program as administered by
First Nationwide Mortgage Corporation.

 

328. Sale and Servicing Agreement dated as of August 1, 1997, by and between
Residential Funding Corporation, Norwest Bank Minnesota, National Association
and Matrix Capital Bank, relating to Fixed Rate Mortgage Loans, Series 1997
NWH5.

 

329. Flow Servicing Agreement dated as of June 1, 1997, by and between Lehman
Capital, A Division of LBHI. and Harbourton Mortgage Co., L.P., relating to
Residential Adjustable and Fixed Rate Mortgage Loans, Group No. 1997 - HMCLP.

 

330. Amendment No. 1 to Reconstituted Servicing Agreement dated as of July 1,
1999, by and among Lehman Capital, a Division of LBHI, AMREIT and ALS.

 

331. Reconstituted Servicing Agreement dated as of June 1, 1998, by and among
Lehman Capital, a Division of LBHI, AMREIT and ALS.

 

332. Servicing Agreement dated as of February 1, 1998, by and between Lehman
Capital, a Division of LBHI and ALS, relating to Residential Adjustable Mortgage
Loans Group No. 1998-Downey/Redlands IV.

 

333. Pooling and Servicing Agreement dated as of January 1, 1998, by and among
Lehman ABS Corporation, ALS, Norwest Bank Minnesota, National Association and
Bankers Trust Company of California, N.A., relating to Home Equity Loan
Asset-Backed Certificates Series 1998-1.



--------------------------------------------------------------------------------

334. Pooling and Servicing Agreement dated as of May 1, 1998, by and among
Lehman ABS Corporation, ALS, Norwest Bank Minnesota, National Association, Ocwen
Federal Bank FSB and First Union National Bank, relating to Home Equity Loan
Asset-Backed Certificates Series 1998-2.

 

335. Flow Servicing Agreement dated as of September 1, 1997, by and between
Lehman Capital, a Division of LBHI and ALS, relating to Residential Adjustable
and Fixed Rate Mortgage Loans, Group No. 1997-ALSI.

 

336. Servicing Agreement dated as of November 1, 1998, by and between Lehman
Capital, a Division of LBHI and ALS.

 

337. Servicing Agreement dated as of January 1, 1998, by and between Lehman
Capital, a Division of LBHI and ALS.

 

338. Flow Servicing Agreement dated as of September 1, 1997, by and between
Lehman Capital, a Division of LBHI and ALS, relating to Residential and
Adjustable and Fixed Rate Mortgage Loans, Group No. 1997-ALSI

 

339. Servicing Agreement dated as of March 1, 1998, by and between Lehman
Capital, a Division of LBHI and ALS.

 

340. Servicing Agreement dated as of June 1, 1998, by and between Lehman
Capital, a Division of LBHI and ALS.

 

341. Servicing Agreement dated as of July 1, 1998, by and between Lehman
Capital, a Division of LBHI and ALS.

 

342. Mortgage Loan Sale and Servicing Agreement dated as of April 1, 1998, by
and between Lehman Capital, a Division of LBHI and SASCO, relating to
Residential Fixed Rate FHA and VA Mortgage Loans.

 

343. Mortgage Loan Sale and Servicing Agreement dated as of June 1, 1998, by and
between Lehman Capital, a Division of LBHI and SASCO, relating to Residential
Fixed Rate FHA and VA Mortgage Loans.

 

344. Mortgage Loan Sale and Servicing Agreement dated as of October 1, 1998, by
and between Lehman Capital, a Division of LBHI and SASCO, relating to
Residential Fixed Rate FHA and VA Mortgage Loans.

 

345. Mortgage Loan Sale and Servicing Agreement dated as of December 1, 1998, by
and between Lehman Capital, a Division of LBHI and SASCO, relating to
Residential Fixed Rate FHA and VA Mortgage Loans.

 

346. Servicing Agreement dated as of August 1, 1999, by and between ALS
(Servicer) and Lehman Capital, a Division of LBHI (Seller) and ALS (Master
Servicer) relating to SASCO, Mortgage Pass-Through Certificates, Series
1999-ALS3.

 

347. Mortgage Loan Sale and Servicing Agreement dated as of February 1, 1999, by
and between Lehman Capital and SASCO, relating to Residential Fixed Rate FHA and
VA Mortgage Loans.

 

348. Selling and Servicing Agreement dated as of March 24, 1999, by and between
PNC Mortgage Securities Corp. and Lehman Capital.



--------------------------------------------------------------------------------

349. Sale and Servicing Agreement dated as of November 1, 2000, by and between
Lehman Capital, a Division of LBHI and Fannie Mae, relating to Residential
Mortgage Loans.

 

350. Servicing Agreement dated as of June 1, 2000, by and between Lehman
Capital, a Division of LBHI and ALS, relating to Residential Fixed Rate
FHA-Insured and VA-Guaranteed Mortgage Loans Group 2000-MMLIC-1.

 

351. Servicing Agreement dated as of October 1, 2000, by and between Lehman
Capital, a Division of LBHI (Seller), ALS (Servicer) and ALS (as Master
Servicer), relating to Structured Asset Securities Corporation Mortgage
Pass-Through Certificates, Series 2000-5.

 

352. Servicing Agreement dated as of October 1, 2001, by and among LBB, Lehman
Capital, a Division of LBHI and Wells Fargo Bank Minnesota, National
Association, relating to Amortizing Residential Collateral, Mortgage
Pass-Through Certificates, Series 2001-BC6.

 

353. Sale and Servicing Agreement dated as of April 1, 2001, by and between
Lehman Capital, a Division of LBHI and Fannie Mae, relating to Residential
Mortgage Loans.

 

354. a. Servicing Agreement dated as of August 1, 2001, by and between Lehman
Capital and ALS, relating to Conventional Residential Adjustable Rate Mortgage
Loans Group No. QC 2001-1.

b. Amendment No. 1 dated as of November 1, 2001 to Servicing Agreement dated as
of August 1, 2001, by and between ALS and Quaker City Bank, relating to
Conventional Residential Adjustable Rate Mortgage Loans Group No. QC 2001-1.

 

355. Servicing Agreement dated as of October 1, 2001, by and between Lehman
Capital, a Division of LBHI and ALS, relating to Conventional Residential
Adjustable Rate Mortgage Loans, Group No. QC 2001-2.

 

356. Sale and Servicing Agreement dated as of August 1, 2002, by and between
Lehman Capital, a Division of LBHI and Fannie Mae, relating to Fannie Mae
Grantor Trust 2002-T12.

 

357. Sale and Servicing Agreement dated as of November 1, 2002, by and between
Lehman Capital, a Division of LBHI and Fannie Mae, relating to Fannie Mae
Grantor Trust 2002-T18.

 

358. Sale and Servicing Agreement dated as of February 1, 2002, by and between
Lehman Capital, a Division of LBHI and Fannie Mae, relating to Fannie Mae
Grantor Trust 2002-T4.

 

359. Sale and Servicing Agreement dated as of September 1, 2002, by and between
Lehman Capital, a Division of LBHI and Fannie Mae, relating to Fannie Mae REMIC
Trust 2002-W10.

 

360. Sale and Servicing Agreement dated as of April 1, 2002, by and between
Lehman Capital, a Division of LBHI and Fannie Mae, relating to Fannie Mae REMIC
Trust 2002-W3.



--------------------------------------------------------------------------------

361. Sale and Servicing Agreement dated as of July 1, 2002, by and between
Lehman Capital, a Division of LBHI and Fannie Mae, relating to Fannie Mae REMIC
Trust 2002-W7.

 

362. Pooling and Servicing Agreement dated as of May 1, 2001, by and among
SASCO, LBHI, U.S. Bank National Association and Freddie Mac, relating to SASCO
Mortgage Loan Trust 2002-12 Mortgage Pass-Through Certificates, Series 2002-12.

 

363. Sale and Servicing Agreement dated as of April 1, 2002, by and among SASCO
Mortgage Loan Trust 2002-9, SASCO, Wells Fargo Bank Minnesota, N.A. and
JPMorgan, relating to SASCO Mortgage Loan Trust 2002-9, Mortgage-Backed Notes,
Series 2002-9.

 

364. Servicing Agreement dated as of February 1, 2002, by and among ALS, Lehman
Capital, a Division of LBHI and LBB, relating to SASCO Mortgage Pass-Through
Certificates, Series 2002-AL1.

 

365. Servicing Agreement dated as of August 1, 2003, by and between California
Bank & Trust and ALS, relating to Conventional Residential Fixed Rate Mortgage
Loans, Group No. LC CBT 2003-1.

 

366. Servicing Agreement dated as of October 1, 2003, by and between Greenpoint
Mortgage Funding Inc. and ALS, relating to Conventional Residential Adjustable
Rate Mortgage Loans, Group No. GP 2003-8.

 

367. Sale and Servicing Agreement for the Group 1 Loans dated as of October 1,
2003, by and among LBHI (Seller and Servicer), ABN AMRO Mortgage Group, Inc.,
ALS, Cendant Mortgage Corporation, Chase Manhattan Mortgage Corporation,
CitiMortgage Inc., Countrywide Home Loans Servicing LP, First Horizon Home Loan
Corporation, First Tennessee Mortgage Services, Inc., GMAS Mortgage Corporation,
Irwin Mortgage Corporation, Washington Mutual Bank, F.A., Wells Fargo Home
Mortgage, Inc. (as Subservicers) and ALS (Master Servicer), relating to FHA/VA
Reperforming Residential Mortgage Loans, Fannie Mae Trust 2003-W17.

 

368. Sale and Servicing Agreement dated as of November 1, 2003, by and among
LBHI (Seller and Servicer), ABN AMRO Mortgage Group, Inc., ALS, Cendant Mortgage
Corporation, Chase Manhattan Mortgage Corporation, CitiMortgage Inc., First
Horizon Home Loan Corporation, First Tennessee Mortgage Services, Inc., GMAC
Mortgage Corporation, Irwin Mortgage Corporation, Washington Mutual Bank, F.A.,
Wells Fargo Home Mortgage, Inc. (as Subservicers) and ALS (Master Servicer),
relating to FHA/VA Reperforming Residential Mortgage Loans, Fannie Mae Trust
REMIC 2003-W18.

 

369. Sale and Servicing Agreement dated as of February 1, 2003, by and between
Lehman Capital, a division of LBHI and Fannie Mae, relating to Fannie Mae Trust
2003-W3.



--------------------------------------------------------------------------------

370. Sale and Servicing Agreement dated as of April 1, 2003, by and between LBHI
and Fannie Mae, relating to Fannie Mae Trust 2003-W6.

 

371. Servicing Agreement dated as of June 1, 2003, by and between Quaker City
Bank and ALS, relating to Conventional Residential Adjustable Rate Mortgage
Loans, Group No. LC QC 2003-1.

 

372. Servicing Agreement dated as of January 1, 2003, by and among ALS, Lehman
Capital, a Division of LBHI and LBB, relating to SASCO Assistance Loan Trust
2003-AL1, Series 2003-AL1.

 

373. Servicing Agreement dated as of May 1, 2003, by and between ALS and LBHI,
relating to SASCO, Assistance Loan Trust 2003-AL2, Series 2003-AL2.

 

374. Transfer and Servicing Agreement dated as of July 1, 2003, by and among
SASCO Mortgage Loan Trust 2003-NP2, ALS (Master Servicer), SASCO, The Murrayhill
Company and U.S. Bank, N.A., relating to Residential Fixed and Adjustable Rate
FHA and VA Mortgage Loans.

 

375. Servicing Agreement dated as of May 19, 2003, by and between Silvergate
Bank and ALS, relating to Conventional Residential Adjustable Rate Mortgage
Loans Group No. LC SG 2003-1.

 

376. Flow Servicing Agreement dated as of March 1, 2004, by and between
Associated Bank, N.A. and ALS, relating to Conventional Residential Adjustable
Rate Mortgage Loans Group No. AB 2004-1.

 

377. Servicing Agreement dated as of May 1, 2004, by and between Lehman Capital,
a Division of LBHI and ALS, relating to Conventional Residential Fixed Rate
Mortgage Loans Group No. LC BOA 2004-1.

 

378. Servicing Agreement dated as of July 1, 2004, by and between Lehman
Capital, a Division of LBHI and ALS, relating to Conventional Residential Fixed
Rate Mortgage Loans Group No. LC BOA 2004-3.

 

379. Servicing Agreement dated as of August 1, 2004, by and between Lehman
Capital, a Division of LBHI and ALS, relating to Conventional Residential Fixed
Rate Mortgage Loans Group No. LC BOA 2004-5.

 

380. Servicing Agreement dated as of March 1, 2004, by and between Wachovia
Bank, N.A. and ALS, relating to Bayview Financial Mortgage Pass-Through
Certificates, Series 2004-A.

 

381. Pooling and Servicing Agreement dated as of March 1, 2004, by and among
Bayview Financial Securities Company, Wells Fargo and Wachovia Bank, N.A.,
relating to Bayview Financial Mortgage Pass-Through Certificates, Series 2004-A.

 

382. Servicing Agreement dated as of November 1, 2004, by and between Wachovia
Bank, N.A. and ALS, relating to Bayview Financial Mortgage Pass-Through
Certificates, Series 2004-D.



--------------------------------------------------------------------------------

383. Flow Servicing Agreement dated as of November 1, 2004, by and among Capitol
Federal Savings Bank, Lehman Capital, a Division of LBHI and ALS, relating to
Conventional Adjustable Rate Residential Mortgage Loans, Group No. 2004-Flow.

 

384. Reconstituted Servicing Agreement dated as of February 1, 2004, by and
among LBHI (Master Servicer), ALS (Sub-Master Servicer) and ALS (Servicer),
relating to the Sale and Servicing Agreement dated as of February 1, 2004.

 

385. Reconstituted Servicing Agreement dated as of June 1, 2004, by and among
LBHI (Master Servicer), ALS (Sub-Master Servicer) and ALS (Servicer), relating
to the Sale and Servicing Agreement dated as of June 1, 2004.

 

386. Flow Servicing Agreement dated as of May 1, 2004, by and between ING Bank,
FSB and ALS, relating to Residential Mortgage Loans, Group No. 2004-3.

 

387. Flow Mortgage Loan Purchase and Warranties Agreement dated as of May 14,
2004, by and between Lehman Capital, a Division of LBHI and ING Bank, FSB,
relating to Conventional, Residential Mortgage Loans.

 

388. Flow Servicing Agreement dated as of May 1, 2004, by and between ING Bank,
FBS and ALS, relating to Residential Mortgage Loans, Group No. 2004-2.

 

389. Servicing Agreement dated as of February 1, 2004, by and between ING Bank,
FSB and ALS, relating to Conventional Residential Adjustable Rate Mortgage
Loans, Group No. 2004-1.

 

390. Flow Servicing Agreement dated as of May 1, 2004, by and between ING Bank,
FSB and ALS, relating to Residential Mortgage Loans, Group No. 2004-2.

 

391. Servicing Agreement dated as of August 1, 2004, by and between Amsouth Bank
and ALS, relating to Conventional Residential Adjustable Rate Mortgage Loans,
Group No. AMS 2004-1.

 

392. Servicing Agreement dated as of July 1, 2004, by and among ALS (Servicer),
LBHI (Seller) and Wells Fargo (Master Servicer), relating to Structured Asset
Investment Loan Trust Mortgage Pass-Through Certificates, Series 2004-7.

 

393. Flow Servicing Agreement dated as of March 1, 2004, by and between
Associated Bank, N.A. and ALS, relating to Conventional Residential Adjustable
Rate Mortgage Loans, Group No. AB 2004-1.

 

394. Servicing Agreement dated as of May 1, 2005, by and between Lehman Capital,
a Division of LBHI and ALS, relating to Conventional Residential Fixed Rate
Mortgage Loans, Group No. LC BOA 2005-4.

 

395. Flow Servicing Agreement dated as of November 1, 2004, by and among Capital
Federal Savings Bank, Lehman Capital, a Division of LBHI and ALS, relating to
Conventional Adjustable Rate Residential Mortgage Loans, Group No. 2004-Flow.

 

396. Standard Terms and Provisions of Sale and Servicing Agreement dated as of
November 16, 2005, by and between Residential Funding Corporation and Chevy
Chase Bank, FSB, relating to Adjustable Rate Mortgage Loans.



--------------------------------------------------------------------------------

397. Reconstituted Servicing Agreement dated as of February 1, 2004, by and
among LBHI (Master Servicer), ALS (Sub-Master Servicer) and ALS (Servicer),
relating to the Flow Servicing Agreement dated as of February 15, 2000.

 

398. Flow Servicing Agreement dated as of August 1, 2005, by and among Hudson
City Savings Bank, Lehman Capital, a Division of LBHI and ALS, relating to
Residential Mortgage Loans, Group No. 2005-FLOW.

 

399. Sale and Servicing Agreement dated as of December 22, 2005, by and among
Merrill Lynch Mortgage Investors, Inc., Wachovia Bank, N.A., Wells Fargo and
Taberna Realty Holdings Trust, relating to Merrill Lynch Mortgage Investors,
Inc., Merrill Lynch Mortgage Investors Trust, Mortgage-Backed Notes, Series MLCC
2005-A9.

 

400. Standard Terms of Pooling and Servicing Agreement dated as of August 1,
2004, by and among RALI, Residential Funding Corporation and Deutsche Bank Trust
Company Americas, relating to RALI, Mortgage Asset-Backed Pass-Through
Certificates, Series 2005-QO1.

 

401. Standard Terms of Pooling and Servicing Agreement dated as of August 1,
2004, by and among RALI, Residential Funding Corporation and Deutsche Bank Trust
Company Americas, relating to RALI, Mortgage Asset-Backed Pass-Through
Certificates, Series 2005-QO2.

 

402. Standard Terms of Pooling and Servicing Agreement dated as of August 1,
2004, by and among RALI, Residential Funding Corporation and Deutsche Bank Trust
Company Americas, relating to RALI, Mortgage Asset-Backed Pass-Through
Certificates, Series 2005-QO3.

 

403. Standard Terms of Pooling and Servicing Agreement dated as of August 1,
2004, by and among RALI, Residential Funding Corporation and Deutsche Bank Trust
Company Americas, relating to RALI, Mortgage Asset-Backed Pass-Through
Certificates, Series 2005-QO4.

 

404. Standard Terms of Pooling and Servicing Agreement dated as of August 1,
2004, by and among RALI, Residential Funding Corporation and Deutsche Bank Trust
Company Americas, relating to RALI, Mortgage Asset-Backed Pass-Through
Certificates, Series 2005-QO5.

 

405. Servicing Agreement dated as of January 1, 2006, by and between U.S. Bank,
N.A. and ALS, relating to Bayview Financial Mortgage, Pass-Through Trust 2006-A
Mortgage Pass-Through Certificates, Series 2006-A.

 

406. Servicing Agreement dated as of March 1, 2006, by and between U.S. Bank,
N.A. and ALS, relating to Bayview Financial Mortgage, Pass-Through Trust 2006-B
Mortgage Pass-Through Certificates, Series 2006-B.

 

407. Servicing Agreement dated as of November 1, 2006, by and between U.S. Bank,
N.A. and ALS, relating to Bayview Financial Mortgage, Pass-Through Trust 2006-D
Mortgage Pass-Through Certificates, Series 2006-D.



--------------------------------------------------------------------------------

408. Servicing Agreement dated as of March 30, 2006, by and among Everbank,
Lehman Capital, a Division of LBHI and ALS, relating to Residential FHA-Insured
and VA-Guaranteed Mortgage Loans.

 

409. Flow Servicing Agreement dated as of May 1, 2004, by and between ING Bank,
FSB and ALS, relating to Residential Mortgage Loans, Group No. 2004-3.

 

410. Reconstituted Servicing Agreement dated as of June 1, 2006, by and among
Residential Funding Corporation, Greenwich Capital Acceptance, Inc., Luminent
Mortgage Capital, Inc., Wells Fargo and HSBC Bank USA, N.A., related to a
mortgage loan purchase agreement dated as of June 1, 2006.

 

411. Reconstituted Servicing Agreement dated as of September 28, 2006, by and
among Residential Funding Corporation, Lares Asset Securitization, Inc., Maia
Mortgage Finance Statutory Trust, Wells Fargo and HSBC Bank, USA, N.A., relating
to a certain Pooling Agreement dated as of September 1, 2006.

 

412. Reconstituted Servicing Agreement dated as of December 27, 2006, by and
among ALS, Lares Asset Securitization, Inc., Maia Mortgage Finance Statutory
Trust, Wells Fargo, HSBC Bank, USA, N.A. and Lehman Capital, a Division of LBHI
relating to a certain Pooling Agreement dated as of December 1, 2006.

 

413. Flow Servicing Agreement dated as of November 1, 2006, by and among
Luminent Mortgage Capital, Inc., Mercury Mortgage Finance Statutory Trust, Maia
Mortgage Finance Statutory Trust, ALS and Lehman Capital, a Division of LBHI,
relating to Residential Mortgage Loans.

 

414. Servicing Assignment and Assumption Agreement dated as of March 10, 2008,
by and among Residential Funding Company, LLC, LBHI, ALS and U.S. Bank, N.A.,
relating to a certain Sale and Servicing Agreement dated as of October 30, 2006.

 

415. Sale and Servicing Agreement dated as of October 30, 2006, by and between
Residential Funding Company, LLC and Lehman Capital, a Division of LBHI,
relating to Residential Mortgage Loans.

 

416. Sale and Servicing Agreement dated as of March 20, 2006, by and between
Residential Funding Corporation and UBS Real Estate Securities, Inc., relating
to Adjustable Rate Mortgage Loans, Series 2006-POWH3.

 

417. Assignment, Assumption and Recognition Agreement dated as of November 15,
2006, by and among UBS Real Estate Securities, Inc., Mortgage Asset
Securitization Transactions, Inc. and Residential Funding Company, LLC.

 

418. Pooling and Servicing Agreement dated as of October 1, 2006, by and among
Mortgage Asset Securitization Transactions, Inc., UBS Real Estate Securities
Inc., Wells Fargo, U.S. Bank, N.A. and Clayton Fixed Income Services Inc.,
relating to MASTR Adjustable Rate Mortgages Trust 2006-OA2, Mortgage
Pass-Through Certificates, Series 2006-OA2.



--------------------------------------------------------------------------------

419. Servicing, Assignment and Assumption Agreement, dated as of April 18, 2008,
by and among Residential Funding Company, LLC, LBHI, ALS and U.S. Bank, N.A.,
relating to MASTR Adjustable Rate Mortgages Trust 2006-OA2.

 

420. Standard Terms and Provisions of Sale and Servicing Agreement dated as of
May 30, 2006, by and between Residential Funding Corporation and UBS Real Estate
Securities Inc., relating to Adjustable Rate Mortgage Loans.

 

421. Standard Terms of Pooling and Servicing Agreement dated as of November 1,
2006, by and among RALI, Residential Funding Company, LLC and Deutsche Bank
Trust Company Americas, relating to Mortgage Asset-Backed Pass-Through
Certificates, Series 2006-QH1.

 

422. Standard Terms of Pooling and Servicing Agreement dated as of January 1,
2006, by and among RALI, Residential Funding Corporation and Duetsche Bank Trust
Company Americas, relating to Mortgage Asset-Backed Pass-Through Certificates,
Series 2006-QO1.

 

423. Standard Terms of Pooling and Servicing Agreement dated as of December 1,
2006, by and among RALI, Residential Funding Company and Deutsche Bank Trust
Company Americas, relating to Mortgage Asset-Backed Pass-Through Certificates,
Series 2006-QO10.

 

424. Standard Terms of Pooling and Servicing Agreement dated as of February 1,
2006, by and among RALI, Residential Funding Company and U.S. Bank, N.A.,
relating to Mortgage Asset-Backed Pass-Through Certificates, Series 2006-QO2.

 

425. Standard Terms of Pooling and Servicing Agreement dated as of March 1,
2006, by and among RALI, Residential Funding Company and Deutsche Bank Trust
Company Americas, relating to Mortgage Asset-Backed Pass-Through Certificates,
Series 2006-QO3.

 

426. Standard Terms of Pooling and Servicing Agreement dated as of March 1,
2006, by and among RALI, Residential Funding Company and Deutsche Bank Trust
Company Americas, relating to Mortgage Asset-Backed Pass-Through Certificates,
Series 2006-QO4.

 

427. Standard Terms of Pooling and Servicing Agreement dated as of March 1,
2006, by and among RALI, Residential Funding Company and Deutsche Bank Trust
Company Americas, relating to Mortgage Asset-Backed Pass-Through Certificates,
Series 2006-QO5.

 

428. Standard Terms of Pooling and Servicing Agreement dated as of March 1,
2006, by and among RALI, Residential Funding Company and Deutsche Bank Trust
Company Americas, relating to Mortgage Asset-Backed Pass-Through Certificates,
Series 2006-QO6.



--------------------------------------------------------------------------------

429. Standard Terms of Pooling and Servicing Agreement dated as of March 1,
2006, by and among RALI, Residential Funding Company and Deutsche Bank Trust
Company Americas, relating to Mortgage Asset-Backed Pass-Through Certificates,
Series 2006-QO7.

 

430. Standard Terms of Pooling and Servicing Agreement dated as of October 30,
2006, by and among RALI, Residential Funding Company and Deutsche Bank Trust
Company Americas, relating to Mortgage Asset-Backed Pass-Through Certificates,
Series 2006-QO8.

 

431. Standard Terms of Pooling and Servicing Agreement dated as of November 1,
2006, by and among RALI, Residential Funding Company and Deutsche Bank Trust
Company Americas, relating to Mortgage Asset-Backed Pass-Through Certificates,
Series 2006-QO9.

 

432. Servicing Agreement dated as of May 1, 2006, by and among ALS (Servicer),
LBHI (Seller) and Wells Fargo (Master Servicer), relating to Structured Asset
Investment Loan Trust, Mortgage Pass Through Certificates, Series 2006-3.

 

433. Servicing Agreement dated as of August 1, 2006, by and among ALS
(Servicer), LBHI (Seller) and Wells Fargo (Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2006-BC2.

 

434. Servicing Agreement dated as of October 1, 2006, by and among ALS
(Servicer), LBHI (Seller) and Wells Fargo (Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2006-BC3.

 

435. Servicing Agreement dated as of November 1, 2006, by and among ALS
(Servicer), LBHI (Seller) and Wells Fargo (Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2006-BC4.

 

436. Servicing Agreement dated as of November 1, 2006, by and among ALS
(Servicer), LBHI (Seller) and Wells Fargo (Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2006-BC5.

 

437. Standard Terms and Provisions of Sale and Servicing Agreement dated as of
September 29, 2005, by and between Residential Funding Corporation and
Washington Mutual Bank, relating to Residential Mortgage Loans 2006-POWH7A.

 

438. Standard Terms and Provisions of Sale and Servicing Agreement dated as of
September 29, 2005, by and between Residential Funding Corporation and
Washington Mutual Bank, relating to Residential Mortgage Loans 2006-POWH7B.

 

439. Amended and Restated Flow Servicing Agreement dated as of November 30,
2004, by and between Bankatlantic and ALS, relating to Residential Mortgage
Loans, Group No. 2004-FLOW.

 

440. Flow Servicing Agreement dated as of November 1, 2007, by and among Bank of
the West, Lehman Capital, a Division of LBHI and ALS, relating to Residential
Mortgage Loans Group No. 2007-1-FLOW.



--------------------------------------------------------------------------------

441. Flow Servicing Agreement dated as of November 1, 2007, by and among Bank of
the West, Lehman Capital, a Division of LBHI and ALS, relating to Residential
Mortgage Loans, Group No. 2007-4-FLOW.

 

442. Servicing Agreement dated as of April 1, 2007, by and between U.S. Bank,
N.A. and ALS, relating to Bayview Financial Mortgage, Pass-Through Trust 2007-A,
Mortgage Pass-Through Certificates, Series 2007-A.

 

443. Servicing Agreement dated as of July 1, 2007, by and between U.S. Bank,
N.A. and ALS, relating to Bayview Financial Mortgage, Pass-Through Trust 2007-B,
Mortgage Pass-Through Certificates, Series 2007-B.

 

444. Amended and Restated Standard Terms and Provisions of Sale and Servicing
Agreement dated as of August 22, 2005, as amended and restated to and including
December 1, 2006, by and between Residential Funding Company, LLC and DB
Structured Products, Inc, relating to Residential Mortgage Loans, First and
Second Liens.

 

445. Flow and Servicing Agreement dated as of July 1, 2005, by and among
Wachovia Bank, N.A., Lehman Capital, a Division of LBHI and ALS, relating to
Residential Mortgage Loans, Group No. 2005-FLOW.

 

446. Servicing Agreement dated as of February 28, 2007, by and among Everbank,
Lehman Capital, a Division of LBHI and ALS, relating to Residential FHA-Insured
and VA-Guaranteed Mortgage Loans.

 

447. Standard Terms and Provisions of Sale and Servicing Agreement dated as of
September 29, 2005, by and between Goldman Sachs Mortgage Company and
Residential Funding Company, LLC, relating to Residential Mortgage Loans
2007-POWH8.

 

448. Standard Terms and Provisions of Sale and Servicing Agreement dated as of
September 29, 2005, by and between Goldman Sachs Mortgage Company and
Residential Funding Company, LLC, relating to Residential Mortgage Loans
2007-POWH9.

 

449. Standard Terms and Provisions of Sale and Servicing Agreement dated as of
September 29, 2005, by and between Residential Funding Corporation and Goldman
Sachs Mortgage Company, relating to Residential Mortgage Loans, Mortgage
Pass-Through Certificates, Series 2007-OA1.

 

450. Servicing Assignment and Assumption Agreement dated as of March 10, 2008,
by and among Residential Funding Company, LLC, LBHI, ALS and Wells Fargo,
relating to that certain Standard Terms of Sale and Servicing Agreement dated as
of September 29, 2005, relating to GSR Mortgage Loan Trust 2007-OA2.



--------------------------------------------------------------------------------

451. Standard Terms and Provisions of Sale and Servicing Agreement Servicing
Retained Basis dated as of January 30, 2007, by and between Residential Funding
Company, LLC and Greenwich Capital Financial Products, Inc, relating to
HarborView Mortgage Loan Trust, Mortgage Loan Pass-Through Certificates, Series
2007-2.

 

452. Pooling and Servicing Agreement dated as of September 1, 2007, by and among
Greenwich Capital Acceptance, Inc., Greenwich Capital Financial Products, Inc.,
Wells Fargo, Clayton Fixed Income Services Inc. and Deutsche Bank, relating to
HarborView Mortgage Loan Trust, Mortgage Loan Pass-Through Certificates, Series
2007-7.

 

453. Standard Terms and Provisions of Sale and Servicing Agreement dated as of
March 30, 2006, by and among Residential Funding Corporation, Luminent Mortgage
Capital, Inc., Mercury Mortgage Finance Statutory Trust and Maia Mortgage
Finance Statutory Trust, relating to Adjustable Rate Mortgage Loans.

 

454. Standard Terms and Provisions of Sale and Servicing Agreement dated as of
March 30, 2006, by and among Residential Funding Corporation, Luminent Mortgage
Capital, Inc., Mercury Mortgage Finance Statutory Trust and Maia Mortgage
Finance Statutory Trust, relating to Adjustable Rate Mortgage Loans, Luminent
Mortgage Trust 2007-2.

 

455. Reference Agreement dated as of June 28, 2007, by and between Residential
Funding Company, LLC and Merrill Lynch Mortgage Lending, Inc., relating to
Adjustable Rate Mortgage Loans, Series 2007-POWH10.

 

456. Pooling and Servicing Agreement dated as of June 1, 2007, by and among
Merrill Lynch Mortgage Investors, Inc., Wells Fargo, Wilshire Credit Corporation
and HSBC Bank USA, N.A., relating to Mortgage Pass-Through Certificates, MANA
Series 2007-OAR3.

 

457. Standard Terms and Provisions of Sale and Servicing Agreement dated as of
February 1, 2007, by and between Residential Funding Company, LLC and Merrill
Lynch Mortgage Lending, Inc., relating to Adjustable Rate Residential Mortgage
Loans.

 

458. Reference Agreement dated as of July 30, 2007, by and between Residential
Funding Company, LLC and Merrill Lynch Mortgage Lending, Inc., relating to
Adjustable Rate Mortgage Loans, Series 2007-POWH13.

 

459. Standard Terms and Provisions of Sale and Servicing Agreement dated as of
February 1, 2007, by and between Residential Funding Company, LLC and Merrill
Lynch Mortgage Lending, Inc., relating to Adjustable Rate Residential Mortgage
Loans, MANA Series 2007-OAR4.



--------------------------------------------------------------------------------

460. Reference Agreement dated as of February 20, 2007, by and between
Residential Funding Company, LLC and UBS Real Estate Securities, Inc., relating
to Hybrid Payment Option Adjustable Rate Mortgage Loans, Series 2007-POWH3.

 

461. Standard Terms and Provisions of Sale and Servicing Agreement dated as of
May 30, 2006, by and between Residential Funding Corporation and UBS Real Estate
Securities Inc., relating to Adjustable Rate Mortgage Loans, MASTR Adjustable
Rate Mortgages Trust 2007-3, Mortgage Pass-Through Certificates 2007-3.

 

462. a. Flow Servicing Agreement dated as of November 1, 2007, by and among The
Washington Trust Company, Lehman Capital, a Division of LBHI and ALS, relating
to Residential Mortgage Loans, Group No. 2007-FLOW.

 

463. Amended and Restated Flow Servicing Agreement dated as of November 30,
2004, by and between BankAtlantic and ALS, relating to Residential Mortgage
Loans, Group No. 2004-FLOW.

 

464. Mortgage Loan Purchase and Warranties Agreement dated as of August 28,
2008, by and between Lehman Capital, a Division of LBHI and FCDB PL, LLC,
relating to Conventional, Fixed and Adjustable Rate Residential Mortgage Loans,
Group No. 2008-1.

 

465. Flow Servicing Agreement dated as of August 1, 2005, by and among Hudson
City Savings Bank, Lehman Capital, a Division of LBHI and ALS, relating to
Residential Mortgage Loans, Group No. 2005-FLOW.

 

466. Servicing Agreement dated as of April 1, 2008, by and among Investors
Savings Bank, Lehman Capital, a Division of LBHI and ALS, relating to
Residential Mortgage Loans, Group No 2008-FLOW.

 

467. Servicing Agreement dated as of January 31, 2008, by and among MidFirst
Bank, LBHI, Lehman Capital, a Division of LBHI and ALS, relating to Residential
FHA-Insured and VA-Guaranteed Mortgage Loans, Group No. 2008-1.

 

468. Servicing Agreement dated as of July 25, 2008, by and among MidFirst Bank,
LBHI, Lehman Capital, a Division of LBHI and ALS, relating to Residential
FHA-Insured and VA-Guaranteed Mortgage Loans, Group No. 2008-2.

 

469. Flow Mortgage Loan Purchase and Warranties Agreement dated as of
February 1, 2008, by and between Lehman Capital, a Division of LBHI and Raymond
James Bank, FSB, relating to Conventional, Fixed and Adjustable Rate Residential
Mortgage Loans.

 

470. Flow Servicing Agreement dated as of February 1, 2008, by and among Raymond
James Bank, FSB, Lehman Capital, a Division of LBHI and ALS, relating to
Residential Mortgage Loans, Group No. 2008-1-FLOW.



--------------------------------------------------------------------------------

471. Flow Servicing Agreement dated as of February 1, 2008, by and among Raymond
James Bank, FSB, Lehman Capital, a Division of LBHI and ALS, relating to
Residential Mortgage Loans, Group No. 2008-2-FLOW.

 

472. REO LLC Administration Agreement dated as of April 1, 2008, by and between
REO LLC 2008-AH1 and ALS.

 

473. Flow Servicing Agreement dated as of November 1, 2007, by and among The
Washington Trust Company, Lehman Capital, a Division of LBHI and ALS, relating
to Residential Mortgage Loans, Group No. 2007-FLOW.

 

474. Agreement for the Purchase and Sale of Loans dated as of April 3, 2009, by
and between First Bank of Beverly Hills and First Virginia Community Bank.

 

475. Correspondent Loan Purchase Agreement dated as of May 7, 2009, by and
between CitiMortgage, Inc. and Aurora Bank FSB.

 

476. Flow Servicing Agreement dated as of July 1, 2005, by and among Wachovia
Bank, N.A., Lehman Capital, a Division of LBHI and ALS, relating to Residential
Mortgage Loans, Group No. 2005-FLOW.

 

477. Master Mortgage Loan Servicing Agreement dated as of December 1, 2011, by
and between Wells Fargo and Aurora Bank FSB, relating to Fixed and
Adjustable-Rate Mortgage Loans.

 

478. Standard Terms of Pooling and Servicing Agreement dated as of December 1,
2006, by and between RALI and Residential Funding Company, LLC, relating to RALI
Mortgage Asset-Backed Pass-Through Certificates, Series 2007-QH1.

 

479. Master Servicing Assignment and Assumption Agreement dated as of March 10,
2008, by and among Residential Funding Company, LLC, LBHI, ALS, RALI and
Deutsche Bank Trust Company Americas, relating to RALI Mortgage Asset-Backed
Pass-Through Certificates, Series 2007-QH2.

 

480. Master Servicing Assignment and Assumption Agreement dated as of March 10,
2008, by and among Residential Funding Company, LLC, LBHI, ALS, RALI and
Deutsche Bank Trust Company Americas, relating to RALI Mortgage Asset-Backed
Pass-Through Certificates, Series 2007-QH3.

 

481. Master Servicing Assignment and Assumption Agreement dated as of March 10,
2008, by and among Residential Funding Company, LLC, LBHI, ALS, RALI and
Deutsche Bank Trust Company Americas, relating to RALI Mortgage Asset-Backed
Pass-Through Certificates, Series 2007-QH4.

 

482. Master Servicing Assignment and Assumption Agreement dated as of March 10,
2008, by and among Residential Funding Company, LLC, LBHI, ALS, RALI and
Deutsche Bank Trust Company Americas, relating to RALI Mortgage Asset-Backed
Pass-Through Certificates, Series 2007-QH5.



--------------------------------------------------------------------------------

483. Master Servicing Assignment and Assumption Agreement dated as of March 10,
2008, by and among Residential Funding Company, LLC, LBHI, ALS, RALI and
Deutsche Bank Trust Company Americas, relating to RALI Mortgage Asset-Backed
Pass-Through Certificates, Series 2007-QH6.

 

484. Master Servicing Assignment and Assumption Agreement dated as of March 10,
2008, by and among Residential Funding Company, LLC, LBHI, ALS, RALI and
Deutsche Bank Trust Company Americas, relating to RALI Mortgage Asset-Backed
Pass-Through Certificates, Series 2007-QH7.

 

485. Master Servicing Assignment and Assumption Agreement dated as of March 10,
2008, by and among Residential Funding Company, LLC, LBHI, ALS, RALI and
Deutsche Bank Trust Company Americas, relating to RALI Mortgage Asset-Backed
Pass-Through Certificates, Series 2007-QH8.

 

486. Master Servicing Assignment and Assumption Agreement dated as of March 10,
2008, by and among Residential Funding Company, LLC, LBHI, ALS, RALI and
Deutsche Bank Trust Company Americas, relating to RALI Mortgage Asset-Backed
Pass-Through Certificates, Series 2007-QH9.

 

487. Master Servicing Assignment and Assumption Agreement dated as of March 10,
2008, by and among Residential Funding Company, LLC, LBHI, ALS, RALI and
Deutsche Bank Trust Company Americas, relating to RALI Mortgage Asset-Backed
Pass-Through Certificates, Series 2007-QHO1.

 

488. Master Servicing Assignment and Assumption Agreement dated as of March 10,
2008, by and among Residential Funding Company, LLC, LBHI, ALS, RALI and
Deutsche Bank Trust Company Americas, relating to RALI Mortgage Asset-Backed
Pass-Through Certificates, Series 2007-QHO2.

 

489. Master Servicing Assignment and Assumption Agreement dated as of March 10,
2008, by and among Residential Funding Company, LLC, LBHI, ALS, RALI and
Deutsche Bank Trust Company Americas, relating to RALI Mortgage Asset-Backed
Pass-Through Certificates, Series 2007-QHO3.

 

490. Master Servicing Assignment and Assumption Agreement dated as of March 10,
2008, by and among Residential Funding Company, LLC, LBHI, ALS, RALI and
Deutsche Bank Trust Company Americas, relating to RALI Mortgage Asset-Backed
Pass-Through Certificates, Series 2007-QHO4.

 

491. Master Servicing Assignment and Assumption Agreement dated as of March 10,
2008, by and among Residential Funding Company, LLC, LBHI, ALS, RALI and
Deutsche Bank Trust Company Americas, relating to RALI Mortgage Asset-Backed
Pass-Through Certificates, Series 2007-QHO5.

 

492. Servicing Agreement dated as of January 1, 2001, by and between Lehman
Capital, a Division of LBHI (Seller) and ALS (Master Servicer), relating to
SASCO Mortgage Pass-Through Certificates, Series 2001-1.



--------------------------------------------------------------------------------

493. Servicing Agreement dated as of July 1, 2001, by and among ALS (Servicer),
Lehman Capital, a Division of LBHI (Seller) and ALS (Master Servicer), relating
to SASCO Mortgage Pass-Through Certificates, Series 2001-11.

 

494. Servicing Agreement dated as of September 1, 2001, by and among ALS
(Servicer), Lehman Capital, a Division of LBHI (Seller) and ALS (Master
Servicer), relating to SASCO Mortgage Pass-Through Certificates, Series
2001-15A.

 

495. Servicing Agreement dated as of October 1, 2001, by and among ALS
(Servicer), Lehman Capital, a Division of LBHI (Seller) and ALS (Master
Servicer), relating to SASCO Mortgage Pass-Through Certificates, Series
2001-16H.

 

496. Servicing Agreement dated as of December 1, 2001, by and among ALS
(Servicer), Lehman Capital, a Division of LBHI (a Seller), LBB (a Seller) and
ALS (Master Servicer, relating to SASCO Mortgage Pass-Through Certificates,
Series 2001-19.

 

497. Servicing Agreement dated as of February 1, 2001, by and among ALS
(Servicer), Lehman Capital, a Division of LBHI (Seller) and ALS (Master
Servicer), relating to SASCO Mortgage Pass-Through Certificates, Series 2001-2.

 

498. Servicing Agreement dated as of December 1, 2001, by and among ALS
(Servicer), Lehman Capital, a Division of LBHI (a Seller), LBB (a Seller) and
ALS (Master Servicer), relating to SASCO Mortgage Pass-Through Certificates,
Series 2001-21A.

 

499. Servicing Agreement dated as of May 1, 2001, by and among ALS (Servicer),
Lehman Capital, a Division of LBHI (Seller) and ALS (Master Servicer), relating
to SASCO Mortgage Pass-Through Certificates, Series 2001-8A.

 

500. Servicing Agreement dated as of June 1, 2001, by and among ALS (Servicer),
Lehman Capital, a Division of LBHI (Seller) and ALS (Master Servicer), relating
to SASCO Mortgage Pass-Through Certificates, Series 2001-9.

 

501. Servicing Agreement dated as of May 1, 2002, by and among ALS (Servicer),
Lehman Capital, a Division of LBHI (a Seller), LBB (a Seller) and ALS (Master
Servicer), relating to SASCO Mortgage Pass-Through Certificates, Series
2002-10H.

 

502. Servicing Agreement dated as of June 1, 2002, by and among ALS (Servicer),
Lehman Capital, a Division of LBHI (a Seller), LBB (a Seller) and ALS (Master
Servicer), relating to SASCO Mortgage Pass-Through Certificates, Series 2002-13.

 

503. Servicing Agreement dated as of July 1, 2002, by and among ALS (Servicer),
Lehman Capital, a Division of LBHI (a Seller), LBB (a Seller) and ALS (Master
Servicer), relating to SASCO Mortgage Pass-Through Certificates, Series 2002-15.



--------------------------------------------------------------------------------

504. Servicing Agreement dated as of August 1, 2002, by and among ALS
(Servicer), Lehman Capital, a Division of LBHI (a Seller), LBB (a Seller) and
ALS (Master Servicer), relating to SASCO Mortgage Pass-Through Certificates,
Series 2002-17.

 

505. Servicing Agreement dated as of October 1, 2002, by and among ALS
(Servicer), Lehman Capital, a Division of LBHI (a Seller), LBB (a Seller) and
ALS (Master Servicer), relating to SASCO Mortgage Pass-Through Certificates,
Series 2002-22H.

 

506. Amendment No. 1 dated as of September 1, 2005 to Servicing Agreement dated
as of October 1, 2002, by and among Aurora Loan Services LLC (formerly known as
Aurora Loan Services Inc. (Servicer), Aurora Loan Services LLC (formerly known
as Aurora Loan Services Inc. (Master Servicer), JPMorgan (as successor to Bank
One, National Association) (Trustee), LBB (a Seller) and LBHI (a Seller),
relating to SASCO SASCO 2002-23XS.

 

507. Servicing Agreement dated as of October 1, 2002, by and among ALS
(Servicer), Lehman Capital, a Division of LBHI (a Seller), LBB (a Seller) and
ALS (Master Servicer), relating to SASCO Mortgage Pass-Through Certificates,
Series 2002-23XS.

 

508. Servicing Agreement dated as of November 1, 2002, by and among ALS
(Servicer), Lehman Capital, a Division of LBHI (a Seller), LBB (a Seller) and
ALS (Master Servicer), relating to SASCO Mortgage Pass-Through Certificates,
Series 2002-25A.

 

509. Servicing Agreement dated as of February 1, 2002, by and among ALS
(Servicer), Lehman Capital, a Division of LBHI (a Seller), LBB (a Seller) and
ALS (Master Servicer), relating to SASCO Mortgage Pass-Through Certificates,
Series 2002-4H.

 

510. Servicing Agreement dated as of March 1, 2002, by and among ALS (Servicer),
Lehman Capital, a Division of LBHI (a Seller), LBB (a Seller) and ALS (Master
Servicer), relating to SASCO Mortgage Pass-Through Certificates, Series 2002-5A.

 

511. Servicing Agreement dated as of March 1, 2002, by and among ALS (Servicer),
Lehman Capital, a Division of LBHI (a Seller), LBB (a Seller) and ALS (Master
Servicer), relating to SASCO Mortgage Pass-Through Certificates, Series 2002-6.

 

512. Servicing Agreement dated as of August 1, 2002, by and among ALS
(Servicer), Lehman Capital, a Division of LBHI (Seller) and ALS (Master
Servicer), relating to SASCO Mortgage Loan Trust 2002-NP1, Series 2002-NP1.



--------------------------------------------------------------------------------

513. Amendment No.1 dated as of September 1, 2005 to Servicing Agreement dated
as of November 1, 2003, by and among LBHI (Seller), Aurora Loan Services LLC
(formerly known as Aurora Loan Services Inc.) (Servicer), Aurora Loan Services
LLC (formerly known as Aurora Loan Services Inc.) (Master Servicer) and LaSalle
Bank National Association, relating to SASCO LABS 2003-1.

 

514. Servicing Agreement dated as of November 1, 2003, by and among ALS
(Servicer), LBHI (Seller) and ALS (Master Servicer), relating to Lehman ABS
Corporation Mortgage Pass-Through Certificates, Series 2003-1.

 

515. Servicing Agreement dated as of October 1, 2003, by and among ALS
(Servicer), LBHI (Seller) and ALS (Master Servicer), relating to Structured
Asset Investment Loan Trust Mortgage Pass-Through Certificates, Series
2003-BC11.

 

516. Servicing Agreement dated as of November 1, 2003, by and among ALS
(Servicer), LBHI (Seller) and ALS (Master Servicer), relating to Structured
Asset Investment Loan Trust Mortgage Pass-Through Certificates, Series
2003-BC12.

 

517. Servicing Agreement dated as of November 1, 2003, by and among ALS
(Servicer), LBHI (Seller) and ALS (Master Servicer), relating to Structured
Asset Investment Loan Trust Mortgage Pass-Through Certificates, Series
2003-BC13.

 

518. Servicing Agreement dated as of March 1, 2003, by and among ALS (Servicer),
Lehman Capital, a Division of LBHI (a Seller), LBB (a Seller) and ALS (Master
Servicer), relating to SASCO Mortgage Pass-Through Certificates, Series 2003-10.

 

519. Servicing Agreement dated as of March 1, 2003, by and among ALS (Servicer),
Lehman Capital, a Division of LBHI (a Seller), LBB (a Seller) and ALS (Master
Servicer), relating to SASCO Mortgage Pass-Through Certificates, Series
2003-12XS.

 

520. Servicing Agreement dated as of March 1, 2003, by and among ALS (Servicer),
LBHI (Seller) and ALS (Master Servicer), relating to SASCO Mortgage Pass-Through
Certificates, Series 2003-18XS.

 

521. Servicing Agreement dated as of June 1, 2003, by and among ALS (Servicer),
LBHI (Seller) and ALS (Master Servicer), relating to SASCO Mortgage Pass-Through
Certificates, Series 2003-20.

 

522. Servicing Agreement dated as of June 1, 2003, by and among ALS (Servicer),
LBHI (Seller) and ALS (Master Servicer), relating to SASCO Mortgage Pass-Through
Certificates, Series 2003-23H.

 

523. Servicing Agreement dated as of July 1, 2003, by and among ALS (Servicer),
LBHI (Seller) and ALS (Master Servicer), relating to SASCO Mortgage Pass-Through
Certificates, Series 2003-24A.



--------------------------------------------------------------------------------

524. Servicing Agreement dated as of July 1, 2003, by and among ALS (Servicer),
LBHI (Seller) and ALS (Master Servicer), relating to SASCO Mortgage Pass-Through
Certificates, Series 2003-25XS.

 

525. Servicing Agreement dated as of August 1, 2003, by and among ALS
(Servicer), LBHI (Seller) and ALS (Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2003-26A.

 

526. Servicing Agreement dated as of August 1, 2003, by and among ALS
(Servicer), LBHI (Seller) and ALS (Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2003-28XS.

 

527. Servicing Agreement dated as of August 1, 2003, by and among ALS
(Servicer), LBHI (Seller) and ALS (Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2003-29.

 

528. Servicing Agreement dated as of September 1, 2003, by and among ALS
(Servicer), LBHI (Seller) and ALS (Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2003-31A.

 

529. Servicing Agreement dated as of October 1, 2003, by and among ALS
(Servicer), LBHI (Seller) and ALS (Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2003-32.

 

530. Servicing Agreement dated as of October 1, 2003, by and among ALS
(Servicer), LBHI (Seller) and ALS (Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2003-33H.

 

531. Servicing Agreement dated as of October 1, 2003, by and among ALS
(Servicer), LBHI (Seller) and ALS (Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2003-34A.

 

532. Servicing Agreement dated as of November 1, 2003, by and among ALS
(Servicer), LBHI (Seller) and ALS (Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2003-35.

 

533. Amendment No. 1 dated as of September 1, 2005 to Servicing Agreement dated
as of October 1, 2003, by and among Aurora Loan Services LLC (formerly known as
Aurora Loan Services Inc.) (Servicer), Aurora Loan Services LLC (formerly known
as Aurora Loan Services Inc.) (Master Servicer) and LBHI (Seller), relating to
SASCO SASCO 2003-36XS.

 

534. Servicing Agreement dated as of October 1, 2003, by and among ALS
(Servicer), LBHI (Seller) and ALS (Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2003-36XS.

 

535. Servicing Agreement dated as of November 1, 2003, by and among ALS
(Servicer), LBHI (Seller) and ALS (Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2003-37A.



--------------------------------------------------------------------------------

536. Servicing Agreement dated as of January 1, 2003, by and among ALS
(Servicer), Lehman Capital, a Division of LBHI (a Seller), LBB (a Seller) and
ALS (Master Servicer), relating to SASCO Mortgage Pass-Through Certificates,
Series 2003-3XS.

 

537. Servicing Agreement dated as of February 1, 2003, by and among ALS
(Servicer), Lehman Capital, a Division of LBHI (a Seller), LBB (a Seller) and
ALS (Master Servicer), relating to SASCO Mortgage Pass-Through Certificates,
Series 2003-4.

 

538. Servicing Agreement dated as of December 1, 2003, by and among ALS
(Servicer), LBHI (Seller) and ALS (Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2003-40A.

 

539. Servicing Agreement dated as of February 1, 2003, by and among ALS
(Servicer), Lehman Capital, a Division of LBHI (a Seller), LBB (a Seller) and
ALS (Master Servicer), relating to SASCO Mortgage Pass-Through Certificates,
Series 2003-7H.

 

540. Servicing Agreement dated as of March 1, 2003, by and among ALS (Servicer),
LBB (Seller) and ALS (Master Servicer), relating to SASCO Mortgage Pass-Through
Certificates, Series 2003-9A.

 

541. Servicing Agreement dated as of October 1, 2003, by and among ALS
(Servicer), LBHI (Seller) and ALS (Master Servicer), relating to SASCO Mortgage
Loan Trust 2003-GEL1, Mortgage Backed Notes, Series 2003-GEL1.

 

542. Servicing Agreement dated as of February 1, 2003, by and among ALS
(Servicer), Lehman Capital, a Division of LBHI (Seller) and ALS (Master
Servicer), relating to SASCO Mortgage Loan Trust 2003-NP1, Series 2003-NP1.

 

543. Servicing Agreement dated as of July 1, 2003, by and among ALS (Servicer),
LBHI (Seller) and ALS (Master Servicer), relating to SASCO, Mortgage Loan Trust
2003-NP2, Series 2003-NP2.

 

544. Servicing Agreement dated as of November 1, 2003, by and among ALS
(Servicer), LBHI (Seller) and ALS (Master Servicer), relating to SASCO Mortgage
Loan Trust 2003-NP3, Series 2003-NP3.

 

545. Servicing Agreement dated as of November 1, 2003, by and among ALS
(Servicer), LBHI (Seller) and ALS (Master Servicer), relating to SASCO Mortgage
Loan Trust, Series 2003-RNP2.

 

546. Servicing Agreement dated as of November 1, 2003, by and among ALS
(Servicer), LBHI (Seller) and ALS (Master Servicer), relating to SASCO Mortgage
Pass-Through Certificates, Series 2003-S2.



--------------------------------------------------------------------------------

547. Amendment No. 1 dated as of December 1, 2004 to the Servicing Agreement,
SASCO Series 2003-S2 dated as of November 1, 2003, by and among LBHI (Seller),
ALS (Master Servicer), ALS (Servicer) and Wells Fargo Bank, N.A., relating to
the SASCO Series 2003-S2 Trust Fund.

 

548. Sale and Servicing Agreement dated as of February 1, 2004, by and among
LBHI (Seller and Servicer), ABN AMRO Mortgage Group, Inc., ALS, Cendant Mortgage
Corporation, Chase Manhattan Mortgage Corporation, CitiMortgage Inc.,
Countrywide Home Loans Servicing LP, First Horizon Home Loan Corporation, First
Tennessee Mortgage Services, Inc., GMAC Mortgage Corporation, Irwin Mortgage
Corporation, Washington Mutual Bank, F.A., Wells Fargo Home Mortgage, Inc. (as
Subservicers), ALS (Master Servicer) and Fannie Mae (Purchaser), relating to
FHA/VA/RHS Reperforming Residential Mortgage Loans, Fannie Mae Grantor Trust
2004-T1.

 

549. Sale and Servicing Agreement for the Group 1 and Group 2 Loans dated as of
May 1, 2004, by and among LBHI (Seller and Servicer), ABN AMRO Mortgage Group,
Inc., ALS, Cendant Mortgage Corporation, Chase Manhattan Mortgage Corporation,
CitiMortgage Inc., First Horizon Home Loan Corporation, First Tennessee Mortgage
Services, Inc., GMAC Mortgage Corporation, Irwin Mortgage Corporation,
Washington Mutual Bank, F.A., Wells Fargo Home Mortgage, Inc. (as Subservicers),
ALS (Master Servicer) and Fannie Mae (Purchaser), relating to FHA/VA/RHS
Reperforming Residential Mortgage Loans, Fannie Mae Grantor Trust 2004-T3.

 

550. Sale and Servicing Agreement dated as of January 1, 2004, by and among LBHI
(Seller and Servicer), ABN AMRO Mortgage Group, Inc., ALS, Cendant Mortgage
Corporation, Chase Manhattan Mortgage Corporation, CitiMortgage Inc.,
Countrywide Home Loans Servicing LP, First Horizon Home Loan Corporation, First
Tennessee Mortgage Services, Inc., GMAC Mortgage Corporation, Irwin Mortgage
Corporation, Washington Mutual Bank, F.A., Wells Fargo Home Mortgage, Inc. (as
Subservicers), ALS (Master Servicer) and Fannie Mae (Purchaser), relating to
FHA/VA/RHS Reperforming Residential Mortgage Loans, Fannie Mae Grantor Trust
2004-W1.



--------------------------------------------------------------------------------

551. Sale and Servicing Agreement dated as of August1, 2004, by and among LBHI
(Seller and Servicer), ABN AMRO Mortgage Group, Inc., ALS, Cendant Mortgage
Corporation, Chase Manhattan Mortgage Corporation, Countrywide Home Loans
Servicing LP, First Horizon Home Loan Corporation, First Tennessee Mortgage
Services, Inc., GMAC Mortgage Corporation, Irwin Mortgage Corporation,
Washington Mutual Bank, F.A., Wells Fargo (as Subservicers), ALS (Master
Servicer) and Fannie Mae (Purchaser), relating to FHA/VA/RHS Reperforming
Residential Mortgage Loans, Fannie Mae REMIC Trust 2004-W11.

 

552. Sale and Servicing Agreement dated as of November 1, 2004, by and among
LBHI (Seller and Servicer), ABN AMRO Mortgage Group, Inc., ALS, Cendant Mortgage
Corporation, Chase Manhattan Mortgage Corporation, CitiMortgage Inc.,
Countrywide Home Loans Servicing LP, First Horizon Home Loan Corporation, First
Tennessee Mortgage Services, Inc., GMAC Mortgage Corporation, Irwin Mortgage
Corporation, Mortgage Clearing Corporation, Washington Mutual Bank, F.A., Wells
Fargo (as Subservicers), ALS (Master Servicer) and Fannie Mae (Purchaser),
relating to FHA/VA/RHS Reperforming Residential Mortgage Loans, Fannie Mae REMIC
Trust 2004-W12.

 

553. Sale and Servicing Agreement dated as of June 1, 2004, by and among LBHI
(Seller and Servicer), ABN AMRO Mortgage Group, Inc., ALS, Cendant Mortgage
Corporation, Chase Manhattan Mortgage Corporation, CitiMortgage Inc.,
Countrywide Home Loans Servicing LP, First Horizon Home Loan Corporation, First
Tennessee Mortgage Services, Inc., GMAC Mortgage Corporation, Irwin Mortgage
Corporation, Mortgage Clearing Corporation, Washington Mutual Bank, F.A., Wells
Fargo Home Mortgage, Inc. (as Subservicers), ALS (Master Servicer) and Fannie
Mae (Purchaser), relating to FHA/VA/RHS Reperforming Residential Mortgage Loans,
Fannie Mae Trust 2004-W9.

 

554. Servicing Agreement dated as of March 1, 2004, by and among ALS (as
Servicer), Lehman Brothers Holdings Inc. (as Seller) and ALS (as Master
Servicer), relating to Lehman ABS Corporation Mortgage Pass-Through
Certificates, Series 2004-1.

 

555. Servicing Agreement dated as of January 1, 2004, by and among ALS (as
Servicer), Lehman Brothers Holdings Inc. (as Seller) and ALS (as Master
Servicer), relating to Structured Asset Investment Loan Trust, Mortgage
Pass-Through Certificates, Series 2004-1.

 

556. Servicing Agreement dated as of October 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Asset Investment Loan Trust, Mortgage Pass-Through Certificates, Series 2004-10.



--------------------------------------------------------------------------------

557. Servicing Agreement dated as of December 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Asset Investment Loan Trust Mortgage Pass-Through Certificates, Series 2004-11.

 

558. Servicing Agreement dated as of February 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Asset Investment Loan Trust Mortgage Pass-Through Certificates, Series 2004-2.

 

559. Servicing Agreement dated as of March 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Asset Investment Loan Trust Mortgage Pass-Through Certificates, Series 2004-3.

 

560. Servicing Agreement dated as of April 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Asset Investment Loan Trust Mortgage Pass-Through Certificates, Series 2004-4.

 

561. Servicing Agreement dated as of May 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Asset Investment Loan Trust Mortgage Pass-Through Certificates, Series 2004-5.

 

562. Servicing Agreement dated as of June 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Asset Investment Loan Trust Mortgage Pass-Through Certificates, Series 2004-6.

 

563. Servicing Agreement dated as of August 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Asset Investment Loan Trust Mortgage Pass-Through Certificates, Series 2004-8.

 

564. Servicing Agreement dated as of September 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Asset Investment Loan Trust Mortgage Pass-Through Certificates, Series 2004-9.

 

565. Servicing Agreement dated as of January 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2004-1.

 

566. Servicing Agreement dated as of July 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2004-10.



--------------------------------------------------------------------------------

567. Servicing Agreement dated as of July 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2004-11.

 

568. Servicing Agreement dated as of August 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2004-12.

 

569. Servicing Agreement dated as of August 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2004-13.

 

570. Servicing Agreement dated as of September 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2004-14.

 

571. Servicing Agreement dated as of September 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2004-15.

 

572. Servicing Agreement dated as of October 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2004-16.

 

573. Servicing Agreement dated as of September 30, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2004-17.

 

574. Servicing Agreement dated as of November 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2004-18.

 

575. Servicing Agreement dated as of December 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2004-19.

 

576. Servicing Agreement dated as of February 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2004-2.



--------------------------------------------------------------------------------

577. Servicing Agreement dated as of December 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2004-20.

 

578. Servicing Agreement dated as of February 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2004-3AC.

 

579. Servicing Agreement dated as of March 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2004-4.

 

580. Servicing Agreement dated as of April 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2004-5.

 

581. Servicing Agreement dated as of May 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2004-6.

 

582. Servicing Agreement dated as of May 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2004-7.

 

583. Servicing Agreement dated as of June 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2004-8.

 

584. Servicing Agreement dated as of June 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2004-9XS.

 

585. Servicing Agreement dated as of May 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2004-10.

 

586. Servicing Agreement dated as of May 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2004-11XS.

 

587. Servicing Agreement dated as of May 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2004-12H.



--------------------------------------------------------------------------------

588. Servicing Agreement dated as of June 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2004-13.

 

589. Servicing Agreement dated as of August 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2004-15.

 

590. Special Servicing Agreement dated as of October 1, 2005, by and among
Litton Loan Servicing LP (Special Servicer), LBHI (Seller) and ALS (Master
Servicer), relating to, Mortgage Pass-Through Certificates, Series 2004-15.

 

591. Servicing Agreement dated as of July 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2004-16XS.

 

592. Servicing Agreement dated as of August 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2004-17XS.

 

593. Servicing Agreement dated as of September 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2004-18H.

 

594. Servicing Agreement dated as of September 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2004-19XS.

 

595. Servicing Agreement dated as of October 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2004-20.

 

596. Servicing Agreement dated as of December 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2004-23XS.

 

597. Servicing Agreement dated as of January 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2004-2AC.

 

598. Servicing Agreement dated as of February 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2004-3.

 

599. Servicing Agreement dated as of January 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2004-4XS.

 

600. Servicing Agreement dated as of January 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2004-5H.



--------------------------------------------------------------------------------

601. Servicing Agreement dated as of February 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2004-6XS.

 

602. Servicing Agreement dated as of April 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2004-7.

 

603. Servicing Agreement dated as of April 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2004-9XS.

 

604. Servicing Agreement dated as of February 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2004-GEL1.

 

605. Servicing Agreement dated as of June 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO
Mortgage Loan Trust 2004-GEL2, Mortgage Backed Notes, Series 2004-GEL2.

 

606. Servicing Agreement dated as of September 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO
Mortgage Loan Trust 2004-GEL3, Mortgage Backed Notes, Series 2004-GEL3.

 

607. Servicing Agreement dated as of June 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO
Mortgage Loan Trust, Series 2004-NP1.

 

608. Servicing Agreement dated as of November 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO
Mortgage Loan Trust, Series 2004-NP2.

 

609. Servicing Agreement dated as of May 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO
Mortgage Pass-Through Certificates, Series 2004-S2.

 

610. Servicing Agreement dated as of September 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO
Mortgage Pass-Through Certificates, Series 2004-S3.

 

611. Servicing Agreement dated as of November 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO
Mortgage Pass-Through Certificates, Series 2004-S4.

 

612. Servicing Agreement dated as of August 1, 2004, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO
Mortgage Pass-Through Certificates, Series 2004-SC1.

 

613. Servicing Agreement dated as of October 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Lehman
Mortgage Trust, Mortgage Pass-Through Certificates, Series 2005-1.



--------------------------------------------------------------------------------

614. Servicing Agreement dated as of November 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Lehman
Mortgage Trust, Mortgage Pass-Through Certificates, Series 2005-2.

 

615. Servicing Agreement dated as of December 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Lehman
Mortgage Trust, Mortgage Pass-Through Certificates, Series 2005-3.

 

616. Servicing Agreement dated as of June 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Lehman XS Trust, Mortgage Pass-Through Certificates, Series 2005-1.

 

617. Servicing Agreement dated as of December 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Lehman XS Trust, Mortgage Pass-Through Certificates, Series 2005-10.

 

618. Servicing Agreement dated as of July 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Lehman XS Trust, Mortgage Pass-Through Certificates, Series 2005-2.

 

619. Servicing Agreement dated as of August 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Lehman XS Trust, Mortgage Pass-Through Certificates, Series 2005-3.

 

620. Servicing Agreement dated as of September 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Lehman XS Trust, Mortgage Pass-Through Certificates, Series 2005-4.

 

621. Servicing Agreement dated as of October 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Lehman XS Trust, Mortgage Pass-Through Certificates, Series 2005-6.

 

622. Servicing Agreement dated as of November 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Lehman XS Trust, Mortgage Pass-Through Certificates, Series 2005-8.

 

623. Servicing Agreement dated as of January 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Asset Investment Loan Trust, Mortgage Pass-Through Certificates, Series 2005-1.

 

624. Servicing Agreement dated as of November 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Asset Investment Loan Trust, Mortgage Pass-Through Certificates, Series 2005-10.

 

625. Servicing Agreement dated as of November 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Asset Investment Loan Trust, Mortgage Pass-Through Certificates, Series 2005-11.



--------------------------------------------------------------------------------

626. Servicing Agreement dated as of February 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Asset Investment Loan Trust, Mortgage Pass-Through Certificates, Series 2005-2.

 

627. Servicing Agreement dated as of March 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Asset Investment Loan Trust, Mortgage Pass-Through Certificates, Series 2005-3.

 

628. Servicing Agreement dated as of April 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Asset Investment Loan Trust, Mortgage Pass-Through Certificates, Series 2005-4.

 

629. Servicing Agreement dated as of May 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Asset Investment Loan Trust, Mortgage Pass-Through Certificates, Series 2005-5.

 

630. Servicing Agreement dated as of June 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Asset Investment Loan Trust, Mortgage Pass-Through Certificates, Series 2005-6.

 

631. Servicing Agreement dated as of July 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Asset Investment Loan Trust, Mortgage Pass-Through Certificates, Series 2005-7.

 

632. Servicing Agreement dated as of September 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Asset Investment Loan Trust, Mortgage Pass-Through Certificates, Series 2005-8.

 

633. Servicing Agreement dated as of October 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Asset Investment Loan Trust, Mortgage Pass-Through Certificates, Series 2005-9.

 

634. Servicing Agreement dated as of August 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Asset Investment Loan Trust, Mortgage Pass-Through Certificates, Series
2005-HE3.

 

635. Servicing Agreement dated as of January 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2005-1.



--------------------------------------------------------------------------------

636. Servicing Agreement dated as of May 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Structured Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through
Certificates, Series 2005-10.

 

637. Servicing Agreement dated as of April 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2005-11.

 

638. Servicing Agreement dated as of May 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2005-12.

 

639. Servicing Agreement dated as of June 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2005-15.

 

640. Servicing Agreement dated as of June 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2005-17.

 

641. Servicing Agreement dated as of August 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2005-18.

 

642. Servicing Agreement dated as of January 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2005-2.

 

643. Servicing Agreement dated as of September 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2005-20.

 

644. Servicing Agreement dated as of October 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2005-21.

 

645. Servicing Agreement dated as of November 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2005-22.



--------------------------------------------------------------------------------

646. Servicing Agreement dated as of December 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2005-23.

 

647. Servicing Agreement dated as of January 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Structured Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through
Certificates, Series 2005-3XS.

 

648. Servicing Agreement dated as of February 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2005-4.

 

649. Servicing Agreement dated as of April 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2005-5.

 

650. Servicing Agreement dated as of February 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Structured Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through
Certificates, Series 2005-6XS.

 

651. Servicing Agreement dated as of March 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2005-7.

 

652. Servicing Agreement dated as of March 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Structured Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through
Certificates, Series 2005-8XS.

 

653. Servicing Agreement dated as of January 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2005-1.

 

654. Servicing Agreement dated as of May 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2005-10.

 

655. Servicing Agreement dated as of May 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2005-11H.

 

656. Servicing Agreement dated as of June 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2005-14.



--------------------------------------------------------------------------------

657. Servicing Agreement dated as of July 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2005-15.

 

658. Servicing Agreement dated as of August 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2005-16.

 

659. Servicing Agreement dated as of September 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2005-17.

 

660. Servicing Agreement dated as of January 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2005-2XS.

 

661. Servicing Agreement dated as of February 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2005-3.

 

662. Servicing Agreement dated as of February 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2005-4XS.

 

663. Servicing Agreement dated as of March 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2005-5.

 

664. Servicing Agreement dated as of April 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2005-6.

 

665. Servicing Agreement dated as of March 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2005-7XS.

 

666. Servicing Agreement dated as of May 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2005-9XS.

 

667. Servicing Agreement dated as of January 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2005-GEL1.

 

668. Servicing Agreement dated as of April 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2005-GEL2.

 

669. Servicing Agreement dated as of June 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2005-GEL3.



--------------------------------------------------------------------------------

670. Servicing Agreement dated as of September 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2005-GEL4.

 

671. Servicing Agreement dated as of April 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2005-RF1.

 

672. Servicing Agreement dated as of May 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2005-RF2.

 

673. Servicing Agreement dated as of July 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2005-RF3.

 

674. Servicing Agreement dated as of August 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2005-RF4.

 

675. Servicing Agreement dated as of September 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2005-RF5.

 

676. Servicing Agreement dated as of November 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2005-RF6.

 

677. Servicing Agreement dated as of December 1, 2005, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2005-RF7.

 

678. Servicing Agreement dated as of September 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to BNC
Mortgage Loan Trust 2006-1, Mortgage Pass-Through Certificates, Series 2006-1.

 

679. Servicing Agreement dated as of January 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Lehman
Mortgage Trust, Mortgage Pass-Through Certificates, Series 2006-1.

 

680. Servicing Agreement dated as of March 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Lehman
Mortgage Trust, Mortgage Pass-Through Certificates, Series 2006-2.

 

681. Servicing Agreement dated as of July 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Lehman
Mortgage Trust, Mortgage Pass-Through Certificates, Series 2006-4.

 

682. Servicing Agreement dated as of August 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Lehman
Mortgage Trust, Mortgage Pass-Through Certificates, Series 2006-5.



--------------------------------------------------------------------------------

683. Servicing Agreement dated as of September 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Lehman
Mortgage Trust, Mortgage Pass-Through Certificates, Series 2006-6.

 

684. Servicing Agreement dated as of October 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Lehman
Mortgage Trust, Mortgage Pass-Through Certificates, Series 2006-7.

 

685. Servicing Agreement dated as of November 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Lehman
Mortgage Trust, Mortgage Pass-Through Certificates, Series 2006-8.

 

686. Servicing Agreement dated as of December 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Lehman
Mortgage Trust, Mortgage Pass-Through Certificates, Series 2006-9.

 

687. Servicing Agreement dated as of January 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Lehman XS Trust, Mortgage Pass-Through Certificates, Series 2006-1.

 

688. Servicing Agreement dated as of June 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Lehman XS Trust, Mortgage Pass-Through Certificates, Series 2006-10N.

 

689. Servicing Agreement dated as of July 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Lehman XS Trust, Mortgage Pass-Through Certificates, Series 2006-11.

 

690. Servicing Agreement dated as of July 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Lehman XS Trust, Mortgage Pass-Through Certificates, Series 2006-12N.

 

691. Servicing Agreement dated as of August 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Lehman XS Trust, Mortgage Pass-Through Certificates, Series 2006-13.

 

692. Servicing Agreement dated as of February 1, 2008, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Lehman XS Trust, Mortgage Pass-Through Certificates, Series 2006-14N.

 

693. Servicing Agreement dated as of September 1, 2008, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Lehman XS Trust, Mortgage Pass-Through Certificates, Series 2006-15.

 

694. Servicing Agreement dated as of October 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Lehman XS Trust, Mortgage Pass-Through Certificates, Series 2006-17.

 

695. Servicing Agreement dated as of November 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Lehman XS Trust, Mortgage Pass-Through Certificates, Series 2006-19.



--------------------------------------------------------------------------------

696. Servicing Agreement dated as of December 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Lehman XS Trust, Mortgage Pass-Through Certificates, Series 2006-20.

 

697. Servicing Agreement dated as of February 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Lehman XS Trust, Mortgage Pass-Through Certificates, Series 2006-3.

 

698. Securitization Servicing Agreement dated as of May 1, 2006, by and among
ALS (as Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to
SASCO, Lehman XS Trust, Mortgage Pass-Through Certificates, Series 2006-4N.

 

699. Servicing Agreement dated as of March 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Lehman XS Trust, Mortgage Pass-Through Certificates, Series 2006-5.

 

700. Servicing Agreement dated as of April 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Lehman XS Trust, Mortgage Pass-Through Certificates, Series 2006-7.

 

701. Servicing Agreement dated as of May 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Lehman XS Trust, Mortgage Pass-Through Certificates, Series 2006-8.

 

702. Servicing Agreement dated as of June 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Lehman XS Trust, Mortgage Pass-Through Certificates, Series 2006-9.

 

703. Securitization Servicing Agreement dated as of May 1, 2006, by and among
ALS (as Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to
SASCO, Lehman XS Trust, Mortgage Pass-Through Certificates, Series 2006-GP1.

 

704. Securitization Servicing Agreement dated as of May 1, 2006, by and among
ALS (as Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to
SASCO, Lehman XS Trust, Mortgage Pass-Through Certificates, Series 2006-GP2.

 

705. Servicing Agreement dated as of January 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Asset Investment Loan Trust, Mortgage Pass-Through Certificates, Series 2006-1.

 

706. Servicing Agreement dated as of March 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Asset Investment Loan Trust, Mortgage Pass-Through Certificates, Series 2006-2.

 

707. Servicing Agreement dated as of June 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Asset Investment Loan Trust, Mortgage Pass-Through Certificates, Series 2006-4.



--------------------------------------------------------------------------------

708. Servicing Agreement dated as of January 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2006-1.

 

709. Servicing Agreement dated as of October 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2006-10.

 

710. Servicing Agreement dated as of November 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2006-11.

 

711. Servicing Agreement dated as of December 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2006-12.

 

712. Servicing Agreement dated as of February 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2006-2.

 

713. Servicing Agreement dated as of March 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2006-3.

 

714. Servicing Agreement dated as of April 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2006-4.

 

715. Servicing Agreement dated as of May 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2006-5.

 

716. Servicing Agreement dated as of June 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2006-6.



--------------------------------------------------------------------------------

717. Servicing Agreement dated as of July 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2006-7.

 

718. Servicing Agreement dated as of August 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2006-8.

 

719. Servicing Agreement dated as of September 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2006-9.

 

720. Servicing Agreement dated as of March 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2006-3H.

 

721. Servicing Agreement dated as of January 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2006-GEL1.

 

722. Servicing Agreement dated as of April 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2006-GEL2.

 

723. Servicing Agreement dated as of July 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2006-GEL3.

 

724. Servicing Agreement dated as of October 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2006-GEL4.

 

725. Servicing Agreement dated as of February 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2006-RF1.

 

726. Servicing Agreement dated as of July 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2006-RF2.

 

727. Servicing Agreement dated as of October 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2006-RF3.

 

728. Servicing Agreement dated as of November 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2006-RF4.



--------------------------------------------------------------------------------

729. Servicing Agreement dated as of August 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2006-S3.

 

730. Servicing Agreement dated as of December 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2006-S4.

 

731. Servicing Agreement dated as of December 1, 2006, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO
2006-Z, Mortgage Pass-Through Certificates, Series 2006-Z.

 

732. Servicing Agreement dated as of February 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to GreenPoint
Mortgage Funding Trust, Mortgage Pass-Through Certificates, Series 2007-AR1.

 

733. Servicing Agreement dated as of April 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to GreenPoint
Mortgage Funding Trust, Mortgage Pass-Through Certificates, Series 2007-AR2.

 

734. Servicing Agreement dated as of May 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to GreenPoint
Mortgage Funding Trust, Mortgage Pass-Through Certificates, Series 2007-AR3.

 

735. Servicing Agreement dated as of May 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Lehman ABS
Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series 2007-1.

 

736. Servicing Agreement dated as of January 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Lehman
Mortgage Trust, Mortgage Pass-Through Certificates, Series 2007-1.

 

737. Servicing Agreement dated as of November 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Lehman
Mortgage Trust, Mortgage Pass-Through Certificates, Series 2007-10.

 

738. Servicing Agreement dated as of February 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Lehman
Mortgage Trust, Mortgage Pass-Through Certificates, Series 2007-2.

 

739. Servicing Agreement dated as of March 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Lehman
Mortgage Trust, Mortgage Pass-Through Certificates, Series 2007-3.

 

740. Servicing Agreement dated as of April 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Lehman
Mortgage Trust, Mortgage Pass-Through Certificates, Series 2007-4.



--------------------------------------------------------------------------------

741. Servicing Agreement dated as of May 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Lehman
Mortgage Trust, Mortgage Pass-Through Certificates, Series 2007-5.

 

742. Servicing Agreement dated as of June 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Lehman
Mortgage Trust, Mortgage Pass-Through Certificates, Series 2007-6.

 

743. Servicing Agreement dated as of July 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Lehman
Mortgage Trust, Mortgage Pass-Through Certificates, Series 2007-7.

 

744. Servicing Agreement dated as of August 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Lehman
Mortgage Trust, Mortgage Pass-Through Certificates, Series 2007-8.

 

745. Servicing Agreement dated as of September 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Lehman
Mortgage Trust, Mortgage Pass-Through Certificates, Series 2007-9.

 

746. Servicing Agreement dated as of January 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Lehman XS Trust, Mortgage Pass-Through Certificates, Series 2007-1.

 

747. Servicing Agreement dated as of June 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Lehman XS Trust, Mortgage Pass-Through Certificates, Series 2007-10H.

 

748. Servicing Agreement dated as of June 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Lehman XS Trust, Mortgage Pass-Through Certificates, Series 2007-11.

 

749. Servicing Agreement dated as of June 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Lehman XS Trust, Mortgage Pass-Through Certificates, Series 2007-12N.

 

750. Servicing Agreement dated as of July 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Lehman XS Trust, Mortgage Pass-Through Certificates, Series 2007-14H.

 

751. Servicing Agreement dated as of July 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Lehman XS Trust, Mortgage Pass-Through Certificates, Series 2007-15N.

 

752. Servicing Agreement dated as of August 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Lehman XS Trust, Mortgage Pass-Through Certificates, Series 2007-16N.

 

753. Servicing Agreement dated as of September 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Lehman XS Trust, Mortgage Pass-Through Certificates, Series 2007-17H.



--------------------------------------------------------------------------------

754. Servicing Agreement dated as of September 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Lehman XS Trust, Mortgage Pass-Through Certificates, Series 2007-18N.

 

755. Servicing Agreement dated as of November 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Lehman XS Trust, Mortgage Pass-Through Certificates, Series 2007-20N.

 

756. Servicing Agreement dated as of March 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2007-3.

 

757. Securitization Servicing Agreement dated as of March 1, 2007, by and among
GMAC Mortgage, LLC (as Servicer), LBHI (as Seller) and ALS (as Master Servicer),
relating to Lehman XS Trust, Mortgage Pass-Through Certificates, Series 2007-4N.

 

758. Servicing Agreement dated as of April 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2007-5H.

 

759. Servicing Agreement dated as of April 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2007-6.

 

760. Servicing Agreement dated as of May 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2007-7N.

 

761. Servicing Agreement dated as of May 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Lehman XS Trust, Mortgage Pass-Through Certificates, Series 2007-8H.

 

762. Servicing Agreement dated as of May 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Lehman XS Trust, Mortgage Pass-Through Certificates, Series 2007-9

 

763. Servicing Agreement dated as of January 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2007-1.

 

764. Servicing Agreement dated as of October 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2007-10.

 

765. Servicing Agreement dated as of November 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2007-11.



--------------------------------------------------------------------------------

766. Servicing Agreement dated as of February 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2007-2.

 

767. Servicing Agreement dated as of March 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2007-3.

 

768. Servicing Agreement dated as of April 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2007-4.

 

769. Servicing Agreement dated as of May 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2007-5.

 

770. Servicing Agreement dated as of June 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2007-6.

 

771. Servicing Agreement dated as of July 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2007-7.

 

772. Servicing Agreement dated as of August 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Lehman
Mortgage Trust, Mortgage Pass-Through Certificates, Series 2007-8.

 

773. Servicing Agreement dated as of September 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2007-9.

 

774. Servicing Agreement dated as of January 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2007-BC1.

 

775. Servicing Agreement dated as of February 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2007-BC2.

 

776. Servicing Agreement dated as of May 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2007-BC3.



--------------------------------------------------------------------------------

777. Servicing Agreement dated as of October 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Loan Trust 2007-BNC1, Mortgage Pass-Through Certificates, Series
2007-BNC1.

 

778. Servicing Agreement dated as of January 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2007-GEL1.

 

779. Servicing Agreement dated as of April 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2007-GEL2.

 

780. Servicing Agreement dated as of March 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2007-RF1.

 

781. Servicing Agreement dated as of November 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2007-RF2.

 

782. Servicing Agreement dated as of November 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO
Mortgage Loan Trust 2007-RNP1, Mortgage-Backed Notes.

 

783. Servicing Agreement dated as of June 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2007-TC1.

 

784. Servicing Agreement dated as of February 1, 2008, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Lehman
Mortgage Trust, Mortgage Pass-Through Certificates, Series 2008-2.

 

785. Servicing Agreement dated as of August 1, 2008, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Lehman
Mortgage Trust, Mortgage Pass-Through Certificates, Series 2008-6.

 

786. Servicing Agreement dated as of April 1, 2008, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to
Residential Loan Trust 2008-AH1, Mortgage-Backed Notes, Series 2008-AH1.

 

787. Servicing Agreement dated as of March 1, 2008, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2008-1.

 

788. Servicing Agreement dated as of May 1, 2008, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series
2008-2.



--------------------------------------------------------------------------------

789. Servicing Agreement dated as of December 1, 2007, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2007-BC4.

 

790. Servicing Agreement dated as of February 1, 2008, by and among ALS (as
Servicer), LBHI (as Seller) and ALS (as Master Servicer), relating to SASCO,
Mortgage Pass-Through Certificates, Series 2008-RF1.

 

791. Assignment Agreement dated as of November 30, 2010, by and among LBHI and
ALS.

 

792. Assignment Agreement dated as of September 1, 2011 by and among LBHI,
Lehman Brothers Bancorp Inc, and Aurora Bank FSB, an indirect, wholly-owned
subsidiary of LBHI.

 

793. Federal National Mortgage Association Servicing Guides (see Fannie Mae
website)

 

794. Federal Home Loan Mortgage Corp Servicing Guides (see Freddie Mac website)

 

795. Government National Mortgage Association Servicing Guides (see Ginnie Mae
website)

 

796. Letter Agreement dated September 30, 2011, by and between Lehman Brothers
Holdings Inc. and Aurora Loan Services LLC, regarding Freddie Mac Mortgage
Servicing Rights.



--------------------------------------------------------------------------------

Schedule 1.01(r)

Servicing Rights Agreements1

 

1. Securitization Servicing Agreement dated as of October 1, 2003, by and among
BAC Home Loans Servicing, LP (“BAC”), as successor to Wilshire Credit
Corporation (“Wilshire”), Lehman Brothers Holdings, Inc. (“LBHI”) and Aurora
Loan Services Inc. (now Aurora Loan Services LLC) (“ALS”), relating to the
Structured Asset Securities Corporation (“SASCO”) Aames Mortgage Loan Trust,
Mortgage Pass-Through Certificates, Series 2003-1

 

2. Securitization Servicing Agreement dated as of February 1, 2001, by and among
Ocwen Federal Bank FSB (“Ocwen”), Lehman Brothers Bank, FSB (now Aurora Bank
FSB) (the “Bank”), Lehman Capital (“LC”) and ALS, relating to the SASCO
Amortizing Residential Collateral Trust, Mortgage Pass-Through Certificates,
Series 2002-BC1

 

3. Securitization Servicing Agreement dated as of December 1, 2002, by and among
Ocwen, the Bank, LC and ALS, relating to the SASCO Amortizing Residential
Collateral Trust, Mortgage Pass-Through Certificates, Series 2002-BC10

 

4. Securitization Servicing Agreement dated as of May 1, 2002, by and among
Ocwen, the Bank, LC and ALS, relating to the SASCO Amortizing Residential
Collateral Trust, Mortgage Pass-Through Certificates, Series 2002-BC3

 

5. Securitization Servicing Agreement dated as of June 1, 2002, by and among
Ocwen, the Bank, LC and ALS, relating to the SASCO Amortizing Residential
Collateral Trust, Mortgage Pass-Through Certificates, Series 2002-BC4

 

6. Reconstituted Servicing Agreement dated June 1, 2002, by and among HSBC, as
successor to Household Finance Corporation, the Bank and ALS and acknowledged by
Wells Fargo Bank, N.A. (“Wells Fargo”)

 

7. Securitization Servicing Agreement dated as of July 1, 2002, by and among
Ocwen, the Bank, LC and ALS, relating to the SASCO Amortizing Residential
Collateral Trust, Mortgage Pass-Through Certificates, Series 2002-BC5

 

8. Reconstituted Servicing Agreement dated August 1, 2002, by and among HSBC, as
successor to Household Finance Corporation, the Bank and ALS and acknowledged by
Wells Fargo

 

9. Securitization Servicing Agreement dated as of August 1, 2002, by and among
Ocwen, the Bank, LC and ALS, relating to the SASCO Amortizing Residential
Collateral Trust, Mortgage Pass-Through Certificates, Series 2002-BC6

 

10. Securitization Servicing Agreement dated as of September 1, 2002, by and
among Ocwen, the Bank, LC and ALS, relating to the SASCO Amortizing Residential
Collateral Trust, Mortgage Pass-Through Certificates, Series 2002-BC7

 

1 

Deals on Attachment 1 also have excess servicing fees under side or ancillary
agreements that are part of the related Servicing Rights Agreement.

 

Page 1 of 14



--------------------------------------------------------------------------------

11. Securitization Servicing Agreement dated as of October 1, 2003, by and among
Ocwen, the Bank, LC and ALS, relating to the SASCO Amortizing Residential
Collateral Trust, Mortgage Pass-Through Certificates, Series 2002-BC8

 

12. Securitization Servicing Agreement dated as of November 1, 2002, by and
among Ocwen, the Bank, LC and ALS, relating to the SASCO Amortizing Residential
Collateral Trust, Mortgage Pass-Through Certificates, Series 2002-BC9

 

13. Securitization Subservicing Agreement dated as of September 1, 2004, by and
among Wells Fargo, LBHI and ALS, relating to the SASCO Amortizing Residential
Collateral Trust, Mortgage Pass-Through Certificates, Series 2004-1

 

14. Securitization Subservicing Agreement dated as of February 1, 2004, by and
among Wells Fargo, LBHI and ALS, relating to the SASCO First Franklin Mortgage
Loan Trust, Mortgage Pass-Through Certificates, Series 2004-FFA

 

15. Reconstituted Servicing Agreement dated November 1, 2005, by and among Wells
Fargo, LBHI and ALS and acknowledged by U.S. Bank, N.A.

 

16. Reconstituted Servicing Agreement dated December 1, 2005, by and among Wells
Fargo, LBHI and ALS and acknowledged by Wilmington Trust Company, as successor
to LaSalle Bank, N.A.

 

17. Reconstituted Servicing Agreement dated July 1, 2006 by and between Suntrust
Mortgage, Inc. and LBHI and acknowledged by ALS and Citibank, N.A.

 

18. Reconstituted Servicing Agreement dated March 1, 2006, by and between LBHI
and BAC, as successor to Countrywide Home Loans, Inc. (LXS 2006-4N)

 

19. Securitization Servicing Agreement dated as of February 1, 2003, by and
among Ocwen, the Bank, LC and ALS, relating to the SASCO Structured Asset
Investment Loan Trust, Mortgage Pass-Through Certificates, Series 2003-BC1

 

20. Subservicing Agreement dated as of September 1, 2003, by and among American
Home, as successor to OptionOne Mortgage Corporation (“OptionOne”), LBHI and
ALS, relating to the SASCO Structured Asset Investment Loan Trust, Mortgage
Pass-Through Certificates, Series 2003-BC10

 

21. Securitization Servicing Agreement dated as of September 1, 2003, by and
among Ocwen, LBHI and ALS, relating to the SASCO Structured Asset Investment
Trust, Mortgage Pass-Through Certificates, Series 2003-BC10

 

22. Securitization Servicing Agreement dated as of October 1, 2003, by and among
BAC, as successor to Wilshire, LBHI and ALS, relating to the SASCO Structured
Asset Investment Loan Trust, Mortgage Pass-Through Certificates, Series
2003-BC11

 

23. Securitization Servicing Agreement dated as of October 1, 2003 Ocwen, LBHI
and ALS, relating to the SASCO Structured Asset Investment Trust, Mortgage
Pass-Through Certificates, Series 2003-BC11

 

24. Securitization Subservicing Agreement dated as of October 1, 2003, by and
among Wells Fargo, LBHI and ALS, relating to the SASCO Structured Asset
Investment Loan Trust, Mortgage Pass-Through Certificates, Series 2003-BC11

 

Page 2 of 14



--------------------------------------------------------------------------------

25. Securitization Servicing Agreement dated as of November 1, 2003, by and
among Ocwen, LBHI and ALS, relating to the SASCO Structured Asset Investment
Trust, Mortgage Pass-Through Certificates, Series 2003-BC12

 

26. Securitization Servicing Agreement dated as of November 1, 2003, by and
among Ocwen, LBHI and ALS, relating to the SASCO Structured Asset Investment
Trust, Mortgage Pass-Through Certificates, Series 2003-BC13

 

27. Securitization Subservicing Agreement dated as of November 1, 2003, by and
among Wells Fargo, LBHI and ALS, relating to the SASCO Structured Asset
Investment Loan Trust, Mortgage Pass-Through Certificates, Series 2003-BC13

 

28. Securitization Servicing Agreement dated as of April 1, 2003, by and among
Ocwen, LBHI and ALS, relating to the SASCO Structured Asset Investment Trust,
Mortgage Pass-Through Certificates, Series 2003-BC3

 

29. Securitization Servicing Agreement dated as of May 1, 2003, by and among
Ocwen, LBHI and ALS, relating to the SASCO Structured Asset Investment Trust,
Mortgage Pass-Through Certificates, Series 2003-BC4

 

30. Subservicing Agreement dated as of May 1, 2003, by and among American Home,
as successor to OptionOne, LBHI and ALS, relating to the SASCO Structured Asset
Investment Loan Trust, Mortgage Pass-Through Certificates, Series 2003-BC5

 

31. Securitization Servicing Agreement dated as of May 1, 2003, by and among
Ocwen, LBHI and ALS, relating to the SASCO Structured Asset Investment Trust,
Mortgage Pass-Through Certificates, Series 2003-BC5

 

32. Securitization Servicing Agreement dated as of July 1, 2003, by and among
BAC, as successor to Wilshire, LBHI and ALS, relating to the SASCO Structured
Asset Investment Loan Trust, Mortgage Pass-Through Certificates, Series 2003-BC7

 

33. Subservicing Agreement dated as of August 1, 2003, by and among American
Home, as successor to OptionOne, LBHI and ALS, relating to the SASCO Structured
Asset Investment Loan Trust, Mortgage Pass-Through Certificates, Series 2003-BC8

 

34. Securitization Servicing Agreement dated as of August 1, 2003, by and among
BAC, as successor to Wilshire, LBHI and ALS, relating to the SASCO Structured
Asset Investment Loan Trust, Mortgage Pass-Through Certificates, Series 2003-BC8

 

35. Securitization Servicing Agreement dated as of August 1, 2003, by and among
Ocwen, LBHI and ALS, relating to the SASCO Structured Asset Investment Trust,
Mortgage Pass-Through Certificates, Series 2003-BC8

 

36. Subservicing Agreement dated as of August 1, 2003, by and among American
Home, as successor to OptionOne, LBHI and ALS, relating to the SASCO Structured
Asset Investment Loan Trust, Mortgage Pass-Through Certificates, Series 2003-BC8

 

37. Securitization Servicing Agreement dated as of August 1, 2003, by and among
BAC, as successor to Wilshire, LBHI and ALS, relating to the SASCO Structured
Asset Investment Loan Trust, Mortgage Pass-Through Certificates, Series 2003-BC9

 

Page 3 of 14



--------------------------------------------------------------------------------

38. Securitization Servicing Agreement dated as of August 1, 2003, by and among
Ocwen, LBHI and ALS, relating to the SASCO Structured Asset Investment Trust,
Mortgage Pass-Through Certificates, Series 2003-BC9

 

39. Securitization Subservicing Agreement dated as of January 1, 2004, by and
among Wells Fargo, LBHI and ALS, relating to the SASCO Structured Asset
Investment Loan Trust, Mortgage Pass-Through Certificates, Series 2004-1

 

40. Securitization Servicing Agreement dated as of October 1, 2004, by and among
Ocwen, LBHI and ALS, relating to the SASCO Structured Asset Investment Trust,
Mortgage Pass-Through Certificates, Series 2004-10

 

41. Securitization Subservicing Agreement dated as of October 1, 2004 by and
among Wells Fargo, LBHI and ALS, relating to the SASCO Structured Asset
Investment Loan Trust, Mortgage Pass-Through Certificates, Series 2004-10

 

42. Securitization Servicing Agreement dated as of December 1, 2004, by and
among Ocwen, LBHI and ALS, relating to the SASCO Structured Asset Investment
Trust, Mortgage Pass-Through Certificates, Series 2004-11

 

43. Securitization Subservicing Agreement dated December 1, 2004, by and among
Wells Fargo, LBHI and ALS, relating to the SASCO Structured Asset Investment
Loan Trust, Mortgage Pass-Through Certificates, Series 2004-11

 

44. Securitization Subservicing Agreement dated February 1, 2004, by and among
Wells Fargo, LBHI and ALS, relating to the SASCO Structured Asset Investment
Loan Trust, Mortgage Pass-Through Certificates, Series 2004-2

 

45. Securitization Servicing Agreement dated as of March 1, 2004, by and among
Ocwen, LBHI and ALS, relating to the SASCO Structured Asset Investment Trust,
Mortgage Pass-Through Certificates, Series 2004-3

 

46. Securitization Subservicing Agreement dated March 1, 2004, by and among
Wells Fargo, LBHI and ALS, relating to the SASCO Structured Asset Investment
Loan Trust, Mortgage Pass-Through Certificates, Series 2004-3

 

47. Securitization Subservicing Agreement dated April 1, 2004, by and among
Wells Fargo, LBHI and ALS, relating to the SASCO Structured Asset Investment
Loan Trust, Mortgage Pass-Through Certificates, Series 2004-4

 

48. Securitization Subservicing Agreement dated May 1, 2004, by and among Wells
Fargo, LBHI and ALS, relating to the SASCO Structured Asset Investment Loan
Trust, Mortgage Pass-Through Certificates, Series 2004-5

 

49. Securitization Subservicing Agreement dated as of June 1, 2004, by and among
Ocwen, LBHI and ALS, relating to the SASCO Structured Asset Investment Trust,
Mortgage Pass-Through Certificates, Series 2004-6

 

50. Securitization Subservicing Agreement dated June 1, 2004, by and among Wells
Fargo, LBHI and ALS, relating to the SASCO Structured Asset Investment Loan
Trust, Mortgage Pass-Through Certificates, Series 2004-6

 

Page 4 of 14



--------------------------------------------------------------------------------

51. Securitization Subservicing Agreement dated August 1, 2004, by and among
Wells Fargo, LBHI and ALS, relating to the SASCO Structured Asset Investment
Loan Trust, Mortgage Pass-Through Certificates, Series 2004-8

 

52. Securitization Subservicing Agreement dated September 1, 2004, by and among
Wells Fargo, LBHI and ALS, relating to the SASCO Structured Asset Investment
Loan Trust, Mortgage Pass-Through Certificates, Series 2004-9

 

53. Securitization Subservicing Agreement dated July 1, 2004, by and among Wells
Fargo, LBHI and ALS, relating to the SASCO Structured Asset Investment Loan
Trust, Mortgage Pass-Through Certificates, Series 2004-BNC1

 

54. Securitization Subservicing Agreement dated October 1, 2004, by and among
Wells Fargo, LBHI and ALS, relating to the SASCO Structured Asset Investment
Loan Trust, Mortgage Pass-Through Certificates, Series 2004-BNC2

 

55. Securitization Subservicing Agreement dated January 1, 2005 by and among
Wells Fargo, LBHI and ALS, relating to the SASCO Structured Asset Investment
Loan Trust, Mortgage Pass-Through Certificates, Series 2005-1

 

56. Subservicing Agreement dated as of November 1, 2005, by and among American
Home, as successor to OptionOne, LBHI and ALS, relating to the SASCO Structured
Asset Investment Loan Trust, Mortgage Pass-Through Certificates, Series 2005-10

 

57. Securitization Subservicing Agreement dated November 1, 2005 by and among
Wells Fargo, LBHI and ALS, relating to the SASCO Structured Asset Investment
Loan Trust, Mortgage Pass-Through Certificates, Series 2005-10

 

58. Securitization Subservicing Agreement dated December 1, 2005 by and among
Wells Fargo, LBHI and ALS, relating to the SASCO Structured Asset Investment
Loan Trust, Mortgage Pass-Through Certificates, Series 2005-11

 

59. Securitization Subservicing Agreement dated February 1, 2005 by and among
Wells Fargo, LBHI and ALS, relating to the SASCO Structured Asset Investment
Loan Trust, Mortgage Pass-Through Certificates, Series 2005-2

 

60. Securitization Subservicing Agreement dated March 1, 2005 by and among Wells
Fargo, LBHI and ALS, relating to the SASCO Structured Asset Investment Loan
Trust, Mortgage Pass-Through Certificates, Series 2005-3

 

61. Securitization Subservicing Agreement dated April 1, 2005 by and among Wells
Fargo, LBHI and ALS, relating to the SASCO Structured Asset Investment Loan
Trust, Mortgage Pass-Through Certificates, Series 2005-4

 

62. Securitization Subservicing Agreement dated as of May 1, 2005 by and among
GMAC Mortgage, LLC as successor to GMAC Mortgage Corporation (“GMAC”), LBHI and
ALS, relating to the SASCO, Structured Asset Investment Loan Trust, Mortgage
Pass-Through Certificates, Series 2005-5

 

63. Securitization Subservicing Agreement dated May 1, 2005 by and among Wells
Fargo, LBHI and ALS, relating to the SASCO Structured Asset Investment Loan
Trust, Mortgage Pass-Through Certificates, Series 2005-5

 

Page 5 of 14



--------------------------------------------------------------------------------

64. Securitization Subservicing Agreement dated June 1, 2005 by and among Wells
Fargo, LBHI and ALS, relating to the SASCO Structured Asset Investment Loan
Trust, Mortgage Pass-Through Certificates, Series 2005-6

 

65. Securitization Subservicing Agreement dated July 1, 2005 by and among Wells
Fargo, LBHI and ALS, relating to the SASCO Structured Asset Investment Loan
Trust, Mortgage Pass-Through Certificates, Series 2005-7

 

66. Securitization Subservicing Agreement dated September 1, 2005 by and among
Wells Fargo, LBHI and ALS, relating to the SASCO Structured Asset Investment
Loan Trust, Mortgage Pass-Through Certificates, Series 2005-8

 

67. Securitization Subservicing Agreement dated as of October 1, 2005 by and
among GMAC, LBHI and ALS, relating to the SASCO, Structured Asset Investment
Loan Trust, Mortgage Pass-Through Certificates, Series 2005-9

 

68. Securitization Subservicing Agreement dated October 1, 2005 by and among
Wells Fargo, LBHI and ALS, relating to the SASCO Structured Asset Investment
Loan Trust, Mortgage Pass-Through Certificates, Series 2005-9

 

69. Securitization Subservicing Agreement dated July 1, 2005 by and among Wells
Fargo, LBHI and ALS, relating to the SASCO Structured Asset Investment Loan
Trust, Mortgage Pass-Through Certificates, Series 2005-HE2

 

70. Securitization Servicing Agreement dated as of August 1, 2005, by and among
Ocwen, as successor to HomEq Servicing Corporation, LBHI and ALS, relating to
the SASCO Structured Asset Investment Trust, Mortgage Pass-Through Certificates,
Series 2005-HE3

 

71. Securitization Subservicing Agreement dated August 1, 2005 by and among
Wells Fargo, LBHI and ALS, relating to the SASCO Structured Asset Investment
Loan Trust, Mortgage Pass-Through Certificates, Series 2005-HE3

 

72. Securitization Subservicing Agreement dated January 1, 2006 by and among
Wells Fargo, LBHI and ALS, relating to the SASCO Structured Asset Investment
Loan Trust, Mortgage Pass-Through Certificates, Series 2006-1

 

73. Subservicing Agreement dated as of March 1, 2006, by and among American
Home, as successor to OptionOne, LBHI and ALS, relating to the SASCO Structured
Asset Investment Loan Trust, Mortgage Pass-Through Certificates, Series 2006-2

 

74. Securitization Subservicing Agreement dated as of March 1, 2006 by and among
GMAC, LBHI and ALS, relating to the SASCO, Structured Asset Investment Loan
Trust, Mortgage Pass-Through Certificates, Series 2006-2

 

75. Securitization Subservicing Agreement dated March 1, 2006 by and among Wells
Fargo, LBHI and ALS, relating to the SASCO Structured Asset Investment Loan
Trust, Mortgage Pass-Through Certificates, Series 2006-2

 

76. Subservicing Agreement dated as of August 1, 2006, by and among American
Home, as successor to OptionOne, LBHI and ALS, relating to the SASCO Structured
Asset Investment Loan Trust, Mortgage Pass-Through Certificates, Series
2006-BNC3

 

Page 6 of 14



--------------------------------------------------------------------------------

77. Securitization Subservicing Agreement dated May 1, 2004, by and among Wells
Fargo, LBHI and ALS, relating to the SASCO Structured Adjustable Rate Mortgage
Loan Trust, Mortgage Pass-Through Certificates, Series 2004-7

 

78. Securitization Subservicing Agreement dated January 1, 2005, by and among
Wells Fargo, LBHI and ALS, relating to the SASCO Structured Adjustable Rate
Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series 2005-3XS

 

79. Reconstituted Servicing Agreement dated May 1, 2001, by and between LC and
BAC, pursuant to which BAC is subservicing for ALS (SAS 2002-12)

 

80. Reconstituted Servicing Agreement dated May 1, 2002, by and among the Bank,
HSBC, as successor to Household Finance Corporation and ALS and acknowledged by
Wells Fargo (SAS 2002-HF1)

 

81. Reconstituted Servicing Agreement dated August 1, 2002, by and among LC, ALS
and BAC, as successor to Countrywide Home Loans, Inc. (SAS 2002-NP1)

 

82. Subservicing Agreement dated as of October 1, 2003, by and among American
Home, as successor to OptionOne, LBHI and ALS, relating to the SASCO Mortgage
Loan Trust 2003-GEL1, Mortgage-Backed Notes, Series 2003-GEL1

 

83. Securitization Servicing Agreement dated as of October 1, 2003, by and among
BAC, as successor to Wilshire, LBHI and ALS, relating to the SASCO Mortgage Loan
Trust 2003-GEL1, Mortgage-Backed Notes, Series 2003-GEL1

 

84. Securitization Servicing Agreement dated as of October 1, 2003, by and among
Ocwen, LBHI and ALS, relating to the SASCO Mortgage Loan Trust 2003-GEL1,
Mortgage Backed Notes, Series 2003-GEL1

 

85. Securitization Servicing Agreement dated as of October 1, 2003, by and among
BAC, as successor to Wilshire, LBHI and ALS, relating to the SASCO Mortgage
Pass-Through Certificates, Series 2003-S1

 

86. Securitization Servicing Agreement dated as of August 1, 2003, by and among
Ocwen, LBHI and ALS, relating to the SASCO Mortgage Pass-Through Certificates,
Series 2004-S1

 

87. Securitization Servicing Agreement dated as of February 1, 2004, by and
among Ocwen, LBHI and ALS, relating to the SASCO Mortgage Pass-Through
Certificates, Series 2004-GEL1

 

88. Securitization Subservicing Agreement dated February 1, 2004 by and among
Wells Fargo Home Mortgage, Inc., LBHI and ALS, relating to the SASCO Mortgage
Pass-Through Certificates, Series 2004-GEL1

 

89. Securitization Servicing Agreement dated as of June 1, 2004, by and among
Ocwen, LBHI and ALS, relating to the SASCO Mortgage Loan Trust 2004-GEL2,
Mortgage Backed Notes, Series 2004-GEL2

 

90. Securitization Subservicing Agreement dated June 1, 2004 by and among Wells
Fargo, LBHI and ALS, relating to the SASCO, Mortgage Loan Trust 2004-GEL1,
Mortgage Backed Notes, Series 2004-GEL2

 

Page 7 of 14



--------------------------------------------------------------------------------

91. Securitization Subservicing Agreement dated September 1, 2004 by and among
Wells Fargo, LBHI and ALS, relating to the SASCO, Mortgage Loan Trust 2004-GEL3,
Mortgage Backed Notes, Series 2004-GEL3

 

92. Servicing Agreement dated as of June 1, 2004 by and among ALS as servicer
and master servicer and LBHI, pursuant to which BAC is subservicing for ALS,
relating to the SASCO Mortgage Loan Trust 2004-NP1

 

93. Securitization Subservicing Agreement dated May 1, 2004 by and among Wells
Fargo, LBHI and ALS, relating to the SASCO Mortgage Pass-Through Certificates,
Series 2004-S2

 

94. Securitization Subservicing Agreement dated September 1, 2004 by and among
Wells Fargo, LBHI and ALS, relating to the SASCO Mortgage Pass-Through
Certificates, Series 2004-S3

 

95. Securitization Servicing Agreement dated as of November 1, 2004, by and
among Ocwen, LBHI and ALS, relating to the SASCO Mortgage Pass-Through
Certificates, Series 2004-S4

 

96. Securitization Subservicing Agreement dated November 1, 2004 by and among
Wells Fargo, LBHI and ALS, relating to the SASCO Mortgage Pass-Through
Certificates, Series 2004-S4

 

97. Securitization Subservicing Agreement dated November 1, 2005 by and among
Wells Fargo, LBHI and ALS, relating to the SASCO Mortgage Pass-Through
Certificates, Series 2005-AR1

 

98. Securitization Servicing Agreement dated January 1, 2005, by and among
Ocwen, LBHI and ALS, related to the SASCO Mortgage Pass-Through Certificates,
Series 2005-GEL1

 

99. Securitization Subservicing Agreement dated January 1, 2005 by and among
Wells Fargo, LBHI and ALS, relating to the SASCO Mortgage Pass-Through
Certificates, Series 2005-GEL1

 

100. Securitization Subservicing Agreement dated April 1, 2005 by and among
Wells Fargo, LBHI and ALS, relating to the SASCO Mortgage Pass-Through
Certificates, Series 2005-GEL2

 

101. Securitization Subservicing Agreement dated June 1, 2005 by and among Wells
Fargo, LBHI and ALS, relating to the SASCO Mortgage Pass-Through Certificates,
Series 2005-GEL3

 

102. Securitization Subservicing Agreement dated September 1, 2005 by and among
Wells Fargo, LBHI and ALS, relating to the SASCO Mortgage Pass-Through
Certificates, Series 2005-GEL4

 

103. Servicing Agreement dated as of May 1, 2005, by and among ALS as servicer
and master servicer and LBHI, pursuant to which BAC is subservicing for ALS,
relating to the SASCO Mortgage Pass-Through Certificates, Series 2005-RF2

 

Page 8 of 14



--------------------------------------------------------------------------------

104. Servicing Agreement dated as of June 1, 2005, by and among ALS as servicer
and master servicer and LBHI, pursuant to which BAC is subservicing for ALS,
relating to the SASCO Mortgage Pass-Through Certificates, Series 2005-RF3

 

105. Servicing Agreement dated as of August 1, 2005, by and among ALS as
servicer and master servicer and LBHI, pursuant to which BAC is subservicing for
ALS, relating to the SASCO Mortgage Pass-Through Certificates, Series 2005-RF4

 

106. Servicing Agreement dated as of September 1, 2005, by and among ALS as
servicer and master servicer and LBHI, pursuant to which BAC is subservicing for
ALS, relating to the SASCO Mortgage Pass-Through Certificates, Series 2005-RF5

 

107. Reconstituted Servicing Agreement dated November 1, 2005 by and among Wells
Fargo, LBHI and ALS

 

108. Servicing Agreement dated as of November 1, 2005, by and among ALS as
servicer and master servicer and LBHI, pursuant to which BAC is subservicing for
ALS, relating to the SASCO Mortgage Pass-Through Certificates, Series 2005-RF6

 

109. Reconstituted Servicing Agreement dated November 1, 2005 by and among Wells
Fargo, LBHI and ALS

 

110. Servicing Agreement dated as of December 1, 2005, by and among ALS as
servicer and master servicer and LBHI, pursuant to which BAC is subservicing for
ALS, relating to the SASCO Mortgage Pass-Through Certificates, Series 2005-RF7

 

111. Reconstituted Servicing Agreement dated December 1, 2005 by and among Wells
Fargo, LBHI and ALS

 

112. Securitization Subservicing Agreement dated March 1, 2005 by and among
Wells Fargo, LBHI and ALS, relating to the SASCO Mortgage Pass-Through
Certificates, Series 2005-RMS1

 

113. Securitization Subservicing Agreement dated as of February 1, 2005 by and
among GMAC, LBHI and ALS, relating to the SASCO Mortgage Pass-Through
Certificates, Series 2005-S1

 

114. Securitization Subservicing Agreement dated February 1, 2005 by and among
Wells Fargo, LBHI and ALS, relating to the SASCO Mortgage Pass-Through
Certificates, Series 2005-S1

 

115. Securitization Subservicing Agreement dated as of April 1, 2005 by and
among GMAC, LBHI and ALS, relating to the SASCO Mortgage Pass-Through
Certificates, Series 2005-S2

 

116. Securitization Subservicing Agreement dated April 1, 2005 by and among
Wells Fargo, LBHI and ALS, relating to the SASCO Mortgage Pass-Through
Certificates, Series 2005-S2

 

117. Securitization Subservicing Agreement dated as of June 1, 2005 by and among
GMAC, LBHI and ALS, relating to the SASCO Mortgage Pass-Through Certificates,
Series 2005-S3

 

Page 9 of 14



--------------------------------------------------------------------------------

118. Securitization Subservicing Agreement dated June 1, 2005 by and among Wells
Fargo, LBHI and ALS, relating to the SASCO Mortgage Pass-Through Certificates,
Series 2005-S3

 

119. Securitization Subservicing Agreement dated as of July 1, 2005 by and among
GMAC, LBHI and ALS, relating to the SASCO Mortgage Pass-Through Certificates,
Series 2005-S4

 

120. Securitization Subservicing Agreement dated as of August 1, 2005 by and
among GMAC, LBHI and ALS, relating to the SASCO Mortgage Pass-Through
Certificates, Series 2005-S5

 

121. Securitization Subservicing Agreement dated as of October 1, 2005 by and
among GMAC, LBHI and ALS, relating to the SASCO Mortgage Pass-Through
Certificates, Series 2005-S6

 

122. Securitization Subservicing Agreement dated as of November 1, 2005 by and
among GMAC, LBHI and ALS, relating to the SASCO Mortgage Pass-Through
Certificates, Series 2005-S7

 

123. Securitization Subservicing Agreement dated as of June 1, 2006 by and among
GMAC, LBHI and ALS, relating to the SASCO Mortgage Pass-Through Certificates,
Series 2006-ARS1

 

124. Securitization Subservicing Agreement dated April 1, 2006 by and among
Wells Fargo, LBHI and ALS, relating to the SASCO Mortgage Pass-Through
Certificates, Series 2006-BC1

 

125. Securitization Subservicing Agreement dated January 1, 2006 by and among
Wells Fargo, LBHI and ALS, relating to the SASCO Mortgage Pass-Through
Certificates, Series 2006-GEL1

 

126. Reconstituted Servicing Agreement dated April 1, 2006 by and among Wells
Fargo, LBHI, ALS and acknowledged by U.S. Bank N.A.

 

127. Securitization Subservicing Agreement dated as of July 1, 2006 by and among
GMAC, LBHI and ALS, relating to relating to the SASCO Mortgage Pass-Through
Certificates, Series 2006-GEL3

 

128. Securitization Subservicing Agreement dated July 1, 2006 by and among Wells
Fargo, LBHI and ALS, relating to the SASCO Mortgage Pass-Through Certificates,
Series 2006-GEL3

 

129. Securitization Subservicing Agreement dated as of October 1, 2006 by and
among GMAC, LBHI and ALS, relating to relating to the SASCO Mortgage
Pass-Through Certificates, Series 2006-GEL4

 

130. Securitization Subservicing Agreement dated October 1, 2006 by and among
Wells Fargo, LBHI and ALS, relating to the SASCO, Mortgage Pass-Through
Certificates, Series 2006-GEL4

 

Page 10 of 14



--------------------------------------------------------------------------------

131. Servicing Agreement dated as of February 1, 2006, by and among ALS as
servicer and master servicer and LBHI, pursuant to which BAC is subservicing for
ALS, relating to the SASCO Mortgage Pass-Through Certificates, Series 2006-RF1

 

132. Reconstituted Servicing Agreement dated February 1, 2006 by and among Wells
Fargo, LBHI and ALS

 

133. Servicing Agreement dated as of July 1, 2006, by and among ALS as servicer
and master servicer and LBHI, pursuant to which BAC is subservicing for ALS,
relating to the SASCO Mortgage Pass-Through Certificates, Series 2006-RF2

 

134. Securitization Subservicing Agreement dated as of February 1, 2006 by and
among GMAC, LBHI and ALS, relating to relating to the SASCO Mortgage
Pass-Through Certificates, Series 2006-S1

 

135. Securitization Servicing Agreement dated [May] 1, 2006, by and among Ocwen,
LBHI and ALS, relating to the SASCO Mortgage Pass-Through Certificates, Series
2006-S2

 

136. Securitization Subservicing Agreement dated December 1, 2007 by and among
Wells Fargo, LBHI and ALS, relating to the SASCO Mortgage Pass-Through
Certificates, Series 2007-BC4

 

137. Securitization Subservicing Agreement dated October 1, 2007 by and among
Wells Fargo, LBHI and ALS, relating to the SASCO Mortgage Loan Trust 2007-BNC1,
Mortgage Pass-Through Certificates, Series 2007-BNC1

 

138. Securitization Subservicing Agreement dated January 1, 2007 by and among
Wells Fargo, LBHI and ALS, relating to the SASCO Mortgage Pass-Through
Certificates, Series 2007-GEL1

 

139. Servicing Agreement dated as of March 1, 2007 by and among ALS as servicer
and master servicer and LBHI, pursuant to which BAC is subservicing for ALS,
relating to the SASCO Mortgage Pass-Through Certificates, Series 2007-RF1

 

140. Securitization Subservicing Agreement dated as of November 1, 2007 by and
among GMAC, LBHI and ALS, relating to the SASCO Mortgage Loan Trust 2007-RNP1,
Mortgage-Backed Notes

 

141. Flow Subservicing Agreement dated as of October 19 2007, by and between
Green Tree Servicing and LC, Group No. 2007-FLOW

 

142. Securitization Subservicing Agreement dated as of June 1, 2007 by and among
GMAC, LBHI and ALS, relating to the SASCO Mortgage Pass-Through Certificates,
Series 2007-TC1

 

143. Reconstituted Servicing Agreement dated February 1, 2008 by and among
Countrywide Home Loans Servicing LP, LBHI and ALS.

 

144. Securitization Servicing Agreement dated as of August 1, 2006, by and among
GMAC, LBHI and ALS, relating to the GreenPoint Mortgage Funding Trust, Mortgage
Pass-Through Certificates, Series 2006-AR4

 

Page 11 of 14



--------------------------------------------------------------------------------

145. Securitization Servicing Agreement dated as of September 1, 2006, by and
among GMAC, LBHI and ALS, relating to the GreenPoint Mortgage Funding Trust,
Mortgage Pass-Through Certificates, Series 2006-AR5

 

146. Securitization Servicing Agreement dated as of October 1, 2006, by and
among GMAC, LBHI and ALS, relating to the GreenPoint Mortgage Funding Trust,
Mortgage Pass-Through Certificates, Series 2006-AR6

 

147. Securitization Servicing Agreement dated as of November 1, 2006, by and
among GMAC, LBHI and ALS, relating to the GreenPoint Mortgage Funding Trust,
Mortgage Pass-Through Certificates, Series 2006-AR7

 

148. Securitization Servicing Agreement dated as of December 1, 2006, by and
among GMAC, LBHI and ALS, relating to the GreenPoint Mortgage Funding Trust,
Mortgage Pass-Through Certificates, Series 2006-AR8

 

149. Securitization Servicing Agreement dated as of February 1, 2007, by and
among GMAC, LBHI and ALS, relating to the GreenPoint Mortgage Funding Trust,
Mortgage Pass-Through Certificates, Series 2007-AR1

 

150. Securitization Servicing Agreement dated as of April 1, 2007, by and among
GMAC, LBHI and ALS, relating to the GreenPoint Mortgage Funding Trust, Mortgage
Pass-Through Certificates, Series 2007-AR2

 

151. Securitization Servicing Agreement dated as of June 1, 2006, by and among
GMAC, LBHI and ALS, relating to the Lehman XS Trust, Mortgage Pass-Through
Certificates, Series 2006-10N

 

152. Securitization Servicing Agreement dated as of July 1, 2006, by and among
GMAC, LBHI and ALS, relating to the Lehman XS Trust, Mortgage Pass-Through
Certificates, Series 2006-12N

 

153. Securitization Servicing Agreement dated as of June 1, 2006, by and among
GMAC, LBHI and ALS, relating to the Lehman XS Trust, Mortgage Pass-Through
Certificates, Series 2006-GP3

 

154. Securitization Servicing Agreement dated as of July 1, 2006, by and among
GMAC, LBHI and ALS, relating to the Lehman XS Trust, Mortgage Pass-Through
Certificates, Series 2006-GP4

 

155. Securitization Servicing Agreement dated as of July 1, 2007, by and among
GMAC, LBHI and ALS, relating to the Lehman XS Trust, Mortgage Pass-Through
Certificates, Series 2007-15N

 

156. Securitization Servicing Agreement dated as of November 1, 2006, by and
among GMAC, LBHI and ALS, relating to the Lehman XS Trust, Mortgage Pass-Through
Certificates, Series 2006-18N

 

157. Securitization Subservicing Agreement dated as of May 1, 2006, by and among
GMAC, as subservicer, ALS, as servicer, LBHI and ALS, as master servicer,,
relating to the Lehman XS Trust, Mortgage Pass-Through Certificates, Series
2006-4N

 

Page 12 of 14



--------------------------------------------------------------------------------

158. Securitization Subservicing Agreement dated as of May 1, 2006, by and among
GMAC, as subservicer, ALS, as servicer, LBHI and ALS, as master servicer,
relating to the Lehman XS Trust, Mortgage Pass-Through Certificates, Series
2006-GP1

 

159. Securitization Subservicing Agreement dated as of May 1, 2006, by and among
GMAC, as subservicer, ALS, as servicer, LBHI and ALS, as master servicer,
relating to the Lehman XS Trust, Mortgage Pass-Through Certificates, Series
2006-GP2

 

160. Securitization Subservicing Agreement dated as of January 1, 2007, by and
among GMAC, LBHI and ALS, relating to the SASCO, Mortgage Pass-Through
Certificates, Series 2007-GEL1

 

161. Securitization Subservicing Agreement dated as of April 1, 2007, by and
among GMAC, LBHI and ALS, relating to the SASCO Mortgage Pass-Through
Certificates, Series 2007-GEL2

 

162. Subservicing Agreement, dated as of May 1, 2003, by and among American
Home, as successor to Option One, ALS and LBHI, and acknowledged by Wells Fargo
Bank, as trustee, relating to the SASCO Structured Asset Investment Loan Trust
Mortgage Pass-Through Certificates, Series 2003-BC4

 

Page 13 of 14



--------------------------------------------------------------------------------

Attachment 1 to Schedule 1.01(r)

 

Deal Reference Name

   Servicer

AMT 2003-1

   Bank of America

ARC 2002-BC10

   Ocwen

ARC 2002-BC3

   Ocwen

ARC 2002-BC5

   Ocwen

ARC 2002-BC6

   Ocwen

ARC 2002-BC7

   Ocwen

ARC 2002-BC8

   Ocwen

ARC 2002-BC9

   Ocwen

SAIL 2003-BC1

   Ocwen

SAIL 2003-BC10

   Ocwen

SAIL 2003-BC11

   Bank of America

SAIL 2003-BC11

   Ocwen

SAIL 2003-BC12

   Ocwen

SAIL 2003-BC13

   Ocwen

SAIL 2003-BC3

   Ocwen

SAIL 2003-BC4

   Ocwen

SAIL 2003-BC5

   Ocwen

SAIL 2003-BC7

   Bank of America

SAIL 2003-BC8

   Bank of America

SAIL 2003-BC8

   Ocwen

SAIL 2003-BC9

   Bank of America

SAIL 2003-BC9

   Ocwen

SAIL 2004-10

   Ocwen

SAIL 2004-3

   Ocwen

SAIL 2004-6

   Ocwen

SAS 2003-GEL1

   Bank of America

SAS 2003-GEL1

   Ocwen

SAS 2003-S1

   Bank of America

SAS 2003-S1

   Ocwen

 

Page 14 of 14



--------------------------------------------------------------------------------

Schedule 1.01(s)

Servicing Rights Data Tape Categories

 

EXTRACT FIELD NAME

 

FIELD DESCRIPTION

INVESTOR_NAME

 

The name of the investor.

ORIGINAL_MORTGAGE_AMOUNT

 

The amount of the original mortgage.

LOAN_CLOSING_DATE

 

The date the loan was closed. For FHA 235/265 loans this is the first payment
due date.

INTEREST_ONLY_LOAN

 

Flag which identifies whether or not the loan is an interest only loan.

LOAN_MATURES_DATE

 

The month and year the final payment is due on the loan.

PROPERTY_ALPHA_STATE_CODE

 

The state of the expanded property address.

PROPERTY_ZIP_CODE

 

The zip code of the property address.

ANNUAL_INTEREST_RATE

 

The current percentage of interest collected on the loan.

FIRST_PRINCIPAL_BALANCE

 

The amount of principal owed by the mortgagor on the first mortgage or
independent second mortgage.

T_AND_I_MONTHLY_AMOUNT

 

The total of county tax deposit, city tax deposit, hazard deposit, mortgage
insurance deposit, lien deposit, and overage/shortage spread to be paid each
month.

ESCROW_BALANCE

 

The current balance of money held in the mortgagors escrow account for payment
of mortgage insurance premium, hazard premium, taxes, and other escrow items.

PREPAY_PENALTY_INDICATOR

 

The code that indicates whether a prepayment penalty applies to the loan.

PREPAY_PENALTY_TERM

 

The term after which a prepayment penalty is no longer assessed for a payoff.

PREPAY_PENALTY_TYPE

 

Identifies whether the prepayment penalty is hard versus soft.

AMORTIZATION_TERM

 

GUAR_FEE_AFTER_BUYUP_DOWN_FC

 

The guaranty fee rate after adjustment for buyup/buydown. It is used in the
calculation of the monthly buydown fee payable to FNMA.

ARM_INDICATOR

 

A code that indicates if the loan is an ARM.

ARM_INDEX_CODE_1_DESCRIPTION

 

Description based on the value of the ARM_INDEX_CODE_1 field.

ARM_IR_MARGIN_RATE

 

The rate to be added to or subtracted from the index to arrive at the interest
rate.

ARM_ORIGINAL_IR_CHANGE_DATE

 

The effective date of the original interest rate change.

ARM_ORIGINAL_PI_CHANGE_DATE

 

The payment due date on which the first scheduled P&I change is effective.

DEFAULT_STATUS_MBA

 

Month end delinquency value for the loan based on the MBA delinquency buckets.

DEFAULT_STATUS_ABS

 

Month end delinquency value for the loan based on the OTS/ABS methodology.

LMT_STATUS

 

Identifies the workout type when active in Loss Mitigation.

NEGATIVE_AMORT_INDICATOR

 

Derived field which identifies whether or not the loan has negative amortization
feature.



--------------------------------------------------------------------------------

EXTRACT FIELD NAME

 

FIELD DESCRIPTION

NET_ECON_SERVICING_FEE

 

Calculated field - calculates the net economic servicing fee at the loan-level.
See logic required field for additional information.

REMITTANCE_TYPE_DESC

 

Derived field based on values found in the RECON_METHOD field.

ESCROW_EXPD_ADVANCE_BALANCE

 

The expanded amount of corporate moneys advanced to replace overdrawn escrow
funds.

CALCULATED_PI_AMOUNT

 

Derived/calculated P&I payment amount. Some types of loans do not have the
FIRST_P_AND_I_AMOUNT field populated, thus it must be calculated.

TTL_CORPORATE_ADVANCE_BALANCE

 

Derived field - sum of the three fields above for total outstanding corporate
advance

GSE_DESCRIPTION

 

Identifies the government sponsored entity associated with the loan.

NEXT_PAYMENT_DUE_DATE

 

The date the next payment is due.

SNAPSHOT_DATE

 

The date for which the entire data set is valid. This is always the prior month
end date.



--------------------------------------------------------------------------------

Schedule 1.01(t)

Subservicing Agreements

 

1. Flow and Bulk Subservicing Agreement dated as of August 1, 2011, by and
between American Financial Resources, Inc. and Aurora Bank FSB, relating to
Mortgage Loans and REO Properties.

 

2. Reconstituted Servicing Agreement dated as of November 1, 2010, by and
between Gonzalo Residential Asset Trust and ALS, and acknowledged by Cambridge
Place Collateral Management, LLC, relating to the Flow Sub-Servicing Agreement
dated as of December 1, 2005, by and among LBHI, Lehman Brothers Bank, FSB and
ALS, Adjustable and Fixed Rate Loans, Group No. LBH Flow 2005-1.

 

3. Assigned Flow Sub-Servicing Agreement dated as of December 1, 2005, by and
among LBHI, Lehman Brothers Bank, FSB and ALS, Adjustable and Fixed Rate Loans,
Group No. LBH Flow 2005-1 which assignment was effectuated by the following
items:

Exhibit A_Lehman Re Settlement Agreement

Exhibit B_Initial MRA (Master Repurchase Agreement)

Exhibit C_MRA (Master Repurchase Agreement)

Motion to Approve_Lehman Re Settleemnt_080509

Order Signed on 8272009_Lehman Re Settlement Approval_080509

 

4. Servicing Agreement dated as of July 1, 2007, by and between U.S. Bank and
ALS, relating to Bayview Financial Mortgage, Pass-Through Trust 2007-B Mortgage
Pass-Through Certificates, Series 2007-B.

 

5. a. Subservicing Agreement dated as of July 28, 1997, by and between LBHI and
ALS, relating to certain mortgage loans on behalf of the Veterans Land Board of
the State of Texas under the Veteran’s Housing Assistance Program.

 

b. Mortgage, Origination, Sale and Servicing Guide dated 1983, from the Texas
Veterans Land Board, relating to the Veteran’s Housing Assistance Program.

 

6. Letter Regarding Freddie Mac Mortgage Servicing Rights dated as of
September 30, 2011, by and between LBHI and ALS.

 

7. Servicing Agreement dated as of September 1996, by and between Leader Federal
Bank for Savings and Harbourton Mortgage Co., L.P.

 

8. Mortgage Loan Subservicing Agreement dated May 14, 1993, by and between
AFL-CIO Employee’s Federal Credit Union and Platte Valley Funding, L.P.

 

9. Mortgage Loan Subservicing Sale Agreement dated January 1, 1994, by and
Platte Valley Funding, L.P. and Price George’s Employees Federal Credit Union.

 

10. Flow Sub-Servicing Agreement dated as of December 1, 2005, by and among
LBHI, Lehman Brothers Bank, FSB and ALS, relating to Adjustable Fixed Rate
Loans, Group No. LBH Flow 2005-1.



--------------------------------------------------------------------------------

Schedule 1.01(u)

Required Third Party Consents

Required Landlord Consents

 

Leased Real Property

 

Lease Agreement

ParkRidge Corporate Center

10350 Park Meadows Drive

Littleton, Colorado

 

Master Office Lease Agreement dated July 15, 1999 between Denver United LLC, as
successor-in-interest to ParkRidge Six, LLC, as landlord, and Aurora Loan
Services, Inc., as successor-in-interest to American Century Services
Corporation, as tenant, as amended

5920 Castleway West Drive

Indianapolis, Indiana

 

Lease dated October 1, 2009 between BREOF Castleton Park REO LLC, as landlord,
and Aurora Bank FSB, as tenant, as amended

Required Vendor Consents

 

Vendor Name

  

Product Name

  

OSP /
Supplier

  

Criticality

  

Product
Type

  

Primary
Business Unit

  

Description

Alan King and Company Inc    Alan King and Company    Supplier    Tier 1   
Master Service Platform    Mortgage Finance    SBO Carlisle Group    Carlisle
Group    Supplier    Tier 2    ABFSB    Technology    Desabran LLC    DeSabran
   Supplier    Tier 2    Software    Technology    Secure File Upload portal
used for receiving and sending files to third parties (i.e. Servicers and
Trustees) DTA Solutions    DTA Solutions    Supplier    Tier 3    Charegeoff
Recovery    Default Servicing    Chargeoff Recovery



--------------------------------------------------------------------------------

Vendor Name

  

Product Name

  

OSP /
Supplier

  

Criticality

  

Product Type

  

Primary
Business
Unit

  

Description

Emphasys Technologies, Inc    Emphasys Technologies Inc    OSP    Tier 2    Bond
Administration    Mortgage Finance    Bond Administration verification agent
Mountain Peaks    Mountain Peaks    Supplier    Tier 3    Charegeoff Recovery   
Mortgage Finance    Chargeoff Recovery Vendor - shared with Residential
Servicing Real Time Resolutions    Real Time Resolutions    Supplier    Tier 3
   Charegeoff Recovery    Mortgage Finance    Chargeoff Recovery Vendor - shared
with Residential Servicing Residential Funding Corporation    Residential
Funding Corporation (RFC)    OSP    Tier 2    Mortgage Services    Mortgage
Finance    Outsourcing of the bond administration function Solace Financial
Services    Solace Financial Services    Supplier    Tier 3    Charegeoff
Recovery    Mortgage Finance    Chargeoff Recovery

Consents Needed to Assign Licensed Intellectual Property Contracts

 

Vendor

  

Applications

   Application Description   

Business Function

Carlisle Group

   CAS (Collateral and Securitization System)    N/A    Collateral and
Securitization System for Capital Markets & Master Servicing.

Synaptec

   Lawbase Loss Management    N/A    Track due-diligence progress.



--------------------------------------------------------------------------------

Vendor

  

Applications

  

Application Description

  

Business Function

Alan King & Co.

   MS SBO    Core Master Servicing Processing app    N/A

Desabran

   MS Secure File Upload    MS Secure File Upload    This application is used by
primary servicers of mortgage loans to report their monthly remittance, default
and Regulation AB files to the Aurora Master Servicing group. The application
also performs file management functions.



--------------------------------------------------------------------------------

Schedule 2.01(a)(ix)

Credits and Prepaid Items

(as of January 31, 2012)

($ in thousands)

 

Software licenses

   $ 315   

Prepaid postage

     172   

Rental deposits

     78   

Prepaid fees and licenses

     67   

Other

     44      

 

 

 

Total

   $ 676      

 

 

 



--------------------------------------------------------------------------------

Schedule 2.01(a)(xx)

Excluded Rights and Claims

 

Case

 

Court Filed

 

Filing Date

 

Narrative Summary

 

Procedural Posture

Law Office of David J. Stern, 0:11-CV-60989

 

U.S. District Court, S.D. Fla.

 

4/5/2011

 

Suit by former ALS foreclosure counsel for unpaid fees.

 

Relief Sought: damages, including interest on unpaid fees, in the amount of
approximately $5.3 million.

 

Suit originally filed against ALS in Florida state court; removed to federal
court on May 4, 2011. ALS filed an answer and counterclaim alleging that Stern
violated his professional duties and that he should be required to indemnify ALS
for any losses resulting from his non-performance. Answers have been filed;
Fannie Mae and Freddie Mac moved to intervene on May 26, 2011.

 

Fannie Mae and Freddie Mac both intervened with respect to their loans handled
by Stern; those files were carved out and are being addressed in an arbitration
proceeding.



--------------------------------------------------------------------------------

Schedule 2.02(a)(viii)

Assumed Liabilities

($ in thousands)

 

#

  

Item

   Balance Jan 31, 2012  

1

  

Mortgage Insurance (“Ml”) Rescission receipts pending resolution

     37,791   

2

  

GSE foreclosure & liquidation clearing accounts

  

3

  

FNMA foreclosure & modification advances

     2,369   

4

  

FHLMC foreclosure & modification advances

     1,143   

5

  

Liquidation variance on GSE securities

     1,802   

6

  

Liquidation variance on private securities

     894   

7

  

GSE foreclosure & liquidation clearing accounts

     6,208   

8

  

Accrued vacation liability

     2,746   

9

  

Operational clearing accounts

  

10

  

Treasury Clearing

     976   

11

  

Cashiering Clearing

     172   

12

  

Investor Reporting Clearing

     506   

13

  

Deferred Income

     322   

14

  

Servicing Operations accounts

     57   

15

  

Operational clearing accounts

     2,033   

16

  

Reserve for GSE repurchases due to loss of Ml coverage

     5,702   

17

  

Reserve for contingent Ml liability

     5,057   

IS

  

Occupancy liabilities

  

19

  

Straight-line rent

     1,197   

20

  

Accrued real estate taxes

     1,205   

21

  

Accrued personal property taxes

     649   

22

  

Occupancy liabilities

     3,052   

23

  

Accrued interest on escrow due to borrowers

     82   

24

  

Subservicing liabilities

     32,206         

 

 

 

25

  

Total

     94,876         

 

 

 



--------------------------------------------------------------------------------

Schedule 2.03(a)

Aggregate Purchase Price

The Aggregate Purchase Price for the Purchased Assets shall be an amount equal
to the sum of:

(a) with respect to the Servicing Rights, an amount equal to the sum of each
product obtained by multiplying (x) the unpaid principal balance as of the close
of business on the day prior to the Closing Date of the Serviced Mortgage Loans
within each category set forth below by (y) the applicable percentage for such
category shown below:

 

Category of Servicing Rights

   Applicable Percentage

FNMA Servicing Rights

   0.50%

FHLMC Servicing Rights (owned by the Bank)

   0.34%

Other Servicing Rights

   0.37%

FHLMC Servicing Rights (owned by LBHI)

   0.34%

plus

(b) with respect to the Servicing Compensation, Late Fees, Ancillary Income and
fees or other income or compensation payable to the servicing rights owner,
solely in its capacity as such, under the Servicing Rights Agreements, the
aggregate amount earned or assessed but not paid to the Sellers as of the close
of business on the day prior to the Closing Date; plus

(c) with respect to the Servicer Advance Receivables, an amount equal to the
product obtained by multiplying (x) the aggregate amount of the Servicer Advance
Receivables outstanding as of the close of business on the day prior to the
Closing Date as reflected on the Accounting Records by (y) 0.95; plus

(d) with respect to the Master Servicing Rights, including the Call Rights, an
amount equal to the product obtained by multiplying (x) the unpaid principal
balance of the Master Serviced Mortgage Loans as of the close of business on the
day prior to the Closing Date by (y) 0.0%; plus

(e) with respect to all credits, prepaid expenses, deferred charges, security
deposits, prepaid items and duties related to a Purchased Asset, an amount equal
to the aggregate Book Value thereof as of the close of business on the day prior
to the Closing Date; plus

(f) with respect to the Acquired Accounts Receivables, an amount equal to the
aggregate Book Value thereof less the amount of any reserves related thereto as
of the close of business on the day prior to the Closing Date; plus

(g) with respect to the Owned Real Property, an amount equal to $10.3 million;
plus



--------------------------------------------------------------------------------

(h) with respect to all Deferred Servicing Fees, an amount equal to 0.95
multiplied by the aggregate amount thereof as reflected on the Accounting
Records as of the close of business on the day prior to the Closing Date; plus

(i) with respect to the Personal Property, the improvements to the Leased Real
Property, the IT Platform and the Seller Owned Intellectual Property, an amount
equal to $0.00; plus

(j) $25 million; less

(k) an amount equal to the aggregate Book Value of the Liabilities listed in
Section 2.02(a) as of the close of business on the day prior to the Closing Date
as reflected on the Accounting Records.

 

2



--------------------------------------------------------------------------------

Section 7.16

Sublease of Space

 

1. The west side of the first floor of the Indianapolis Leased Real Property.

 

2. The second floor of the Littleton Leased Real Property.



--------------------------------------------------------------------------------

EXECUTION VERSION

SELLER DISCLOSURE SCHEDULES TO

RESIDENTIAL SERVICING ASSET PURCHASE AGREEMENT

These Seller Disclosure Schedules have been prepared and delivered by Aurora
Bank FSB (the “Bank”) and Aurora Loan Services LLC (“ALS” and together with the
Bank, the “Sellers”) in connection with the Residential Servicing Asset Purchase
Agreement, dated as of March 6, 2012 (the “Agreement”), by and among the Sellers
and Nationstar Mortgage LLC. Capitalized terms used herein but not otherwise
defined herein have the respective meanings assigned to them in the Agreement.
Section numbers used herein correspond to the Section numbers in the Agreement.
The headings contained in these Seller Disclosure Schedules are for convenience
of reference only.

Disclosure with respect to any specific Section of the Agreement should be read
in conjunction with all other disclosures contained in these Seller Disclosure
Schedules and should be construed as disclosure for all other relevant Sections
of the Agreement and these Seller Disclosure Schedules relating thereto to the
extent the Agreement requires such disclosure, so long as such disclosure is
made with such specificity that it is readily apparent on its face that the
information disclosed relates to the subject matter of such other Sections.

Nothing in these Seller Disclosure Schedules is intended to broaden the scope of
any representation or warranty contained in the Agreement or to create any
covenant on the part of any Seller.

Any matter disclosed in these Seller Disclosure Schedules shall not be deemed an
admission of any liability or obligation of any Seller to any third party, nor
an admission by any Seller with regard to any claim by any third party, whether
made prior to, on or after the date hereof.



--------------------------------------------------------------------------------

Section 4.04(a)

Title to Purchased Assets

 

1) Federal Home Loan Bank of Pittsburgh has a security interest on certain
Aurora Bank FSB assets including investment property, instruments, general
intangibles and deposit accounts. Currently there are no amounts owed under any
borrowing facility.



--------------------------------------------------------------------------------

Section 4.08(a)

Material Contracts

 

Vendor Name

 

Description

Desabran LLC   Secure File Upload portal used for receiving and sending files to
third parties (i.e. Servicers and Trustees) Residential Funding Corporation  
Outsourcing of the bond administration function



--------------------------------------------------------------------------------

Section 4.09(c)

Material Assumed Contracts - Seller Intellectual Property

 

Vendor Name

 

Description

Alan King and Company Inc   SBO Carlisle Group   Desabran LLC   Secure File
Upload portal used for receiving and sending files to third parties (i.e.
Servicers and Trustees) DTA Solutions   Chargeoff Recovery Emphasys
Technologies, Inc   Bond Administration verification agent Mountain Peaks  
Chargeoff Recovery Vendor - shared with Residential Servicing Real Time
Resolutions   Chargeoff Recovery Vendor - shared with Residential Servicing
Residential Funding Corporation   Outsourcing of the bond administration
function Solace Financial Services   Chargeoff Recovery



--------------------------------------------------------------------------------

Section 4.09(d)

Fees, Licenses or Other Payments

 

Applications

  

Vendor

  

Application Description

  

Business Function

CAS (Collateral and Securitization System)    Carlisle Group       Collateral
and Securitization System for Capital Markets & Master Servicing. Lawbase Loss
Management    Synaptec       Track due-diligence progress. MS SBO    Alan King &
Co.    Core Master Servicing Processing app    MS Secure File Upload    Desabran
   MS Secure File Upload    This application is used by primary servicers of
mortgage loans to report their monthly remitance, default and Regulation AB
files to the Aurora Master Servicing group. The application also performs file
management functions.



--------------------------------------------------------------------------------

Section 4.10(b)

Bonuses and Other Compensation

The bonus, if any, for services in the year 2011 by one Master Services Employee
of the Seller has not yet been paid, pending such employee’s return from leave
of absence.



--------------------------------------------------------------------------------

Schedule 4.10(c)

Employment Termination

Subject to Section 4.13(h) of the Agreement, certain Master Servicing Employees
may have notice provisions in their offer letters.



--------------------------------------------------------------------------------

Section 4.12(c)

Orders

 

1. Consent Order No. NE-11-16, dated April 13, 2011, issued by the Office of
Thrift Supervision in In the Matter of Aurora Bank FSB.

 

2. Amended Order to Cease and Desist No. NE-10-33, dated November 30, 2010,
issued by the Office of Thrift Supervision in In the Matter of Aurora Bank FSB.



--------------------------------------------------------------------------------

Section 4.13(c)

Certain Employee Benefit Plans

Lehman Brothers Holdings, Inc. Retirement Plan



--------------------------------------------------------------------------------

Section 4.13(f)

401(a) Employee Benefit Plans

Prior to 2011, employees of Aurora Bank FSB and its subsidiaries were eligible
to participate in the Lehman Brothers Savings Plan (401(k)). Effective
January 1, 2011, Aurora Bank FSB adopted the Aurora Bank FSB 401(k) Plan under
which employees of Aurora Bank FSB and its subsidiaries only are eligible to
participate. This plan is the subject of an Adoption Agreement No. 001 for use
with Fidelity Basic Plan Document No. 14 (Volume Submitter Defined Contribution
Plan (Profit Sharing/401(k) Plan). The Fidelity Plan is the subject of a
favorable IRS letter, a copy of which has been provided to the Purchasers. The
Aurora Bank FSB 401(k) Plan is not at this time the subject of an IRS
determination letter nor an application for such a letter.



--------------------------------------------------------------------------------

Section 4.13(g)

Employee Pension Benefit Plans

Lehman Brothers Holdings Inc. entered into a Settlement Agreement, dated May 4,
2009, with the Pension Benefit Guarantee Corporation (“PBGC”) which provided for
an aggregate payment by Lehman Brothers Holdings Inc of $127,600,000 plus
interest thereon from December 12, 2008, in full satisfaction of all obligations
of the Lehman Brothers Holdings Inc. controlled group in respect of the PBGC’s
claims regarding the Lehman Brothers Holdings Inc. Retirement Plan. This
liability was paid in full as of June 17, 2009.



--------------------------------------------------------------------------------

Section 4.16

Related Party Transactions

The Bank is party to the following agreements with an Affiliate:

 

  1. Investor Services Agreement dated as of April 9, 2010, by and between
Aurora Loan Services LLC (“ALS”), as Master Servicer, and Lehman Brothers
Holdings Inc. (“LBHI”), as Owner, as amended by Addendum No. 2 thereto effective
of January 13, 2012

 

  2. Master Servicing Agreement dated as of February 1, 1999, by and between
Lehman Capital, a division of LBHI, as Owner, and ALS, as Master Servicer,
relating to Residential Adjustable and Fixed Rate Mortgage Loans Group No.
MS-1999-ALS1 (the “Master Servicing Agreement”)

 

  3. Letter Agreement, dated as of April 6, 2006, between LBHI and ALS entered
into pursuant to the Master Servicing Agreement

 

  4. Flow Sub-Servicing Agreement, dated as of December 1, 2005, between LBHI,
as Owner, Lehman Brothers Bank, FSB and ALS, as Servicer, relating to Adjustable
and Fixed Rate Loans Group No. LBH Flow 2005-1

 

  5. Letter Agreement, dated as of September 30, 2011, between ALS and LBHI
regarding Freddie Mac mortgage servicing rights

See Exhibit 4.16 attached hereto for additional information with respect to the
Bank’s related party transactions.



--------------------------------------------------------------------------------

Section 4.17(b)

Owned Real Property

 

1. Scottsbluff - 2617

College Park Dr.

 

2. Lot 2A,

OmniPark Filing No. 1, 3rd Amendment,

County of Douglas,

State of Colorado

(Also known by street and number as

“Parcel in Omnipark, Douglas County,

Colorado; Assessor’s Schedule or

Parcel Number: 0426430 and 0426412)



--------------------------------------------------------------------------------

Section 4.18(a)(iii)

Servicing Rights and Subservicing Rights

 

1. Residential Loan Trust 2008-2 (MSRs sold in December 2011. Loans were in
11/30/11 and previous Servicing Rights Data Tapes. Loans are expected to
transfer out on or before 03/01/2012.)

 

2. SASCO Mortgage Loan Trust 2007-RNP1 (negotiating final P&S terms for sale of
MSRs. Loans were in 12/31/11 and previous Servicing Rights Data Tapes. Loans are
expected to transfer out effective 03/01/2012.)



--------------------------------------------------------------------------------

Section 4.18(a)(iv)

Servicing Rights and Subservicing Rights

In the normal course of its business, Aurora engaged Countrywide (N/K/A Bank of
America) to subservice a portion of its servicing portfolio. This three (3) year
contract ended in 2010. These loans (Private MBS, private whole sales, and
GNMAs) returned to Aurora in July of 2010 and 2011. Aurora is working to
finalize and settle final payment of amounts between the firms.



--------------------------------------------------------------------------------

Section 4.18(d)(i)

Servicing Agreements

The Sellers have made available to Purchaser true and complete copies of each
such Servicing Agreement, Subservicing Agreement and Servicing Rights Agreement,
other than the agreements set forth below:

 

  1. Sale and Servicing Agreement dated as of January 1, 2003, by and between
Lehman Capital and Fannie Mae, relating to Fannie Mae Guaranteed Grantor Trust
2003-W12.

 

  2. Amended and Restated Servicing Agreement, by and between Lehman Brothers
Holdings Inc. and Aurora Loan Services Inc., relating to the servicing of
certain mortgage loans on behalf of the Veterans Land Board of the State of
Texas under the Veteran’s Housing Assistance Program, which agreement is
referenced in the Subservicing Agreement dated as of July 28, 1997, by and
between Lehman Brothers Holdings Inc. and Aurora Loan Services LLC relating to
such loans.



--------------------------------------------------------------------------------

Section 4.18(f)(ii)

Advances

In the normal course of business, advances are made directly to, or on behalf
of, a specific investor. While the specific processes of reporting and
collecting advances differs by counterparty, in all cases there is a risk of
loss due to operational errors by the servicer that can result in a denial of
recovery by the investor following their review. This review and recovery
process occurs in verbal and written form and is a routine, recurring business
event. In recognition of this risk of loss, the Seller has established a
valuation allowance for its servicing advances which amounted to approximately
$15.4 million as of January 31, 2012. This allowance is revalued monthly based
on recent loss experience. Apart from recurring and routine correspondence
regarding the advance recovery process, the Seller has not received any notice
from any Investor, Insurer or other appropriate party in which the Investor,
Insurer or other party disputes or denies a material claim by the Sellers for
reimbursement in connection with a Servicer Advance.



--------------------------------------------------------------------------------

Section 4.19(c)

Notice of Termination, Modification or Amendment of Master Servicing Agreements

 

1. Aurora Loan Services LLC has been advised by the majority bondholder of SASCO
2007-RNP1 that it may be negotiating a sale of the trust assets. Upon completion
of any such sale, Aurora Loan Services LLC’s role as Master Servicer would
cease.



--------------------------------------------------------------------------------

Section 4.19(d)

Master Servicing Subservicing Agreements

 

2. Residential Funding Company LLC as outsource vendor for Bond Administration
function.

 

  •  

Services Agreement between Residential Funding Company LLC (as “Provider”) and
Aurora Loan Services LLC effective March 28, 2011

 

3. EmphaSys Technologies as outsource vendor for Bond Administrative tax
preparation and support services.

 

  •  

Tax Preparation and Bond Administration Support Services Agreement between
EmphaSys Technologies (as “Vendor”) and Aurora Loan Services LLC (as “Customer”)
effective April 1, 2008

 

  •  

Amendment 1 to Tax Preparation and Bond Administration Support Services
Agreement between EmphaSys Technologies (as “Vendor”) and Aurora Loan Services
LLC (as “Customer”) effective January 1, 2012

 

4. The RALI securitizations follow:

 

Deal Name

   Date of
PSA     

Series Supplement

  

Subservicer(s) (1)

RALI Series 2005-QO1 Trust

     08/01/2004       08/01/2005    Aurora Bank

RALI Series 2005-QO2 Trust

     08/01/2004       09/01/2005    Aurora Bank

RALI Series 2005-QO3 Trust

     08/01/2004       10/01/2005    Aurora Bank

RALI Series 2005-QO4 Trust

     08/01/2004       11/01/2005    Aurora Bank

RALI Series 2005-QO5 Trust

     08/01/2004       12/01/2005    Aurora Bank/GMAC

RALI Series 2006-QH1 Trust

     11/01/2006      

11/1/06 amend      

1/2/07 and 3/19/07

   Aurora Bank

RALI Series 2006-QO1 Trust

     01/01/2006       01/01/2006    Aurora Bank/GMAC

RALI Series 2006-QO10 Trust

     12/01/2006       12/01/2006    Aurora Bank/GMAC

RALI Series 2006-QO2 Trust

     02/01/2006       02/01/2006    Aurora Bank

RALI Series 2006-QO3 Trust

     03/01/2006       03/01/2006    Aurora Bank

RALI Series 2006-QO4 Trust

     03/01/2006       04/01/2006    Aurora Bank

RALI Series 2006-QO5 Trust

     03/01/2006       05/01/2006    Aurora Bank/GMAC

RALI Series 2006-QO6 Trust

     03/01/2006       06/01/2006    Aurora Bank/GMAC

RALI Series 2006-QO7 Trust

     03/01/2006       09/01/2006    Aurora Bank

RALI Series 2006-QO8 Trust

     10/30/2006       10/30/2006    Aurora Bank/GMAC

RALI Series 2006-QO9 Trust

     11/01/2006       11/01/2006    Aurora Bank/GMAC

RALI Series 2007-QH1 Trust

     12/01/2006       01/01/2007    Aurora Bank

RALI Series 2007-QH2 Trust

     12/01/2006       02/01/2007    Aurora Bank

RALI Series 2007-QH3 Trust

     12/01/2006       03/01/2007    Aurora Bank/GMAC

RALI Series 2007-QH4 Trust

     12/01/2006       04/01/2007    Aurora Bank

RALI Series 2007-QH5 Trust

     05/01/2007       05/01/2007    Aurora Bank

RALI Series 2007-QH6 Trust

     06/01/2007       06/01/2007    Aurora Bank

RALI Series 2007-QH7 Trust

     07/01/2007       07/01/2007    Aurora Bank

RALI Series 2007-QH8 Trust

     08/01/2007       08/01/2007    Aurora Bank

RALI Series 2007-QH9 Trust

     09/01/2007       09/01/2007    Aurora Bank/GMAC

RALI Series 2007-QO1 Trust

     12/01/2006       01/01/2007    Aurora Bank/GMAC

RALI Series 2007-QO2 Trust

     12/01/2006       02/01/2007    Aurora Bank/GMAC

RALI Series 2007-QO3 Trust

     12/01/2006       03/01/2007    Aurora Bank

RALI Series 2007-QO4 Trust

     05/01/2007       05/01/2007    Aurora Bank/GMAC

RALI Series 2007-QO5 Trust

     08/01/2007       08/01/2007    Aurora Bank



--------------------------------------------------------------------------------

(1) (1) RALI deals are written so that the Master Servicer (Aurora Loan Services
LLC) is responsible for both primary servicing, and master servicing and bond
administration functions for which a Master Servicing fee is provided. The
primary servicing function may be outsourced to another entity if desired. For
all but fifteen (15) loans, Aurora Bank provides the primary servicing
functions. GMAC services the 15 loans as of December January 31, 2012. The
Servicing Rights Data Tape reflects this Master Servicing fee in the Net
Economic Servicing Fee at the loan level. Internally Aurora allocates this
monthly fee from a P&L perspective between master servicing and primary
servicing.



--------------------------------------------------------------------------------

Section 6.01

Conduct of Business Prior to Closing

Consistent with terms and provisions of that certain Settlement Agreement (the
“Settlement Agreement”) dated as of November 30, 2010, by and among Lehman
Brothers Holdings Inc., the Named LBHI Subsidiaries (as defined in the
Settlement Agreement), Aurora Bank FSB and Aurora Loan Services LLC in
connection with the sale of all or substantially all its assets, the Bank
expects to submit a plan of liquidation to the OCC for the orderly resolution of
Bank assets.



--------------------------------------------------------------------------------

Section 6.02(k)

Mortgage Servicing Rights Sales and Purchases

 

1. SASCO Mortgage Loan Trust 2007-RNP1- currently negotiating terms for sale of
MSRs. The Serviced Mortgage Loans are expected to be transferred on or before
May 1, 2012.



--------------------------------------------------------------------------------

Section 7.08(c)

Separation and Retention Pay Plans

Aurora Bank FSB Severance Pay Plan

Aurora Bank FSB Employee Retention Plan



--------------------------------------------------------------------------------

EXHIBIT 4.16

Exhibit 4.16 to Seller Disclosure Schedule - Related Party Transactions -
Residential

As of and for the Month Ended January 31, 2012

 

                          B/S Change Due to       Debit (Credit)      
January 2012     December 2011     Increase/
(Decrease)     Income
Statement Dr/
(Cr)     Cash Dr/(Cr)     Other B/S Dr/(Cr)    

Comments (in millions)

Due from/[Due to] LBHI

               

Unremitted Servicing Revenue

               

Unremitted Servicing Revenue - Due from/(to) LBHI

  2401500072     53,841        62,983        (9,142 )      (1,173,857 )     
1,182,999        Cost + 10% (net of collections) resulted in a receivable for AB
in Dec; this reduced slightly in Jan, and we are expecting this to revert to a
payable balance in the near future, at which point it will be remitted to LBHI

Master Servicing

               

Cash basis - no balance sheet account

      —          —          —          (144,587 )      144,587        —       
Master Servicing ISA LBH invoices

Debt (Advance Facility Related) (1)

               

Due to LBHI-commitment fee

  2262000099     —          —          —          186,821        (186,821 )     
No activity other than commit fee

Due to LBHI-LBHI non use fee

  2262000099     (107,639 )      (107,639 )      —          107,639       
(107,639 )      No activity other than non use fee

Match Funded Liability - LBHI

  24015001461000     —          —          —          —          —          —  
        

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

          (107,639 )      (107,639 )      —          294, 460        (294,460 ) 
    —           

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

(1) It is the Bank’s expectation that the Advance Facility with LBHI will
terminate upon the effectiveness of the sale transaction.